--------------------------------------------------------------------------------

EXHIBIT 10.27

 

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (“Agreement”) is entered into as of November 1, 2004
by SLOUGH SSF, LLC, a Delaware limited liability company (“Landlord”), and
GENENTECH, INC., a Delaware corporation (“Tenant”), with reference to the
following facts:

 

A. Landlord holds entitlements from the City of South San Francisco (the “City”)
for the construction of the following eight office and/or research and
development buildings at the Britannia East Grand Business Park (the “Center”),
located on the real property described in Exhibit A to the form of Building
Lease attached as Schedule 1(a) to this Agreement (the “Property”):

 

Phase I (collectively, the “Phase I Buildings”):

        

Building 1 (470 East Grand Avenue)

   106,000  

sq ft (approx)

Building 4 (465 East Grand Avenue)

   77,000  

sq ft (approx)

Building 5/6 (475 East Grand Avenue)

   150,000  

sq ft (approx)

Building 3 (450 East Grand Avenue)

   117,000  

sq ft (approx)

    

--------------------------------------------------------------------------------

   

Total:

   450,000  

sq ft (approx)

 

Phase II (collectively, the “Phase II Buildings”):

        

Building 2 (620 East Grand Avenue)

   106,000  

sq ft (approx)

Building 7 (640 East Grand Avenue)

   92,000  

sq ft (approx)

Building 8 (660 East Grand Avenue)

   82,000  

sq ft (approx)

Building 9 (645 East Grand Avenue)

   54,000  

sq ft (approx)

    

--------------------------------------------------------------------------------

   

Total:

   334,000  

sq ft (approx)

 

The Phase I Buildings and the Phase II Buildings are sometimes referred to in
this Agreement individually as a “Building” and collectively as the “Buildings.”

 

B. A site plan depicting the conceptual layout of the improvements in the entire
Center as contemplated in Landlord’s entitlements is attached as Exhibit A to
this Agreement (the “Site Plan”). As illustrated in the Site Plan, those
improvements also include, in addition to the Buildings, two parking structures
(“Parking Structure A” and “Parking Structure B”); ground floor retail/deli
space aggregating approximately 8,000 square feet in Parking Structure A (the
“Retail/Deli Space”); a ground floor fitness center of approximately 5,000
square feet in Parking Structure B (the “Fitness Center Space”); and a
stand-alone child care center in the northwestern corner of the Center (the
“Child Care Center”).

 

C. Certain construction-related and other operational activities on the Property
are governed by the Site Management Plan dated May, 2002 for the Center, as
approved by the California Department of Toxic Substances Control by letter
dated June 28, 2002 referencing “Conditional Approval of Final Site Management
Plan, Former Fuller-O’Brien Site, 450 East Grand Avenue, South San Francisco,
California” (such Plan, as it may be amended from time to

 

1



--------------------------------------------------------------------------------

time in accordance with this Agreement and the Building Leases (as hereinafter
defined), being referred to herein as the “Site Management Plan”).

 

D. Landlord wishes to lease all of the Buildings to Tenant and to enter into
certain related agreements as more particularly set forth in this Agreement, and
Tenant wishes to lease all of the Buildings from Landlord and to enter into
certain related agreements as more particularly set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual obligations set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Lease of Buildings. Landlord agrees to lease each of the Buildings to Tenant
and Tenant agrees to lease each of the Buildings from Landlord, subject to all
of the terms and conditions of this Agreement and of the respective individual
leases (each, a “Building Lease”) to be entered into for each Building.
Notwithstanding the parties’ intention to enter into a separate Building Lease
for each Building, the commitment of Landlord to lease each Building to Tenant
and the commitment of Tenant to lease each Building from Landlord are intended
to be valid, binding and enforceable obligations of the parties upon execution
of this Agreement, subject to all of the terms and conditions of this Agreement;
provided that the leasehold interest with respect to each Building Lease shall
not be deemed to arise, or to confer on Tenant any rights of access to or
possession or control of the Property, until the commencement of the Early
Access period established pursuant to the applicable Building Lease. Any entry
upon the Property by Tenant or any Tenant Invitees (as defined in the applicable
Building Lease) prior to such Early Access period shall be governed by a
separate access agreement executed by the parties in mutually acceptable form.
In the event of any conflict or ambiguity between the terms of this Agreement
and the terms of any Building Lease or Workletter, the terms of the Building
Lease or Workletter shall govern and control in all respects.

 

(a) Landlord and Tenant shall execute a separate Building Lease, in mutually
agreeable form, for each Building. The Building Leases for Phase I shall be
executed and delivered on or before November 3, 2004, and the Building Leases
for Phase II shall be executed and delivered on or before December 31, 2005, or
such earlier date as may be mutually agreed by the parties if Tenant requests
acceleration of the construction and delivery schedule for any of the Phase II
Buildings. Each Building Lease is intended to be substantially identical in form
and content (with the mutually agreed form of the Building Leases to be
evidenced and established by the Building Lease for Building 5/6, attached
hereto as Schedule 1(a) and incorporated herein by reference), differing only
with respect to Building-specific factors such as address, square footage,
timing, rent schedule and any specialized design and construction issues. Each
Building Lease will also include a Workletter (each, a “Workletter”) governing
the construction of the Building and the tenant improvements therein, as
discussed in more detail below.

 

(b) Subject to any specific limitations and adjustments contained in the
respective Building Leases, the Rent Commencement Dates presently contemplated
by the parties for each Building are as follows:

 

2



--------------------------------------------------------------------------------

Phase I:

         

Building 5/6 (office)

  

February

   2006

Building 4 (office)

  

March

   2006

Building 1 (lab)

  

August

   2006

Building 3 (lab)

  

November

   2006

Phase II:

         

Building 2 (office)

  

January

   2008

Building 7 (office)

  

March

   2008

Building 8 (lab)

  

April

   2008

Building 9 (lab)

  

June

   2008

 

The actual Rent Commencement Date for each Building will occur either one
hundred eighty (180) days (in the case of office Buildings) or three hundred
(300) days (in the case of lab Buildings)(as applicable, the “TI Period”) after
delivery of Landlord’s Structural Completion Certificate as that term is defined
in the Workletter for such Building, subject to any applicable adjustments of
the TI Period and/or the Rent Commencement Date pursuant to this Agreement, the
applicable Building Lease or the Workletter for the applicable Building. In no
event, however, shall Tenant designate more than four (4) Buildings as lab
Buildings in the aggregate over Phase I and Phase II, except by mutual written
agreement of Landlord and Tenant. Detailed construction schedules for each
Building are attached as Exhibit B to this Agreement, and the specific
construction schedule for each Building, subject to any modifications
implemented or approved in accordance with the Building Lease and Workletter for
the Building, shall be attached to the applicable Building Lease when executed.
Notwithstanding the estimated Rent Commencement Dates shown above and in the
construction schedules, however, (i) Tenant shall have the right to extend the
otherwise applicable Rent Commencement Dates for any one or more of the Phase II
Buildings for up to one (1) year by delivering written notice to Landlord prior
to December 31, 2005 specifying in such notice the Phase II Building(s) for
which Tenant is electing such extension and the duration of the requested
extension(s) (not to exceed one (1) year as to any such Building), and (ii)
Tenant shall have the right to accelerate the otherwise applicable Rent
Commencement Dates for any one or more of the Phase II Buildings by delivering
written notice to Landlord specifying in such notice the Phase II Building(s)
for which Tenant is electing such acceleration and the amount of the requested
acceleration (not to exceed one (1) year as to any such Building). In the event
Tenant elects to accelerate the Rent Commencement Date for one or more Phase II
Buildings, Landlord shall work with Tenant in good faith to establish a revised
construction schedule for the applicable Building(s), reflecting as closely as
practicable the estimated Rent Commencement Date requested by Tenant, taking
into account the existing construction schedules, the type of Building(s) being
accelerated and other relevant criteria. If Tenant timely makes an election
under clause (i) or (ii) above, the construction schedules for the applicable
Phase II Building(s) and the related Building Lease(s) shall be modified
accordingly (including modified rent schedules as described below).

 

(c) All eight Building Leases shall have a common expiration date, which shall
be twelve (12) years after the final Rent Commencement Date to occur for a Phase
II Building. Since that date will not be known until long after all Building
Leases have been executed, each Building Lease will provide for an initial
twelve (12) year term and then for an automatic extension of that term such that
it will expire concurrently with the expiration of the

 

3



--------------------------------------------------------------------------------

twelve (12) year initial term for the final Phase II Building to have its Rent
Commencement Date occur. Any extension by Tenant of the Rent Commencement Dates
for one or more Phase II Buildings pursuant to the final two sentences of
subparagraph (b) above will extend the expiration dates for all of the Buildings
for an additional period equal to such extension.

 

(d) Minimum (base) rent schedules for each of the Phase I Buildings are set
forth in Exhibit C-1 to this Agreement and shall be incorporated into the
respective Building Leases for those Buildings. Alternative minimum (base rent)
schedules for each of the Phase II Buildings are set forth in Exhibit C-2,
Exhibit C-3, Exhibit C-4 and Exhibit C-5 to this Agreement and shall be
incorporated into the respective Building Leases for those Buildings. The
Exhibit C-2 schedules shall be applicable to Phase II Buildings for which Tenant
does not elect to extend the Rent Commencement Date pursuant to subparagraph
(b)(i) above. The Exhibit C-3 schedules shall be applicable to Phase II
Buildings for which Tenant does elect to extend the Rent Commencement Date
pursuant to subparagraph (b)(i) above. The Exhibit C-4 schedules shall be
applicable to Phase II Buildings for which Tenant requests to accelerate the
Rent Commencement Date by nine (9) months or more pursuant to subparagraph
(b)(ii) above by a notice given not later than March 31, 2005. The Exhibit C-5
schedules shall be applicable to Phase II Buildings for which Tenant requests to
accelerate the Rent Commencement Date by six (6) months or more, but less than
nine (9) months, pursuant to subparagraph (b)(ii) above by a notice given
between April 1, 2005 and June 30, 2005. Since the termination dates for the
initial terms of the respective Building Leases are uncertain (see subparagraph
(c) above), each rent schedule extends for one or more years beyond the initial
12 years. To the extent the initial terms of the respective Building Leases
(after being extended to correspond to the termination date for the final Phase
II Building to have its Rent Commencement Date occur) expire before the end of
the final periods shown in the applicable rent schedules, the “unused” portions
of the rent schedules will be irrelevant, and to the extent the initial terms of
any of the respective Building Leases extend beyond the final periods shown in
the applicable rent schedules, the parties agree that the minimum (base) rent
for each such Building for the remainder of its initial term will continue to
increase each lease year by three and one-half percent (3½%) per annum.

 

(e) Subject to the detailed design and construction provisions that will be
contained in the applicable Workletter for each Building (which provisions shall
be controlling over the more general provisions of this Agreement with respect
to design and construction matters), the parties intend generally that each
Building will be constructed as a three-story or four-story steel frame
structure consistent with Landlord’s existing entitlements for the respective
Buildings, except as otherwise expressly contemplated herein. The Building shell
for each Building (as described in Exhibit D) to this Agreement, which shall
also be attached to the applicable Workletter for each Building) and all on-site
and off-site improvements for the Center shall be designed and constructed at
Landlord’s expense pursuant to Landlord’s existing entitlements and the Site
Plan, again except as expressly set forth in this Agreement. Landlord shall pay
the cost of all bonds, fees, penalties, assessments and costs associated with
meeting conditions imposed on the development by applicable governmental
agencies (such as, but not limited to, all of the fees and costs imposed under
Landlord’s Development Agreement with the City), except that Tenant shall be
responsible for such fees to the extent future fees and costs arise solely from
or existing fees and costs are increased solely as a result of Tenant’s Tenant
Improvements and/or design or construction changes proposed or requested by
Tenant, or as otherwise mutually agreed by the parties in writing; provided that
Tenant shall not be responsible

 

4



--------------------------------------------------------------------------------

for any bonds, fees, costs or assessments calculated on the basis of the number
of vehicle trips generated by the Center or any individual Building. In the
event Landlord and Tenant concurrently request design or construction changes,
any fees, assessments or costs not specifically identified with one party’s
design or construction changes shall be equitably apportioned between Landlord
and Tenant.

 

(f) Tenant acknowledges that Landlord’s existing entitlements have been approved
by the City, that the economic terms reflected in this Agreement are based on
the design elements, specifications and development conditions reflected in
those existing entitlements, and that any change in the existing entitlements
will require City approval and may trigger additional conditions, costs and/or
delays in the development and construction process. Landlord nevertheless agrees
to cooperate reasonably and in good faith with Tenant in exploring alternative
design and/or development elements, but only to the extent such exploration does
not put Landlord’s existing entitlements at risk of divestiture, and with the
understanding that any material changes in the entitlements requested by Tenant
would include appropriate and equitable adjustments in the Building Leases
and/or other documents delivered pursuant to this Agreement, to the extent
applicable. No applications for changes to the entitlements for the Center
requested by Tenant will be submitted to the City or other governmental entity
except upon mutual approval of the parties, and the parties agree not to permit
any final changes in the entitlements for the Center requested by Tenant without
the prior written agreement of the parties regarding any applicable adjustments
pursuant to the preceding sentence. Without limitation of the foregoing,
Landlord agrees that Tenant shall have the right to increase the floor-to-floor
heights and the overall height of one or more Phase II Buildings, provided that
Tenant delivers written notice of its election to Landlord not later than
December 31, 2005, or such earlier date as may be mutually agreed by the parties
if Tenant requests acceleration of the construction and delivery schedule for
any of the Phase II Buildings. In the event Tenant timely makes such an
election, Landlord shall use commercially reasonable efforts to secure any and
all governmental authorizations, changes in existing entitlements (subject to
the foregoing), and other approvals (including, without limitation, Federal
Aviation Administration approval) as may be required to permit the increased
heights as requested by Tenant. Upon securing such authorizations and approvals,
Landlord shall make appropriate adjustments in the design and construction of
the building shell of each applicable Building in consultation with Tenant.
Tenant shall be responsible for all costs and expenses (including reasonable
legal and consulting fees) directly related to securing or attempting to secure
all required governmental authorizations, changes and approvals, and shall pay
to Landlord the additional and incremental design and construction costs
incurred by Landlord in connection with the redesign and construction of the
redesigned building shell for each affected Building in excess of the baseline
cost of the Building as designed by Landlord; provided that the rent schedule
for the affected Building(s) shall not be increased as a result of such
redesign. The mechanism for determining the baseline cost for the applicable
Building is set forth on Schedule 1(f), attached hereto and incorporated herein
by reference. Each of the parties agrees to consult with the other party on all
issues relating to future approvals and the development of the Center
(including, without limitation, any exploration of alternative design and/or
development elements as described above), and each party shall have the right to
have a representative present at any substantive meetings and discussions with
the City and other governmental agencies, as applicable, regarding such matters
(excepting informal discussions in the normal course of business), provided that
except as specifically set forth herein, nothing in this subparagraph shall be
construed to create any obligation on Landlord’s part to obtain

 

5



--------------------------------------------------------------------------------

Tenant’s consent with respect to any such changes or other development or
entitlement issues, except to the extent such changes or other development or
entitlement issues materially impair the current or future value of the Center
to Tenant or the current or future use of the Center by Tenant.

 

(g) Landlord will construct the shell for each Building in accordance with this
Agreement and the Workletter for the applicable Building (as described above),
and such subsurface trenches for utilities and fiber optic cable and for other
functions and purposes as required and described by Tenant, subject to the
provisions of Section 9 (below). Landlord will be responsible for full
compliance with the entitlements for the Center and any and all governmental and
regulatory laws, rules, regulations, orders, Site Management Plan requirements,
and any applicable deed restrictions affecting the Center, including without
limitation ADA and building code compliance and similar matters and soil
handling and reuse/disposal requirements, dewatering procedures and other
restrictions in the Site Management Plan with respect to the Building shell,
trenches and other soils work performed by Landlord or its contractors, and
Landlord will be responsible for the execution as generator of any and all
required hazardous waste manifests required for soil or water transported
off-site. Tenant will construct all Tenant Improvements in each Building, and
will be responsible for full compliance with any and all governmental and
regulatory laws, rules, regulations, orders, and any applicable deed
restrictions particular to Tenant’s Improvements, including without limitation
ADA and building code compliance and similar matters with respect to the Tenant
Improvements and any other work at the Center performed by Tenant or its
contractors. Landlord will provide Tenant with a Tenant Improvement Allowance of
$100 per square foot for each Building, to be disbursed pursuant to the
provisions of the applicable Workletter, and Tenant will be responsible for any
Tenant Improvement costs in excess of the Tenant Improvement Allowance. Tenant
will also have the right to “reallocate” Tenant Improvement Allowance dollars
from any Building to one or more other Buildings in the same Phase, with notice
to Landlord but without being required to obtain Landlord’s consent for such
reallocation. Tenant will select the architect and general contractor for the
Tenant Improvements, subject to Landlord’s approval (which shall not be
unreasonably withheld, conditioned or delayed) and subject to the terms of the
applicable Workletter. The space plan and working drawings for the Tenant
Improvements shall also be subject to Landlord’s approval, likewise not to be
unreasonably withheld, conditioned or delayed; provided that subject to the
terms of the applicable Workletter, in considering such approval, (i) Landlord
may only object to aspects of the space plan or working drawings which would
materially and adversely affect the value of the Center or Landlord’s ability to
release the space for office and/or research and development purposes upon the
expiration or earlier termination of the Building Lease, or would materially
increase the cost of Landlord’s Work (as defined in the applicable Workletter)
or cause a material delay in the performance of Landlord’s Work (unless such
increase in cost or delay is economically offset by Tenant), and (ii) Landlord
reserves the right to require reasonable and specific modifications to the
Tenant Improvements in order to maintain flexibility with respect to other
potential future uses of the respective Buildings; provided further that the
additional fees, costs and expenses, relating to the design and construction of
any such specific modifications shall be borne by Landlord and shall not be
charged against the Tenant Improvement Allowance for purposes of this Agreement.
Landlord’s project manager, Project Management Advisors, Inc. (“PMA”), will act
as Landlord’s representative in overseeing construction of the Tenant
Improvements. PMA’s fee for such services shall be charged against the Tenant
Improvement

 

6



--------------------------------------------------------------------------------

Allowance for each Building in the amount of One and 15/100 Dollars ($1.15) per
square foot. PMA’s oversight services will include, on behalf of Landlord,
facilitating coordination between Landlord’s “team” (architect, general
contractor, and engineers etc.) for the Building shell construction and Tenant’s
“team” for the Tenant Improvements, monitoring the performance of Tenant’s and
Landlord’s respective obligations under the applicable Workletter, and reviewing
and processing requests by Tenant for disbursement of funds from the Tenant
Improvement Allowance. Landlord’s retention of PMA for this oversight role shall
not cause Landlord or PMA to incur any additional obligations or
responsibilities for construction or delivery of the Tenant Improvements, and
Landlord’s entire obligations and responsibilities (if any) with respect thereto
shall be limited to those expressly set forth in the applicable Building Lease
and Workletter.

 

(h) Each Building Lease shall include two five (5) year renewal options in favor
of Tenant, which shall run from the expiration of the initial lease term as
extended pursuant to Section 1(c). The initial minimum (base) rental rate for
each renewal period shall reflect an increase of three percent (3%) over the
rental rate in effect during the final full month of the immediately preceding
initial or extended term, and that initial minimum (base) rent shall thereafter
increase by annual escalations of an additional three percent (3%) per year
during the remainder of the applicable renewal period.

 

(i) Not later than sixty (60) days prior to commencement of construction of the
Phase II Buildings, Landlord will submit to Tenant for Tenant’s review and
comment updated drafts of the Site Health and Safety Plan and Site Air
Monitoring Plan for the Property, which updated drafts shall comply with all
then-applicable environmental and health and safety laws, regulations, orders
and guidances (including without limitation the requirements of CAL OSHA and the
California Air Resources Board’s Asbestos Airborne Toxic Control Measure for
Construction, Grading, Quarrying, and Surface Mining Operations, 17 Cal. Code
Reg. § 93105, and any required dust control measures of the Bay Area Air Quality
Management District). Landlord will revise such plans at no cost to Tenant to
incorporate any changes requested by Tenant to the extent such changes are
required to bring the draft plans into compliance with such legal requirements,
and Landlord will comply with such revised plans at its sole cost during the
construction of the Phase II Buildings. If Tenant requests modifications to the
draft plans within the 60 day review period and the requested modifications are
more stringent and more costly than those required solely to comply with such
legal requirements, Landlord will provide Tenant with the estimated cost of
making and implementing such modifications and (if Tenant thereafter so elects)
Landlord will make and implement such changes to the plans and will be
reimbursed by Tenant for the incrementally-increased costs of revising and
implementing the plans.

 

(j) BT Commercial Real Estate has acted as Tenant’s broker in the negotiation of
this Agreement and related rights and documents. Each Building Lease shall
include an agreement by Landlord to pay a commission to BT Commercial Real
Estate in connection with that Building Lease, per a separate agreement, and
shall otherwise include reciprocal indemnities between Landlord and Tenant
regarding any other broker claims arising through the agreements, acts or
omissions of the indemnifying party.

 

7



--------------------------------------------------------------------------------

2. Parking Structure A; Lease of Retail/Deli Space.

 

(a) Landlord will construct Parking Structure A at Landlord’s sole cost and
expense and in full compliance with the entitlements for the Center (except as
such entitlements relate to the Retail/Deli Space, which shall be governed as
between the parties by Section 2(b) below) and with any and all applicable
governmental and regulatory laws, rules, regulations, orders, Site Management
Plan requirements, and any applicable deed restrictions affecting the Center,
including without limitation ADA and building code compliance and similar
matters, and will complete such construction, secure all final governmental
approvals, and have Parking Structure A ready for use by Tenant no later than
the first Rent Commencement Date to occur for a Phase I Building.

 

(b) Tenant has expressed an interest in having the Retail/Deli Space operated
solely for the benefit of Tenant and its employees and invitees and not open to
the general public and Landlord agrees to such use on the terms and conditions
set forth in this Section 2(b). Tenant’s exclusive use of the Retail/Deli space
shall be subject to the following conditions precedent: (i) Tenant shall have
elected to construct and operate the Retail/Deli Space by giving written notice
to Landlord not later than March 1, 2005, (ii) if required under the
entitlements for the Center or any governmental law, rule or regulation, the
City shall have agreed to Tenant’s exclusive use of the Retail/Deli Space, and
(iii) Tenant shall secure any other governmental approvals required for the
construction and operation of the Retail/Deli Space. Provided the foregoing
conditions have been satisfied, Tenant shall design and construct the
Retail/Deli Space at its sole cost and expense pursuant to plans and
specifications prepared by Tenant but subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and otherwise subject to the terms of the lease described below. Upon
completion of the Retail/Deli Space, Tenant shall have the exclusive use of the
Retail/Deli Space, and shall be solely responsible for its operation and
maintenance, at Tenant’s sole cost and expense, for so long as Tenant (or
Tenant’s assignees or sublessees) lease not less than four hundred fifty
thousand (450,000) square feet of leaseable Building space in the Property
(“Amenities Exclusivity Period”). Tenant’s construction and operation of the
Retail/Deli Space shall be embodied in a written lease between Landlord and
Tenant covering the construction and operation of the Retail/Deli Space
(including, without limitation, possible modification or restoration of
improvements upon lease expiration, insurance and risk allocation issues), all
as set forth in the lease form on Schedule 2(b), attached hereto. Nothing in
this Agreement or in any of the Building Leases is intended to create or imply
any obligation on the part of Landlord to Tenant to open or operate (directly or
through a third-party lessee or operator) any food or other retail services in
the Retail/Deli Space.

 

3. Parking Structure B; Fitness Center Space.

 

(a) Landlord will construct Parking Structure B at Landlord’s sole cost and
expense and in full compliance with the entitlements for the Center (except as
such entitlements relate to the Fitness Center Space, which shall be governed as
between the parties by Section 3(b) below) and with any and all applicable
governmental and regulatory laws, rules, regulations, orders, Site Management
Plan requirements, and any applicable deed restrictions affecting the Center,
including without limitation ADA and building code compliance, and will complete
such construction, secure all final governmental approvals, and have Parking
Structure B ready for use

 

8



--------------------------------------------------------------------------------

by Tenant no later than the first Rent Commencement Date to occur for a Phase II
Building; provided, however, that if Tenant elects to extend the Rent
Commencement Date for three (3) of the four (4) Phase II Buildings pursuant to
Section 1(b)(i) above or if Tenant elects to accelerate only one (1) Phase II
Building pursuant to Section 1(b)(ii) above, then in either such event Landlord
may, in its discretion, elect to provide the minimum required parking spaces (at
3.0 spaces per 1,000 square feet of Building area) for the first Phase II
Building in surface parking accommodations, on a temporary basis, and to defer
completion of Parking Structure B until no later than the second Rent
Commencement Date to occur for a Phase II Building.

 

(b) Landlord and Tenant have discussed possible alternative treatments of the
Fitness Center Space in Parking Structure B, including possibilities such as
eliminating the Fitness Center and having the space built out for parking
instead, or having the Fitness Center Space built out as a facility that would
be operated solely for the benefit of Tenant and its employees and invitees and
not open to the general public. Tenant shall have the right to elect one of the
foregoing alternatives by giving Landlord written notice not later than December
31, 2005, or such earlier date as may be mutually agreed by the parties if
Tenant requests acceleration of the construction and delivery schedule for any
of the Phase II Buildings. In the event Tenant elects to have the Fitness Center
Space built out for parking, and such additional parking does not exceed the
maximum parking permitted under the entitlements for the Center, all such design
and construction shall be undertaken by Landlord at its sole cost and expense.
In the event Tenant elects to construct and operate the Fitness Center Space for
its exclusive use, Tenant’s exclusive use of the Fitness Center shall be subject
to the following conditions precedent: (i) Tenant shall have elected to
construct and operate the Fitness Center by giving written notice to Landlord
not later than December 31, 2005, or such earlier date as may be mutually agreed
by the parties if Tenant requests acceleration of the construction and delivery
schedule for any of the Phase II Buildings, (ii) if required under the
entitlements for the Center or any governmental law, rule or regulation, the
City shall have agreed to Tenant’s exclusive use of the Fitness Center, and
(iii) Tenant shall secure any other governmental approvals required for the
construction and operation of the Fitness Center. Provided the foregoing
conditions have been satisfied, Tenant shall design and construct the Fitness
Center at its sole cost and expense pursuant to plans and specifications
prepared by Tenant but subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and
otherwise subject to the terms of the lease described below. Upon completion of
the Fitness Center, Tenant shall have the exclusive use of the Fitness Center,
and shall be solely responsible for its operation and maintenance, at Tenant’s
sole cost and expense, until the expiration of the Amenities Exclusivity Period.
Tenant’s construction and operation of the Fitness Center Space shall be
embodied in a written lease between Landlord and Tenant covering the
construction and operation of the Fitness Center Space (including, without
limitation, possible modification or restoration of improvements upon lease
expiration, insurance and risk allocation issues), all as set forth in the lease
form on Schedule 3(b), attached hereto. Nothing in this Agreement or in any of
the Building Leases is intended to create or imply any obligation on the part of
Landlord to Tenant to open or operate (directly or through a third-party lessee
or operator) any health, fitness, parking or other service or use in the Fitness
Center Space.

 

4. Lease of Child Care Center or Ground Lease of Underlying Land. Conditions
relating to Landlord’s entitlements for the Center include a Child Care Center,
on-site, if the location of such a facility on-site is approved by the
Department of Toxic Substances Control

 

9



--------------------------------------------------------------------------------

and any other applicable environmental authorities. Discussions relating to such
approvals have been underway between Landlord and the applicable environmental
authorities and are continuing, but have not reached a final conclusion.
Landlord has no obligation to Tenant to obtain such approvals or to provide an
on-site child care facility at the Center; provided, that Landlord shall have
used commercially reasonable efforts to obtain such approvals.

 

(a) If the on-site location does not receive all necessary governmental and
regulatory approvals, then the City will require Landlord to construct an
off-site facility or to make an “in lieu” payment to the City. Any such off-site
construction or “in lieu” payments when the on-site location has not been
approved shall be Landlord’s sole responsibility. In that event, Landlord and
Tenant agree to negotiate in good faith regarding the possibility of
constructing alternative improvements on the land designated as the Child Care
Center and leasing such improvements to Tenant for appropriate and permitted
uses, subject to receipt of all required approvals from the City and other
applicable governmental authorities, but neither party shall be subject to any
obligations to the other with respect to such land or possible improvements in
the absence of a mutually executed, definitive written agreement covering the
improvement, leasing and use of such land. Notwithstanding the foregoing, in the
event the on-site location has not been approved and the parties are unable to
agree on the use of the land designated as the Child Care Center (“Vacant Land”)
and any other terms and conditions in connection therewith, Tenant shall have
the right to seek an alternative use of the Vacant Land (“Alternative Use”), in
consultation with Landlord, at no cost or expense to Landlord and subject to the
provisions of Section 1(f) (above). Tenant’s Alternative Use of the Vacant Land
shall be subject to the following conditions precedent: (i) Tenant shall have
elected to construct and operate the Alternative Use by giving written notice to
Landlord at any time during the Amenities Exclusivity Period, (ii) the City
shall have agreed to Tenant’s Alternative Use, as required under the
entitlements for the Center and without putting Landlord’s other entitlements at
the Center at risk of divestiture, (iii) Tenant shall have secured any other
governmental approvals required for the construction and operation of the
Alternative Use, (iv) the Alternative Use shall not materially and adversely
impair the Landlord’s ability to lease other portions of the Center at the
expiration or earlier termination of the Building Leases and (v) the Alternative
Use shall not otherwise materially impair the value of the Center. Provided the
foregoing conditions have been satisfied, Tenant shall, in each case at its sole
cost and expense, (x) pursue any required governmental authorizations, changes
in entitlements, or other approvals for the Alternative Use, subject to the
provisions of Section 1(f) (above), and (y) construct the Alternative Use
pursuant to plans and specifications prepared by Tenant but subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Upon completion of the Alternative Use, Tenant
shall be solely responsible for its operation and maintenance, at Tenant’s sole
cost and expense, during the Amenities Exclusivity Period. Tenant’s construction
and operation of the Alternative Use shall be embodied in a written ground lease
between Landlord and Tenant covering the construction and operation of the
Alternative Use (including, without limitation, possible modification or
restoration of improvements upon lease expiration, insurance and risk allocation
issues), all as set forth on the lease form set forth as Schedule 4(b), attached
hereto.

 

(b) If the on-site construction and operation of the Child Care Center is
approved by the applicable environmental authorities, then Tenant has expressed
an interest in seeking the City’s approval to have the Child Care Center
constructed and operated by Tenant

 

10



--------------------------------------------------------------------------------

for the exclusive benefit and use of Tenant and its employees and invitees and
not open to the general public and Landlord agrees to such use on the terms and
conditions set forth in this Section 4(b). Tenant’s exclusive use of the Child
Care Center shall be subject to the following conditions precedent: (i) Tenant
shall have elected to construct and operate the Child Care Center by giving
written notice to Landlord not later than September 1, 2005, (ii) if required
under the entitlements for the Center or any governmental law, rule or
regulation, the City shall have agreed to Tenant’s exclusive use of the Child
Care Center, and (iii) Tenant shall secure any other governmental approvals
required for the construction and operation of the Child Care Center. Provided
the foregoing conditions have been satisfied, Tenant shall construct the Child
Care Center at its sole cost and expense pursuant to plans and specifications
prepared by Tenant but subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and
otherwise subject to the terms of the lease described below. Upon completion of
the Child Care Center, Tenant shall have the exclusive use of the Child Care
Center, and shall be solely responsible for its operation and maintenance, at
Tenant’s sole cost and expense, until the expiration of the Amenities
Exclusivity Period. Tenant’s construction and operation of the Child Care Center
shall be embodied in a written ground lease between Landlord and Tenant covering
the construction and operation of the Child Care Center (including, without
limitation, possible modification or restoration of improvements upon lease
expiration, insurance and risk allocation issues), all as set forth in the lease
form on Schedule 4(b), attached hereto. If Tenant does not elect to construct
and operate the Child Care Center under this subsection prior to September 1,
2005, then Landlord reserves the right to design, construct and operate (by
lease, contract or otherwise, as Landlord may deem appropriate) the Child Care
Center as a facility open to the general public as contemplated in Landlord’s
existing entitlements, or to negotiate with the City regarding a modification of
such entitlements with respect to the use and operation of the Child Care Center
or regarding possible alternative ways of satisfying the City-imposed child care
requirement.

 

(c) Notwithstanding the foregoing, if the on-site construction and operation of
the Child Care Center is approved by the applicable environmental authorities
and Tenant wishes to secure the City’s approval of an alternative method of
satisfying the requirement that the Child Care Center be located at the
Property, Landlord agrees to fully cooperate with Tenant in negotiating such an
alternative with the City, at no cost or expense to Landlord.

 

5. Access Road, Stairway and Security Issues.

 

(a) Landlord, Tenant and Landlord’s parent, Slough Estates USA Inc., are parties
to an Easement Agreement dated as of August 1, 2002, a Memorandum of which
easement was recorded on September 16, 2002 at Series No. 2002-182617, San Mateo
County Official Records (the “Road Easement”), providing for roadway access from
East Grand Avenue at the westerly boundary of the Center to Tenant’s adjoining
property on the easterly boundary of the Center. Pursuant to that Easement
Agreement, Landlord is generally responsible for maintaining roadway and vehicle
access at all times through the Center to the point on the easterly boundary of
the Center where the roadway access through the Center connects to an existing
or proposed roadway system lying on and serving Tenant’s adjoining property to
the East, and Tenant is generally responsible for construction and maintenance
of any and all roadway systems lying on Tenant’s property, up to the connection
point lying on the common boundary between the Center and Tenant’s property.
Nothing in this Agreement or in the

 

11



--------------------------------------------------------------------------------

Building Leases is intended to alter the respective obligations of the parties
under the Road Easement, but nothing in the Road Easement is intended to impair
Landlord’s ability to treat expenses relating to the operation and maintenance
of the roadway system in the Center as Operating Expenses under the Building
Leases, subject to any limitations specifically set forth in such Building
Leases.

 

(b) Tenant has expressed an interest in possibly constructing a stairway to
provide a pedestrian connection between the improvements in the Center and
existing or future improvements on Tenant’s adjoining property lying to the
North of the Center. Construction of any such stairway would be undertaken by
Landlord at Tenant’s sole cost and expense, subject to: (i) Landlord’s approval
of plans and specifications, not to be unreasonably withheld, conditioned or
delayed, (ii) Tenant’s receipt of all necessary approvals from the City and any
other applicable governmental authorities, and (iii) the terms of the easement
agreement described below in this paragraph. Tenant shall be responsible for the
execution as generator of any required hazardous waste manifests required for
soil or water transported off-site to the extent such soil or water originates
on Tenant’s property adjoining the Property. Subject to receipt of such
approvals, Landlord and Tenant shall, at Tenant’s request, enter into a written
easement agreement, in substantially the form set forth as Schedule 5(b),
attached hereto and incorporated herein by reference, and in recordable form,
providing for Landlord’s granting to Tenant of an easement over the portions of
the Center affected by the stairway (which the parties presently anticipate
would be solely a portion of the northerly side of Parking Structure A and the
land between that area and the northerly boundary of the Center). The terms of
the easement will include a duration coextensive with the Building Leases;
construction of the stairway and related improvements at Tenant’s sole expense,
and with Tenant solely responsible for obtaining all required permits and
governmental approvals; indemnity from Tenant to Landlord for claims and
liabilities arising out of the construction and/or use of the stairway and
easement; no fee payable by Tenant for the granting or use of the easement, but
Tenant would be responsible for all Landlord’s costs associated with the
negotiation and documentation of such easement, including (but not limited to)
legal and review fees not to exceed Five Thousand Dollars ($5,000); and removal
of the stairway and restoration of the associated improvements in the Center
(such as the point of connection at Parking Structure A) upon termination of the
easement.

 

(c) Tenant has expressed an interest in maintaining a secure campus at the
Center in connection with its business operations. Subject to Tenant’s receipt,
at Tenant’s sole expense, of all necessary approvals (if applicable) from the
City and any other applicable governmental authorities, Landlord agrees that for
so long as Tenant (or Tenant’s sublessees or assignees) lease all of the
leaseable Building space in the Property (“Security/CAM Exclusivity Period”),
Tenant shall have the right to install, maintain and remove such security
measures and to employ and modify for time to time such security practices as it
may deem necessary or advisable, at no cost or expense to Landlord.
Notwithstanding the foregoing, Tenant acknowledges that governmental agencies
have imposed and may in the future impose public access requirements with
respect to the Center, including without limitation Bay Conservation and
Development Commission requirements for access to the Bay Trail. Any security
measures implemented by Tenant shall comply with any such public access
requirements. Tenant further acknowledges that Landlord, Landlord’s contractors,
governmental agencies and emergency

 

12



--------------------------------------------------------------------------------

services, as well as certain third parties, may have reasonable needs to access
the Center from time to time, and Tenant agrees to reasonably cooperate with
Landlord in providing such access.

 

6. Transportation Demand Management Plan. Landlord has advised Tenant that the
City’s approval of the entitlements for the Center was conditioned upon, among
other things, Landlord’s compliance with the City’s Transportation Demand
Management (“TDM”) Ordinance. As part of that compliance, Landlord has adopted
and the City has approved a Transportation Demand Management Plan (“TDMP”) with
the objective of trying to reduce the volume of traffic generated by the Center.
The requirements of Landlord’s approved TDMP include incorporation of paid
parking and various other specific compliance measures in all leases at the
Center, monitoring of compliance through annual surveys, and imposition of
penalties under certain circumstances if specified traffic reduction objectives
are not met.

 

(a) In order to ensure Landlord’s ability to comply with its existing TDMP and
to enforce compliance with TDMP requirements if circumstances arise where Tenant
is not the lessee of all of the Buildings in the Center, each Building Lease
will have to include the provisions presently necessary to comply with
Landlord’s existing TDMP.

 

(b) As an alternative to compliance with Landlord’s TDMP, Tenant has requested
the right, so long as Tenant is the lessee of all of the Buildings in the
Center, to seek the City’s permission to allow Tenant to assume full
responsibility for meeting the requirements of the City TDM Ordinance as it
relates to the Center, including adoption of a Tenant Transportation Demand
Management Plan (“TTDMP”) which would be applied to all Buildings in the Center
and, upon adoption by Tenant and approval by the City, would supersede
Landlord’s TDMP and release Landlord from responsibility, as far as the City is
concerned, for compliance with the City TDM Ordinance as it relates to the
Center until such time as Tenant no longer leases the entire Center. Landlord
has agreed to cooperate in such an approach, subject to reasonable conditions to
be set forth in detailed provisions in each of the Building Leases relating to
TDM issues.

 

7. Purchase Rights. Landlord hereby grants Tenant both a First Refusal Right (as
defined below) to purchase the Center or specific Buildings in the Center, and a
pair of Purchase Options (as defined below) to purchase the Center, subject to
the terms and conditions set forth below. The parties acknowledge that any
purchase by Tenant of less than the entire Center may require a subdivision,
parcel map, lot line adjustment or other appropriate compliance measure (and, as
part of such process, the creation of a reciprocal easement agreement,
declaration of covenants, conditions and restrictions, or other similar
agreement governing access rights, maintenance of common areas and other related
issues during any period when portions of the Center are in separate ownership)
in order to create a legally transferable parcel or parcels. Tenant shall pay
all filing fees, all other governmental fees and charges, and all other
reasonable and necessary expenses (including, but not limited to, engineering,
legal and other professional fees and costs) associated with any such
subdivision, parcel map, lot line adjustment or other compliance measure if and
when it becomes necessary to pursue such measures in order to accommodate an
exercise of Tenant’s purchase rights. In connection with any such subdivision,
parcel map, lot line adjustment or other compliance measure, the newly created
parcel lines shall reflect a reasonable allocation of the common areas between
the parcels and shall be subject to mutual approval by Landlord and Tenant, not
to be unreasonably withheld, conditioned or

 

13



--------------------------------------------------------------------------------

delayed. Landlord acknowledges that two parcels currently exist in the Center,
and agrees that, subject to all required governmental approvals (which the
parties shall each use commercially reasonable efforts to secure), a lot line
adjustment using the existing lot lines will be used to create the first
adjusted parcel required by Tenant’s exercise of a purchase right under this
Section 7; provided that in the event Landlord sells one or more Buildings to a
third party prior to Tenant’s first purchase, Landlord shall be entitled to
pursue a lot line adjustment using the existing lot lines in connection with
such prior purchase. The rights granted in this Section 7 are personal to
Tenant, may not be transferred or assigned (except to an affiliate or other
Permitted Transferee under the respective Building Leases who becomes, as
successor to Tenant, the lessee of all of the Buildings in the Center), shall
not be exercisable or effective during any period when Tenant is in material
default (beyond any applicable notice and cure periods) under this Agreement or
under any Building Lease, and shall expire and be of no further force or effect
if Tenant exercises any of the purchase rights provided under this Section and
thereafter defaults on Tenant’s obligations to consummate the transaction
contemplated by such exercised purchase right, and shall expire and be of no
further force or effect as to any individual Building if Tenant exercises its
purchase right as to such Building and thereafter terminates the transaction
contemplated by such exercised purchase right as a result of title issues, due
diligence issues or any other cause not involving a default by Tenant. Any sale
by Landlord to Tenant pursuant to this Section shall be on an “AS IS” basis as
to all physical and environmental conditions relating to the purchased property,
with no representations or warranties relating to the purchased property by
Landlord or by any affiliate of Landlord, except (in the case of an exercise of
the First Refusal Right provided below) if, and then only to the extent that,
any such representations or warranties are expressly provided in the First
Refusal Notice. In all other respects, it is understood and agreed that all of
Tenant’s objections and issues concerning the property to be purchased
(including, but not limited to, title, survey, physical conditions and
environmental conditions) shall be evaluated and resolved by Tenant prior to
exercise of the First Refusal Right (subject to any due diligence or other
similar contingencies expressly identified in the First Refusal Notice as part
of the Offeror’s proposal) or the Purchase Option, as applicable. In that
regard, Landlord agrees to provide to Tenant, in good faith and with reasonable
promptness and diligence, any documents and/or information reasonably requested
in writing by Tenant from time to time from and after the effective date of this
Agreement for evaluation in anticipation of a possible exercise of the Purchase
Options or of the First Refusal Right, but only to the extent such documents
and/or information are already in existence at the time of the request, are
within Landlord’s custody or control (or if not in Landlord’s custody or
control, Landlord shall indicate to Tenant the location of such documents and/or
information if known to Landlord) and are not subject to legal or contractual
restrictions or privileges limiting or precluding their disclosure to Tenant.

 

(a) First Refusal Right. If, at any time during the term of the respective
Building Leases, Landlord receives and wishes to accept a bona fide written
offer from a person or entity (an “Offeror,” provided, however, that the term
“Offeror” shall not include Tenant itself) to purchase one or more Buildings
covered by such respective Building Leases, and if Tenant’s rights under this
Section have not become unexercisable or ineffective or expired for any of the
reasons specified in the introductory paragraph of this Section, then Landlord
shall first provide a complete copy of the bona fide written offer to Tenant (a
“First Refusal Notice”), which offer shall contain all of the material terms on
which the Offeror proposes to purchase the applicable Building(s) (the “Offered
Building(s)”), and Landlord shall offer Tenant the

 

14



--------------------------------------------------------------------------------

opportunity to purchase the Offered Building(s) on the terms specified in the
First Refusal Notice. Tenant shall have twenty (20) business days after Tenant’s
receipt of the First Refusal Notice in which to accept such offer by written
notice to Landlord, which notice shall be accompanied by any “earnest money”
deposit or similar deposit required under the terms of the First Refusal Notice.
In the event Landlord receives and wishes to accept any material revisions to
the bona fide offer within such twenty (20) business day period, Landlord shall
provide a complete copy of the revised bona fide written offer to Tenant, which
offer shall contain all of the material terms on which the Offeror proposes to
purchase the applicable Building(s), and the twenty (20) business day period
described above shall be extended by an additional five (5) business days for
Tenant to consider such revised offer.

 

(i) Upon such acceptance by Tenant, Tenant shall be obligated to purchase and
Landlord shall be obligated to sell the Offered Building(s) on the terms set
forth in the First Refusal Notice, on the additional terms and provisions set
forth in this Section and not inconsistent with the First Refusal Notice, and on
the additional terms set forth in a definitive agreement to be negotiated to the
mutual satisfaction of the parties and mutually executed within thirty (30) days
after Tenant’s exercise of the First Refusal Right (which definitive agreement
shall be consistent with the First Refusal Notice and the requirements of this
Section and shall otherwise contain reasonable and customary provisions,
mutually acceptable to the parties, covering matters such as closing conditions
and logistics, allocation of risk of loss, liquidated damages in the event of
default by Tenant, etc.), which obligations shall be firm, unconditional and
irrevocable except as expressly provided herein.

 

(ii) If Tenant does not deliver a written acceptance of Landlord’s offer and an
accompanying deposit (if applicable) within the allotted time, Tenant shall be
deemed not to have accepted such offer and Landlord shall thereafter have the
right to sell the Offered Building(s) to the Offeror, at any time within one
hundred eighty (180) days thereafter, on terms and conditions not materially
more favorable to the Offeror than those set forth in the First Refusal Notice.
For purposes of the preceding sentence, the following shall not be deemed to be
a change in terms materially more favorable to the Offeror which would cause a
reinstatement of Tenant’s rights with respect to the Offered Building(s): (A)
extensions of time to effect due diligence, cure defects or objections of any
kind, or effect closing of a sale which do not exceed, in the aggregate, ninety
(90) days; or (B) any reduction in price resulting from bona fide substantiated
written due diligence objections of the Offeror if the aggregate reduction in
price from all such matters is less than five percent (5%) of the specified
purchase price. Landlord shall promptly provide Tenant with written evidence
substantiating the basis for any proposed change in the terms of sale pursuant
to clause (A) or clause (B) in the preceding sentence. If Landlord intends to
accept a reduction in the purchase price in excess of that set forth in the
preceding clause (B), then Landlord shall give Tenant written notice thereof,
including all correspondence and other written evidence substantiating the due
diligence objections raised by the Offeror, and Tenant shall have five (5)
business days after receipt of such notice to elect to purchase the Offered
Building(s) on the same terms set forth in the First Refusal Notice but with the
purchase price modified as disclosed in said notice to Tenant. If Tenant does
not give written notice of its election to purchase within such five (5)
business day period, then Landlord may proceed to effect the sale to the Offeror
at a price not less than that disclosed in said notice to Tenant and otherwise
on the terms and conditions set out in the First Refusal Notice. If Landlord
does not sell the Offered Building(s) to the Offeror pursuant to this
subparagraph within such

 

15



--------------------------------------------------------------------------------

180-day period, or if Landlord desires to sell any of the Offered Building(s) to
another third party or on more favorable terms during such 180-day period, then
this First Refusal Right shall reattach or apply, as the case may be, on all the
same terms set forth above. If Landlord sells the Offered Building(s) to the
Offeror within such 180-day period, this First Refusal Right shall expire and be
of no further force or effect with respect to the Offered Building(s)
transferred by the Landlord to the Offeror, but shall remain in effect as to any
of the Buildings that were not part of the Offered Building(s) transferred by
the Landlord to the Offeror. Any sales contract with an Offeror shall indicate
that the Offeror’s rights under such sales contract are subordinate to Tenant’s
rights under this Section.

 

(iii) The right of first refusal provided in this Section 7(a) shall not apply
to any transaction by Landlord consisting of a capital reorganization or
reclassification of the capital stock or membership interests of Landlord, the
consolidation or merger of Landlord with another entity in which Landlord is not
the surviving entity, the sale of all or substantially all of Landlord’s assets
to another entity; or the transfer of all of the Buildings to an entity
controlling, controlled by or under common control with Landlord; provided that
the rights conferred hereunder shall survive any such transaction and shall
apply to subsequent bona fide transactions with respect to the Buildings or the
Center. The successor-in-interest to Landlord’s rights and obligations hereunder
shall assume by written instrument executed and delivered to Tenant Landlord’s
obligations to honor Tenant’s rights with respect to any such subsequent offer
for one or more Buildings or the Center.

 

(b) Purchase Option. Landlord hereby grants to Tenant (x) an option to purchase
the Phase I Buildings and associated common areas (the “Phase I Option”),
exercisable by written notice to Landlord not less than one (1) year prior to
the closing date designated by Tenant in such notice, which closing date must be
designated to occur either (i) within the first month after the tenth (10th)
anniversary of the last to occur of the respective Rent Commencement Dates for
the Phase I Buildings or (ii) within the seventh month after the eleventh (11th)
anniversary of the last to occur of the respective Rent Commencement Dates for
the Phase I Buildings, and (y) an option to purchase the Phase II Buildings and
associated common areas (the “Phase II Option” and, collectively with the Phase
I Option, the “Purchase Options”), exercisable by written notice to Landlord
concurrently with Tenant’s exercise of the Phase I Option, which notice shall
specify a closing date which must be designated to occur either (i) within the
first month after the tenth (10th) anniversary of the last to occur of the
respective Rent Commencement Dates for the Phase II Buildings or (ii) within the
seventh month after the eleventh (11th) anniversary of the last to occur of the
respective Rent Commencement Dates for the Phase II Buildings. The exercise of
the respective Purchase Options shall be subject to the following terms and
conditions:

 

(i) Each Purchase Option shall be exercisable only on an all-or-nothing basis
for all Buildings in the applicable Phase, and only if all four (4) Buildings in
the applicable Phase have been constructed and were initially leased to Tenant
pursuant to this Agreement and the applicable Building Leases and have not been
terminated.

 

(ii) If Tenant exercises the Phase I Option, Tenant shall be legally obligated
to exercise the Phase II Option concurrently with the exercise of the Phase I
Option (as described above) and to purchase the Phase II Buildings as well,
although Tenant shall still have

 

16



--------------------------------------------------------------------------------

a choice between two timing alternatives with respect to the closing of the
purchase of both the Phase I Buildings and the Phase II Buildings as set forth
in the respective definitions of the Phase Option and Phase II Option above. The
result of the exercise of both Purchase Options by Tenant shall be that
following closing of both transactions, Tenant shall own the entire Center, it
being the intention of the parties that all common areas of the Center shall be
reasonably allocated between the parcels. Upon exercise of the Purchase Options
by Tenant, Tenant shall be obligated to purchase and Landlord shall be obligated
to sell the Phase I Buildings and the Phase II Buildings, respectively, on the
terms and conditions set forth on Schedule 7(b) and otherwise as set forth in
this Section and on such additional terms as may be set forth in a definitive
agreement to be negotiated to the mutual satisfaction of the parties and
mutually executed within thirty (30) days after Tenant’s exercise of the
Purchase Options (which definitive agreement shall be consistent with the
requirements of this Section and Schedule 7(b) and shall otherwise contain
reasonable and customary provisions, mutually acceptable to the parties,
covering matters such as closing conditions and logistics, allocation of risk of
loss, liquidated damages in the event of default by Tenant, etc.), which
obligations shall be firm, unconditional and irrevocable except as expressly
provided herein. The parties intend that the provisions of this Section 7(b)
shall be specifically enforceable in accordance with this Section 7(b)
notwithstanding the parties’ failure to agree on additional terms and conditions
beyond those set forth in this Section and in Schedule 7(b), which terms and
conditions the parties agree constitute all of the material terms and conditions
of the transaction.

 

(iii) In the case of a Purchase Option elected within the period described in
clause (i) under the definition of the applicable Purchase Option, the purchase
price for the Buildings and common areas covered by such Purchase Option shall
be determined by applying an eight percent (8%) capitalization rate to the
projected Net Operating Income for the applicable Phase, based on Tenant’s
aggregate Base Rent obligation (as set forth in Section 3.1(a) of the respective
Building Leases for the Buildings being purchased) calculated over the 12-month
period following the closing date of the transaction pursuant to the applicable
Purchase Option (such Base Rent calculation to be made as if the sale to Tenant
pursuant to the applicable Purchase Option had not occurred). In the case of a
Purchase Option elected within the period described in clause (ii) under the
definition of the applicable Purchase Option, the purchase price for the
Buildings and common areas covered by such Purchase Option shall be determined
by applying an eight percent (8%) capitalization rate to the projected Net
Operating Income for the applicable Phase based on Tenant’s aggregate Base Rent
obligation (as set forth in Section 3.1(a) of the respective Building Leases for
the Buildings being purchased) calculated over a 12-month period consisting of
the final six (6) months of the initial term of the applicable Building Leases
plus the first six (6) months of the first extended term of the applicable
Building Leases (such Base Rent calculation to be made as if the sale to Tenant
pursuant to the applicable Purchase Option had not occurred and as if Tenant had
duly exercised its option for such first extended term pursuant to the
applicable Building Leases).

 

8. Prospective Purchaser Agreement and Other Environmental Regulatory
Assurances. Landlord understands that Tenant intends to pursue a Prospective
Purchaser Agreement (“PPA”) from the California Department of Toxic Substances
Control (“DTSC”) in which DTSC covenants not to sue Tenant because of its status
as a Tenant and (if the Purchase Option is exercised) as an Owner of all or any
portion of the Center for any hazardous substances, hazardous wastes or
pollutants present in soil and groundwater not caused by the

 

17



--------------------------------------------------------------------------------

Tenant, subject to Tenant’s compliance with the approved Soils Management Plan
and applicable Deed Restrictions. Tenant may also seek a “comfort letter” from
the Regional Water Quality Control Board (“RWQCB”) with respect to any
environmental contamination of any on or off-site property and assurances that
RWQCB will not pursue any recourse against the Tenant with respect to any on or
off-site property. At the request of Tenant, Landlord agrees that it will fully
cooperate and diligently work in good faith with Tenant to obtain the PPA and
the comfort letter, provided that such cooperation obligation shall not require
Landlord to incur or accept any obligations materially greater in scope or
materially sooner in time (other than the execution of an Operations and
Maintenance Plan otherwise meeting the foregoing criteria, if required by the
DTSC) than Landlord would otherwise have been required to incur or accept as
owner and developer of the Property in the absence of Tenant’s PPA application
and comfort letter request, or to incur any material out-of-pocket costs or
expenses that Landlord would not otherwise have been required to incur as owner
and developer of the Property in the absence of Tenant’s PPA application and
comfort letter request. The parties expressly acknowledge that Tenant’s actual
receipt of a PPA and/or comfort letter is not a condition to the effectiveness
of this Agreement or of any Building Leases, and that if Tenant fails or is
unable to obtain a PPA and/or comfort letter, such failure or inability shall
not impair the validity or enforceability of this Agreement or of any Building
Leases.

 

9. Installation of Trenches By or At Request of Tenant. From time to time during
the development of the Center and/or the term of various Building Leases, Tenant
may wish to add additional subsurface trenches for utilities and fiber optic
cable and for other functions and purposes as required and described by Tenant.
Subject to the provisions of this Section 9, Tenant shall have the right to
install any such subsurface trenches, or to require Landlord to install such
trenches, in each case at Tenant’s sole cost and expense (including, but not
limited to, any costs associated with compliance measures described below in
this Section), except as otherwise expressly provided below.

 

(a) In connection with such trenches and related soils work, the party
undertaking the work shall be responsible for full compliance with the
entitlements for the Center and any and all governmental and regulatory laws,
rules, regulations, orders, Site Management Plan requirements, and any
applicable deed restrictions affecting the Center, including without limitation
soil handling and reuse/disposal requirements, soil testing and characterization
procedures, dust control and dewatering procedures and other restrictions in the
Site Management Plan. In addition, the party undertaking the work shall
indemnify, defend and hold the other party harmless from any and all liability
for injury to or death of any person, or loss of or damage to the property of
any person, and all actions, claims, demands, costs (including, without
limitation, reasonable attorneys’ fees and expert fees, at trial and on appeal),
damages or expenses of any kind arising therefrom which may be brought or made
against such other party or which such other party may pay or incur, to the
extent such liabilities or other matters arise by reason of any negligence or
willful misconduct or omission by the party performing the work or its
contractors, agents or employees in connection with the performance of the work;
provided, however, that the foregoing indemnification shall not apply to any
action, claim, demand, costs, damage or expense relating to remediation or
disposal costs arising from any environmental condition discovered or
encountered in the course of the work, which remediation and/or disposal costs
shall be considered part of the compliance-related costs contemplated above,
except as otherwise provided in subparagraph (c) below.

 

18



--------------------------------------------------------------------------------

(b) Landlord shall assume all hazardous waste regulatory responsibilities and
liabilities as the generator of any soil or other waste generated by such trench
installation, including (without limitation) responsibility for the lawful and
proper handling, packaging, labeling, characterization, preparation and
execution of manifests, transportation, treatment and disposal of any such soil
or other waste, whether undertaken by Landlord or Tenant, and for satisfying all
governmental reporting obligations for any environmental conditions discovered
or encountered in the course of the work. In the case of any work performed by
Tenant, all arrangements relating to any such characterization, labeling,
handling, packaging, transportation, treatment and/or disposal of any such soil
or water sent off-site (including, but not limited to, selection of contractors)
shall be subject to Landlord’s written approval, not to be unreasonably
withheld, conditioned or delayed.

 

(c) Tenant shall promptly reimburse Landlord for all reasonable costs and
expenses incurred by Landlord in performing any trenching or related work
(including, but not limited to, any related soils work) at the request of Tenant
under this Section 9, including, without limitation, (x) all actual direct costs
of construction, including (but not limited to) repair or replacement of
landscaping or other improvements necessarily affected by the trenching work,
(y) the expense of all regulatory, reporting and other compliance obligations
arising out of the work as described above in this Section (excluding attorneys’
fees), and (z) any and all remediation, disposal and other costs and expenses
incurred in addressing any environmental requirements or conditions (whether
anticipated or unanticipated) encountered in the course of performing such work,
except as follows:

 

(i) Nothing in this subparagraph (c) shall limit, impair or in any way shift to
Tenant any indemnification obligation of Landlord pursuant to the second
sentence of subparagraph (a) above in connection with any work undertaken by
Landlord.

 

(ii) Landlord shall retain sole responsibility and liability (and shall not be
entitled to reimbursement from Tenant) for any third-party (governmental or
private) environmental claims arising (A) from any allegedly improper
characterization, labeling, handling, packaging, transportation, treatment or
disposal of any such soil or waste sent off-site by Landlord in connection with
the work; or (B) from any alleged migration of contaminants in such soils or
other materials deposited offsite.

 

(iii) To the extent the costs (including, but not limited to, construction, dust
control, dewatering, soil testing and characterization, soil disposal or reuse,
and remediation costs) incurred by Landlord in connection with any trenching
requested by Tenant pursuant to this Section 9 are incrementally increased
(i.e., are greater than they would have been if the work had been conducted
entirely in clean soil) as a result of any environmental requirements or
conditions (whether anticipated or unanticipated) encountered in the course of
such work, such incrementally increased costs shall be borne by Landlord,
without any charge against or use of the Tenant Improvement Allowance and
without any reimbursement from Tenant, provided that Tenant submits its written
Tenant Change Request for such trenching (including Tenant’s proposed trench
layout plan for the additional trenching) to Landlord no later than the later to
occur of (x) the release date for the first Phase II Building to be constructed
or (y) one hundred twenty (120) days prior to Landlord’s anticipated
commencement date for Phase II site construction (the later of such dates being
referred to herein as the “Stage 1 Trenching

 

19



--------------------------------------------------------------------------------

Deadline”). Landlord shall give Tenant not less than sixty (60) days prior
written notice of the Stage 1 Trenching Deadline. In the case of any trenching
requested or performed by Tenant after the Stage 1 Trenching Deadline specified
in good faith by Landlord in its written notice to Tenant pursuant to the
preceding sentence, any and all costs (whether constituting incremental cost
increases or not) incurred as a result of any environmental requirements or
conditions encountered in connection with such trenching shall be the sole
responsibility of Tenant and, to the extent incurred by Landlord, shall be
subject to reimbursement by Tenant as provided above.

 

(iv) Tenant shall have the right to elect to direct Landlord to use clean fill
in closing any trenches or other excavations at the Center for underground
utilities or related purposes pursuant to the terms of this Agreement or the
applicable Building Lease or Workletter, whether such trenches or excavations
were implemented or requested by Landlord or Tenant. Tenant shall bear all costs
associated with certifying and importing clean fill for such purposes to the
extent clean fill is not otherwise reasonably available for such purposes at the
Center.

 

(d) Landlord shall consult with Tenant regarding the location of any subsurface
trenches requested or proposed by Tenant pursuant to this Section, but Landlord
shall in all events have the final authority to determine the location of any
such trenches between the beginning and end points requested by Tenant.

 

10. Methane Conditions. The following provisions set forth the understanding of
the parties with respect to methane conditions affecting portions of the
Property. The existence of such conditions was disclosed initially by the
Methane Investigation Report, 450 East Grand Avenue, South San Francisco,
California, prepared by Iris Environmental, dated October 20, 2004 (the “Methane
Report”). For purposes of the following provisions, the term “Methane Mitigation
Threshold” shall mean a soil gas methane concentration equal to one-half of one
percent (0.5%).

 

(a) Within sixty (60) days after execution of this Agreement, Landlord shall
submit for Tenant’s approval (which approval shall not be unreasonably withheld,
conditioned or delayed) a “Methane Mitigation Plan” prepared by one or more
appropriately-licensed and qualified engineering and/or environmental
consultants. Following receipt of Tenant’s approval, Landlord shall promptly and
diligently seek approval of such Methane Mitigation Plan by those appropriate
governmental agency(ies), if any, exercising jurisdiction over such matters, and
upon receipt of any and all required governmental approvals, shall diligently
implement the Methane Mitigation Plan. The Methane Mitigation Plan shall contain
measures to mitigate and monitor for methane in soil and to operate, monitor and
maintain an appropriate methane mitigation system, after construction, for those
structures (consisting of Building 9 and the Parking Structure to be located to
the west of Building 9) to be constructed in the southern portion of the
Property where methane has been detected in soil at concentrations equal to or
greater than the Methane Mitigation Threshold (the “Methane Mitigation Area”),
as reported in the Methane Report. Landlord shall thereafter cause methane soil
gas sampling to be conducted in the Methane Mitigation Area by a consultant
approved by Tenant (which approval shall not be unreasonably withheld,
conditioned or delayed) prior to (but in no event more than ninety (90) days in
advance of) constructing any structures in the Methane Mitigation Area and, on
the basis of such sampling, shall proceed in accordance with whichever of the
following subparagraphs is applicable.

 

20



--------------------------------------------------------------------------------

(i) If such sampling indicates that methane concentrations in soil in the
Methane Mitigation Area at that time remain equal to or greater than the Methane
Mitigation Threshold, then Landlord shall implement the Methane Mitigation Plan
.

 

(ii) If such sampling indicates that methane concentrations in soil in the
Methane Mitigation Area at that time are less than the Methane Mitigation
Threshold but greater than the methane concentrations detected in the Trip Blank
or Field Blank (whichever is higher) for the applicable sampling in that area (a
“Methane Monitoring Condition”), then Landlord shall implement the Methane
Mitigation Plan to provide for a monitoring program meeting the requirements of
subparagraph (b)(ii) below.

 

(b) For all areas of the Property beyond the Methane Mitigation Area (including
but not limited to the Child Care Center area), Landlord shall conduct methane
sampling (by a consultant approved by Tenant, which approval shall not be
unreasonably withheld, conditioned or delayed) in soil in such areas prior to
(but in no event more than 90 days in advance of) Landlord’s or Tenant’s
construction of any structures in such areas and, on the basis of such sampling,
shall proceed in accordance with whichever of the following subparagraphs is
applicable.

 

(i) If the results of such testing indicate the presence of methane in soil at
concentrations equal to or greater than the Methane Mitigation Threshold,
Landlord shall augment the Methane Mitigation Plan prepared previously for the
Methane Mitigation Area to include the additional areas where methane has been
detected at concentrations equal to or greater than the Methane Mitigation
Threshold (the “Supplemental Methane Mitigation Plan”). The Supplemental Methane
Mitigation Plan shall be similar in scope and subject to the same preparation
and approval requirements and the same substantive requirements as set forth
above for the initial Methane Mitigation Plan, and shall be implemented in the
same manner as set forth above for the initial Methane Mitigation Plan with
respect to any structures that are to be constructed in such additional areas.

 

(ii) If the results of such testing indicate concentrations of methane in soil
less than the Methane Mitigation Threshold but greater than the methane
concentrations detected in the Trip Blank or Field Blank (whichever is higher)
for the applicable sampling in that area, Landlord shall monitor (pursuant to a
monitoring plan to be prepared by Landlord and approved by Tenant, which
approval shall not be unreasonably withheld, conditioned or delayed) for the
presence of methane in any structures that will be constructed in that area.
Such monitoring plan shall require methane monitoring to be performed on a
quarterly basis for the first year following construction of such structures and
on an annual basis thereafter. If such monitoring indicates the presence of
methane within structures at concentrations equal to or greater than the Methane
Mitigation Threshold, then Landlord shall prepare and submit to Tenant for
review and approval (which approval shall not be unreasonably withheld,
conditioned or delayed) a Supplemental Methane Mitigation Plan meeting the
requirements of

 

21



--------------------------------------------------------------------------------

subparagraph (b)(i) above to remediate such methane conditions, and Landlord
shall implement the Plan once approved by Tenant.

 

11. Notice. Any notice or communication required or permitted hereunder shall be
given in writing, sent by (a) personal delivery, or (b) expedited delivery
service with proof of delivery, or (c) United States mail, postage prepaid,
certified mail, return receipt requested, or (d) facsimile, addressed as
follows:

 

To Landlord:

  

Slough SSF, LLC

    

c/o Slough Estates USA Inc.

    

444 North Michigan Avenue, Suite 3230

    

Chicago, IL 60611

    

Attn: Randall W. Rohner

    

Fax: (312) 755-0717

with a copy to:

  

Folger Levin & Kahn LLP

    

Embarcadero Center West

    

275 Battery Street, 23rd Floor

    

San Francisco, CA 94111

    

Attn: Donald E. Kelley, Jr., Esq.

    

Fax: (415) 986-2827

and a copy to:

  

Britannia Management Services, Inc.

    

555 Twelfth Street, Suite 1650

    

Oakland, CA 94607

    

Attn: Magdalena Shushan

    

Fax: (510) 763-6262

To Tenant:

  

Corporate Secretary

    

Genentech Inc.

    

1 DNA Way, Mail Stop 49

    

South San Francisco, CA 94080

    

Fax: (650) 952-9881

with a copy to:

  

Thomas T. Thomas, Treasurer

    

Genentech Inc.

    

1 DNA Way, Mail Stop 245A

    

South San Francisco, CA 94080

    

Fax: (650) 225-6930

and a copy to:

  

Cooper, White & Cooper LLP

    

1333 North California Boulevard, Suite 450

    

Walnut Creek, CA 94596

    

Attn: John F. Gardner, Esq.

    

Fax: (925) 256-9428

 

22



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
and received either at the time of personal delivery or, in the case of delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or in the case of facsimile, upon mechanical
confirmation of transmission during normal business hours at the place of
receipt (or in the case of transmission outside normal business hours, at the
commencement of the next business day commencing after the time of such
transmission).

 

12. Entire Agreement; Modification. This Agreement and the related documents and
instruments described herein for concurrent or future execution and delivery by
the parties constitute the entire agreement between the parties relating to the
subject matter hereof, and supersede any and all prior agreements, promises,
negotiations, letters of intent and representations between the parties with
respect to such subject matter. This Agreement may not be modified orally or in
any manner other than by an agreement in writing signed by the parties hereto or
their respective successors in interest.

 

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, personal
representatives, successors and assigns. In the event Landlord assigns its
interest hereunder, Landlord shall remain primarily liable for all of its
obligations hereunder (a) except as may be otherwise agreed upon by Tenant in
writing, or (b) except that if Landlord transfers or assigns its entire interest
to a successor which has a net worth of $500 million or more as of the date of
the transfer or assignment, and such assignee agrees in writing to assume all
obligations and liabilities of Landlord arising or accruing under this Agreement
from and after the date of the transfer or assignment, then Landlord shall be
relieved of any and all obligations and liabilities arising or accruing from and
after the date of transfer or assignment.

 

14. Attorneys’ Fees. In the event of any legal action or other proceeding
arising out of this Agreement, the party prevailing in such action or proceeding
shall be entitled to recover its reasonable attorneys’ fees, expenses and costs
of suit incurred in connection with such action or proceeding, including (but
not limited to) any appellate proceedings relating thereto and any proceedings
for the enforcement of any judgment entered in favor of such prevailing party in
any such action or proceeding, from the non-prevailing party or parties.

 

15. Section Headings. The headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various Sections hereof.

 

16. Gender and Number. Within this Agreement, words of any gender shall be
construed to include any other gender, words in the singular number shall be
construed to include the plural and words in the plural number shall be
construed to include the singular, unless the context otherwise requires.

 

17. Applicable Law. This Agreement and the rights and duties of the parties
hereunder shall be governed for all purposes by the laws of the State of
California and the laws of the United States applicable to transactions within
such state.

 

23



--------------------------------------------------------------------------------

18. Time of the Essence. Time is of the essence of this Agreement, and of the
exercise of each of the rights and performance of each of the obligations set
forth herein.

 

19. Further Assurances. The parties agree to execute any further documents that
are reasonable and appropriate to carry out the purposes of this Agreement in
accordance with its terms. If either party fails to provide any further
documents required under this Agreement or reasonably necessary to carry out the
purposes of this Agreement in accordance with its terms, that failing party
agrees to pay all reasonable actual costs and expenses, including attorneys’
fees as described in Section 13 above, incurred by the party that requested such
further documents as a result of such failure.

 

20. Publicity; Authorized Disclosure. Neither party will make any press release
or other public disclosure regarding this Agreement or the transactions
contemplated hereby without the other party’s express prior written consent,
except as required under applicable law or by any governmental agency. Without
limiting the generality of the foregoing, each party agrees that the other party
will have no less than five (5) business days to review and provide comment
regarding any such proposed press release or publicity, unless a shorter review
time is agreed to by both parties. In the event that one party reasonably
concludes that a given disclosure is required by law and the other party would
prefer not to make such disclosure, then the party seeking such disclosure shall
either (i) limit said disclosure to address the concerns of the other party, or
(ii) provide a written opinion from counsel stating that such disclosure is
indeed required by law. With respect to complying with the disclosure
requirements of the SEC or other securities regulatory bodies in other nations,
in connection with any required securities filing of this Agreement, the filing
party shall seek confidential treatment of this Agreement to the maximum extent
permitted by such regulatory body and shall provide the other party with the
opportunity, for at least fifteen (15) days, to review any such proposed filing.
Each party agrees that it will obtain its own legal advice with regard to its
compliance with securities laws and regulations, and will not rely on any
statements made by the other party relating to such securities laws and
regulations.

 

21. Termination. This Agreement shall terminate upon the earlier to occur of the
following dates: (a) the first date, if any, on which Tenant holds fee ownership
of the entire Property, or (b) the first date, if any, on which all Building
Leases to which Tenant is a party have terminated or expired and Tenant is no
longer leasing any Buildings on the Property. In addition, this Agreement may be
terminated by mutual written agreement of the parties and may be terminated by
Landlord under the circumstances contemplated in Section 15.1(i) of the Building
5/6 Lease Form described in Section 1(a) above and in parallel provisions of the
other Building Leases. Upon any such termination, the parties or their
applicable successors shall promptly execute, acknowledge and deliver to one
another, in recordable form, a Memorandum of Termination of Master Lease
Agreement in form and content mutually satisfactory to the parties, and Landlord
shall thereafter cause an original of such Memorandum to be recorded in the
official records of San Mateo County and shall deliver a copy of the recorded
Memorandum to Tenant. All recording fees and other charges (including any
documentary transfer taxes payable in connection with the recording of the
Memorandum) shall be borne 50% by Landlord and 50% by Tenant, and Tenant shall
reimburse Tenant’s share thereof to Landlord within thirty (30) days after
written request by Landlord, accompanied by documentation reasonably supporting
the amount of the claimed reimbursement.

 

24



--------------------------------------------------------------------------------

22. Remedies Cumulative. All rights, privileges and elections or remedies of
Landlord or Tenant contained in this Agreement are cumulative and not
alternative to the extent permitted by law and except as otherwise provided
herein.

 

23. Counterparts. This Agreement may be executed in multiple counterparts, and
by the respective parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be one and the same instrument with
the same signatures as if all parties to this Agreement had signed the same
signature page. Signature pages may be detached from separate counterparts and
attached to a single copy of this Agreement to form one original document (or
multiple original counterparts of this document with full signatures).

 

24. Memorandum of Agreement. In order to evidence, as a matter of public record,
the leasing and purchase rights and obligations granted in or contemplated in
this Agreement, Landlord and Tenant shall execute, acknowledge and deliver to
one another, concurrently with the mutual execution of this Agreement, a
Memorandum of Master Lease Agreement in the form attached as Exhibit E hereto,
and Landlord shall thereafter cause an original of such Memorandum to be
recorded in the official records of San Mateo County and shall deliver a copy of
the recorded Memorandum to Tenant. All recording fees and other charges
(including any documentary transfer taxes payable in connection with the
recording of the Memorandum) shall be borne fifty percent (50%) by Landlord and
fifty percent (50%) by Tenant, and Tenant shall reimburse Tenant’s share thereof
to Landlord within thirty (30) days after written request by Landlord,
accompanied by documentation reasonably supporting the amount of the claimed
reimbursement.

 

[signature page follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

“Landlord”      

“Tenant”

SLOUGH SSF, LLC, a Delaware limited liability company

     

GENENTECH, INC., a Delaware corporation

By:

 

Slough Estates USA Inc., a Delaware corporation, Its Manager

     

By:

 

/s/ THOMAS T. THOMAS

               

Name:

 

Thomas T. Thomas

               

Its:

 

Treasurer

   

By:

 

/s/ JONATHAN M. BERGSCHEIDER

               

Name:

 

Jonathan M. Bergscheider

     

By:

 

/s/ LOUIS J. LAVIGNE, JR.

   

Its:

 

Vice President

     

Name:

 

Louis J. Lavigne, Jr.

               

Its:

 

Executive Vice President and Chief Financial Officer

 

26



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A

  

Site Plan

EXHIBIT B

  

Construction Schedules

EXHIBIT C-1

  

Phase I Buildings Rent Schedules

EXHIBIT C-2

  

Phase II Buildings Rent Schedules (Without Extension)

EXHIBIT C-3

  

Phase II Buildings Rent Schedules (With Extension)

EXHIBIT C-4

  

Phase II Buildings Rent Schedules (With 9-12 Months’ Acceleration)

EXHIBIT C-5

  

Phase II Buildings Rent Schedules (With 6-9 Months’ Acceleration)

EXHIBIT D

  

Building Shell Elements

EXHIBIT E

  

Form of Memorandum of Master Lease Agreement

SCHEDULE 1(a)

  

Form of Building Lease

SCHEDULE 1(f)

  

Methodology for Determining Building Baseline Cost

SCHEDULE 2(b)

  

Form of Retail/Deli Lease

SCHEDULE 3(b)

  

Form of Fitness Center Lease

SCHEDULE 4(b)

  

Form of Vacant Land/Child Care Center Lease

SCHEDULE 5(b)

  

Form of Easement Agreement

SCHEDULE 7(b)

  

Material Terms of Sale

 

EXHIBIT LIST — 1



--------------------------------------------------------------------------------

EXHIBIT A

 

SITE PLAN

 

LOGO [g36747page28.jpg]

 

EXHIBIT A TO MASTER LEASE AGREEMENT

SITE PLAN, PAGE 1

 



--------------------------------------------------------------------------------

EXHIBIT B

 

CONSTRUCTION SCHEDULES

 

EXHIBIT B TO MASTER LEASE AGREEMENT

CONSTRUCTION SCHEDULES, PAGE 1

 



--------------------------------------------------------------------------------

LOGO [g36747page30-35.jpg]

  

Britannia East Grand

East Grand, South San Francisco

Construction Schedule

  

Slough Estates USA Inc.

Project Management Advisors, Inc.

DES Architects/Engineers

     LEASE EXHIBIT 10/04/04     

 

LOGO [g36747page30.jpg]

 

     Page 1 of 6    Dates & Durations for TCR related activites
are for illustration only. Actual dates and
duration may vary and are largely dependent
upon the scope of work included within the TCR.

 



--------------------------------------------------------------------------------

LOGO [g36747page30-35.jpg]

  

Britannia East Grand

East Grand, South San Francisco

Construction Schedule

  

Slough Estates USA Inc.

Project Management Advisors, Inc.

DES Architects/Engineers

     LEASE EXHIBIT 10/04/04     

 

LOGO [g36747page31.jpg]

 

     Page 2 of 6    Dates & Durations for TCR related activites
are for illustration only. Actual dates and
durations may vary and are largely dependent
upon the scope of work included within the TCR.

 



--------------------------------------------------------------------------------

LOGO [g36747page30-35.jpg]

  

Britannia East Grand

East Grand, South San Francisco

Construction Schedule

  

Slough Estates USA Inc.

Project Management Advisors, Inc.

DES Architects/Engineers

     LEASE EXHIBIT 10/04/04     

 

LOGO [g36747page32.jpg]

 

     Page 3 of 6    Dates & Durations for TCR related activites
are for illustration only. Actual dates and
durations may vary and are largely dependent
upon the scope of work included within the TCR.

 



--------------------------------------------------------------------------------

LOGO [g36747page30-35.jpg]

  

Britannia East Grand

East Grand, South San Francisco

Construction Schedule

  

Slough Estates USA Inc.

Project Management Advisors, Inc.

DES Architects/Engineers

     LEASE EXHIBIT 10/04/04     

 

LOGO [g36747page33.jpg]

 

     Page 4 of 6    Dates & Durations for TCR related activites
are for illustration only. Actual dates and
durations may vary and are largely dependent
upon the scope of work included within the TCR.

 



--------------------------------------------------------------------------------

LOGO [g36747page30-35.jpg]

  

Britannia East Grand

East Grand, South San Francisco

Construction Schedule

  

Slough Estates USA Inc.

Project Management Advisors, Inc.

DES Architects/Engineers

     LEASE EXHIBIT 10/04/04     

 

LOGO [g36747page34.jpg]

 

     Page 5 of 6    Dates & Durations for TCR related activites
are for illustration only. Actual dates and
durations may vary and are largely dependent
upon the scope of work included within the TCR.

 



--------------------------------------------------------------------------------

LOGO [g36747page30-35.jpg]

  

Britannia East Grand

East Grand, South San Francisco

Construction Schedule

  

Slough Estates USA Inc.

Project Management Advisors, Inc.

DES Architects/Engineers

     LEASE EXHIBIT 10/04/04     

 

LOGO [g36747page35.jpg]

 

     Page 6 of 6    Dates & Durations for TCR related activites
are for illustration only. Actual dates and
durations may vary and are largely dependent
upon the scope of work included within the TCR.

 



--------------------------------------------------------------------------------

EXHIBIT C-1

 

PHASE I BUILDINGS

 

     Building 5/6


--------------------------------------------------------------------------------

   Building 1


--------------------------------------------------------------------------------

Rentable Area:

   150,000 RSF    106,000 RSF

Rent Commencement Date:

   (Feb. ‘06)            (Aug. ‘06)        

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 2.500    $ 0.050    $ 0.070    $ 2.620    $ 393,000    $ 2.500
   $ 0.050    $ 0.070    $ 2.620    $ 277,720

2

   13 -   24    $ 3.000    $ 0.050    $ 0.072    $ 3.122    $ 468,368    $ 3.000
   $ 0.050    $ 0.072    $ 3.122    $ 330,980

3

   25 -   36    $ 3.400    $ 0.050    $ 0.075    $ 3.525    $ 528,748    $ 3.400
   $ 0.050    $ 0.075    $ 3.525    $ 373,648

4

   37 -   48    $ 3.519    $ 0.050    $ 0.078    $ 3.647    $ 546,992    $ 3.519
   $ 0.050    $ 0.078    $ 3.647    $ 386,541

5

   49 -   60    $ 3.642    $ 0.050    $ 0.080    $ 3.772    $ 565,874    $ 3.642
   $ 0.050    $ 0.080    $ 3.772    $ 399,884

6

   61 -   72    $ 3.770    $ 0.050    $ 0.083    $ 3.903    $ 585,417    $ 3.770
   $ 0.050    $ 0.083    $ 3.903    $ 413,695

7

   73 -   84    $ 3.902    $ 0.050    $ 0.086    $ 4.038    $ 605,644    $ 3.902
   $ 0.050    $ 0.086    $ 4.038    $ 427,988

8

   85 -   96    $ 4.038    $ 0.050    $ 0.089    $ 4.177    $ 626,579    $ 4.038
   $ 0.050    $ 0.089    $ 4.177    $ 442,782

9

   97 - 108    $ 4.179    $ 0.050    $ 0.092    $ 4.322    $ 648,247    $ 4.179
   $ 0.050    $ 0.092    $ 4.322    $ 458,094

10

   109 - 120    $ 4.326    $ 0.050    $ 0.095    $ 4.471    $ 670,673    $ 4.326
   $ 0.050    $ 0.095    $ 4.471    $ 473,942

11

   121 - 132    $ 4.477    $ 0.050    $ 0.099    $ 4.626    $ 693,884    $ 4.477
   $ 0.050    $ 0.099    $ 4.626    $ 490,345

12

   133 - 144    $ 4.634    $ 0.050    $ 0.102    $ 4.786    $ 717,907    $ 4.634
   $ 0.050    $ 0.102    $ 4.786    $ 507,321

13

   145 - 156    $ 4.796    $ 0.050    $ 0.106    $ 4.952    $ 742,772    $ 4.796
   $ 0.050    $ 0.106    $ 4.952    $ 524,892

14

   157 - 168    $ 4.964    $ 0.050    $ 0.109    $ 5.123    $ 768,506    $ 4.964
   $ 0.050    $ 0.109    $ 5.123    $ 543,078

15

   169 - 180    $ 5.138    $ 0.050    $ 0.113    $ 5.301    $ 795,141    $ 5.138
   $ 0.050    $ 0.113    $ 5.301    $ 561,900

16

   181 - 192    $ 5.317    $ 0.050    $ 0.117    $ 5.485    $ 822,709    $ 5.317
   $ 0.050    $ 0.117    $ 5.485    $ 581,381

17

   193 - 204    $ 5.504    $ 0.050    $ 0.121    $ 5.675    $ 851,241    $ 5.504
   $ 0.050    $ 0.121    $ 5.675    $ 601,544

18

   205 - 216    $ 5.696    $ 0.050    $ 0.126    $ 5.872    $ 880,772    $ 5.696
   $ 0.050    $ 0.126    $ 5.872    $ 622,412

19

   217 - 228    $ 5.896    $ 0.050    $ 0.130    $ 6.076    $ 911,337    $ 5.896
   $ 0.050    $ 0.130    $ 6.076    $ 644,011

20

   229 - 240    $ 6.102    $ 0.050    $ 0.135    $ 6.286    $ 942,971    $ 6.102
   $ 0.050    $ 0.135    $ 6.286    $ 666,366

 

     Building 4


--------------------------------------------------------------------------------

   Building 3


--------------------------------------------------------------------------------

Rentable Area:

   77,000 RSF    117,000 RSF

Rent Commencement Date:

   (Mar. ‘06)            (Nov. ‘06)        

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.000    $ 0.050    $ 0.070    $ 3.120    $ 231,000    $ 3.000
   $ 0.050    $ 0.070    $ 3.120    $ 351,000

2

   13 -   24    $ 3.105    $ 0.050    $ 0.072    $ 3.227    $ 239,085    $ 3.105
   $ 0.050    $ 0.072    $ 3.227    $ 363,285

3

   25 -   36    $ 3.400    $ 0.050    $ 0.075    $ 3.525    $ 261,800    $ 3.400
   $ 0.050    $ 0.075    $ 3.525    $ 397,800

4

   37 -   48    $ 3.519    $ 0.050    $ 0.078    $ 3.647    $ 270,963    $ 3.519
   $ 0.050    $ 0.078    $ 3.647    $ 411,723

5

   49 -   60    $ 3.642    $ 0.050    $ 0.080    $ 3.772    $ 280,447    $ 3.642
   $ 0.050    $ 0.080    $ 3.772    $ 426,133

6

   61 -   72    $ 3.770    $ 0.050    $ 0.083    $ 3.903    $ 290,262    $ 3.770
   $ 0.050    $ 0.083    $ 3.903    $ 441,048

7

   73 -   84    $ 3.902    $ 0.050    $ 0.086    $ 4.038    $ 300,422    $ 3.902
   $ 0.050    $ 0.086    $ 4.038    $ 456,485

8

   85 -   96    $ 4.038    $ 0.050    $ 0.089    $ 4.177    $ 310,936    $ 4.038
   $ 0.050    $ 0.089    $ 4.177    $ 472,462

9

   97 - 108    $ 4.179    $ 0.050    $ 0.092    $ 4.322    $ 321,819    $ 4.179
   $ 0.050    $ 0.092    $ 4.322    $ 488,998

10

   109 - 120    $ 4.326    $ 0.050    $ 0.095    $ 4.471    $ 333,083    $ 4.326
   $ 0.050    $ 0.095    $ 4.471    $ 506,113

11

   121 - 132    $ 4.477    $ 0.050    $ 0.099    $ 4.626    $ 344,741    $ 4.477
   $ 0.050    $ 0.099    $ 4.626    $ 523,827

12

   133 - 144    $ 4.634    $ 0.050    $ 0.102    $ 4.786    $ 356,807    $ 4.634
   $ 0.050    $ 0.102    $ 4.786    $ 542,161

13

   145 - 156    $ 4.796    $ 0.050    $ 0.106    $ 4.952    $ 369,295    $ 4.796
   $ 0.050    $ 0.106    $ 4.952    $ 561,136

14

   157 - 168    $ 4.964    $ 0.050    $ 0.109    $ 5.123    $ 382,220    $ 4.964
   $ 0.050    $ 0.109    $ 5.123    $ 580,776

15

   169 - 180    $ 5.138    $ 0.050    $ 0.113    $ 5.301    $ 395,598    $ 5.138
   $ 0.050    $ 0.113    $ 5.301    $ 601,103

16

   181 - 192    $ 5.317    $ 0.050    $ 0.117    $ 5.485    $ 409,444    $ 5.317
   $ 0.050    $ 0.117    $ 5.485    $ 622,142

17

   193 - 204    $ 5.504    $ 0.050    $ 0.121    $ 5.675    $ 423,774    $ 5.504
   $ 0.050    $ 0.121    $ 5.675    $ 643,917

18

   205 - 216    $ 5.696    $ 0.050    $ 0.126    $ 5.872    $ 438,606    $ 5.696
   $ 0.050    $ 0.126    $ 5.872    $ 666,454

19

   217 - 228    $ 5.896    $ 0.050    $ 0.130    $ 6.076    $ 453,958    $ 5.896
   $ 0.050    $ 0.130    $ 6.076    $ 689,780

20

   229 - 240    $ 6.102    $ 0.050    $ 0.135    $ 6.286    $ 469,846    $ 6.102
   $ 0.050    $ 0.135    $ 6.286    $ 713,922

 



--------------------------------------------------------------------------------

EXHIBIT C-2

 

PHASE II BUILDINGS

 

     Building 2


--------------------------------------------------------------------------------

   Building 7


--------------------------------------------------------------------------------

Rentable Area:

   106,000 RSF    92,000 RSF

Rent Commencement Date:

   (Jan. ‘08)            (Mar. ‘08)        

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.763    $ 0.050    $ 0.075    $ 3.888    $ 412,126    $ 3.763
   $ 0.050    $ 0.075    $ 3.888    $ 357,695

2

   13 -   24    $ 3.895    $ 0.050    $ 0.078    $ 4.022    $ 426,365    $ 3.895
   $ 0.050    $ 0.078    $ 4.022    $ 370,053

3

   25 -   36    $ 4.031    $ 0.050    $ 0.080    $ 4.161    $ 441,103    $ 4.031
   $ 0.050    $ 0.080    $ 4.161    $ 382,844

4

   37 -   48    $ 4.172    $ 0.050    $ 0.083    $ 4.305    $ 456,356    $ 4.172
   $ 0.050    $ 0.083    $ 4.305    $ 396,082

5

   49 -   60    $ 4.318    $ 0.050    $ 0.086    $ 4.454    $ 472,143    $ 4.318
   $ 0.050    $ 0.086    $ 4.454    $ 409,784

6

   61 -   72    $ 4.469    $ 0.050    $ 0.089    $ 4.608    $ 488,482    $ 4.469
   $ 0.050    $ 0.089    $ 4.608    $ 423,966

7

   73 -   84    $ 4.626    $ 0.050    $ 0.092    $ 4.768    $ 505,394    $ 4.626
   $ 0.050    $ 0.092    $ 4.768    $ 438,644

8

   85 -   96    $ 4.788    $ 0.050    $ 0.095    $ 4.933    $ 522,897    $ 4.788
   $ 0.050    $ 0.095    $ 4.933    $ 453,835

9

   97 - 108    $ 4.955    $ 0.050    $ 0.099    $ 5.104    $ 541,013    $ 4.955
   $ 0.050    $ 0.099    $ 5.104    $ 469,558

10

   109 - 120    $ 5.129    $ 0.050    $ 0.102    $ 5.281    $ 559,763    $ 5.129
   $ 0.050    $ 0.102    $ 5.281    $ 485,832

11

   121 - 132    $ 5.308    $ 0.050    $ 0.106    $ 5.464    $ 579,169    $ 5.308
   $ 0.050    $ 0.106    $ 5.464    $ 502,675

12

   133 - 144    $ 5.494    $ 0.050    $ 0.109    $ 5.653    $ 599,254    $ 5.494
   $ 0.050    $ 0.109    $ 5.653    $ 520,108

13

   145 - 156    $ 5.686    $ 0.050    $ 0.113    $ 5.849    $ 620,043    $ 5.686
   $ 0.050    $ 0.113    $ 5.849    $ 538,150

14

   157 - 168    $ 5.885    $ 0.050    $ 0.117    $ 6.052    $ 641,559    $ 5.885
   $ 0.050    $ 0.117    $ 6.052    $ 556,825

15

   169 - 180    $ 6.091    $ 0.050    $ 0.121    $ 6.263    $ 663,828    $ 6.091
   $ 0.050    $ 0.121    $ 6.263    $ 576,152

16

   181 - 192    $ 6.304    $ 0.050    $ 0.126    $ 6.480    $ 686,876    $ 6.304
   $ 0.050    $ 0.126    $ 6.480    $ 596,157

17

   193 - 204    $ 6.525    $ 0.050    $ 0.130    $ 6.705    $ 710,731    $ 6.525
   $ 0.050    $ 0.130    $ 6.705    $ 616,861

 

     Building 8


--------------------------------------------------------------------------------

   Building 9


--------------------------------------------------------------------------------

Rentable Area:

   82,000 RSF    54,000 RSF

Rent Commencement Date:

   (Apr ‘08)            (June ‘08)        

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.763    $ 0.050    $ 0.075    $ 3.888    $ 308,566    $ 3.763
   $ 0.050    $ 0.075    $ 3.888    $ 203,202

2

   13 -   24    $ 3.895    $ 0.050    $ 0.078    $ 4.022    $ 319,366    $ 3.895
   $ 0.050    $ 0.078    $ 4.022    $ 210,314

3

   25 -   36    $ 4.031    $ 0.050    $ 0.080    $ 4.161    $ 330,544    $ 4.031
   $ 0.050    $ 0.080    $ 4.161    $ 217,675

4

   37 -   48    $ 4.172    $ 0.050    $ 0.083    $ 4.305    $ 342,113    $ 4.172
   $ 0.050    $ 0.083    $ 4.305    $ 225,294

5

   49 -   60    $ 4.318    $ 0.050    $ 0.086    $ 4.454    $ 354,087    $ 4.318
   $ 0.050    $ 0.086    $ 4.454    $ 233,179

6

   61 -   72    $ 4.469    $ 0.050    $ 0.089    $ 4.608    $ 366,480    $ 4.469
   $ 0.050    $ 0.089    $ 4.608    $ 241,340

7

   73 -   84    $ 4.626    $ 0.050    $ 0.092    $ 4.768    $ 379,306    $ 4.626
   $ 0.050    $ 0.092    $ 4.768    $ 249,787

8

   85 -   96    $ 4.788    $ 0.050    $ 0.095    $ 4.933    $ 392,582    $ 4.788
   $ 0.050    $ 0.095    $ 4.933    $ 258,530

9

   97 - 108    $ 4.955    $ 0.050    $ 0.099    $ 5.104    $ 406,322    $ 4.955
   $ 0.050    $ 0.099    $ 5.104    $ 267,578

10

   109 - 120    $ 5.129    $ 0.050    $ 0.102    $ 5.281    $ 420,544    $ 5.129
   $ 0.050    $ 0.102    $ 5.281    $ 276,943

11

   121 - 132    $ 5.308    $ 0.050    $ 0.106    $ 5.464    $ 435,263    $ 5.308
   $ 0.050    $ 0.106    $ 5.464    $ 286,636

12

   133 - 144    $ 5.494    $ 0.050    $ 0.109    $ 5.653    $ 450,497    $ 5.494
   $ 0.050    $ 0.109    $ 5.653    $ 296,669

13

   145 - 156    $ 5.686    $ 0.050    $ 0.113    $ 5.849    $ 466,264    $ 5.686
   $ 0.050    $ 0.113    $ 5.849    $ 307,052

14

   157 - 168    $ 5.885    $ 0.050    $ 0.117    $ 6.052    $ 482,584    $ 5.885
   $ 0.050    $ 0.117    $ 6.052    $ 317,799

15

   169 - 180    $ 6.091    $ 0.050    $ 0.121    $ 6.263    $ 499,474    $ 6.091
   $ 0.050    $ 0.121    $ 6.263    $ 328,922

16

   181 - 192    $ 6.304    $ 0.050    $ 0.126    $ 6.480    $ 516,956    $ 6.304
   $ 0.050    $ 0.126    $ 6.480    $ 340,434

17

   193 - 204    $ 6.525    $ 0.050    $ 0.130    $ 6.705    $ 535,049    $ 6.525
   $ 0.050    $ 0.130    $ 6.705    $ 352,349

 



--------------------------------------------------------------------------------

EXHIBIT C-3

 

PHASE II BUILDINGS

 

     Building 2


--------------------------------------------------------------------------------

   Building 7


--------------------------------------------------------------------------------

Rentable Area:

   106,000 RSF    92,000 RSF

Rent Commencement Date:

   (Jan. ‘09)    (Mar. ‘09)

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.951    $ 0.050    $ 0.078    $ 4.079    $ 432,349    $ 3.951
   $ 0.050    $ 0.078    $ 4.079    $ 375,246

2

   13 -   24    $ 4.089    $ 0.050    $ 0.080    $ 4.220    $ 447,295    $ 4.089
   $ 0.050    $ 0.080    $ 4.220    $ 388,219

3

   25 -   36    $ 4.233    $ 0.050    $ 0.083    $ 4.366    $ 462,765    $ 4.233
   $ 0.050    $ 0.083    $ 4.366    $ 401,645

4

   37 -   48    $ 4.381    $ 0.050    $ 0.086    $ 4.517    $ 478,776    $ 4.381
   $ 0.050    $ 0.086    $ 4.517    $ 415,542

5

   49 -   60    $ 4.534    $ 0.050    $ 0.089    $ 4.673    $ 495,348    $ 4.534
   $ 0.050    $ 0.089    $ 4.673    $ 429,925

6

   61 -   72    $ 4.693    $ 0.050    $ 0.092    $ 4.835    $ 512,500    $ 4.693
   $ 0.050    $ 0.092    $ 4.835    $ 444,811

7

   73 -   84    $ 4.857    $ 0.050    $ 0.095    $ 5.002    $ 530,252    $ 4.857
   $ 0.050    $ 0.095    $ 5.002    $ 460,218

8

   85 -   96    $ 5.027    $ 0.050    $ 0.099    $ 5.176    $ 548,625    $ 5.027
   $ 0.050    $ 0.099    $ 5.176    $ 476,165

9

   97 - 108    $ 5.203    $ 0.050    $ 0.102    $ 5.355    $ 567,641    $ 5.203
   $ 0.050    $ 0.102    $ 5.355    $ 492,670

10

   109 - 120    $ 5.385    $ 0.050    $ 0.106    $ 5.541    $ 587,323    $ 5.385
   $ 0.050    $ 0.106    $ 5.541    $ 509,752

11

   121 - 132    $ 5.573    $ 0.050    $ 0.109    $ 5.733    $ 607,694    $ 5.573
   $ 0.050    $ 0.109    $ 5.733    $ 527,433

12

   133 - 144    $ 5.769    $ 0.050    $ 0.113    $ 5.932    $ 628,778    $ 5.769
   $ 0.050    $ 0.113    $ 5.932    $ 545,732

13

   145 - 156    $ 5.970    $ 0.050    $ 0.117    $ 6.138    $ 650,600    $ 5.970
   $ 0.050    $ 0.117    $ 6.138    $ 564,671

14

   157 - 168    $ 6.179    $ 0.050    $ 0.121    $ 6.351    $ 673,185    $ 6.179
   $ 0.050    $ 0.121    $ 6.351    $ 584,274

15

   169 - 180    $ 6.396    $ 0.050    $ 0.126    $ 6.571    $ 696,561    $ 6.396
   $ 0.050    $ 0.126    $ 6.571    $ 604,563

16

   181 - 192    $ 6.620    $ 0.050    $ 0.130    $ 6.800    $ 720,755    $ 6.620
   $ 0.050    $ 0.130    $ 6.800    $ 625,561

 

     Building 8


--------------------------------------------------------------------------------

   Building 9


--------------------------------------------------------------------------------

Rentable Area:

   82,000 RSF    54,000 RSF

Rent Commencement Date:

   (Apr ‘09)    (June ‘09)

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.951    $ 0.050    $ 0.078    $ 4.079    $ 323,994    $ 3.951
   $ 0.050    $ 0.078    $ 4.079    $ 213,362

2

   13 -   24    $ 4.089    $ 0.050    $ 0.080    $ 4.220    $ 335,334    $ 4.089
   $ 0.050    $ 0.080    $ 4.220    $ 220,830

3

   25 -   36    $ 4.233    $ 0.050    $ 0.083    $ 4.366    $ 347,071    $ 4.233
   $ 0.050    $ 0.083    $ 4.366    $ 228,559

4

   37 -   48    $ 4.381    $ 0.050    $ 0.086    $ 4.517    $ 359,218    $ 4.381
   $ 0.050    $ 0.086    $ 4.517    $ 236,558

5

   49 -   60    $ 4.534    $ 0.050    $ 0.089    $ 4.673    $ 371,791    $ 4.534
   $ 0.050    $ 0.089    $ 4.673    $ 244,838

6

   61 -   72    $ 4.693    $ 0.050    $ 0.092    $ 4.835    $ 384,804    $ 4.693
   $ 0.050    $ 0.092    $ 4.835    $ 253,407

7

   73 -   84    $ 4.857    $ 0.050    $ 0.095    $ 5.002    $ 398,272    $ 4.857
   $ 0.050    $ 0.095    $ 5.002    $ 262,276

8

   85 -   96    $ 5.027    $ 0.050    $ 0.099    $ 5.176    $ 412,211    $ 5.027
   $ 0.050    $ 0.099    $ 5.176    $ 271,456

9

   97 - 108    $ 5.203    $ 0.050    $ 0.102    $ 5.355    $ 426,639    $ 5.203
   $ 0.050    $ 0.102    $ 5.355    $ 280,957

10

   109 - 120    $ 5.385    $ 0.050    $ 0.106    $ 5.541    $ 441,571    $ 5.385
   $ 0.050    $ 0.106    $ 5.541    $ 290,791

11

   121 - 132    $ 5.573    $ 0.050    $ 0.109    $ 5.733    $ 457,026    $ 5.573
   $ 0.050    $ 0.109    $ 5.733    $ 300,968

12

   133 - 144    $ 5.769    $ 0.050    $ 0.113    $ 5.932    $ 473,022    $ 5.769
   $ 0.050    $ 0.113    $ 5.932    $ 311,502

13

   145 - 156    $ 5.970    $ 0.050    $ 0.117    $ 6.138    $ 489,578    $ 5.970
   $ 0.050    $ 0.117    $ 6.138    $ 322,405

14

   157 - 168    $ 6.179    $ 0.050    $ 0.121    $ 6.351    $ 506,713    $ 6.179
   $ 0.050    $ 0.121    $ 6.351    $ 333,689

15

   169 - 180    $ 6.396    $ 0.050    $ 0.126    $ 6.571    $ 524,448    $ 6.396
   $ 0.050    $ 0.126    $ 6.571    $ 345,368

16

   181 - 192    $ 6.620    $ 0.050    $ 0.130    $ 6.800    $ 542,803    $ 6.620
   $ 0.050    $ 0.130    $ 6.800    $ 357,456

 



--------------------------------------------------------------------------------

EXHIBIT C-4

 

PHASE II BUILDINGS

 

     Building 2


--------------------------------------------------------------------------------

   Building 7


--------------------------------------------------------------------------------

Rentable Area:

   106,000 RSF    92,000 RSF

Rent Commencement Date:

   (Mar. ‘07 or sooner)    (May. ‘07 or sooner)

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.575    $ 0.050    $ 0.072    $ 3.697    $ 391,914    $ 3.575
   $ 0.050    $ 0.072    $ 3.697    $ 340,152

2

   13 -   24    $ 3.700    $ 0.050    $ 0.075    $ 3.825    $ 405,445    $ 3.700
   $ 0.050    $ 0.075    $ 3.825    $ 351,896

3

   25 -   36    $ 3.829    $ 0.050    $ 0.078    $ 3.957    $ 419,450    $ 3.829
   $ 0.050    $ 0.078    $ 3.957    $ 364,051

4

   37 -   48    $ 3.964    $ 0.050    $ 0.080    $ 4.094    $ 433,946    $ 3.964
   $ 0.050    $ 0.080    $ 4.094    $ 376,632

5

   49 -   60    $ 4.102    $ 0.050    $ 0.083    $ 4.235    $ 448,948    $ 4.102
   $ 0.050    $ 0.083    $ 4.235    $ 389,653

6

   61 -   72    $ 4.246    $ 0.050    $ 0.086    $ 4.382    $ 464,476    $ 4.246
   $ 0.050    $ 0.086    $ 4.382    $ 403,130

7

   73 -   84    $ 4.394    $ 0.050    $ 0.089    $ 4.533    $ 480,547    $ 4.394
   $ 0.050    $ 0.089    $ 4.533    $ 417,079

8

   85 -   96    $ 4.548    $ 0.050    $ 0.092    $ 4.690    $ 497,181    $ 4.548
   $ 0.050    $ 0.092    $ 4.690    $ 431,515

9

   97 - 108    $ 4.707    $ 0.050    $ 0.095    $ 4.853    $ 514,397    $ 4.707
   $ 0.050    $ 0.095    $ 4.853    $ 446,457

10

   109 - 120    $ 4.872    $ 0.050    $ 0.099    $ 5.021    $ 532,215    $ 4.872
   $ 0.050    $ 0.099    $ 5.021    $ 461,922

11

   121 - 132    $ 5.043    $ 0.050    $ 0.102    $ 5.195    $ 550,657    $ 5.043
   $ 0.050    $ 0.102    $ 5.195    $ 477,929

12

   133 - 144    $ 5.219    $ 0.050    $ 0.106    $ 5.375    $ 569,744    $ 5.219
   $ 0.050    $ 0.106    $ 5.375    $ 494,495

13

   145 - 156    $ 5.402    $ 0.050    $ 0.109    $ 5.561    $ 589,500    $ 5.402
   $ 0.050    $ 0.109    $ 5.561    $ 511,642

14

   157 - 168    $ 5.591    $ 0.050    $ 0.113    $ 5.754    $ 609,947    $ 5.591
   $ 0.050    $ 0.113    $ 5.754    $ 529,388

15

   169 - 180    $ 5.787    $ 0.050    $ 0.117    $ 5.954    $ 631,110    $ 5.787
   $ 0.050    $ 0.117    $ 5.954    $ 547,756

16

   181 - 192    $ 5.989    $ 0.050    $ 0.121    $ 6.160    $ 653,013    $ 5.989
   $ 0.050    $ 0.121    $ 6.160    $ 566,766

 

     Building 8


--------------------------------------------------------------------------------

   Building 9


--------------------------------------------------------------------------------

Rentable Area:

   82,000 RSF    54,000 RSF

Rent Commencement Date:

   (Jun ‘07 or sooner)    (August ‘07 or sooner)

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.575    $ 0.050    $ 0.072    $ 3.697    $ 308,566    $ 3.575
   $ 0.050    $ 0.072    $ 3.697    $ 203,202

2

   13 -   24    $ 3.700    $ 0.050    $ 0.075    $ 3.825    $ 319,366    $ 3.700
   $ 0.050    $ 0.075    $ 3.825    $ 210,314

3

   25 -   36    $ 3.829    $ 0.050    $ 0.078    $ 3.957    $ 330,544    $ 3.829
   $ 0.050    $ 0.078    $ 3.957    $ 217,675

4

   37 -   48    $ 3.964    $ 0.050    $ 0.080    $ 4.094    $ 342,113    $ 3.964
   $ 0.050    $ 0.080    $ 4.094    $ 225,294

5

   49 -   60    $ 4.102    $ 0.050    $ 0.083    $ 4.235    $ 354,087    $ 4.102
   $ 0.050    $ 0.083    $ 4.235    $ 233,179

6

   61 -   72    $ 4.246    $ 0.050    $ 0.086    $ 4.382    $ 366,480    $ 4.246
   $ 0.050    $ 0.086    $ 4.382    $ 241,340

7

   73 -   84    $ 4.394    $ 0.050    $ 0.089    $ 4.533    $ 379,306    $ 4.394
   $ 0.050    $ 0.089    $ 4.533    $ 249,787

8

   85 -   96    $ 4.548    $ 0.050    $ 0.092    $ 4.690    $ 392,582    $ 4.548
   $ 0.050    $ 0.092    $ 4.690    $ 258,530

9

   97 - 108    $ 4.707    $ 0.050    $ 0.095    $ 4.853    $ 406,322    $ 4.707
   $ 0.050    $ 0.095    $ 4.853    $ 267,578

10

   109 - 120    $ 4.872    $ 0.050    $ 0.099    $ 5.021    $ 420,544    $ 4.872
   $ 0.050    $ 0.099    $ 5.021    $ 276,943

11

   121 - 132    $ 5.043    $ 0.050    $ 0.102    $ 5.195    $ 435,263    $ 5.043
   $ 0.050    $ 0.102    $ 5.195    $ 286,636

12

   133 - 144    $ 5.219    $ 0.050    $ 0.106    $ 5.375    $ 450,497    $ 5.219
   $ 0.050    $ 0.106    $ 5.375    $ 296,669

13

   145 - 156    $ 5.402    $ 0.050    $ 0.109    $ 5.561    $ 466,264    $ 5.402
   $ 0.050    $ 0.109    $ 5.561    $ 307,052

14

   157 - 168    $ 5.591    $ 0.050    $ 0.113    $ 5.754    $ 482,584    $ 5.591
   $ 0.050    $ 0.113    $ 5.754    $ 317,799

15

   169 - 180    $ 5.787    $ 0.050    $ 0.117    $ 5.954    $ 499,474    $ 5.787
   $ 0.050    $ 0.117    $ 5.954    $ 328,922

16

   181 - 192    $ 5.989    $ 0.050    $ 0.121    $ 6.160    $ 516,956    $ 5.989
   $ 0.050    $ 0.121    $ 6.160    $ 340,434

 



--------------------------------------------------------------------------------

EXHIBIT C-5

 

PHASE II BUILDINGS

 

     Building 2


--------------------------------------------------------------------------------

   Building 7


--------------------------------------------------------------------------------

Rentable Area:

   106,000 RSF    92,000 RSF

Rent Commencement Date:

   (Apr. ‘07 - Jun ‘07)    (Jun. ‘07 - Aug. ‘07)

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.631    $ 0.050    $ 0.072    $ 3.754    $ 397,897    $ 3.631
   $ 0.050    $ 0.072    $ 3.754    $ 345,345

2

   13 -   24    $ 3.758    $ 0.050    $ 0.075    $ 3.883    $ 411,638    $ 3.758
   $ 0.050    $ 0.075    $ 3.883    $ 357,271

3

   25 -   36    $ 3.890    $ 0.050    $ 0.078    $ 4.018    $ 425,860    $ 3.890
   $ 0.050    $ 0.078    $ 4.018    $ 369,614

4

   37 -   48    $ 4.026    $ 0.050    $ 0.080    $ 4.156    $ 440,579    $ 4.026
   $ 0.050    $ 0.080    $ 4.156    $ 382,390

5

   49 -   60    $ 4.167    $ 0.050    $ 0.083    $ 4.300    $ 455,814    $ 4.167
   $ 0.050    $ 0.083    $ 4.300    $ 395,612

6

   61 -   72    $ 4.313    $ 0.050    $ 0.086    $ 4.449    $ 471,582    $ 4.313
   $ 0.050    $ 0.086    $ 4.449    $ 409,298

7

   73 -   84    $ 4.464    $ 0.050    $ 0.089    $ 4.603    $ 487,902    $ 4.464
   $ 0.050    $ 0.089    $ 4.603    $ 423,462

8

   85 -   96    $ 4.620    $ 0.050    $ 0.092    $ 4.762    $ 504,793    $ 4.620
   $ 0.050    $ 0.092    $ 4.762    $ 438,122

9

   97 - 108    $ 4.782    $ 0.050    $ 0.095    $ 4.927    $ 522,275    $ 4.782
   $ 0.050    $ 0.095    $ 4.927    $ 453,295

10

   109 - 120    $ 4.949    $ 0.050    $ 0.099    $ 5.098    $ 540,369    $ 4.949
   $ 0.050    $ 0.099    $ 5.098    $ 469,000

11

   121 - 132    $ 5.122    $ 0.050    $ 0.102    $ 5.274    $ 559,097    $ 5.122
   $ 0.050    $ 0.102    $ 5.274    $ 485,254

12

   133 - 144    $ 5.302    $ 0.050    $ 0.106    $ 5.457    $ 578,480    $ 5.302
   $ 0.050    $ 0.106    $ 5.457    $ 502,077

13

   145 - 156    $ 5.487    $ 0.050    $ 0.109    $ 5.647    $ 598,541    $ 5.487
   $ 0.050    $ 0.109    $ 5.647    $ 519,488

14

   157 - 168    $ 5.679    $ 0.050    $ 0.113    $ 5.842    $ 619,304    $ 5.679
   $ 0.050    $ 0.113    $ 5.842    $ 537,509

15

   169 - 180    $ 5.878    $ 0.050    $ 0.117    $ 6.045    $ 640,795    $ 5.878
   $ 0.050    $ 0.117    $ 6.045    $ 556,161

16

   181 - 192    $ 6.084    $ 0.050    $ 0.121    $ 6.255    $ 663,037    $ 6.084
   $ 0.050    $ 0.121    $ 6.255    $ 575,466

 

     Building 8


--------------------------------------------------------------------------------

   Building 9


--------------------------------------------------------------------------------

Rentable Area:

   82,000 RSF    54,000 RSF

Rent Commencement Date:

   (July ‘07 - Sept ‘07)    (Sept ‘07 - Nov ‘07)

Lease
Year

--------------------------------------------------------------------------------

   Months


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

  

Initial Base

Rent

--------------------------------------------------------------------------------

   Additoinal Rent


--------------------------------------------------------------------------------

   Total Base Rent


--------------------------------------------------------------------------------

          psf/pm    CGL    Seismic    psf/pm    pm    psf/pm    CGL    Seismic
   psf/pm    pm

1

   1 -   12    $ 3.631    $ 0.050    $ 0.072    $ 3.754    $ 308,566    $ 3.631
   $ 0.050    $ 0.072    $ 3.754    $ 203,202

2

   13 -   24    $ 3.758    $ 0.050    $ 0.075    $ 3.883    $ 319,366    $ 3.758
   $ 0.050    $ 0.075    $ 3.883    $ 210,314

3

   25 -   36    $ 3.890    $ 0.050    $ 0.078    $ 4.018    $ 330,544    $ 3.890
   $ 0.050    $ 0.078    $ 4.018    $ 217,675

4

   37 -   48    $ 4.026    $ 0.050    $ 0.080    $ 4.156    $ 342,113    $ 4.026
   $ 0.050    $ 0.080    $ 4.156    $ 225,294

5

   49 -   60    $ 4.167    $ 0.050    $ 0.083    $ 4.300    $ 354,087    $ 4.167
   $ 0.050    $ 0.083    $ 4.300    $ 233,179

6

   61 -   72    $ 4.313    $ 0.050    $ 0.086    $ 4.449    $ 366,480    $ 4.313
   $ 0.050    $ 0.086    $ 4.449    $ 241,340

7

   73 -   84    $ 4.464    $ 0.050    $ 0.089    $ 4.603    $ 379,306    $ 4.464
   $ 0.050    $ 0.089    $ 4.603    $ 249,787

8

   85 -   96    $ 4.620    $ 0.050    $ 0.092    $ 4.762    $ 392,582    $ 4.620
   $ 0.050    $ 0.092    $ 4.762    $ 258,530

9

   97 - 108    $ 4.782    $ 0.050    $ 0.095    $ 4.927    $ 406,322    $ 4.782
   $ 0.050    $ 0.095    $ 4.927    $ 267,578

10

   109 - 120    $ 4.949    $ 0.050    $ 0.099    $ 5.098    $ 420,544    $ 4.949
   $ 0.050    $ 0.099    $ 5.098    $ 276,943

11

   121 - 132    $ 5.122    $ 0.050    $ 0.102    $ 5.274    $ 435,263    $ 5.122
   $ 0.050    $ 0.102    $ 5.274    $ 286,636

12

   133 - 144    $ 5.302    $ 0.050    $ 0.106    $ 5.457    $ 450,497    $ 5.302
   $ 0.050    $ 0.106    $ 5.457    $ 296,669

13

   145 - 156    $ 5.487    $ 0.050    $ 0.109    $ 5.647    $ 466,264    $ 5.487
   $ 0.050    $ 0.109    $ 5.647    $ 307,052

14

   157 - 168    $ 5.679    $ 0.050    $ 0.113    $ 5.842    $ 482,584    $ 5.679
   $ 0.050    $ 0.113    $ 5.842    $ 317,799

15

   169 - 180    $ 5.878    $ 0.050    $ 0.117    $ 6.045    $ 499,474    $ 5.878
   $ 0.050    $ 0.117    $ 6.045    $ 328,922

16

   181 - 192    $ 6.084    $ 0.050    $ 0.121    $ 6.255    $ 516,956    $ 6.084
   $ 0.050    $ 0.121    $ 6.255    $ 340,434

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

BUILDING SHELL ELEMENTS

 

The “Building Shell” shall consist of the following:

 

Building envelope and waterproofing (the Building “shell”), except as
specifically indicated as being included in Tenant Improvements under Schedule
C-2 to the individual Workletter, including: reinforced grade beam foundation on
auger cast concrete piles; ground floor to be a reinforced concrete slab
supported by auger cast concrete piles; elevated floors to have a metal decking
with concrete topping slab; roof structure to be metal deck with concrete
topping slab, and to include a mechanical penthouse; roof membrane to be
built-up system, with rigid insulation, flashing and sealants; building
structural framing to consist of steel beams, girders, columns with a
non-bearing exterior curtain wall; seismic system utilizing steel braced frames;
roof live load to be 20 PSF with 75 PSF in all areas within the roofscreen and
100 PSF in the mechanical penthouse (roofscreen and mechanical penthouse are
non-reducible); floor to floor heights of 17 feet, all floors

 

All other structural work except that driven specifically by Tenant Improvements
programming (e.g., interior masonry walls)

 

Floor designed for 100 PSF uniform live load capacity (reducible as allowed by
code)

 

Main Building entrance(s)

 

Building code required primary structure fireproofing

 

Building code required stairs

 

Pit and jack for one elevator

 

Exterior hardscape and landscape, except as specifically indicated as included
in Tenant Improvements under the applicable Workletter

 

Polyethylene vapor barrier under grade level slab

 

Site underground water, fire, storm and sanitary service to 5 feet outside
Building line

 

Building storm and overflow drainage systems

 

Site underground conduits for “normal” electrical and communications, terminated
within the Building

 

Electrical utility pad and transformer, primary service conduits terminated at
building switchgear location for TI-provided electrical service

 

Gas service up to exterior meter location at Building (but not including meter)

 

Wet fire protection (risers, loops, branches and heads), evenly distributed for
“ordinary hazard” occupancy

 

Shell design and permitting fees, except as specifically included in Tenant
Improvements under the applicable Workletter

 

EXHIBIT D TO MASTER LEASE AGREEMENT

BUILDING SHELL ELEMENTS, PAGE 1



--------------------------------------------------------------------------------

Vented deck at upper floors

 

Temporary project fencing

 

Construction lift for contractor safety, access and stocking of materials (split
with TI – 50%)

 

Underslab sanitary waste main trunk line (split with TI – 50%; branch
distribution by TI)

 

EXHIBIT D TO MASTER LEASE AGREEMENT

BUILDING SHELL ELEMENTS, PAGE 2



--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF MEMORANDUM OF MASTER LEASE AGREEMENT

 

RECORDING REQUESTED BY AND

WHEN RECORDED, MAIL TO:

 

Corporate Secretary and General Counsel

Genentech, Inc.

1 DNA Way, Mail Stop 49

South San Francisco, CA 94080

 

Space above this line for Recorder’s Use Only

 

The undersigned Grantor declares that the documentary transfer tax is $0.00
(consideration less than $100).

 

MEMORANDUM OF MASTER LEASE AGREEMENT

 

THIS MEMORANDUM OF MASTER LEASE AGREEMENT (“Memorandum”) is made as of the     
day of             , 2004, by Slough SSF, LLC, a Delaware limited liability
company (“Landlord”), and Genentech, Inc., a Delaware corporation (“Tenant”).

 

1. Landlord is the owner of certain real property (the “Slough Property”)
located in the City of South San Francisco, County of San Mateo, State of
California and more particularly described in Exhibit A-1 and Exhibit A-2
attached hereto and made a part hereof.

 

2. Landlord and Tenant are parties to an unrecorded Master Lease Agreement dated
as of             , 2004 (the “Master Lease Agreement”), pursuant to which
Landlord has leased to Tenant and Tenant has leased from Landlord eight (8)
buildings to be constructed on the Slough Property. The Master Lease Agreement
also includes (a) provisions contemplating possible additional leases affecting
the Slough Property and a possible easement agreement covering a portion of the
Slough Property, which additional leases and easement agreement, if applicable,
will become effective only upon execution by Landlord and Tenant of further
definitive leases and/or easement agreements prescribing the terms and
conditions thereof, and (b) provisions granting Tenant certain first refusal
rights with respect to any future sale of the Slough Property and (c) provisions
granting Tenant an option to purchase the Slough Property at the time or times
specified therein and under the terms and conditions set forth therein.

 

3. Landlord and Tenant are executing and recording this Memorandum in order to
provide record notice of their respective rights and obligations under the
Master Lease Agreement. In the event of any conflict or inconsistency between
the provisions of this Memorandum and the provisions of the Master Lease
Agreement, the latter shall be controlling in all respects.

 

[signatures appear on next page]

 

EXHIBIT E TO MASTER LEASE AGREEMENT

FORM OF MEMORANDUM OF MASTER LEASE AGREEMENT, PAGE 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Master Lease Agreement as of the date first set forth above.

 

LANDLORD:

     

TENANT:

SLOUGH SSF, LLC, a Delaware limited liability company

     

Genentech, Inc., a Delaware corporation

By:

 

Slough Estates USA Inc., a Delaware corporation, Its Manager

               

By:

         

By:

       

Name:

         

Name:

       

Its:

         

Its:

   

 

EXHIBIT E TO MASTER LEASE AGREEMENT

FORM OF MEMORANDUM OF MASTER LEASE AGREEMENT, PAGE 2



--------------------------------------------------------------------------------

STATE OF ______________________________________

 

COUNTY OF ____________________________________

 

On                         , 2004, before me,
                                        
                                        
                                                 ,

                                                                                
                                 Name and Title of Officer

personally appeared                                         
                                        
                                             ,

                                                                                
     Name(s) of Signer(s)

         personally known to me -or-          proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature of Notary Public.

 

[SEAL]

 

STATE OF ______________________________________

 

COUNTY OF ____________________________________

 

On                         , 2004 before me,
                                        
                                        
                                                 ,

                                                                                
                                 Name and Title of Officer

personally appeared                                         
                                        
                                             ,

                                                                                
     Name(s) of Signer(s)

         personally known to me -or-          proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature of Notary Public.

 

[SEAL]

 

EXHIBIT E TO MASTER LEASE AGREEMENT

FORM OF MEMORANDUM OF MASTER LEASE AGREEMENT, PAGE 3



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 1

 

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
located in Volume 6 of L.L.S. Maps at page 117 in the Records of said County,
described as follows:

 

Beginning at the Southwesterly corner of the 18.5695 acre parcel shown on said
Map; thence through the following numbered courses:

 

1.

North 00° 14’ 37” West along the Westerly line of said Parcel 408.03 feet to the
Southerly line of the Southern Pacific Company Right-of-Way shown as East Grand
Avenue (60 feet wide) on said Map and a point on a non-tangent curve to the left
from which the radius point lies North 39° 14’ 21” West 413.10 feet.

 

2.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

3.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

4.

South 86° 44’ 41” East 672.34 feet.

 

5.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

6.

North 86° 44’ 37” West along said Southerly line 551.30 feet.

 

7.

North 86° 14’ 41” West along said Southerly line 206.61 feet to the point of
beginning.

 

Said lands are described as Parcel “A” in that certain Lot Line Adjustment
recorded March 25, 1996 as Document No. 96035012. APN: 015-102-270.

 

[END OF DESCRIPTION]

 

EXHIBIT A-1 TO MEMORANDUM OF MASTER LEASE AGREEMENT

SLOUGH PARCEL 1, LEGAL DESCRIPTION, PAGE 1



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 2

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
recorded in Volume 6 of L.L.S. Maps at Page 117 in the records of said county,
described as follows:

 

BEGINNING at the intersection of the Westerly line of the 18.5695 acre parcel
shown on said map with the Southerly line of the Southern Pacific Co.
Right-of-Way shown as East Grand Avenue (60 feet wide) on said map and a point
on a non-tangent curve to the left from which the radius point lies North 39°
14’ 21” West 413.10 feet; thence through the following numbered courses:

 

1.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

2.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

3.

South 86° 44’ 41” East 672.34 feet.

 

4.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

5.

South 86° 44’ 37” East along said Southerly line 435.13 feet to the Easterly
line of the lands shown on said map.

 

6.

North 03° 15’ 23” East along said Easterly line 865.45 feet.

 

7.

North 03° 28’ 53” East along said Easterly line 100.00 feet to the Northerly
line of the lands shown on said map.

 

8.

North 86° 44’ 37” West along said Northerly line 1252.36 feet to the Westerly
line of the 6.6796 acre parcel shown on said map.

 

9.

South 00° 14’ 37” East along said Westerly line and its Southerly extension
557.42 feet to the point of beginning.

 

EXCEPTING THEREFROM the portions deeded to the City of South San Francisco and
accepted by the Resolution recorded in Reel 7756 at Image 418 in the Official
Records of said County.

 

Said lands being described as Parcel “B” in that certain Lot Line Adjustment
recorded March 25, 1996, as Document No. 96035012. APN: 015-101-090 and
015-102-280.

 

[END OF DESCRIPTION]

 

EXHIBIT A-2 TO MEMORANDUM OF MASTER LEASE AGREEMENT

SLOUGH PARCEL 2, LEGAL DESCRIPTION, PAGE 1



--------------------------------------------------------------------------------

 

SCHEDULE 1(a)

 

FORM OF BUILDING LEASE

 

SCHEDULE 1(a) TO MASTER LEASE AGREEMENT

FORM OF BUILDING LEASE



--------------------------------------------------------------------------------

 

BRITANNIA EAST GRAND

 

BUILDING 5/6 LEASE

 

LANDLORD: SLOUGH SSF, LLC

 

TENANT: GENENTECH, INC.

 

DATE: November 1, 2004

 



--------------------------------------------------------------------------------

 

BRITANNIA EAST GRAND

 

BUILDING 5/6 LEASE

 

SUMMARY OF BASIC LEASE INFORMATION

 

Landlord:

  

Slough SSF, LLC

Tenant:

  

Genentech, Inc.

Date:

  

November 1, 2004 (for reference purposes)

Master Agreement:

  

Master Lease Agreement dated November 1, 2004 between Landlord and Tenant

Premises:

  

475 East Grand Avenue (Building 5/6), South San Francisco, CA

Property:

  

Britannia East Grand Business Park, South San Francisco, CA

Use:

  

Office, laboratory, and/or research and development and related or incidental
uses

Term:

  

Twelve (12) years plus extension to match termination date for final building
covered by Master Agreement

Rent Commencement Date:

  

As defined in Section 2.1(a), presently estimated by the parties to be [February
1, 2006].

Minimum Rent:

  

See Lease Section 3.1

Security Deposit:

  

None

Renewal Options:

  

Two five (5) year renewal options at specified rent

Landlord’s Broker:

  

None

Tenant’s Broker:

  

BT Commercial Real Estate

Notice Addresses:

  

See Lease Section 17.1

Security/CAM Exclusivity Period:

  

The Security/CAM Exclusivity Period shall be defined as the period during which
Tenant (or Tenant’s sublessees or assignees) leases all of the leaseable
Building space in the Property.

Post-Exclusivity Period:

  

The Post-Exclusivity Period shall be defined as any period during which Tenant
(or Tenant’s assignees or sublessees) leases less than all of the leaseable
Building space in the Property.

 

- i -



--------------------------------------------------------------------------------

The foregoing Summary of Basic Lease Information is solely for convenience of
reference. In the event of any conflict between this Summary and the provisions
of the Lease itself, the provisions of the Lease shall be controlling.

 

- ii -



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

1.

 

PROPERTY

   1    

1.1

  

Lease of Building

   1    

1.2

  

Tenant’s and Landlord’s Reserved Rights

   2

2.

 

TERM

   3    

2.1

  

Term

   3    

2.2

  

Early Possession

   3    

2.3

  

Intentionally Omitted

   4    

2.4

  

Acknowledgment Of Rent Commencement Date

   4    

2.5

  

Holding Over

   4    

2.6

  

Option To Extend Term

   5

3.

 

RENTAL

   5    

3.1

  

Minimum Rental

   5         

(a)    Minimum Rental Amounts

   5         

(b)    Rental Amounts During Extended Terms

   6         

(c)    Rental Adjustment Due to Change in Square Footage

   6    

3.2

  

Late Charge

   7

4.

 

CONSTRUCTION

   7    

4.1

  

Construction of Improvements

   7    

4.2

  

Condition of Property

   8    

4.3

  

Construction-Related Environmental Matters

   8    

4.4

  

Compliance with Law

   9

5.

 

TAXES

   10    

5.1

  

Personal Property

   10    

5.2

  

Real Property

   10

6.

 

MAINTENANCE AND OPERATING EXPENSES

   11    

6.1

  

Tenant’s Maintenance and Payment of Operating Expenses

   11    

6.2

  

Determination and Payment of Landlord’s Operating Expenses

   14

7.

 

UTILITIES

   16    

7.1

  

Payment

   16    

7.2

  

Interruption

   17

8.

 

ALTERATIONS; SIGNS

   17    

8.1

  

Right To Make Alterations

   17    

8.2

  

Title To Alterations

   18    

8.3

  

Tenant Trade Fixtures

   19    

8.4

  

No Liens

   19    

8.5

  

Signs

   19

9.

 

MAINTENANCE AND REPAIRS

   19    

9.1

  

Landlord’s Work

   19    

9.2

  

Tenant’s Obligation For Maintenance

   20

 

- iii -



--------------------------------------------------------------------------------

        

(a)    Good Order, Condition And Repair

   20         

(b)    Landlord’s Remedy

   21         

(c)    Condition Upon Surrender

   21    

9.3

  

Maintenance and Repair Obligations Regarding Environmental Condition of Soil and
Groundwater

   21

10.

 

USE OF PROPERTY

   22    

10.1

  

Permitted Use

   22    

10.2

  

Intentionally Omitted

   22    

10.3

  

No Nuisance

   22    

10.4

  

Compliance With Laws

   22    

10.5

  

Liquidation Sales

   23    

10.6

  

Environmental Matters

   23

11.

 

INSURANCE AND INDEMNITY

   30    

11.1

  

Insurance

   30    

11.2

  

Workers’ Compensation

   32    

11.3

  

Waiver Of Subrogation

   33    

11.4

  

Increase In Premiums

   33    

11.5

  

Indemnification

   33    

11.6

  

Blanket Policy

   34

12.

 

SUBLEASE AND ASSIGNMENT

   34    

12.1

  

Assignment And Sublease Of Premises

   34    

12.2

  

Rights Of Landlord

   35

13.

 

RIGHT OF ENTRY AND QUIET ENJOYMENT

   36    

13.1

  

Right Of Entry

   36    

13.2

  

Quiet Enjoyment

   36

14.

 

CASUALTY AND TAKING

   36    

14.1

  

Damage or Destruction

   36    

14.2

  

Condemnation

   39    

14.3

  

Reservation Of Compensation

   40    

14.4

  

Restoration Of Improvements

   40

15.

 

DEFAULT

   40    

15.1

  

Events Of Default

   40         

(a)    Abandonment

   41         

(b)    Nonpayment

   41         

(c)    Other Obligations

   41         

(d)    General Assignment

   41         

(e)    Bankruptcy

   41         

(f)     Receivership

   41         

(g)    Attachment

   41         

(h)    Insolvency

   41         

(i)     Master Agreement or Other Leases

   42    

15.2

  

Remedies Upon Tenant’s Default

   42    

15.3

  

Remedies Cumulative

   43

16.

 

SUBORDINATION, ATTORNMENT AND SALE

   43    

16.1

  

Subordination To Mortgage

   43

 

- iv -



--------------------------------------------------------------------------------

   

16.2

  

Sale Of Landlord’s Interest

   44    

16.3

  

Estoppel Certificates

   44    

16.4

  

Subordination to CC&R’s

   45    

16.5

  

Mortgagee Protection

   45

17.

 

MISCELLANEOUS

   46    

17.1

  

Notice

   46    

17.2

  

Successors And Assigns

   47    

17.3

  

No Waiver

   47    

17.4

  

Severability

   47    

17.5

  

Litigation Between Parties

   48    

17.6

  

Surrender

   48    

17.7

  

Interpretation

   48    

17.8

  

Entire Agreement

   48    

17.9

  

Governing Law

   48    

17.10

  

No Partnership

   48    

17.11

  

[Intentionally Omitted]

   48    

17.12

  

Costs

   48    

17.13

  

Time

   49    

17.14

  

Rules And Regulations

   49    

17.15

  

Brokers

   49    

17.16

  

Memorandum Of Lease

   49    

17.17

  

Corporate Authority

   49    

17.18

  

Execution and Delivery

   49    

17.19

  

Survival

   49    

17.20

  

Parking and Traffic

   49    

17.21

  

Publicity; Authorized Disclosure; Confidentiality

   52

 

EXHIBITS

 

EXHIBIT A

  

Real Property Description

EXHIBIT B

  

Site Plan

EXHIBIT C

  

Workletter

EXHIBIT D

  

Construction Schedule

EXHIBIT E

  

Acknowledgment of Rent Commencement Date

EXHIBIT F

  

Britannia East Grand Property Management Objectives & Responsibilities

EXHIBIT G

  

SSF Landscaping Considerations and Practices

 

- v -



--------------------------------------------------------------------------------

 

BUILDING 5/6 LEASE

 

THIS BUILDING 5/6 LEASE (“Lease”) is entered into as of the date set forth (for
identification purposes) in the Basic Lease Information, by SLOUGH SSF, LLC, a
Delaware limited liability company (“Landlord”), and GENENTECH, INC., a Delaware
corporation (“Tenant”). This Lease is entered into pursuant to the Master Lease
Agreement dated as of November 1, 2004 between Landlord and Tenant (the “Master
Agreement”).

 

THE PARTIES AGREE AS FOLLOWS:

 

1. PROPERTY

 

1.1 Lease of Building.

 

(a) Landlord leases to Tenant and Tenant leases from Landlord, on the terms,
covenants and conditions hereinafter set forth, the building commonly known as
475 East Grand Avenue and sometimes referred to by the parties as Building 5/6
(referred to interchangeably in this Lease as the “Building” or the “Premises”),
containing approximately 150,000 square feet of office and/or laboratory and
related-use space and to be constructed pursuant to Article 4 hereof and Exhibit
C attached hereto on a portion of the real property commonly known as the
Britannia East Grand Business Park, South San Francisco, California and more
particularly described in Exhibit A attached hereto (referred to interchangeably
in this Lease as the “Property” or the “Center”). A site plan for the Property,
reflecting Landlord’s existing entitlements and the proposed development of the
Property as contemplated in the Master Agreement, is attached hereto as Exhibit
B (the “Site Plan”). The Building and the other improvements to be constructed
on the Property as contemplated in the Master Agreement are sometimes referred
to collectively herein as the “Improvements.” The parking areas (including
parking structures), parking area lighting, driveways, sidewalks, landscaped
areas and other portions of the Center that lie outside the exterior walls of
the buildings existing from time to time in the Center (both existing buildings
and buildings to be constructed), as depicted in the Site Plan (subject to
future modification from time to time in accordance with the provisions of this
Lease), are sometimes referred to herein as the “Common Areas.” Landlord
represents and warrants to Tenant that Landlord is the fee owner of the Building
and the Center and has the full right and authority to enter into this Lease
without the necessary consent of any other person or entity; that the terms of
this Lease do not violate any easements, restrictions or other encumbrances
recorded against the Building or Center in any material manner; and that there
is no action, suit or proceeding pending, or to Landlord’s knowledge, threatened
against or affecting Landlord’s ownership, management or operation of the
Building, the Center or the enforceability of this Lease, in any court or before
any other forum.

 

(b) As an appurtenance to Tenant’s leasing of the Premises pursuant to Section
1.1(a), Landlord hereby grants to Tenant, for the benefit of Tenant and its
employees, suppliers, shippers, customers, sublessees, licensees, agents,
contractors and invitees (collectively, “Tenant Invitees”), during the term of
this Lease, the non-exclusive right to use: (i) those portions of the Common
Areas improved from time to time for use as parking areas, driveways, sidewalks,
landscaped areas, or for other common purposes, and (ii) all access

 

- 1 -



--------------------------------------------------------------------------------

easements and similar rights and privileges relating to or appurtenant to the
Center and created or existing from time to time under any access easement
agreements, declarations of covenants, conditions and restrictions, or other
written agreements now or hereafter of record with respect to the Center,
subject however to any limitations applicable to such rights and privileges
under applicable law, under this Lease and/or under the written agreements
creating such rights and privileges, in each case, subject to Section 16.4 of
this Lease. The parties acknowledge that governmental agencies have imposed and
may in the future impose public access requirements with respect to the Center,
including without limitation, Bay Conservation and Development Commission
requirements for access to the Bay Trail.

 

1.2 Tenant’s and Landlord’s Reserved Rights.

 

(a) During the Security/CAM Exclusivity Period, to the extent reasonably
necessary to permit Tenant to exercise any rights of Tenant and discharge any
obligations of Tenant under this Lease, Tenant shall have the following rights:
(i) to make changes to the Common Areas, including, without limitation, changes
in the location, size or shape of any portion of the Common Areas, and to
construct, relocate and/or restripe parking areas and parking spaces in the
Center (provided that City mandated minimum and maximum number of parking spaces
in the Center are maintained, respectively); (ii) to close temporarily any of
the Common Areas for maintenance or other reasonable purposes, provided that
reasonable parking and reasonable access to the Building remain available; (iii)
to construct, alter or add to other buildings and Common Area improvements in
the Center; (iv) to use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Center or any portion thereof; and
(v) to do and perform such other acts with respect to the Common Areas and the
Center as may be necessary or appropriate; provided, however, that
notwithstanding anything to the contrary in this Section 1.2(a): (A) Tenant’s
changes, construction, alterations and/or additions to the Common Areas and/or
the Building (as applicable) shall be of the same or better quality and
construction as the initial installation of the improvements within the
Property, (B) to the extent any exercise of Tenant’s rights under this
subsection 1.2(a) requires a change to the entitlements for the Center, no
applications for any such changes requested by Tenant will be submitted to the
City or other governmental entity except upon mutual approval of the parties,
and the parties agree not to permit any final changes in the entitlements for
the Center requested by Tenant without the prior written agreement of the
parties regarding any applicable adjustments to this Lease and (C) each of the
parties agrees to consult with the other party on all issues relating to
Tenant’s exercise of its rights under this subsection 1.2(a), and each party
shall have the right to have a representative present at any substantive
meetings and discussions with the City and other governmental agencies, as
applicable, regarding such matters (excepting informal discussions in the normal
course of business). Nothing in this subsection 1.2(a) shall be construed to
create any obligation on Tenant’s part to obtain Landlord’s consent with respect
to any exercise of Tenant’s rights hereunder; provided that Tenant’s exercise of
its rights under this subsection 1.2(a) shall not cause any material impairment
of Landlord’s ability to lease any or all of the Buildings upon the expiration
and/or earlier termination of this Lease, any material impairment of the value
of the Center, any material diminution of Landlord’s rights under this Lease,
nor any material increase in Landlord’s obligations under this Lease that are
not economically offset by Tenant.

 

- 2 -



--------------------------------------------------------------------------------

(b) During the Post-Exclusivity Period, to the extent reasonably necessary to
permit Landlord to exercise any rights of Landlord and discharge any obligations
of Landlord under this Lease, Landlord shall have the following rights: (i) to
make changes to the Common Areas, including, without limitation, changes in the
location, size or shape of any portion of the Common Areas, and to construct,
relocate and/or restripe parking areas and parking spaces in the Center
(provided that City mandated minimum and maximum number of parking spaces in the
Center are maintained, respectively); (ii) to close temporarily any of the
Common Areas for maintenance or other reasonable purposes, provided that
reasonable parking and reasonable access to the Building remain available; (iii)
to construct, alter or add to other buildings and Common Area improvements in
the Center; (iv) to use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Center or any portion thereof; and
(v) to do and perform such other acts with respect to the Common Areas and the
Center as may be necessary or appropriate; provided, however, that
notwithstanding anything to the contrary in this Section 1.2(b), Landlord’s
exercise of its rights under this Section 1.2(b) shall not materially increase
Tenant’s obligations, or materially decrease Tenant’s rights, under the Lease.

 

2. TERM

 

2.1 Term. The term of this Lease shall commence upon mutual execution of this
Lease by Landlord and Tenant; provided that Tenant’s leasehold interest in the
Premises shall not be deemed to arise, or to confer upon Tenant any right of
access to or possession or control of the Property, until the Early Access Date.

 

(a) Tenant’s minimum rental obligations with respect to the Building shall
commence on the Rent Commencement Date. The “Rent Commencement Date” shall mean
the date one hundred eighty (180) days after Landlord’s delivery of the
Structural Completion Certificate (as defined in the Workletter, as hereinafter
defined) for the Building pursuant to the Workletter attached hereto as Exhibit
C (the “Workletter”), subject to any adjustments in such time period to the
extent authorized or required under the provisions of such Workletter. The
scheduled dates for construction of Landlord’s Work and delivery of the
Structural Completion Certificate are set forth in the Construction Schedule
attached hereto as Exhibit D and incorporated herein by this reference (the
“Construction Schedule”).

 

(b) The term of this Lease shall end on the day (the “Termination Date”)
immediately preceding the twelfth (12th) anniversary of the Rent Commencement
Date, unless sooner terminated or extended as hereinafter provided; provided,
however, that upon determination of the rent commencement date and termination
date for the final building to be leased to and occupied by Tenant pursuant to
the Master Agreement, the Termination Date shall be extended to the scheduled
termination date for such final building.

 

2.2 Early Possession. Tenant shall have the nonexclusive right to have access to
and use of the Building from the date of Landlord’s delivery of the Structural
Completion Certificate for the Building, even though Landlord will be continuing
to construct the balance of Landlord’s Work as contemplated in the Workletter,
for the purpose of constructing Tenant’s Work as contemplated in the Workletter,
including, without limitation, for the purpose of installing fixtures and
furniture, laboratory equipment, computer equipment, security equipment,
telephone equipment, low voltage data wiring and personal property and other
similar work related to the

 

- 3 -



--------------------------------------------------------------------------------

construction of Tenant’s Work and/or preparatory to the commencement of Tenant’s
business in the Building. Such occupancy and possession, and any early access
under the next sentence of this Section 2.2, shall be subject to and upon all of
the terms and conditions of this Lease and of the Workletter (including, but not
limited to, conditions relating to the maintenance of required insurance).
Tenant shall also be entitled to early access to the Building and the Property
prior to Landlord’s delivery of the Structural Completion Certificate (“Early
Access”) as early as reasonably practicable (the date on which such Early Access
commences being called herein the “Early Access Date”), subject to the
provisions of this Section 2.2, for the purpose of performing work preparatory
to the construction of Tenant’s Work or necessary for the orderly sequencing of
such Work and/or for the actual construction of Tenant’s Work pursuant to the
Workletter, and Tenant shall not be required to pay minimum rental or maintain
the Property by reason of such early access until the Rent Commencement Date
otherwise occurs. Notwithstanding any early access to the Building as provided
in this Section 2.2, (a) Tenant shall have no obligation to pay the minimum
rental or maintain the Property for any period prior to the Rent Commencement
Date as determined under Section 2.1 and (b) such early possession shall not
advance or otherwise affect the Rent Commencement Date or the Termination Date
determined under Section 2.1.

 

2.3 [Intentionally Omitted]

 

2.4 Acknowledgment Of Rent Commencement Date. Promptly following the Rent
Commencement Date, Landlord and Tenant shall execute a written acknowledgment of
such Rent Commencement Date, the square footage of the Building, the Termination
Date (to the extent then determinable) and related matters, substantially in the
form attached hereto as Exhibit E (with appropriate insertions), which
acknowledgment shall be deemed to be incorporated herein by this reference.
Notwithstanding the foregoing requirement, the failure of either party to
execute such a written acknowledgment shall not affect the enforceability of
this Lease generally or the determination of the Rent Commencement Date, the
minimum rental obligations, the Termination Date and related matters in
accordance with the provisions of this Lease.

 

2.5 Holding Over. If Tenant holds possession of the Building or any portion
thereof after the term of this Lease with Landlord’s written consent, then
except as otherwise specified in such consent, Tenant shall become a tenant of
the Building from month to month at one hundred three percent (103%) of the
rental in effect on the last day of the term and otherwise upon the terms herein
specified for the period immediately prior to such holding over and shall
continue in such status until the tenancy is terminated by either party upon not
less than thirty (30) days prior written notice. If Tenant holds possession of
the Building or any portion thereof after the term of this Lease without
Landlord’s written consent, then Landlord in its sole discretion may elect (by
written notice to Tenant) to have Tenant become a tenant of the Building either
from month to month or at will, at one hundred fifty percent (150%) of the
rental in effect on the last day of the term (prorated on a daily basis for an
at-will tenancy, if applicable) and otherwise upon the terms herein specified
for the period immediately prior to such holding over, or may elect to pursue
any and all legal remedies available to Landlord under applicable law with
respect to such unconsented holding over by Tenant. Tenant shall indemnify and
hold Landlord harmless from any loss, damage, claim, liability, cost or expense
(including reasonable attorneys’ fees), the expectancy of which is disclosed in
advance by Landlord to Tenant in writing, which directly

 

- 4 -



--------------------------------------------------------------------------------

results from any delay by Tenant in surrendering the Building or any portion
thereof, including but not limited to any claims made by a succeeding tenant by
reason of such delay. Acceptance of rent by Landlord following expiration or
termination of this Lease shall not constitute a renewal of this Lease.

 

2.6 Option To Extend Term. Tenant shall have the option to extend the term of
this Lease, at the minimum rental prescribed in Section 3.1(b) and otherwise
upon all the terms and provisions set forth herein with respect to the initial
term of this Lease, for up to two (2) additional periods of five (5) years each.
The first option period shall commence upon the expiration of the initial term
hereof, and the second option period, if applicable, shall commence upon the
expiration of the first extended term, if any. Exercise of such option with
respect to the first such extended term shall be by written notice to Landlord
at least nine (9) months prior to the expiration of the initial term hereof.
Exercise of such option with respect to the second extended term, if the first
extension option has been duly exercised, shall be by like written notice to
Landlord at least nine (9) months prior to the expiration of the first extended
term hereof. If Tenant is in material default hereunder, beyond any applicable
notice and cure periods, on the date of such notice or on the date any extended
term is to commence, then the exercise of the option shall be of no force or
effect, the extended term shall not commence and this Lease shall expire at the
end of the then current term hereof (or at such earlier time as Landlord may
elect pursuant to the default provisions of this Lease). If Tenant properly
exercises one or both extension options under this Section, then all references
in this Lease (other than in this Section 2.6) to the “term” of this Lease shall
be construed to include the extension term(s) thus elected by Tenant. Except as
expressly set forth in this Section 2.6, Tenant shall have no right to extend
the term of this Lease beyond its prescribed term.

 

3. RENTAL

 

3.1 Minimum Rental.

 

(a) Minimum Rental Amounts. Tenant shall pay to Landlord as minimum rental for
the Building, in advance, without deduction, offset, notice or demand (except as
expressly provided to the contrary in this Lease), beginning on the Rent
Commencement Date and on or before the first day of each subsequent calendar
month of the initial term of this Lease, the following amounts per month,
subject to adjustment in accordance with the terms of this Section 3.1:

 

     Base Rent


--------------------------------------------------------------------------------

   Additional Rent


--------------------------------------------------------------------------------

   Total Minimum Rent


--------------------------------------------------------------------------------

Months

--------------------------------------------------------------------------------

   Per SF/Per Mo


--------------------------------------------------------------------------------

   CGL


--------------------------------------------------------------------------------

   Seismic


--------------------------------------------------------------------------------

   PSF/PM


--------------------------------------------------------------------------------

   Per Month


--------------------------------------------------------------------------------

001 - 012

   $ 2.500    $ 0.050    $ 0.070    $ 2.620    $ 393,000

013 - 024

   $ 3.000    $ 0.050    $ 0.072    $ 3.122    $ 468,368

025 - 036

   $ 3.400    $ 0.050    $ 0.075    $ 3.525    $ 528,748

037 - 048

   $ 3.519    $ 0.050    $ 0.078    $ 3.647    $ 546,992

049 - 060

   $ 3.642    $ 0.050    $ 0.080    $ 3.772    $ 565,874

061 - 072

   $ 3.770    $ 0.050    $ 0.083    $ 3.903    $ 585,417

073 - 084

   $ 3.902    $ 0.050    $ 0.086    $ 4.038    $ 605,644

085 - 096

   $ 4.038    $ 0.050    $ 0.089    $ 4.177    $ 626,579

097 - 108

   $ 4.179    $ 0.050    $ 0.092    $ 4.322    $ 648,247

109 - 120

   $ 4.326    $ 0.050    $ 0.095    $ 4.471    $ 670,673

121 - 132

   $ 4.477    $ 0.050    $ 0.099    $ 4.626    $ 693,884

133 - 144

   $ 4.634    $ 0.050    $ 0.102    $ 4.786    $ 717,907

145 - 156

   $ 4.796    $ 0.050    $ 0.106    $ 4.952    $ 742,772

157 - 168

   $ 4.964    $ 0.050    $ 0.109    $ 5.123    $ 768,506

169 - 180

   $ 5.138    $ 0.050    $ 0.113    $ 5.301    $ 795,141

181 - 192

   $ 5.317    $ 0.050    $ 0.117    $ 5.485    $ 822,709

193 - 204

   $ 5.504    $ 0.050    $ 0.121    $ 5.675    $ 851,241

205 - 216

   $ 5.696    $ 0.050    $ 0.126    $ 5.872    $ 880,772

217 - 228

   $ 5.896    $ 0.050    $ 0.130    $ 6.076    $ 911,337

229 - 240

   $ 6.102    $ 0.050    $ 0.135    $ 6.286    $ 942,971

 

- 5 -



--------------------------------------------------------------------------------

If the obligation to pay minimum rental hereunder commences on other than the
first day of a calendar month or if the term of this Lease terminates on other
than the last day of a calendar month, the minimum rental for the Premises
hereunder for such first month or last month of the term of this Lease, as the
case may be, shall be prorated based on the number of days Tenant’s minimum
rental obligation with respect to the Premises is in effect during such month.
If an increase in minimum rental becomes effective on a day other than the first
day of a calendar month, the minimum rental for that month shall be the sum of
the two applicable rates, each prorated for the portion of the month during
which such rate is in effect. Monthly rental amounts for months after Month 144
are included in the foregoing table in order to accommodate the anticipated
extension of the initial term of this Lease to correspond to the termination
date for the final building to be leased by Tenant pursuant to the Master
Agreement, as contemplated in Section 2.1(b) above. The number of such
additional months actually falling within the extended initial term of this
Lease will depend upon the “Rent Commencement Date” for the final Building
leased by Tenant pursuant to the Master Agreement, so the parties acknowledge
that not all of the latter portions of the foregoing table will necessarily be
fully used. If the initial term is for any reason extended beyond the final
month reflected in the foregoing table, then the minimum rental hereunder for
the remainder of the initial term shall continue to increase for each
twelve-month period by three and one-half percent (3.5%).

 

(b) Rental Amounts During Extended Terms. If Tenant properly exercises its right
to extend the term of this Lease for one or both extended terms provided under
Section 2.6 hereof, (i) the monthly minimum rental for the Premises during the
first year of the first extended term shall be equal to one hundred three
percent (103%) of the monthly minimum rental in effect under Section 3.1(a)
above during the last full month of the initial term, and (ii) the monthly
minimum rental during each subsequent year of the extended term(s) shall be
equal to one hundred three percent (103%) of the monthly minimum rental in
effect during the immediately preceding year of the extended term(s).

 

(c) Rental Adjustment Due to Change in Square Footage. The minimum rental
amounts specified in Section 3.1(a) are based upon an estimated area of 150,000
square feet for the Building. If the actual area of the Building (measured from
the exterior faces of exterior walls, including balconies, but excluding the
dripline of any overhangs), when completed, is greater or less than such
estimated area, then the minimum rentals specified in Section 3.1(a) shall be
adjusted for each rental period to be equal to the product of the actual area

 

- 6 -



--------------------------------------------------------------------------------

of the Building (determined on the basis of measurement described above in this
sentence) multiplied by the rental rate per square foot for the applicable
rental period as set forth above. Measurements of building area under this
Section shall be made initially by Landlord’s Architect, subject to review and
approval by Tenant’s Architect. In the event Landlord’s and Tenant’s Architect
are unable to agree, an independent third party Architect shall be appointed by
the parties’ respective Architects who shall determine said measurements, the
determination of which shall be binding on Landlord and Tenant. Landlord and
Tenant shall share equally in the cost and expenses of such third party
Architect. The square footage of the Building shall then be set forth in the
Acknowledgment of Rent Commencement Date under Section 2.4 hereof and shall be
used for calculation of minimum rental under Section 3.1(a) for all applicable
periods.

 

3.2 Late Charge. If Tenant fails to pay on or before the fifth (5th) day after
the date due any rental or other amounts due Landlord hereunder, such unpaid
amounts shall bear interest for the benefit of Landlord at a rate equal to seven
percent (7%) per annum from the date due to the date of actual payment. In
addition to such interest, if any installment of any rental or other amounts due
Landlord hereunder has not been received by Landlord or Landlord’s designee
within ten (10) days after the date due on two (2) or more occasions during any
period of twelve (12) calendar months, then Tenant shall pay to Landlord a late
charge in an amount equal to five percent (5%) of any future installment of
minimum rental, and any other amounts due Landlord, if not paid when due during
the remainder of the calendar year in which the second such occasion occurs or
during the immediately following calendar year. Tenant acknowledges that late
payment by Tenant to Landlord of rental or other amounts due hereunder may cause
Landlord to incur costs not contemplated by this Lease, including, without
limitation, processing and accounting charges and late charges which may be
imposed on Landlord by the terms of any loan relating to the Property. Tenant
further acknowledges that it is extremely difficult and impractical to fix the
exact amount of such costs and that the late charge set forth in this Section
3.2 represents a fair and reasonable estimate thereof. Acceptance of any late
charge by Landlord shall not constitute a waiver of Tenant’s default with
respect to overdue rental or other amounts, nor shall such acceptance prevent
Landlord from exercising any other rights and remedies available to it.
Acceptance of rent or other payments by Landlord shall not constitute a waiver
of late charges or interest accrued with respect to such rent or other payments
or any prior installments thereof, nor of any other defaults by Tenant, whether
monetary or non-monetary in nature, remaining uncured at the time of such
acceptance of rent or other payments.

 

4. CONSTRUCTION

 

4.1 Construction of Improvements.

 

(a) Landlord shall, at Landlord’s cost and expense (except as otherwise provided
herein and in the Workletter), construct Landlord’s Work (as defined in the
Workletter) in accordance with the terms and conditions of the Workletter.
Landlord agrees to use reasonable efforts to (i) complete its portion of the
work described in the Workletter promptly, and (ii) complete said work within
the respective time periods set forth in the Construction Schedule, as such
Construction Schedule may be modified from time to time by mutual written
agreement of Landlord and Tenant, and subject to the effects of any Tenant Delay
or Unavoidable Delay (each as defined in the Workletter).

 

- 7 -



--------------------------------------------------------------------------------

(b) Tenant shall, at Tenant’s cost and expense (except as otherwise provided
herein and in the Workletter), construct Tenant’s Work (as defined in the
Workletter) in accordance with the terms and conditions of the Workletter.

 

4.2 Condition of Property. Landlord shall deliver the Building Shell and the
other Improvements constructed by Landlord to Tenant clean and free of debris,
promptly upon completion of construction thereof, and Landlord warrants to
Tenant that the Building Shell and the other Improvements constructed by
Landlord (a) shall be free from structural defects and shall be in good
operating condition on the Rent Commencement Date, and (b) shall be constructed
in compliance with the plans and specifications developed pursuant to the
Workletter and mutually approved (to the extent required thereunder) by Landlord
and Tenant, subject to any changes implemented in such plans and specifications
in accordance with the procedures set forth in the Workletter. If this warranty
is violated in any respect, then it shall be the obligation of Landlord, after
receipt of written notice from Tenant setting forth with specificity the nature
of the violation, to correct promptly and diligently, at Landlord’s sole cost,
the condition(s) constituting such violation. Tenant’s failure to give such
written notice to Landlord (i) in the case of Punch List Work (as defined in the
Workletter), within the period prescribed in Section 3(d) of the Workletter, or
(ii) in the case of non-immaterial defects other than Punch List Work, within
one (1) calendar year after the Rent Commencement Date, shall in each case give
rise to a conclusive presumption that Landlord has complied with all Landlord’s
obligations under this Section 4.2, except with respect to latent defects (as to
which such calendar year limitation shall not apply, and in such case,
California Code of Civil Procedure Section 337.15, as amended, shall apply).
Without limiting the scope of Landlord’s obligations under the foregoing
provisions of this Section 4.2, Landlord also agrees to either (x) use its
reasonable efforts to enforce when and as necessary, for the benefit of Tenant
and the Improvements, any and all contractor’s and/or manufacturer’s warranties
extending more than one calendar year after the Rent Commencement Date with
respect to any of Landlord’s Work or, at Tenant’s written request, (y) assign
any or all of such warranties to Tenant for enforcement purposes (provided,
however, that Landlord may reserve joint enforcement rights under such
warranties to the extent of Landlord’s continuing obligations or warranties
hereunder). TENANT ACKNOWLEDGES THAT THE WARRANTIES CONTAINED IN THIS ARTICLE 4
AND ELSEWHERE IN THIS LEASE ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PHYSICAL CONDITION OF THE IMPROVEMENTS TO BE
CONSTRUCTED BY LANDLORD AND THAT LANDLORD MAKES NO OTHER WARRANTIES EXCEPT AS
EXPRESSLY SET FORTH IN THIS LEASE.

 

4.3 Construction-Related Environmental Matters. In addition to and without
limiting the provisions of Section 4.2, Landlord shall construct the Buildings
and Improvements, and shall construct and maintain the Common Areas (including
without limitation any environmental response activities required by the DTSC),
with such materials and in such a manner such that the Buildings and Common
Areas do not, due to their construction materials or type and manner of
construction and/or maintenance, as applicable, or due to the presence of
hazardous substances, hazardous wastes, or pollutants (all as defined in Section
10.6 herein) not caused by Tenant (except as otherwise provided below) in soil,
soil vapor, or groundwater on the Property, and with Tenant following reasonable
and ordinary maintenance practices for the Aboveground Structures (as defined in
Section 9.2): (a) cause the indoor ambient air concentrations of the

 

- 8 -



--------------------------------------------------------------------------------

Building to exceed the standards developed by the State Department of General
Services Section 01359 “Special Environmental Requirements” relating to the
State Office of Environmental Health Hazard Assessment’s “reference exposure
levels” for formaldehyde and any other chemicals as they may be applicable to
the Building from time to time, (b) cause the exceedance in the Building of the
indoor air quality guidelines for commercial land use scenarios issued by the
Regional Board (as defined hereafter) (including without limitation the July
2003 Environmental Screening Level Guidelines, as they may be amended or
reissued from time to time), or the indoor air quality guidelines for commercial
workers that may be issued by the U.S. Environmental Protection Agency or other
state and local agencies with jurisdiction over potential health risks for
commercial workers, in each case to the extent such standards are applicable to
the Building from time to time, (c) cause levels of methane in any part of the
Building or associated structures to exceed levels deemed appropriate in
regulations or guidances issued by the U.S. OSHA, Cal-OSHA, or any other
federal, state or local agency with jurisdiction over permissible methane levels
in buildings or structures, as such levels may be applicable to the Building
from time to time, (d) cause the Building to exceed levels deemed appropriate in
regulations or guidances issued by the US OSHA or Cal OSHA with respect to
indoor ambient air concentrations of any other substances, as such levels may be
applicable to the Building from time to time, or (e) lead to the creation of
levels of mold which a certified industrial hygienist certifies poses an
unacceptable threat to occupants. For purposes of the foregoing, (x) ”applicable
to the Building” means current standards or levels as of the date the Building
is constructed, and any future new or modified standards or levels except to the
extent the Building is exempted or excused from compliance with such new or
modified standards or levels; and (y) consistent with the limitations on
Landlord’s indemnity obligations under Section 10.6(b)(i) below, in the case of
any hazardous substances, hazardous wastes or pollutants found on or about the
Property after the Early Access Date and not caused by Tenant or any Tenant
Invitees, nothing in this Section 4.3 is intended or shall be construed to
create any obligation or liability of Landlord for any claims for damages or
losses to Tenant itself (including, without limitation, Tenant’s alleged loss of
profits or the alleged losses, costs and expenses of any interruption in
Tenant’s business operations) or claims brought by any Tenant Invitees. To the
extent that Landlord fails to comply with the foregoing, Landlord shall promptly
take all appropriate action to eliminate the conditions noted in clauses (a)
through (e). To the extent that the parties do not agree as to whether the
conditions noted in clauses (a) through (e) exist or on the appropriate remedy,
such dispute shall be resolved as follows: In the event of any dispute between
Landlord and Tenant regarding either whether a prohibited condition specified in
this Section 4.3 has occurred, or whether and to what extent it was or is caused
by Landlord in the performance or non-performance of its obligations under this
Lease or by the acts or omissions of Tenant, then Landlord and Tenant shall each
retain at their sole respective cost a certified industrial hygienist (“CIH”),
and the two CIHs shall agree upon a third CIH to be retained jointly by Landlord
and Tenant with the costs of the third shared equally by the parties. The three
CIHs will issue a decision, either by unanimous or by majority vote, on the
issues of (i) whether a prohibited condition has been triggered, and (ii) if so,
the extent of Landlord’s and Tenant’s comparative responsibility for it. The
parties agree to be bound by this decision without further appeal or challenge.

 

4.4 Compliance with Law. Notwithstanding any provision in this Lease to the
contrary, Landlord warrants to Tenant that the Building Shell and other
Improvements constructed by Landlord (when constructed), as they exist on the
Rent Commencement Date, but

 

- 9 -



--------------------------------------------------------------------------------

without regard to the use for which Tenant will occupy the Premises, shall not
violate any covenants or restrictions of record (including, but not limited to,
the Environmental Deed Restrictions (as defined in Section 10.6(b)(xii)), the
Site Management Plan (as defined in Section 10.4) or any applicable law,
building code, regulation or ordinance in effect on the Rent Commencement Date.
Landlord further warrants to Tenant that Landlord has obtained or will obtain
from all applicable governmental or regulatory agencies all permits, licenses
and entitlements that are necessary for the development of the Center and the
construction of the Building, Common Areas and other Improvements to be
constructed by Landlord on the Property. Notwithstanding any provision in this
Lease to the contrary, Tenant warrants to Landlord that the Tenant Improvements
and any other improvements constructed by Tenant from time to time shall not
violate any applicable law, building code, regulation or ordinance in effect on
the Rent Commencement Date or at the time such improvements are placed in
service. If it is determined that any of these warranties has been violated,
then it shall be the obligation of the warranting party, after written notice
from the other party, to correct the condition(s) constituting such violation
promptly, at the warranting party’s sole cost and expense. Tenant acknowledges
that except as expressly set forth in this Lease, neither Landlord nor any agent
of Landlord has made any representation or warranty as to the present or future
suitability of the Property or Improvements for the conduct of Tenant’s business
or proposed business thereon.

 

5. TAXES

 

5.1 Personal Property. Tenant shall be responsible for and shall pay prior to
delinquency all taxes and assessments levied against or by reason of (a) any and
all alterations, additions and items installed or placed on, in or about any
part of the Premises and taxed as personal property rather than as real
property, and/or (b) all personal property, trade fixtures and other property
placed by Tenant on or about the Center. Upon request by Landlord, Tenant shall
furnish Landlord with satisfactory evidence of Tenant’s payment thereof. To the
extent such taxes and assessments are taxed or assessed to and paid by Landlord
following the Early Access Date, such taxes and assessments shall be reimbursed
to Landlord by Tenant within ten (10) business days of any written request
(supported by tax bills and documentation of actual payment by Landlord) for
reimbursement. Tenant may contest any taxes or assessments levied against any
alterations, additions, trade fixtures or personal property for which Tenant is
responsible under this Section 5.1, but only if, (i) prior to such contest,
Tenant pays the applicable taxes or assessments or takes any other actions (such
as posting of a bond or other security, if applicable) that are necessary and
sufficient to release the lien of the contested taxes or assessments from the
Premises and the Property, and (ii) Tenant shall have provided Landlord
reasonable prior notice of any such contest and an opportunity to be present at
such contest or discussions in connection therewith. Landlord shall reasonably
cooperate with Tenant in any action taken by Tenant to contest such taxes and
assessments, including, without limitation, by providing Tenant with copies of
any and all documentation reasonably requested to support such contest, subject
to the provisions of Section 17.21(b) below.

 

5.2 Real Property. The parties shall reasonably cooperate to cause all real
property taxes and assessments to be assessed to Landlord directly; however, to
the extent the Property and/or Improvements are taxed or assessed to Tenant,
Tenant shall be responsible for and shall pay prior to delinquency such real
property taxes and assessments. Upon request by Landlord, Tenant shall furnish
Landlord with satisfactory evidence of Tenant’s payment thereof. To the

 

- 10 -



--------------------------------------------------------------------------------

extent the Property and/or Improvements are taxed or assessed to and paid by
Landlord following the Rent Commencement Date, such real property taxes and
assessments shall be reimbursed to Landlord by Tenant within ten (10) business
days of any written request (supported by tax bills and documentation of actual
payment by Landlord) for reimbursement. Tenant may contest any taxes or
assessments levied against the real property, but only if, (i) prior to such
contest, Tenant pays the applicable taxes or assessments levied against the
Premises or the Property or takes any other actions (such as posting of a bond
or other security, if applicable) that are necessary and sufficient to release
the lien of the contested taxes or assessments from the Premises and the
Property, and (ii) Tenant shall have provided Landlord reasonable prior notice
of any such contest and an opportunity to be present at such contest or
discussions in connection therewith. Landlord shall reasonably cooperate with
Tenant in any action taken by Tenant to contest such taxes and assessments,
including, without limitation, by promptly providing to Tenant any and all
documentation reasonably requested by Tenant to support such contest. Promptly
following the Rent Commencement Date, Landlord shall further make available for
inspection and copying by Tenant and its representatives, upon reasonable prior
notice by Tenant and at Tenant’s sole expense, all documents in the possession
of Landlord or its project manager related to Landlord’s Work (as defined in the
Workletter) and reasonably required to support a later tax contest, including,
without limitation, all work invoices, contracts, change orders, documents
reflecting progress payments made by any contractor or subcontractor (including,
without limitation, documents reflecting the applicable percentage of completion
at the time of such progress payment), documentation pertaining to cost of
design and/or construction of such work, and documentation separately
identifying the cost of all intermediate and final architectural drawings.
During the term of this Lease, Landlord shall retain or cause its project
manager to retain all such records related to Landlord’s Work (except that
Landlord shall have the right to destroy such records or portions thereof from
time to time during the term of this Lease, provided that Landlord shall first
have given written notice to Tenant of Landlord’s intention to destroy such
documents not less than six (6) months prior to the actual date of such
destruction), and shall provide Tenant with reasonable access to such records
from time to time at no cost to Landlord. Any documents provided or made
available to or copied by Tenant pursuant to this Section 5.2 shall be subject
to the provisions of Section 17.21(b) below.

 

6. MAINTENANCE AND OPERATING EXPENSES

 

6.1 Tenant’s Maintenance and Payment of Operating Expenses.

 

(a) During the Security/CAM Exclusivity Period, Tenant shall, at its sole cost
and expense:

 

(i) maintain the Aboveground Structures (as defined in Section 9.1(b)) in
accordance with Tenant’s maintenance obligations set forth in Section 9.2, and
excluding Landlord’s maintenance obligations set forth in Section 9.1;

 

(ii) pay all expenses incurred by Tenant in connection with, or otherwise
allocable to, the operation, repair and maintenance of the Aboveground
Structures, including, without limitation, costs and expenses of (A) Tenant’s
insurance specifically set forth in Article 11; (B) all utilities and services;
(C) to the extent not otherwise provided for under Article 5 above, real and
personal property taxes and

 

- 11 -



--------------------------------------------------------------------------------

assessments or substitutes therefor levied or assessed against the Center or any
part thereof, including (but not limited to) any possessory interest, use,
business, license or other taxes or fees, any taxes imposed directly on rents or
services, any assessments or charges for police or fire protection, housing,
transit, open space, street or sidewalk construction or maintenance or other
similar services from time to time by any governmental or quasi governmental
entity, and any other new taxes on landlords in addition to taxes now in effect;
(D) capital improvements to the Improvements or the Center, pursuant to Section
8.1; (E) capital improvements incurred in connection with the Property (I) which
are intended to effect economies in the operation, cleaning or maintenance of
the Property, (II) that are required to comply with present or future
conservation programs, or (III) that are required under any governmental law or
regulation; provided, however, that any capital expenditure shall be amortized
(including interest on the amortized cost) over its useful life as Landlord and
Tenant shall reasonably determine; and (F) any other costs (including, but not
limited to, any parking or utilities fees or surcharges not otherwise
specifically addressed elsewhere in this Lease) allocable to the owner of the
Center or Improvements, pursuant to any applicable laws, ordinances, regulations
or orders of any governmental or quasi-governmental authority or pursuant to the
terms of any declarations of covenants, conditions and restrictions now or
hereafter affecting the Property, as applicable, or any other property over
which Tenant has exclusive or non-exclusive usage rights as contemplated in
Section 1.1(b) hereof; and

 

(iii) pay, in accordance with the provisions of Section 6.2 below, all expenses
incurred by Landlord in connection with, or otherwise allocable to, the
operation, repair and maintenance of the Retained Maintenance Areas (as that
term is defined in Section 9.1(b) below), including, without limitation, costs
and expenses of (A) property management fees paid by Landlord to Britannia
Management Services, Inc. or other property manager selected by Landlord from
time to time, not to exceed a maximum amount equal to the greater of (I) two
thousand dollars ($2,000) per Building per month or (II) two percent (2%) of the
actual annual expenses (other than property management fees) incurred by
Landlord as determined pursuant to Section 6.2 below; (B) all utilities and
services; (C) to the extent not otherwise provided for under Article 5 above,
real and personal property taxes and assessments or substitutes therefor levied
or assessed against the Center or any part thereof, including (but not limited
to) any possessory interest, use, business, license or other taxes or fees, any
taxes imposed directly on rents or services, any assessments or charges for
police or fire protection, housing, transit, open space, street or sidewalk
construction or maintenance or other similar services from time to time by any
governmental or quasi governmental entity, and any other new taxes on landlords
in addition to taxes now in effect; (D) capital improvements incurred in
connection with the Property (I) which are intended to effect economies in the
operation, cleaning or maintenance of the Property, (II) that are required to
comply with present or future conservation programs, or (III) that are required
under any governmental law or regulation; provided, however, that any capital
expenditure shall be amortized (including interest on the amortized cost) over
its useful life as Landlord and Tenant shall reasonably determine; and (E) any
other costs (including, but not limited to, any parking or utilities fees or
surcharges not otherwise specifically addressed elsewhere in this Lease)
allocable to the owner of the Center or Improvements,

 

- 12 -



--------------------------------------------------------------------------------

pursuant to any applicable laws, ordinances, regulations or orders of any
governmental or quasi-governmental authority or pursuant to the terms of any
declarations of covenants, conditions and restrictions now or hereafter
affecting the Property, as applicable, or any other property over which Tenant
has exclusive or non-exclusive usage rights as contemplated in Section 1.1(b)
hereof.

 

(b) Notwithstanding Section 6.1(a), Tenant shall not be obligated to maintain,
repair or pay expenses or costs attributable to: (i) the work for which Landlord
is required to pay under Article 4 or the Workletter, nor any costs attributable
to the initial construction of buildings, on and off-site improvements, the
Center or Common Area improvements in the Center, except as expressly provided
for in this Lease or the Master Agreement or the Workletter; (ii) rent paid to
any ground lessor; (iii) repairs by Landlord covered by proceeds of insurance or
from funds provided by Tenant; (iv) legal fees, leasing commissions, marketing
costs, advertising or promotional expenditures or other related expenses
incurred by Landlord in connection with the Center; (v) repairs, alterations,
additions, improvements or replacements needed to rectify or correct any defects
in the original design, materials or workmanship of the Buildings, the Center or
the Common Areas in Landlord’s Work (as defined in the Workletter); (vi) damage,
costs and repairs necessitated by the negligence or willful misconduct of
Landlord or its employees, suppliers, shippers, customers, sublessees,
licensees, agents, contractors and invitees (collectively, “Landlord Invitees”);
(vii) Landlord’s expenses, including, without limitation, general overhead
expenses, except as provided in the Lease, Master Agreement or Workletter;
(viii) costs incurred due to a violation by Landlord of the terms and conditions
of the Lease, the Master Agreement or any other lease in the Center; (ix) costs
of any service provided to Tenant for which Landlord is reimbursed by third
parties, or other costs for which Landlord is actually reimbursed or receives a
credit; (x) costs incurred by Landlord pursuant to Article 14 of this Lease in
connection with an event of casualty or condemnation; (xi) interest, principal,
points and fees related to any debt secured by a mortgage or deed of trust on
the Property or otherwise encumbering all or any portion of the Property; (xii)
penalties or costs arising from any violation of or incurred in order to comply
with any applicable laws, rules or regulations governing the presence of
hazardous substances, hazardous wastes or pollutants (as defined in Section
10.6) in, on, under, adjacent to or emanating from the Property, or removal,
remediation, monitoring, management or cleanup of any hazardous substances,
hazardous wastes or pollutants (as defined in Section 10.6) in, on, under,
adjacent to or emanating from the Property (but nothing in this limitation shall
relieve Tenant of direct responsibility for any express obligations of Tenant
under this Lease with respect to compliance with laws and/or with respect to
such hazardous substances, hazardous wastes or pollutants); (xiii) any costs or
expenses incurred by or imposed upon Landlord as a condition of obtaining any
permit, license or entitlement issued in connection with the initial phased
development of the Center or any part thereof, except as otherwise provided in
the Lease, Master Agreement or Workletter; (xiv) costs incurred in connection
with the defense of Landlord’s title to all or any portion of the Project; (xv)
depreciation on the Building, equipment or systems located therein; (xvi) costs
incurred by Landlord for purchasing or leasing any sculpture, paintings or other
works of art; (xvii) charitable and political contributions by Landlord; (xviii)
costs related solely to the sale of all or part of the Project; (xix) fees,
charges, penalties, bonds, costs, expenses and/or assessments imposed on the
developer of the Property under any Development Agreement or other development
related agreement for the Center with the City of South San Francisco and/or any
other governmental authority having jurisdiction over the Center, except as
otherwise expressly

 

- 13 -



--------------------------------------------------------------------------------

provided for in this Lease, the Master Agreement or Workletter, or as may be
required for any changes made to the entitlements for the Property at the
request of Tenant; (xx) interest, fines and penalties incurred by Landlord,
except to the extent caused by any act or omission of Tenant; (xxi) insurance
premiums for insurance carried by Landlord under this Lease, except to the
extent (if any) expressly authorized elsewhere in this Lease; or (xxii) costs
related to maintaining Landlord’s existence as an entity.

 

(c) Notwithstanding Sections 6.1(a), 9.1 and 9.2, during the Post-Exclusivity
Period, (i) Tenant’s rights and obligations with respect to the self-management,
control and maintenance of the Common Areas (including all Aboveground
Structures, other than Buildings still leased by Tenant or its permitted
assignees or sublessees, which Buildings shall remain completely self-managed,
controlled and maintained by Tenant), shall revert to Landlord, (ii) all
expenses allocable to or incurred in connection with Landlord’s operation and
maintenance of the Common Areas (subject to the exclusions set forth in Section
6.1(b) above), as well as real property taxes and insurance reasonably allocable
to the Common Areas or to the Center as a whole, shall be equitably prorated
(presumptively on the basis of Building square footage) between the Buildings
leased by Tenant and any occupiable Building space not leased by Tenant (or
Tenant’s assignee or sublessee) (the “Third Party Space”), and (iii) Tenant
shall remain solely responsible for Building-specific operating and maintenance
expenses and real property taxes reasonably allocable to the Buildings leased by
Tenant and shall not be responsible for any operating and maintenance expenses,
real property taxes or insurance reasonably allocable to the Third-Party Space.
At such time (if any) as this subsection (c) becomes applicable, Landlord and
Tenant shall negotiate reasonably, diligently and in good faith and reduce to a
mutually acceptable written agreement the details of the restructuring of
management and maintenance responsibilities and the allocation of management and
maintenance costs and expenses within the context of Tenant’s then existing
leasing status within the Center, with the expectation that such details will
generally follow the framework outlined above in this subsection (c) except to
the extent the parties otherwise mutually agree at the time.

 

6.2 Determination and Payment of Landlord’s Operating Expenses. The procedures
governing the determination and payment of operating expenses incurred by
Landlord during any Security/CAM Exclusivity Period, as contemplated in Section
6.1(a)(iii) above, shall be as follows:

 

(a) Not later than six (6) weeks before the Rent Commencement Date, and
thereafter on or before November 15 of each calendar year during the term of
this Lease, Landlord shall provide for Tenant’s review and approval (which
approval shall not be unreasonably withheld, conditioned or delayed) a budget
for Landlord’s anticipated costs and expenses relating to the operation,
maintenance and repair of the Retained Maintenance Areas during the upcoming
calendar year (or portion thereof, if applicable). The budget shall include
provisions for anticipated maintenance and repair costs (including annual
maintenance contracts, where appropriate, as well as maintenance or repairs
falling outside the scope of such contracts), contingency reserves, capital
reserves and other categories reasonable and customary for an office, research
and development park of the nature and quality of the Center. Tenant shall have
ten (10) business days in which to approve the budget (in which case it shall
become the “Approved Budget” for the applicable period) or to object to the
budget, in which event Landlord and Tenant shall meet and negotiate diligently,
reasonably and in good faith with the

 

- 14 -



--------------------------------------------------------------------------------

intention of arriving in all events at an Approved Budget no later than four (4)
weeks after the initial delivery of the proposed budget to Tenant.

 

(b) Beginning on the first day of the first calendar month following the Rent
Commencement Date, and thereafter on the first day of each subsequent calendar
month during the term of this Lease, Tenant shall pay to Landlord each month as
additional rent under this Lease, in the same manner as payment of rent under
Article 3, an amount equal to one-twelfth (1/12) of the total costs and expenses
reflected in the Approved Budget (or, in the case of an Approved Budget covering
less than a full calendar year, an amount reflecting a level monthly payment
stream over the period covered by the Approved Budget). If at any time during
the course of an Approved Budget period Landlord determines that its actual
operating expenses for the applicable period will vary from the Approved Budget
by more than five percent (5%), Landlord may submit a revised budget for
Tenant’s review and approval in the same manner provided in subparagraph (a)
above, and upon agreement by the parties on a new Approved Budget, Tenant’s
monthly payments for the remainder of the period covered by the Approved Budget
shall be adjusted appropriately.

 

(c) Landlord shall provide Tenant with copies of all vendor contracts and work
orders executed or issued by Landlord or its property manager for work performed
in connection with the Retained Maintenance Areas, but shall not be required to
obtain Tenant’s approval of any such contracts or work orders falling within the
scope of the Approved Budget. To the extent unanticipated circumstances cause or
will cause Landlord’s expenses in any applicable budget category to exceed the
Approved Budget for that category (after taking into account any contingency or
other reserves available for such use at the time), Landlord will provide to
Tenant for Tenant’s approval (not to be unreasonably withheld, conditioned or
delayed) a bid, proposal, proposed work order or other similar document
addressing the scope and cost of the required work and Tenant shall have five
(5) business days in which to approve the proposal or work order (in which case
Landlord shall proceed with the applicable work) or to object to the proposal or
work order, in which event Landlord and Tenant shall meet and negotiate
diligently, reasonably and in good faith with the intention of arriving as
promptly as practicable at a mutual agreement on the necessity of, cost of and
proposal for the applicable work. Tenant’s approval of any such contracts and/or
work orders shall not impose any liability, responsibility or obligation on
Tenant with respect to the work covered thereby. Notwithstanding the foregoing
procedures, in the event of an emergency situation in which there is not time to
pursue the foregoing bid solicitation and approval process, Landlord shall
respond to such emergency situation as it deems appropriate in its reasonable
judgment and Tenant shall not unreasonably withhold its subsequent approval of
charges reasonably incurred by Landlord in its response to the emergency
situation.

 

(d) Within four (4) months after the close of each calendar year, or as soon
after such four-month period as practicable, Landlord shall deliver to Tenant a
statement in reasonable detail reconciling Landlord’s actual operating expenses
for the year against the Approved Budget and the payments made by Tenant in the
course of the year. If on the basis of such statement Tenant owes an amount that
is more or less than the estimated payments for such year previously made by
Tenant, then Tenant shall pay any deficiency to Landlord within twenty (20)
calendar days after delivery of the statement, and any excess payment by Tenant
shall be credited against rent or other amounts next falling due under this
Lease. Failure or inability of

 

- 15 -



--------------------------------------------------------------------------------

Landlord to deliver the reconciliation statement within such four-month period
shall not impair or constitute a waiver of Tenant’s obligation to pay Landlord’s
operating expenses, or cause Landlord to incur any liability for damages.

 

(e) At any time within four (4) months after receipt of Landlord’s annual
reconciliation statement for any applicable period pursuant to subparagraph (d)
above, Tenant shall be entitled, upon reasonable written notice to Landlord and
during normal business hours at the office of Landlord or its property manager
or at such other location(s) as Landlord may reasonably designate in the San
Francisco Bay Area, to inspect and examine the books and records of Landlord and
its property manager (including without limitation contracts, invoices, and
supporting documentation) relating to the operation, maintenance and repair of
the Retained Maintenance Areas and the determination of Landlord’s operating
expenses for the period covered by the statement and, if Tenant deems it
appropriate, to request an independent audit of such books and records. The
independent audit (if any) shall be conducted by a certified public accountant
reasonably acceptable to both Landlord and Tenant or, if the parties are unable
to agree, by a certified public accountant appointed by the Presiding Judge of
the San Mateo County Superior Court upon the application of either Landlord or
Tenant (with notice to the other party). In either event, such certified public
accountant shall be one who is not then employed in any capacity by Landlord or
Tenant or by any of their respective affiliates. The audit shall be limited to
the determination of Landlord’s actual operating expenses for the applicable
period and shall be based on generally accepted accounting principles and tax
accounting principles, consistently applied. If it is determined, by mutual
agreement of Landlord and Tenant or by independent audit, that the amount of
operating expenses billed to or paid by Tenant for the applicable period was
incorrect, then Tenant shall pay any deficiency to Landlord within twenty (20)
calendar days after final determination of such deficiency and, in the case of
an overpayment, the amount of such overpayment shall be credited against rent or
other amounts next falling due from Tenant under this Lease. All costs and
expenses of any audit shall be paid by Tenant unless the audit shows that
Landlord overstated its operating expenses for the applicable period by more
than five percent (5%), in which case Landlord shall pay all costs and expenses
of the audit. Each party agrees to maintain the confidentiality of the findings
of any audit in accordance with the provisions of this Section 6.2(e); provided
that in accordance with Treasury Regulations Section 1.6011-4(b)(3)(iii), the
parties hereto (and each employee, representative, or other agent of any party
hereto) may disclose the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to any party hereto relating to such
tax treatment and tax structure. However, any information relating to tax
treatment or tax structure shall remain subject to any confidentiality
provisions of this Agreement (and the preceding sentence shall not apply) to the
extent, but only to the extent, reasonably necessary to enable the parties
hereto to comply with applicable securities laws. For purposes of this Section
6.2(c), “tax structure” means any fact that may be relevant to understanding the
federal income tax treatment of the transaction.

 

7. UTILITIES

 

7.1 Payment. Commencing with the Rent Commencement Date and thereafter
throughout the term of this Lease, Tenant shall pay, before delinquency, all
charges for water,

 

- 16 -



--------------------------------------------------------------------------------

gas, heat, light, electricity, power, sewer, telephone, alarm system, janitorial
and other services or utilities supplied to or consumed in or with respect to
the Premises (other than any separately metered costs for water, electricity or
other services or utilities furnished with respect to the Common Areas, which
costs shall be paid by Tenant). It is the intention of the parties that all such
services shall be separately metered to the Premises and Common Areas in the
name of Tenant. However, if such costs are assessed to Landlord, Landlord shall
either promptly forward the same to Tenant for direct payment or pay the same
and seek reimbursement from Tenant. In latter case, Landlord shall be reimbursed
by Tenant within ten (10) business days of any written request (supported by
utility bills and documentation of actual payment by Landlord) for reimbursement
by Landlord.

 

7.2 Interruption. Subject to Article 14, there shall be no abatement of rent or
other charges required to be paid hereunder and Landlord shall not be liable in
damages or otherwise for interruption or failure of any service or utility
furnished to or used with respect to the Premises, the Property or any portion
of either of them because of accident, making of repairs, alterations or
improvements, severe weather, difficulty or inability in obtaining services or
supplies, labor difficulties or any other cause. Notwithstanding the foregoing
provisions of this Section 7.2, however, in the event of any interruption or
failure of any service or utility to the Building that (i) is caused in whole or
in material part by the negligence or willful misconduct of Landlord or any
Landlord Invitees and (ii) continues for more than twenty-four (24) hours after
Tenant notifies Landlord of such interruption or failure and (iii) materially
impairs Tenant’s ability to use the Building for its intended purposes
hereunder, then following such twenty-four (24) hour period, Tenant’s
obligations for payment of rent and other charges under this Lease shall be
abated in proportion to the degree of impairment of Tenant’s use of the
Building, and such abatement shall continue until Tenant’s use of the Building
is no longer materially impaired by the interruption or failure.

 

8. ALTERATIONS; SIGNS

 

8.1 Right To Make Alterations. Tenant shall have the right to make alterations,
additions or improvements (“Alterations”) to the Premises or the Property
(subject, in the case of any Alterations to the Common Areas, to the provisions
of subsection 1.2(a) (above)) from time to time without the prior written
consent of Landlord; provided, however, that such Alterations are non-structural
and do not involve approval under the Site Management Plan or Environmental Deed
Restrictions; and provided further, that (a) Tenant shall notify Landlord in
writing of such Alterations costing more than three million dollars ($3,000,000)
in the aggregate during any twelve (12) month period, and (b) Tenant shall
obtain the advance written approval of Landlord (which shall not be unreasonably
withheld, conditioned or delayed) for such Alterations costing more than five
million dollars ($5,000,000) in the aggregate during any twelve (12) month
period. Tenant shall obtain the advance written approval of Landlord to the
extent such Alterations involve structural Alterations or the approval under the
Site Management Plan or Environmental Deed Restrictions, which approval shall
not be unreasonably withheld, conditioned or delayed. All Alterations shall be
completed with reasonable diligence in a first-class workmanlike manner and in
compliance with all applicable laws, ordinances, rules and regulations, and with
respect to that portion of the work that involves structural Alterations, shall
be in compliance in all material respects with plans and specifications approved
in writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant

 

- 17 -



--------------------------------------------------------------------------------

shall cause any contractors engaged by Tenant for construction work in the
Premises or on the Property to maintain public liability and property damage
insurance, and other customary insurance, with such terms and in such amounts as
Landlord may reasonably require, naming as additional insureds Landlord and any
of its members, partners, shareholders, property managers and lenders designated
in writing by Landlord from time to time for this purpose, and shall furnish
Landlord with certificates of insurance or other evidence that such coverage is
in effect. Notwithstanding any other provisions of this Section 8.1, under no
circumstances shall Tenant make any structural alterations or improvements, or
any substantial changes to the roof or substantial equipment installations on
the roof, or any substantial changes or alterations to the building systems, or
any roof or exterior wall penetrations, without Landlord’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed).
Tenant’s Alterations shall not cause any material impairment of Landlord’s
ability to lease any of the Buildings upon the expiration and/or earlier
termination of this Lease or any material and adverse effect on the value of the
Property; however, subject to Section 8.2, Tenant shall have the absolute right
to remove such Alterations at its election, provided that the Tenant shall
promptly repair any damage caused by its removal. At the end of the Term, Tenant
shall provide Landlord with a complete set of “as-built” drawings of the
Building and, to the extent Tenant has made any Alterations in the Aboveground
Structures (other than the Building) or any other portions of the Common Areas,
with a complete set of “as-built” drawings of such Alterations.

 

8.2 Title To Alterations. With the exception of all casework, fumehoods and
temperature controlled rooms, all movable furniture, equipment and trade
fixtures, and personal property installed in, on or about the Premises or the
Property (including, without limitation, all biological safety cabinets,
refrigerators, freezers, benchtop scientific equipment, mass spectrometers,
nuclear magnetic resonance equipment, specialty lab equipment (whether bolted to
the floor or otherwise), glasswashes, autoclaves, tunnelwashers, cagewashers,
bulk storage tanks, and trash compactors) shall, at the option and sole election
of Tenant, (i) be removed upon expiration or termination of this Lease or (ii)
become part of the Property and the property of Landlord; provided, however,
that if Tenant elects to remove any such improvements and property, Tenant shall
promptly repair any damage caused by its removal. Except as provided in the
preceding sentence, all Alterations and Tenant Improvements (including, without
limitation, all casework, fumehoods and temperature controlled rooms) shall
become part of the Property and the property of Landlord. Notwithstanding any
other provisions of this Article 8, and without limiting Tenant’s right to
remove Alterations upon the expiration or termination of this Lease, (x) it is
the intention of the parties that Landlord shall have title to, and shall be
entitled to claim all tax attributes associated with, alterations, additions,
improvements and equipment constructed or installed by Tenant or Landlord with
funds provided by Landlord pursuant to the Tenant Improvement Allowance (as
defined in the Workletter); and (y) it is the intention of the parties that
Tenant shall be entitled to claim, during the term of this Lease, all tax
attributes associated with alterations, additions, improvements and equipment
constructed or installed by Tenant with Tenant’s own funds (and without any
payment or reimbursement by Landlord pursuant to the Tenant Improvement
Allowance), despite the fact that the items described in this sentence are
characterized in this Section 8.2 as removable by Tenant or becoming Landlord’s
property upon the expiration or termination of this Lease, in recognition of the
fact that Tenant will have installed and paid for such items, will have the
right of possession of such items during the term of this Lease and will have
the obligation to pay (directly or indirectly) property taxes on such items,
carry insurance on such items and bear the risk of loss with respect to such
items

 

- 18 -



--------------------------------------------------------------------------------

under Article 13 hereof. If and to the extent it becomes necessary, in
implementation of the foregoing intentions, to identify (either specifically or
on a percentage basis, as may be required under applicable tax laws) which
alterations, additions, improvements and equipment constructed as part of
Tenant’s Work under the Workletter have been funded through the Tenant
Improvement Allowance and which have been constructed or installed with Tenant’s
own funds, Landlord and Tenant agree to cooperate reasonably and in good faith
to make such an identification by mutual agreement.

 

8.3 Tenant Trade Fixtures. Subject to Sections 8.1 and 8.5 (the latter of which
shall be controlling in the case of signs, logos and insignia), Tenant may
install, remove and reinstall trade fixtures without Landlord’s prior written
consent, except that installation and removal of any trade fixtures which are
affixed to the Building or the Property or which affect the exterior or
structural portions of the Building (including, but not limited to, any such
installation or removal involving roof penetrations or exterior wall
penetrations) or the building systems shall require Landlord’s written approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Tenant shall promptly repair any damage caused by installation and removal of
trade fixtures under this Section 8.3.

 

8.4 No Liens. Tenant shall at all times keep the Premises and the Property free
from all liens and claims of any contractors, subcontractors, materialmen,
suppliers or any other parties employed either directly or indirectly by Tenant
in construction work on the Premises or the Property. Tenant may contest any
claim of lien, but only if, prior to such contest, Tenant either (i) posts
security in the amount of the claim, plus estimated costs and interest, or (ii)
records a bond of a responsible corporate surety in such amount as may be
required to release the lien from the Premises and the Property. Tenant shall
indemnify, defend and hold Landlord harmless against any and all liability,
loss, damage, cost and other expenses, including, without limitation, reasonable
attorneys’ fees, arising out of claims of any lien for work performed or
materials or supplies furnished at the request of Tenant or persons claiming
under Tenant.

 

8.5 Signs. Tenant shall have the right to display its corporate name, logo
and/or insignia on the Building and in front of the entrance to the Building,
subject to all restrictions and requirements of applicable law and of any
covenants, conditions and restrictions or other written agreements now or
hereafter applicable to the Property, and subject to Landlord’s prior written
approval (which approval shall not be unreasonably withheld, conditioned or
delayed) with respect to the method of attachment of any signage the attachment
or installation of which involves any exterior wall penetrations or roof
penetrations. Tenant shall immediately repair any damage caused by installation
and removal of signs under this Section 8.5.

 

9. MAINTENANCE AND REPAIRS

 

9.1 Landlord’s Work.

 

(a) Landlord shall at all times repair and maintain or cause to be repaired and
maintained, at Landlord’s sole expense and not as an operating expense
recoverable under Article 6 hereof, the Building, Common Areas and the
Improvements to the extent such repair or maintenance (i) is required due to the
negligence or intentional misconduct of Landlord or Landlord Invitees, (ii)
involves the repair or correction of a condition or defect that Landlord is

 

- 19 -



--------------------------------------------------------------------------------

required to correct pursuant to Section 4.2, Section 4.3 or Section 4.4 hereof,
or (iii) is a capital expense not includible as an operating expense under
Article 6 hereof made at Landlord’s election; in each case, except to the extent
such repair or maintenance is required due to the negligence or willful
misconduct of Tenant or Tenant Invitees.

 

(b) During the Security/CAM Exclusivity Period, Landlord shall at all times
repair and maintain or cause to be repaired and maintained the Common Areas and
all underground, underslab and undergrade portions of the Property (the
“Retained Maintenance Areas,” which term shall be construed to exclude the
Aboveground Structures as defined below), including, without limitation, all
hardscape, landscape, sidewalks, paths, parking lots (but not parking
structures), equipment pads and outdoor furniture affixed to the Property;
provided, however, that except as provided in Section 9.1(a) or 9.2(b), Landlord
shall not repair or maintain or cause to be repaired or maintained the Building
or aboveground structures (including parking structures) within the Common
Areas, or any boilers serving the Building (collectively, the “Aboveground
Structures”). Subject to all applicable provisions of Article 6 above, Landlord
shall repair and maintain the Retained Maintenance Areas in accordance with (i)
the standards set forth in Exhibit F, (ii) the SSF Landscaping Considerations
and Practices guidelines set forth in Exhibit G, and (iii) such other standards
and practices as Landlord in its discretion may determine, consistent with the
foregoing and with reasonable and customary maintenance practices for an office,
research and development park of the nature and quality of the Center. To the
extent reasonably necessary to permit Landlord to discharge its obligations
under this Section 9.1(b), Landlord and its contractors shall have access to the
Center pursuant to the provisions of Section 13.1. Costs of Landlord’s work
under this Section 9.1(b) shall be allocated to Tenant to the extent provided
in, or determined in accordance with, Article 6 above.

 

(c) During any Post-Exclusivity Period, Landlord shall at all times repair and
maintain or cause to be repaired and maintained the Common Areas (including both
the Retained Maintenance Areas and the Aboveground Structures other than any
Buildings still leased by Tenant or its permitted assignees or sublessees).
Costs of Landlord’s work under this Section 9.1(c) shall be allocated to Tenant
to the extent provided in, or determined in accordance with, Section 6.1(c).

 

9.2 Tenant’s Obligation For Maintenance.

 

(a) Good Order, Condition And Repair. Except as provided in Section 4.2, Section
4.3, Section 4.4, Section 9.1, Section 9.3 and Article 14 hereof, during the
Security/CAM Exclusivity Period, Tenant at its sole cost and expense shall keep
and maintain in good and sanitary order, condition and repair, ordinary wear and
tear excepted, the Aboveground Structures, and every part thereof, wherever
located, including but not limited to the roof, signs, interior, ceiling,
electrical system, plumbing system, telephone and communications systems in or
serving the Premises, the HVAC equipment and related mechanical systems serving
the Premises, all doors, door checks, windows, plate glass, door fronts, exposed
plumbing and sewage and other utility facilities, fixtures, lighting, wall
surfaces, floor surfaces and ceiling surfaces of the Premises and all other
interior repairs, foreseen and unforeseen, with respect to the Premises and the
Aboveground Structures, as required. During any Post-Exclusivity Period,
Tenant’s obligations under this paragraph shall apply only to the Building and
shall exclude all other Aboveground Structures. Tenant’s maintenance and repair
practices under this Section 9.2

 

- 20 -



--------------------------------------------------------------------------------

shall conform to any applicable standards set forth in Exhibit F attached
hereto, and to any supplemental standards or practices reasonably requested by
Landlord from time to time, provided that such supplemental standards or
practices are consistent with reasonably and customary standards and practices
for buildings and structures in an office, research and development park of the
nature and quality of the Center.

 

(b) Landlord’s Remedy. If Tenant fails to make or perform any repairs or
maintenance which are the obligation of Tenant hereunder and such failure
continues for ten (10) business days or more after Landlord gives Tenant written
notice of such failure (or, if such repairs or maintenance cannot reasonably be
performed within such 10-day period, then if Tenant fails to commence
performance within such 10-day period and thereafter to pursue such performance
diligently to completion), then Landlord shall have the right, but shall not be
required, to enter the Premises and the Center (pursuant to the provisions of
Section 13.1) and make the repairs or perform the maintenance necessary to
restore the Premises and Building and Common Area to good and sanitary order,
condition and repair. Within ten (10) days after written demand from Landlord,
the cost of such repairs shall be due and payable by Tenant to Landlord.

 

(c) Condition Upon Surrender. At the expiration or sooner termination of this
Lease, Tenant shall surrender the Premises, broom clean, in good and sanitary
order, condition and repair, ordinary wear and tear and casualty damage (the
latter of which shall be governed by the provisions of Article 14 hereof)
excepted, first, however, removing all goods and effects of Tenant and all
fixtures and items elected to be removed by Tenant pursuant to this Lease
(including, but not limited to, any such removal required as a result of an
election duly made by Tenant as contemplated in Sections 8.1 and 8.2), and
repairing any damage caused by such removal. Tenant expressly waives any and all
interest in any personal property and trade fixtures not removed from the
Property by Tenant upon the surrender of the Premises to Landlord, agrees that
any such personal property and trade fixtures may, at Landlord’s election, be
deemed to have been abandoned by Tenant, and authorizes Landlord (at its
election and without prejudice to any other remedies under this Lease or under
applicable law) to remove and either retain, store or dispose of such property
at Tenant’s cost and expense, and Tenant waives all claims against Landlord for
any damages resulting from any such removal, storage, retention or disposal,
subject to the provisions of California law.

 

9.3 Maintenance and Repair Obligations Regarding Environmental Condition of Soil
and Groundwater. Notwithstanding any other provision of this Lease or the Master
Agreement, and subject to the provisions of Section 9 of the Master Agreement,
Landlord shall have the sole obligation, at its sole cost and expense (except as
otherwise expressly provided in this Lease or in the Master Agreement), to
install, maintain, repair, restore, or monitor any condition of the real
property or any measure or structure pertaining to that condition (such as a
soil, asphalt, or concrete cap over exposed soil or monitoring wells or other
monitoring devices) as required by any applicable environmental agency for the
occupancy of the Property. In connection with any such work performed by
Landlord, this obligation includes, without limitation, compliance with all
requirements of the Site Management Plan (as it may be modified or amended from
time to time), any Environmental Deed Restrictions recorded against the
Property, and any environmental Operation and Maintenance Plan for the Property.
Tenant agrees that it will not conduct any activities on the Property which will
penetrate beneath the concrete floors and vaults

 

- 21 -



--------------------------------------------------------------------------------

of the shell constructed by Landlord or which will penetrate the surface of the
soil in exposed areas, except as provided in (and then only in compliance with
the provisions of) Section 9 of the Master Agreement.

 

10. USE OF PROPERTY

 

10.1 Permitted Use. Subject to Sections 10.3, 10.4 and 10.6 hereof, Tenant shall
use the Premises solely for offices and/or a laboratory and research and
development facility, which use may include (but is not limited to) wet
chemistry and biology labs, clean rooms, storage and use of toxic and
radioactive materials (subject to the provisions of Section 10.6 hereof),
manufacturing and warehousing of pharmaceutical products, administrative
offices, and other lawful purposes reasonably related to or incidental to such
specified uses (subject in each case to receipt of all necessary approvals from
the City of South San Francisco and other governmental agencies having
jurisdiction over the Building), and for no other purpose, unless Landlord in
its reasonable discretion otherwise consents in writing.

 

10.2 [Intentionally Omitted]

 

10.3 No Nuisance. Tenant shall not use the Premises for or carry on or permit
upon the Property or any part thereof any offensive, noisy or dangerous trade,
business, manufacture, occupation, odor or fumes, and in each case, constituting
a “public nuisance” as defined in Cal. Civil Code Section 3480, nor interfere
with the rights of Landlord in the Building or the Property, nor commit or allow
to be committed any waste in, on or about the Property. Tenant shall not do or
permit anything to be done in or about the Property, nor bring nor keep anything
therein, which will in any way cause the Property to be uninsurable with respect
to the insurance required by this Lease or with respect to standard fire and
extended coverage insurance with vandalism, malicious mischief and riot
endorsements. Landlord represents and warrants to Tenant that the permitted use
set forth in Section 10.1 conducted in a normal and ordinary manner shall not
constitute a use prohibited by Landlord’s insurance pursuant to Article 11.

 

10.4 Compliance With Laws. Tenant and Tenant Invitees shall not use the Premises
or Property, or permit the Premises or the Property to be used, in whole or in
part for any purpose or use that is in violation of any applicable laws,
ordinances, regulations or rules of any governmental agency or public authority.
Tenant shall keep the Premises, Property and Improvements equipped with all
safety appliances required by law or ordinance on the Property, or any order or
regulation of any public authority, because of Tenant’s particular use of the
Premises or Property. Tenant shall procure all licenses and permits required for
Tenant’s particular use of the Premises or Property. Tenant shall use the
Premises and the Property in accordance with all applicable ordinances, rules,
laws and regulations and shall comply with all requirements of all governmental
authorities now in force or which may hereafter be in force pertaining to
Tenant’s particular use of the Premises and the Property by Tenant, including,
without limitation, regulations applicable to noise, water, soil and air
pollution, and making such nonstructural alterations and additions thereto as
may be required from time to time by such laws, ordinances, rules, regulations
and requirements of governmental authorities of the Premises and the Property,
and in each case, subject to the Site Management Plan dated May, 2002 for the
Property, as approved by the California Department of Toxic Substances Control
by letter dated June 28, 2002 referencing “Conditional Approval of Final Site
Management Plan, Former

 

- 22 -



--------------------------------------------------------------------------------

Fuller-O’Brien Site, 450 East Grand Avenue, South San Francisco, California”
(such Plan, as it may be amended from time to time in accordance with this
Lease, being referred to herein as the “Site Management Plan”) and Environmental
Deed Restrictions (collectively, “Requirements”) because of Tenant’s
construction of improvements or other particular use of the Premises or
Property. Landlord shall comply with all Requirements related to the Premises
and Property not related to Tenant’s particular use of the Premises and/or
Property. Any structural alterations or additions required from time to time by
applicable Requirements because of Tenant’s construction of improvements in the
Premises or other particular use of the Property shall, at Tenant’s election,
either (i) be made by Tenant, at Tenant’s sole cost and expense, in accordance
with the procedures and standards set forth in Section 8.1 for alterations by
Tenant, or (ii) be made by Landlord at Tenant’s sole cost and expense, in which
event Tenant shall pay to Landlord as additional rent, within ten (10) days
after demand by Landlord, an amount equal to all reasonable costs incurred by
Landlord approved in advance by Tenant in connection with such alterations or
additions. The judgment of any court, or the admission by Tenant in any
proceeding against Tenant, that Tenant has violated any law, statute, ordinance
or governmental rule, regulation or requirement shall be conclusive of such
violation as between Landlord and Tenant.

 

10.5 Liquidation Sales. Tenant shall not conduct or permit to be conducted any
auction, bankruptcy sale, liquidation sale, or going out of business sale, in,
upon or about the Property, whether said auction or sale be voluntary,
involuntary or pursuant to any assignment for the benefit of creditors, or
pursuant to any bankruptcy or other insolvency proceeding.

 

10.6 Environmental Matters.

 

(a) For purposes of this Section, “hazardous substance” shall mean (i) the
substances included within the definition of the term “hazardous substance”
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 et seq., and the regulations promulgated
thereunder, as amended, (ii) the substances included within the definition of
“hazardous substance” under the California Carpenter-Presley-Tanner Hazardous
Substance Account Act, California Health & Safety Code §§ 25300 et seq., and
regulations promulgated thereunder, as amended, (iii) the substances included
within the definition of “hazardous materials” under the Hazardous Materials
Release Response Plans and Inventory Act, California Heath & Safety Code §§
25500 et seq., and regulations promulgated thereunder, as amended, (iv) the
substances included within the definition of “hazardous substance” under the
Underground Storage of Hazardous Substances provisions set forth in California
Heath & Safety Code §§ 25280 et seq., and (v) petroleum or any fraction thereof
; “hazardous waste” shall mean (i) any waste listed as or meeting the identified
characteristics of a “hazardous waste” under the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., and regulations promulgated
pursuant thereto, as amended (collectively, “RCRA”), (ii) any waste meeting the
identified characteristics of “hazardous waste,” “extremely hazardous waste” or
“restricted hazardous waste” under the California Hazardous Waste Control Law,
California Health & Safety Code §§ 25100 et seq., and regulations promulgated
pursuant thereto, as amended (collectively, the “CHWCL”), and/or (iii) any waste
meeting the identified characteristics of “medical waste” under California
Health & Safety Code §§ 25015-25027.8, and regulations promulgated thereunder,
as amended; “hazardous waste facility” shall mean a hazardous waste facility as
defined under the CHWCL;

 

- 23 -



--------------------------------------------------------------------------------

and “pollutant” shall mean all substances defined as “pollutant,” “pollution,”
“waste,” contamination,” or “hazardous substance” under the Porter-Cologne Water
Quality Control Act, California Water Code §§ 13000 et seq.

 

(b) Without limiting the generality of the obligations set forth in Section 10.4
of this Lease:

 

(i) Tenant shall not cause or permit any hazardous substance or hazardous waste
to be brought upon, kept, stored or used in or about the Property without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed, except that Tenant, in connection with its
permitted use of the Property as provided in Section 10.1, may keep, store and
use materials that constitute hazardous substances or hazardous waste which are
customary for such permitted use, provided such hazardous substances or
hazardous waste are kept, stored and used in quantities which are customary for
such permitted use and are kept, stored and used in full compliance with
subparagraphs (ii) and (iii) immediately below. Notwithstanding the foregoing,
except as otherwise expressly set forth in this Lease or in the Master
Agreement, Tenant shall bear no responsibility with respect to, and Landlord
shall defend and indemnify Tenant against, any third-party claims arising out
of: (x) any hazardous substances, hazardous waste or pollutants brought upon,
left, stored or used in or about the Property prior to the Early Access Date,
and (y) any such substances, wastes or pollutants found on or about the Property
(present in the soil or groundwater or otherwise) after the Early Access Date
unless Landlord establishes that such substances and/or waste was released at
the Property after the Early Access Date either by Tenant or by Tenant Invitees.
Notwithstanding the foregoing provisions of this Section 10.6(b)(i), however, in
the event the presence of any such hazardous substances, hazardous wastes or
pollutants described in clause (x) of the preceding sentence results in a
material impairment of Tenant’s ability to use the Building for its intended
purposes hereunder, then Tenant’s obligations for payment of rent and other
charges under this Lease shall be abated in proportion to the degree of
impairment of Tenant’s use of the Building, and such abatement shall continue
until Tenant’s use of the Building is no longer materially impaired. Landlord’s
indemnity obligations under clause (y) above shall not include any claims for
damages or losses to Tenant itself (including, without limitation, Tenant’s
alleged loss of profits or the alleged losses, costs and expenses of any
interruption in Tenant’s business operations) or claims brought by any Tenant
Invitees. Nothing in this Section 10.6(b)(i) shall release Tenant from the
responsibility to comply with the Environmental Deed Restrictions as identified
in Section 10.6(b)(xii) hereof.

 

(ii) Tenant shall comply with all applicable laws, rules, regulations, orders,
permits, licenses and operating plans of any governmental authority with respect
to the receipt, use, handling, generation, transportation, storage, treatment
and/or disposal of hazardous substances or hazardous wastes by Tenant or Tenant
Invitees, and Tenant shall provide Landlord with copies of all permits,
licenses, registrations and other similar documents that authorize Tenant to
conduct any such activities in connection with its authorized use of the
Property from time to time, at Landlord’s request and otherwise subject to the
provisions of Section 10.6(b)(v).

 

- 24 -



--------------------------------------------------------------------------------

(iii) Tenant shall not: (A) operate on or about the Property any facility
required to be permitted or licensed under applicable law as a hazardous waste
facility or for which interim status as such is required, nor (B) store any
hazardous wastes on or about the Property for ninety (90) days or more, nor (C)
conduct any other activities on or about the Property that could result in the
Property being deemed to be a “hazardous waste facility” (including, but not
limited to, any storage or treatment of hazardous substances or hazardous wastes
which could have such a result), nor (D) store any hazardous wastes on or about
the Property in violation of any federal or California laws or in violation of
the terms of any federal or California licenses or permits held by Tenant.

 

(iv) Tenant shall not install any underground storage tanks on the Property
without the prior written consent of Landlord and prior approval by the
California Department of Toxic Substances Control and all other applicable
governmental authorities. If and to the extent that Tenant obtains all such
required consents and approvals and installs any underground storage tanks on
the Property, Tenant shall comply with all applicable laws, rules, regulations,
orders and permits relating to such underground storage tanks (including any
installation, monitoring, maintenance, closure and/or removal of such tanks) as
such tanks are defined in California Health & Safety Code § 25281(x), including,
without limitation, complying with California Health & Safety Code §§
25280-25299.7 and the regulations promulgated thereunder, as amended. Tenant
shall furnish to Landlord copies of all registrations and permits issued to or
held by Tenant from time to time for any and all underground storage tanks
located on or under the Property.

 

(v) To the extent any of the documents or materials described in subparagraphs
(A) through (C) below are filed with or (in the case of permits) obtained from
any governmental or quasi-governmental authority by Tenant in the ordinary
course of its business operations in the Building and/or in compliance with
laws, rules, regulations or orders of any such authority applicable to Tenant’s
business operations in the Building, Tenant shall provide copies of such
documents and materials (as and to the extent they then exist) to Landlord
within sixty (60) days after Tenant commences its business operations in the
Building. Thereafter, as and when any new, amended or updated versions of
documents or materials described in subparagraphs (A) through (D) below are
filed with or (in the case of permits) obtained from any governmental or
quasi-governmental authority by Tenant, Tenant shall provide copies of such new,
amended or updated versions of such documents and materials to Landlord promptly
following their filing with or receipt from the applicable authority, and in all
events prior to the end of the calendar year within which such filing or receipt
occurs. To the extent any of the documents or materials described in
subparagraphs (E) through (G) below are filed with any governmental or
quasi-governmental authority by Tenant in the ordinary course of its business
operations in the Building and/or in compliance with laws, rules, regulations or
orders of any such authority applicable to Tenant’s business operations in the
Building, Tenant shall maintain copies of such documents and materials on or
near the Property and shall permit Landlord or its representatives to inspect or
copy such documents and materials annually upon request and otherwise as
reasonably requested by Landlord, during normal business hours and upon
reasonable notice. All documents and materials

 

- 25 -



--------------------------------------------------------------------------------

provided or made available by Tenant to Landlord pursuant to this subparagraph
(v) are solely for Landlord’s information, are provided or made available
without any representation or warranty of any kind by Tenant, and are subject to
the provisions of Section 17.21(b) below.

 

(A) Any Hazardous Materials Management Plan required with respect to Tenant’s
operations at the Property, pursuant to California Health & Safety Code §§ 25500
et seq., any regulations promulgated thereunder, any similar successor
provisions and/or any amendments to any of the foregoing.

 

(B) Any Air Toxics Emissions Inventory Plan required with respect to Tenant’s
operations at the Property, pursuant to California Health & Safety Code §§ 44340
et seq., any regulations promulgated thereunder, any similar successor
provisions and/or any amendments to any of the foregoing.

 

(C) All industrial wastewater discharge permits issued to or held by Tenant from
time to time in connection with its operations on the Property, and all air
quality management district permits issued to or held by Tenant from time to
time in connection with its operations on the Property.

 

(D) Any biennial Hazardous Waste Generator reports or notifications furnished to
the California Department of Toxic Substances Control or other applicable
governmental authorities from time to time pursuant to California Code of
Regulations Title 22, §§ 66262.41, any similar successor provisions and/or any
amendments to any of the foregoing, to the extent related to the Property or
Tenant’s operations on the Property.

 

(E) All Hazardous Waste Manifests required under California Health & Safety Code
§ 25160, any regulations promulgated thereunder, any similar successor
provisions and/or any amendments to any of the foregoing, to the extent related
to the Property or Tenant’s operations on the Property.

 

(F) Any Hazardous Waste Generator Reports regarding source reductions, as
required from time to time pursuant to California Health & Safety Code §§
25244.20 et seq., any regulations promulgated thereunder, any similar successor
provisions and/or any amendments to any of the foregoing, to the extent related
to the Property or Tenant’s operations on the Property.

 

(G) Any Hazardous Waste Generator reports or notifications not otherwise
described in the preceding subparagraphs and required from time to time pursuant
to California Health & Safety Code § 25153.6, California Code of Regulations
Title 22, Division 4.5, Chapter 12, §§ 66262.10 et seq. (“Standards Applicable
to Generators of Hazardous Waste”), any other regulations promulgated
thereunder, any similar successor provisions and/or any amendments to any of the
foregoing, to the extent related to the Property or Tenant’s operations on the
Property.

 

- 26 -



--------------------------------------------------------------------------------

(vi) Tenant shall secure Landlord’s prior written approval for any proposed
receipt, storage, possession, use, transfer or disposal of “radioactive
materials” or “radiation,” as such materials are defined in Title 26, California
Code of Regulations § 17-30100, and/or any other materials possessing the
characteristics of the materials so defined, which approval Landlord may
withhold in its sole and absolute discretion; provided, that such approval shall
not be required for any radioactive materials (x) for which Tenant has secured
prior written approval of the Nuclear Regulatory Commission and delivered to
Landlord a copy of such approval (if applicable), or (y) which Tenant is
authorized to use pursuant to the terms of a Radioactive Material License (if
any) issued by the State of California, provided that Tenant has delivered a
copy of such License to Landlord. Tenant, in connection with any such authorized
receipt, storage, possession, use, transfer or disposal of radioactive materials
or radiation, shall:

 

(A) Comply with all federal, state and local laws, rules, regulations, orders,
licenses and permits issued to or applicable to Tenant with respect to the
Property;

 

(B) Maintain, to such extent and for such periods as may be required by
applicable law, and permit Landlord and its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, a list of all radioactive materials or radiation received, stored,
possessed, used, transferred or disposed of by Tenant or in connection with the
operation of Tenant’s business on the Property from time to time, to the extent
not already disclosed through delivery of a copy of a Nuclear Regulatory
Commission approval and/or a California Radioactive Material License with
respect thereto as contemplated above; and

 

(C) Maintain, to such extent and for such periods as may be required by
applicable law, and permit Landlord or its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, all licenses, registration materials, inspection reports,
governmental orders and permits in connection with the receipt, storage,
possession, use, transfer or disposal of radioactive materials or radiation by
Tenant or in connection with the operation of Tenant’s business on the Property
from time to time.

 

(vii) Tenant shall comply with any and all applicable laws, rules, regulations
and orders of any governmental authority with respect to the reporting to the
governmental authority of any reportable release into the environment, including
into soils or groundwater at the Property, of any hazardous wastes or hazardous
substances or radiation or radioactive materials by Tenant or its agents or
employees in connection with the operation of Tenant’s business on the Property.
Tenant shall give Landlord, as soon as reasonably practicable, verbal notice of
any such release that is required to be reported to a governmental authority,
and shall follow such verbal notice with written notice to Landlord of such
release within forty-eight (48) hours of the time at which Tenant became aware
of such release or longer as required by law; provided however that such
notification is not required for (i) any minor spills onto the interior paved
portions of

 

- 27 -



--------------------------------------------------------------------------------

Buildings which are promptly contained and cleaned up; and (ii) any exceedances
or noncompliances by Tenant with the South San Francisco Industrial Wastewater
Ordinance or with any requirement of the Bay Area Air Quality Management
District. Notwithstanding any other provision of this subsection, Tenant shall
provide both verbal notice and written notice pursuant to the time requirements
of the preceding sentence for any releases of hazardous waste, hazardous
substances, or radioactive materials to soil or groundwater at or beneath the
Property.

 

(viii) Tenant shall indemnify, defend (with counsel jointly selected by Landlord
and Tenant) and hold Landlord harmless from and against any and all claims,
losses (including, but not limited to, actual loss of rental income), damages,
liabilities, costs, legal fees and expenses to the extent proved by Landlord to
arise out of (A) any failure by Tenant to comply with any of its obligations
under this Section 10.6(b), or (B) any receipt, use, handling, generation,
transportation, storage, treatment which results in a release and/or disposal of
any hazardous substance or hazardous waste or any radioactive material or
radiation in soil or groundwater or in the Aboveground Structures on or about
the Property as a proximate result of Tenant’s use of the Property or as a
result of any intentional or negligent acts or omissions of Tenant or Tenant
Invitees; provided, however, that such indemnification shall not apply to the
extent that any such receipt, use, handling, generation, transportation,
storage, treatment, release and/or disposal of any hazardous substance or
hazardous waste or any radioactive material or radiation on or about the
Property results from any failure by Landlord to comply with any of its
obligations under this Section 10.6(b), or any intentional or negligent acts or
omissions of Landlord or Landlord Invitees.

 

(ix) Upon request, and subject to Tenant’s security measures for the Premises,
Tenant shall grant Landlord reasonable access at reasonable times to the
Premises to inspect Tenant’s receipt, handling, use, storage, transportation,
generation, treatment and/or disposal of hazardous substances or wastes or
radiation or radioactive materials, without Landlord thereby being deemed guilty
of any disturbance of Tenant’s use or possession. Landlord and its agents shall
use reasonable care to minimize any disturbance to Tenant or its business
operations in connection with any such inspection.

 

(x) Notwithstanding Landlord’s rights of inspection and review under this
Section 10.6(b), Landlord shall have no obligation or duty to so inspect or
review, and neither Tenant nor any third party shall be entitled to rely on
Landlord to conduct any sort of inspection or review by reason of the provisions
of this Section 10.6(b). Landlord shall provide Tenant from time to time at the
reasonable request by Tenant, a copy of any Hazardous Materials Management Plan
required from time to time with respect to the Property (other than Tenant’s
Hazardous Materials Management Plan), pursuant to California Health & Safety
Code §§ 25500 et seq., and any regulations promulgated thereunder, as amended,
without a representation or warranty by Landlord of any kind. Within thirty (30)
days after the termination or expiration of this Lease (other than any such
termination or expiration occurring in connection with a purchase of the
Property by Tenant), Landlord at its sole cost and expense shall obtain and
deliver to Tenant an environmental study, performed by an expert designated by
Landlord and reasonably approved by Tenant, evaluating the presence or absence
of hazardous substances and

 

- 28 -



--------------------------------------------------------------------------------

wastes, radiation and radioactive materials on and about the Property. Such
study shall be based on a reasonable and prudent level of tests and
investigations of the Building and other appropriate portions of the Property
(if any), which tests shall be conducted no earlier than the date of termination
or expiration of this Lease. Liability for any remedial actions required or
recommended on the basis of such study shall be allocated in accordance with the
applicable provisions of this Lease.

 

(xi) By entering into this Lease and leasing the Property as permitted herein,
Tenant is not assuming any responsibility or obligation to conduct or implement
any current or future investigation, remediation, corrective action, closure,
post-closure or other environmental response and regulatory measures at the
Property or for any other offsite property, including any obligation to address
any newly-discovered contamination at the Property or for any other offsite
property, not proximately caused by the Tenant. Landlord shall ensure that it
(or its predecessors-in-interest on the Property) shall continue to conduct all
such measures or activities on the Property to satisfy these obligations under
RCRA and the CHWCL for the past contamination on and emanating from the
Property, including responding to any orders or requirements of any governmental
or quasi-governmental authorities with respect to any newly-discovered
contamination of hazardous substances, hazardous wastes, or pollutants, to the
extent such newly-discovered contamination is not a proximate result of Tenant’s
use of the Property and is not a result of any intentional or negligent acts or
omissions of Tenant or Tenant Invitees.

 

(xii) Landlord has informed Tenant that the Property and the use and occupancy
thereof are subject to certain Deed Restrictions (Covenants to Restrict Use of
Property/Environmental Restrictions) recorded December 11, 2000 as Instruments
No. 2000-156137 and 156138, respectively, in the Official Records of San Mateo
County (the “Environmental Restriction”). The Environmental Restriction,
together with any future environmental deed restrictions applicable to the
Property and any modifications thereto are collectively referred to herein as
the “Environmental Deed Restrictions”. Landlord has provided copies of the
Environmental Restriction to Tenant prior to Tenant’s execution of this Lease,
and shall provide Tenant from time to time any future Environmental Deed
Restrictions on the Property and any modifications thereto. As required under
Section 3.03 of the Environmental Restriction, Landlord hereby notifies Tenant
that a release of hazardous substances has come to be located on or beneath the
Property. Landlord further advises Tenant that additional information regarding
the remedial measures and undertaken and to be undertaken with respect to such
release of hazardous substances on or beneath the Property is available from the
administrative orders and reports described in the Environmental Restriction.
Tenant shall not engage in any use of the Property nor any activity on or about
the Property in violation of the Site Management Plan in effect as of the date
of this Lease (a copy of which plan has been provided to Tenant) or of any
modified or successor site management plan adopted from time to time by Landlord
for the Property and delivered in written form by Landlord to Tenant, or in
violation of any Environmental Deed Restrictions; provided, however, that
Landlord will not modify any provisions of the current Site Management Plan or
the current Environmental Restriction, or enter into any new Environmental Deed
Restrictions or Site Management Plans, subsequent to the date of this Lease in
any way

 

- 29 -



--------------------------------------------------------------------------------

that may further materially restrict or prohibit Tenant’s use of or activities
on the Property absent Tenant’s prior written consent, which consent shall not
be unreasonably conditioned, withheld or delayed, unless such modifications are
required by applicable governmental authorities. In the case of any such
modifications required by applicable governmental authorities, Landlord and
Tenant shall cooperate diligently and in good faith in the exercise of
commercially reasonable efforts to try to eliminate or minimize any material
adverse effect of such governmental requirements on the conduct of Tenant’s
business on the Property. Landlord shall meet all requirements of the Site
Management Plan and Environmental Deed Restrictions in connection with
Landlord’s Work, including, without limitation, maintaining the soil cap subject
to the requirements of any applicable Site Management Plan.

 

(c) Subject to the limitations set forth in Section 10.6(b)(i) with respect to
any indemnity arising under the circumstances described therein, Landlord shall
indemnify, defend (with counsel jointly selected by Landlord and Tenant) and
hold Tenant harmless from and against any and all claims (whether asserted by
private parties or government agencies or any others), losses, damages,
liabilities, penalties, administrative actions, fines, costs, legal fees and
expenses of any sort arising out of or relating to (i) the presence on or under
or emanating from the Property of any hazardous substances or hazardous wastes
or pollutants or radiation or radioactive materials prior to or as of the Early
Access Date (other than as a result of any intentional or negligent acts or
omissions of Tenant or Tenant Invitees), (ii) the presence on or under or
emanating from the Property of any hazardous substances or hazardous wastes or
pollutants or radiation or radioactive materials after the Early AccessDate
(other than as a result of any intentional or negligent acts or omissions of
Tenant or Tenant Invitees), (iii) any release into the environment (including,
but not limited to, the Property) of any hazardous substances or hazardous
wastes or pollutants or radiation or radioactive materials to the extent such
release results from the negligence of or willful misconduct or omission by
Landlord or Landlord Invitees, and/or (iv) any requirements which any government
agency seeks to impose related to the closure, the post-closure (including
financial assurances), or corrective action or similar actions with respect to
the hazardous waste facility and solid waste management units previously
existing at the Property under RCRA or the CHWCL, except to the extent any such
requirements result from any intentional or negligent acts or omissions of
Tenant or Tenant Invitees affecting the soil or groundwater at or beneath the
Property.

 

(d) The provisions of this Section 10.6 shall survive the termination of this
Lease.

 

11. INSURANCE AND INDEMNITY

 

11.1 Insurance.

 

(a) Tenant shall procure and maintain in full force and effect at all times
during the term of this Lease, at Tenant’s cost and expense, commercial general
liability insurance to protect Tenant against liability to the public, or to any
invitee of Tenant, resulting from any accident occurring in, upon or about the
Property, with a combined single limit of liability of not less than five
million dollars ($5,000,000) per occurrence for bodily injury and property
damage. Such insurance shall name Landlord, its manager, its property manager
and

 

- 30 -



--------------------------------------------------------------------------------

any lender holding a deed of trust on the Property from time to time (as
designated in writing by Landlord to Tenant from time to time) as additional
insureds thereunder. The amount of such insurance shall not be construed to
limit any liability or obligation of Tenant under this Lease.

 

(b) Landlord shall procure and maintain in full force and effect at all times
during the term of this Lease, at Landlord’s sole cost and expense (subject to
the rent schedule set forth in Section 3.1(a) above), commercial general
liability insurance to protect Landlord against liability arising out of or
related to the use of or resulting from any accident occurring in, upon or about
the Property, with a combined single limit of liability of not less than five
million dollars ($5,000,000) per occurrence for bodily injury and property
damage.

 

(c) Landlord shall procure and maintain in full force and effect at all times
during the term of this Lease, at Landlord’s sole cost and expense (subject to
the rent schedule set forth in Section 3.1(a) above), policies of property
insurance providing protection against “all risk of direct physical loss” (as
defined by and detailed in the Insurance Service Office’s Commercial Property
Program “Cause of Loss – Special Form [CP1030]” or its equivalent) for the
Building Shell (as defined in the Workletter) of the Building, for the
improvements in the Common Areas of the Property, and for those elements of the
Tenant Improvements initially constructed by Landlord at the request of Tenant,
on a full replacement cost basis (with no co-insurance or, if coverage without
co-insurance is not reasonably available, then on an “agreed amount” basis).
Such insurance shall have such commercially reasonable deductibles and other
terms as Landlord in its reasonable discretion determines to be appropriate, and
shall name both Tenant and Landlord as insureds as their interests may appear.
Landlord shall also maintain in full force and effect at all times during the
term of this Lease, at Landlord’s sole cost and expense (subject to the rent
schedule set forth in Section 3.1(a) above), earthquake insurance on the
Building Shell, on the improvements in the Common Areas of the Property and on
those elements of the Tenant Improvements initially constructed by Landlord at
the request of Tenant, which insurance shall have full replacement value
coverage amounts (subject to availability of such full replacement coverage in
commercial insurance markets), such commercially reasonable deductibles and such
other terms as Landlord in its discretion determines to be appropriate; provided
that the premiums payable by Landlord (without regard to Tenant’s contribution
as set forth in the rent schedule set forth in Section 3.1(a)) for such
insurance do not exceed twenty-five cents ($0.25) per square foot per month, in
which case the coverage amounts, commercially reasonable deductibles and such
other terms shall be as Landlord in its discretion determines to be appropriate.
Landlord shall have no obligation to carry property damage insurance or
earthquake insurance for any alterations, additions or improvements installed by
Tenant in the Building or on or about the Property.

 

(d) Tenant shall procure and maintain in full force and effect at all times
during the term of this Lease, at Tenant’s cost and expense, policies of
property insurance providing protection against “all risk of direct physical
loss” (as defined by and detailed in the Insurance Service Office’s Commercial
Property Program “Cause of Loss-Special Form [CP1030]” or its equivalent) for
the Tenant Improvements constructed by Tenant pursuant to the Workletter and on
all other alterations, additions and improvements installed by Tenant or at
Tenant’s request from time to time in or about the Premises (other than Tenant
Improvements initially constructed by Landlord at the request of Tenant), on a
full replacement cost basis (with no co-insurance or, if coverage without
co-insurance is not reasonably available, then on an “agreed amount” basis).
Such insurance may have such commercially reasonable deductibles

 

- 31 -



--------------------------------------------------------------------------------

and other terms as Tenant in its reasonable discretion determines to be
appropriate, and shall name both Tenant and Landlord as insureds as their
interests may appear. Tenant shall have no obligation to carry property damage
insurance coverage for the Building Shell or for Tenant Improvements initially
constructed by Landlord at Tenant’s request.

 

(e) During the course of construction of the improvements being constructed by
Landlord and Tenant under Section 4.1 and the Workletter, Landlord and Tenant
respectively shall each procure and maintain in full force and effect, at its
respective sole cost and expense, policies of builder’s risk insurance on the
improvements respectively being constructed by it, in such amounts and with such
commercially reasonable deductibles and other terms as Landlord in its
reasonable discretion determines to be appropriate with respect to the insurance
to be maintained by Landlord, and in such amounts and with such commercially
reasonable deductibles and other terms Tenant may reasonably determine to be
appropriate with respect to the insurance to be maintained by Tenant. Each
party’s respective builder’s risk policy shall name both Landlord and Tenant as
insureds as their interests may appear. To the extent either party’s respective
builder’s risk policy does not include earthquake insurance, the parties
acknowledge and agree that unavailability of insurance proceeds following an
earthquake during the course of construction shall not excuse the applicable
party from being required to restore, rebuild and complete at its own expense
(except, in the case of Tenant, for Tenant’s right to receive any remaining
portion of the applicable Tenant Improvement Allowance not yet disbursed at the
time of the earthquake) the construction of its respective improvements pursuant
to this Lease.

 

(f) Quality of Policies and Certificates. All policies of insurance required
hereunder shall be issued by responsible insurers. With respect to the policies
required by Landlord and Tenant for their respective liabilities, all policies
shall be written as primary policies and not contributing, except that
Landlord’s policy or policies may be primary and contributing. Each party shall
deliver to the other party summaries of insurance or certificates of insurance
showing that said policies are in effect. If either party fails to acquire,
maintain or renew any insurance required to be maintained by it under this
Article 11 or to pay the premium therefor, then the other party, at its option
and in addition to its other remedies, but without obligation so to do, may
after providing the other party with written notice of such failure or
non-payment and ten (10) business days from delivery of such notice to cure such
failure or non-payment, procure such insurance, and any sums expended by it to
procure any such insurance on behalf of or in place of such party shall be
repaid upon demand, with interest as provided in Section 3.2 hereof. Each party
shall give the other party at least thirty (30) days prior written notice of any
cancellation or nonrenewal of insurance required to be maintained under this
Article 11, and shall obtain a written Certificate of Insurance from each
insurer under policies required to be maintained by it to endeavor to notify all
insureds thereunder at least thirty (30) days prior to cancellation of coverage.

 

11.2 Workers’ Compensation. Landlord and Tenant shall maintain in full force and
effect during the term of this Lease workers’ compensation insurance to the
extent required by law and in at least the minimum amounts required by law,
covering such party’s respective employees (if any) working on the Property.

 

- 32 -



--------------------------------------------------------------------------------

11.3 Waiver Of Subrogation. To the extent permitted by law and without affecting
the coverage provided by insurance required to be maintained hereunder, Landlord
and Tenant each waive any right to recover against the other with respect to any
claims arising out of any matters covered or required to be covered by the
following insurance: (i) ”All Risk” Property insurance, (ii) Builder’s Risk
insurance and (iii) worker’s compensation insurance (if applicable). This
provision is intended to waive fully, and for the benefit of each party, any
rights and claims which might give rise to a right of subrogation in any
insurance carrier. Coverage provided by insurance maintained by Landlord and
Tenant shall not be limited, reduced or diminished by virtue of the subrogation
waiver herein contained.

 

11.4 Increase In Premiums. Tenant shall do all acts and pay all expenses
necessary to insure that the Premises are not used for purposes prohibited by
available fire insurance, and that Tenant’s particular use of the Premises and
Property complies with all requirements necessary to obtain any such insurance.
If Tenant uses or permits the Premises or Property to be used in a manner which
increases the existing rate of any insurance carried by Landlord on the Center
and such use continues for longer than a reasonable period specified in any
written notice from Landlord to Tenant identifying the rate increase and the
factors causing the same, then Tenant shall pay the amount of the increase in
premium caused thereby, and Landlord’s costs of obtaining other replacement
insurance policies, including any increase in premium, within ten (10) days
after demand therefor by Landlord.

 

11.5 Indemnification.

 

(a) Except as otherwise expressly provided for in this Lease, Tenant shall
indemnify, defend and hold Landlord and its members, managers, partners,
shareholders, officers, directors, agents, employees and contractors harmless
from any and all liability for injury to or death of any person, or loss of or
damage to the property of any person, and all actions, claims, demands, costs
(including, without limitation, reasonable attorneys’ fees and expert fees, at
trial and on appeal), damages or expenses of any kind arising therefrom which
may be brought or made against Landlord or which Landlord may pay or incur by
reason of the use, occupancy and enjoyment of the Premises or Property by Tenant
or any Tenant Invitees (including, but not limited to, any such matters arising
out of or in connection with any early entry upon the Premises or Property by
Tenant or any Tenant Invitees pursuant to Section 2.2 hereof) from any cause
whatsoever other than negligence or willful misconduct or omission by Landlord
or Landlord Invitees. Tenant shall give notice as soon as practicable to
Landlord of any material casualty or accident in, on or about the Property.
Notwithstanding the foregoing, this indemnification provision does not apply to
any action, claim, demand, costs, damage or expense arising because of an
environmental condition; any such indemnities are as set forth in Article 10.

 

(b) Except as otherwise expressly provided for in this Lease, Landlord shall
indemnify, defend and hold Tenant and its partners, shareholders, officers,
directors, agents, employees and contractors harmless from any and all liability
for injury to or death of any person, or loss of or damage to the property of
any person, and all actions, claims, demands, costs (including, without
limitation, reasonable attorneys’ fees and expert fees, at trial and on appeal),
damages or expenses of any kind arising therefrom which may be brought or made
against Tenant or which Tenant may pay or incur, to the extent such liabilities
or other matters

 

- 33 -



--------------------------------------------------------------------------------

arise in, on or about the Property by reason of any negligence or willful
misconduct or omission by Landlord or Landlord Invitees, or pursuant to
Landlord’s indemnification obligations under Section 10.6(c). Notwithstanding
the foregoing, this indemnification provision does not apply to any action,
claim, demand, costs, damage or expense arising because of an environmental
condition; any such indemnities are as set forth in Article 10.

 

11.6 Blanket Policy. Any policy required to be maintained hereunder may be
maintained under a so-called “blanket policy” insuring other parties and other
locations so long as the amount of insurance required to be provided hereunder
is not thereby diminished. Without limiting the generality of the requirement
set forth at the end of the preceding sentence, property insurance provided
under a blanket policy shall provide full replacement cost coverage and
liability insurance provided under a blanket policy shall include per location
aggregate limits meeting or exceeding the limits required under this Article 11.

 

12. SUBLEASE AND ASSIGNMENT

 

12.1 Assignment And Sublease Of Premises. Except in the case of a Permitted
Transfer, Tenant shall not have the right or power to assign its interest in
this Lease, or make any sublease of the Premises or any portion thereof, nor
shall any interest of Tenant under this Lease be assignable involuntarily or by
operation of law, without on each occasion obtaining the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Any purported sublease or assignment of Tenant’s interest in this Lease
requiring but not having received Landlord’s consent thereto (to the extent such
consent is required hereunder) shall be void. Without limiting the generality of
the foregoing provisions, Landlord may withhold consent to any proposed
subletting or assignment solely on the ground, if applicable, that the use by
the proposed subtenant or assignee is reasonably likely to be materially
incompatible with Landlord’s use of the balance of the Property, unless the
proposed use is within the permitted uses specified in Section 10.1, in which
event it shall not be reasonable for Landlord to object to the proposed use.
Except in the case of a Permitted Transfer, any dissolution, consolidation,
merger or other reorganization of Tenant, or any sale or transfer of
substantially all of the stock or assets of Tenant in a single transaction or
series of related transactions, shall be deemed to be an assignment hereunder
and shall be void without the prior written consent of Landlord as required
above. Notwithstanding the foregoing, (i) no issuance or sale of Tenant’s
capital stock through any public securities exchange nor any other issuance of
Tenant’s capital stock for bona fide financing purposes shall be deemed to be an
assignment, subletting or transfer hereunder or require Landlord’s consent
hereunder; and (ii) Tenant shall have the right to assign this Lease or sublet
the Premises or any portion thereof, without Landlord’s consent (but with prior
or concurrent written notice by Tenant to Landlord), to any Affiliate of Tenant,
or to any entity which results from a merger or consolidation with Tenant, or to
any entity which acquires all or substantially all of the stock or assets of
Tenant as a going concern (hereinafter each a “Permitted Transfer”). For
purposes of the preceding sentence, an “Affiliate” of Tenant shall mean any
entity in which Tenant owns at least a fifty percent (50%) equity interest, any
entity which owns at least a fifty percent (50%) equity interest in Tenant,
and/or any entity which is related to Tenant by a chain of ownership interests
involving at least a fifty percent (50%) equity interest at each level in the
chain. Landlord shall have no right to terminate this Lease in connection with,
and shall have no right to any sums or other economic consideration resulting
from, any Permitted Transfer. Except as expressly set forth in this

 

- 34 -



--------------------------------------------------------------------------------

Section 12.1, however, the provisions of Section 12.2 shall remain applicable to
any Permitted Transfer and the transferee under such Permitted Transfer shall be
and remain subject to all of the terms and provisions of this Lease.

 

12.2 Rights Of Landlord.

 

(a) Consent by Landlord to one or more assignments of this Lease, or to one or
more sublettings of the Premises or any portion thereof, or collection of rent
by Landlord from any assignee or sublessee, shall not operate to exhaust
Landlord’s rights under this Article 12, nor constitute consent to any
subsequent assignment or subletting. No assignment of Tenant’s interest in this
Lease and no sublease shall relieve Tenant of its obligations hereunder,
notwithstanding any waiver or extension of time granted by Landlord to any
assignee or sublessee, or the failure of Landlord to assert its rights against
any assignee or sublessee, and regardless of whether Landlord’s consent thereto
is given or required to be given hereunder. In the event of a default beyond the
applicable notice and cure period by any assignee, sublessee or other successor
of Tenant in the performance of any of the terms or obligations of Tenant under
this Lease, Landlord may proceed directly against Tenant without the necessity
of exhausting remedies against any such assignee, sublessee or other successor.
In addition, Tenant immediately and irrevocably assigns to Landlord, as security
for Tenant’s obligations under this Lease, all rent from any subletting of all
or a part of the Premises as permitted under this Lease, and Landlord, as
Tenant’s assignee, or any receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of an act of default by
Tenant beyond the applicable notice and cure period, Tenant shall have the right
to collect such rent and to retain all sublease profits (subject to the
provisions of Section 12.2(c), below).

 

(b) Upon any assignment of Tenant’s interest in this Lease for which Landlord’s
consent is required under Section 12.1 hereof, Tenant shall pay to Landlord,
within ten (10) days after receipt thereof by Tenant from time to time, one-half
(1/2) of all cash sums and other economic considerations received by Tenant in
connection with or as a result of such assignment, after first deducting
therefrom (i) any costs incurred by Tenant for alterations or improvements
(including, but not limited to, third-party architectural and space planning
costs) in the Premises in connection with such assignment, (ii) the cost of
Tenant’s other alterations or improvements made to the Premises prior to such
assignment, amortized over the remaining term of this Lease and prorated based
on the square footage of the assigned portion of the Premises, and (iii) any
real estate commissions and attorneys’ fees actually incurred by Tenant in
connection with such assignment.

 

(c) Upon any sublease of all or any portion of the Premises for which Landlord’s
consent is required under Section 12.1 hereof, Tenant shall pay to Landlord,
within ten (10) days after receipt thereof by Tenant from time to time, one-half
(1/2) of all cash sums and other economic considerations received by Tenant in
connection with or as a result of such sublease, after first deducting therefrom
(i) the minimum rental due and share of operating expenses payable hereunder for
the corresponding period, prorated (on the basis of the average per-square-foot
cost paid by Tenant for the entire Premises for the applicable period under this
Lease) to reflect the size of the subleased portion of the Premises, (ii) any
costs incurred by Tenant for alterations or improvements in the subleased
portion of the Premises (including, but

 

- 35 -



--------------------------------------------------------------------------------

not limited to, third-party architectural and space planning costs) for the
specific benefit of the sublessee in connection with such sublease, (iii) the
cost of Tenant’s other alterations or improvements made to the Premises prior to
such sublease, amortized over the remaining term of this Lease and prorated
based on the square footage of the subleased portion of the Premises, and (iv)
any real estate commissions and attorneys’ fees actually incurred by Tenant in
connection with such sublease.

 

13. RIGHT OF ENTRY AND QUIET ENJOYMENT

 

13.1 Right Of Entry. Landlord and its authorized representatives shall have the
right to enter the Premises, subject to Tenant’s reasonable and customary
security and operating procedures, at any time during the term of this Lease
during normal business hours and upon not less than twenty-four (24) hours prior
notice, except in the case of emergency (in which event no notice shall be
required and entry may be made at any time), for the purpose of inspecting and
determining the condition of the Premises and Building or for any other proper
purpose including, without limitation, to make repairs, replacements or
improvements which Landlord is required or permitted to make hereunder, to show
the Premises or Building to prospective purchasers, to show the Premises or
Building to prospective tenants (but only during the final year of the term of
this Lease), and to post notices of nonresponsibility. Landlord shall not be
liable for inconvenience, annoyance, disturbance, loss of business, quiet
enjoyment or other damage or loss to Tenant by reason of making any repairs or
performing any work upon the Premises, the Building or the Property or by reason
of erecting or maintaining any protective barricades in connection with any such
work, and the obligations of Tenant under this Lease shall not thereby be
affected in any manner whatsoever, provided, however, Landlord shall use
reasonable efforts to minimize the inconvenience to Tenant’s normal business
operations caused thereby.

 

13.2 Quiet Enjoyment. Landlord covenants that Tenant, upon paying the rent and
performing its obligations hereunder and subject to all the terms and conditions
of this Lease, shall peacefully and quietly have, hold and enjoy the Premises
and the Property throughout the term of this Lease, or until this Lease is
terminated as provided by this Lease.

 

14. CASUALTY AND TAKING

 

14.1 Damage or Destruction.

 

(a) If the Building or the Common Areas of the Property necessary for Tenant’s
use and occupancy of the Building are damaged or destroyed in whole or in part
under circumstances in which (i) repair and restoration is permitted under
applicable governmental laws, regulations and building codes then in effect and
(ii) repair and restoration reasonably can be completed within a period of one
(1) year following the date of the occurrence (or, in the case of an occurrence
during the last three (3) years of the term of this Lease, within a period of
sixty (60) days following the date of the occurrence), then this Lease shall
continue in full force and effect and the Premises shall be repaired and
restored as provided in Section 14.1(e).

 

(b) In the event of damage or destruction the repair of which is not permitted
under applicable governmental laws, regulations and building codes then in
effect, if such

 

- 36 -



--------------------------------------------------------------------------------

damage or destruction (despite being corrected to the extent then permitted
under applicable governmental laws, regulations and building codes) would still
materially impair Tenant’s ability to conduct its business in the Premises, then
Tenant may terminate this Lease as of the date of the occurrence by giving
written notice to Landlord within thirty (30) days after the date of the
occurrence. If Tenant does not timely elect such termination, or if such damage
or destruction does not materially impair Tenant’s ability to conduct its
business in the Premises, then this Lease shall continue in full force and
effect, except that there shall be an equitable adjustment in monthly minimum
rental, based upon the extent to which Tenant’s ability to conduct its business
in the Premises is impaired, and Landlord (as to the Common Areas, the Building
Shell and any Tenant Improvements initially constructed by Landlord at Tenant’s
request) and Tenant (as to the remainder of the Tenant Improvements and any
Alterations installed by Tenant) respectively shall restore the indicated
portions of the Common Areas, Building Shell, Tenant Improvements and
Alterations to a complete architectural whole and to a functional condition.

 

(c) In the event of damage or destruction which occurs more than three (3) years
prior to the expiration of the initial term of this Lease and which cannot
reasonably be repaired within one (1) year, Tenant may either elect to terminate
this Lease as of the date of the occurrence or elect to continue this Lease in
full force and effect by giving written notice to Landlord within thirty (30)
days after the date of the occurrence.

 

(d) In the event of damage or destruction which occurs during the last three (3)
years of the term of this Lease and which cannot reasonably be repaired within
sixty (60) days, then either Tenant or Landlord may elect to terminate this
Lease as of the date of the occurrence by giving written notice to the other
party within thirty (30) days after the date of the occurrence; provided that if
Landlord elects to terminate this Lease under this sentence, Tenant may override
Landlord’s termination notice by electing to exercise its Purchase Option under
Section 7 of the Master Agreement or its option to extend this Lease under
Section 2.6 of this Lease by written notice to Landlord within thirty (30) days
after receipt of Landlord’s termination notice. Any such accelerated notice of
Tenant’s exercise of the Purchase Option or extension option shall be final and
binding when sent, but shall not accelerate the actual closing date(s) for
consummation of the Purchase Option or the actual effective date for the
extension option, as applicable.

 

(e) In the event Landlord or Tenant, as applicable, does not elect to terminate
this Lease as provided and within the time permitted under this Section 14.1
after an event of damage or destruction, or Tenant overrides Landlord’s
termination notice under Section 14.1(d), then Landlord, as to the Common Areas
of the Property, the Building Shell and any Tenant Improvements initially
constructed by Landlord at Tenant’s request, and Tenant, as to the Tenant
Improvements and other Alterations (if any) constructed by Tenant in the
Building, shall commence and complete, with reasonable efforts and as promptly
as is reasonably practicable under the conditions then existing, all such repair
and restoration as may be required to return the affected portions of the
Property to a condition comparable to that existing immediately prior to the
occurrence. Notwithstanding, in the event Landlord’s repair and restoration is
not completed within one (1) year (or sixty (60) days in accordance with the
first sentence of Section 14.1(a)), as applicable, subject to any material delay
caused by Tenant or Force Majeure event (as defined in the Workletter), which
such Force Majeure event shall in no case exceed six (6) months in the
aggregate, then upon the expiration of such period, Tenant may terminate this
Lease by giving

 

- 37 -



--------------------------------------------------------------------------------

written notice to Landlord of such termination; provided, however, that such
termination shall not be effective if Landlord shall thereafter complete such
repair and restoration within sixty (60) days after the date of such notice.

 

(f) The respective obligations of Landlord and Tenant pursuant to Section
14.1(a)-(e) are subject to the following limitations:

 

(i) If the occurrence results from a peril which is required to be insured
pursuant to Section 11.1(c) and (d) above, the obligations of either party shall
not exceed the amount of insurance proceeds received from insurers (or, in the
case of any failure to maintain required insurance, proceeds that reasonably
would have been available if the required insurance had been maintained) by
reason of such occurrence, plus the amount of the party’s permitted deductible
(provided that each party shall be obligated to use its reasonable efforts to
recover any available proceeds from the insurance which it is required to
maintain pursuant to the provisions of Section 11.1(c) or (d), as applicable),
and, if such proceeds (including, in the case of a failure to maintain required
insurance, any proceeds that reasonably would have been available) are
insufficient, either party may terminate the Lease unless the other party
promptly elects and agrees, in writing, to contribute the amount of the
shortfall; and

 

(ii) If the occurrence results from a peril which is not required to be insured
pursuant to Section 11.1(c) and (d) above and is not actually insured, Landlord
shall be required to repair and restore the Building Shell and the Common Areas
to the extent necessary for Tenant’s continued use and occupancy of the
Premises, and Tenant shall be required to repair and restore the Tenant
Improvements to the extent necessary for Tenant’s continued use and occupancy of
the Premises, provided that each party’s obligation to repair and restore shall
not exceed an amount equal to twenty percent (20%) of the replacement cost of
the Building Shell and Common Area improvements, as to Landlord, or twenty
percent (20%) of the replacement cost of the Tenant Improvements in the
Premises, as to Tenant; if the replacement cost as to either party exceeds such
amount, then the party whose limit has been exceeded may terminate this Lease
unless the other party promptly elects and agrees, in writing, to contribute the
amount of the shortfall.

 

(g) If this Lease is terminated pursuant to the foregoing provisions of this
Section 14.1 following an occurrence which is a peril actually insured or
required to be insured against pursuant to Section 11.1(c) and (d), Landlord and
Tenant agree (and any Lender shall be asked to agree) that such insurance
proceeds shall be allocated between Landlord and Tenant in a manner which fairly
and reasonably reflects their respective ownership rights under this Lease, as
of the termination or expiration of the term of this Lease, with respect to the
improvements, fixtures, equipment and other items to which such insurance
proceeds are attributable.

 

(h) From and after the date of an occurrence resulting in damage to or
destruction of any of the Building or of the Common Areas necessary for Tenant’s
use and occupancy of the Premises, and continuing until repair and restoration
thereof are completed, there shall be an equitable abatement of minimum rental
based upon the degree to which Tenant’s ability to conduct its business in the
Premises is impaired.

 

- 38 -



--------------------------------------------------------------------------------

14.2 Condemnation.

 

(a) If during the term of this Lease the Building, the Property or Improvements,
or any substantial part of any of them, is taken by eminent domain or by reason
of any public improvement or condemnation proceeding, or in any manner by
exercise of the right of eminent domain (including any transfer in avoidance of
an exercise of the power of eminent domain), or receives irreparable damage by
reason of anything lawfully done under color of public or other authority, then
(i) this Lease shall terminate as to the entire Building at Landlord’s election
by written notice given to Tenant within thirty (30) days after the taking has
occurred, if the taking affects a material portion of the Building or of the
Common Areas reasonably necessary for the use and operation of the Building, and
(ii) this Lease shall terminate as to the entire Building at Tenant’s election,
by written notice given to Landlord within thirty (30) days after the nature and
extent of the taking have been finally determined, if the portion of the
Property or of the Building taken is of such extent and nature as substantially
to handicap, impede or permanently impair Tenant’s use of the Premises (or the
balance thereof, if applicable) for Tenant’s business operations. If Tenant
elects to terminate this Lease, Tenant shall also notify Landlord of the date of
termination, which date shall not be earlier than thirty (30) days nor later
than ninety (90) days after Tenant has notified Landlord of Tenant’s election to
terminate, except that this Lease shall terminate on the date of taking if such
date falls on any date before the date of termination designated by Tenant. If
neither party elects to terminate this Lease as hereinabove provided, this Lease
shall continue in full force and effect (except that there shall be an equitable
abatement of minimum rental based upon the degree to which Tenant’s ability to
conduct its business in the Premises is impaired), Landlord shall restore the
Building Shell and the Common Area improvements to a complete architectural
whole and a functional condition and as nearly as reasonably possible to the
condition existing before the taking, and Tenant shall restore the Tenant
Improvements and Tenant’s other alterations, additions and improvements in the
Premises to a complete architectural whole and a functional condition and as
nearly as reasonably possible to the condition existing before the taking. In
connection with any such restoration, each party shall use its respective
reasonable efforts (including, without limitation, any necessary negotiation or
intercession with its respective lender, if any) to ensure that any severance
damages or other condemnation awards intended to provide compensation for
rebuilding or restoration costs are promptly collected and made available to
Landlord and Tenant in portions reasonably corresponding to the cost and scope
of their respective restoration obligations, subject only to such payment
controls as either party or its lender may reasonably require in order to ensure
the proper application of such proceeds toward the restoration of the
Improvements. Each party waives the provisions of Code of Civil Procedure
Section 1265.130, allowing either party to petition the Superior Court to
terminate this Lease in the event of a partial condemnation of the Building or
Property.

 

(b) The respective obligations of Landlord and Tenant pursuant to Section
14.2(a) are subject to the following limitations:

 

(i) Each party’s obligation to repair and restore shall not exceed, net of any
condemnation awards or other proceeds available for and allocable to such
restoration as contemplated in Section 14.2(a), an amount equal to twenty
percent (20%) of the replacement cost of the Building Shell and the Common Area
improvements, as to Landlord, or twenty percent (20%) of the replacement cost of
the Tenant Improvements

 

- 39 -



--------------------------------------------------------------------------------

in the Premises, as to Tenant; if the replacement cost as to either party
exceeds such amount, then the party whose limit has been exceeded may terminate
this Lease unless the other party promptly elects and agrees, in writing, to
contribute the amount of the shortfall; and

 

(ii) If this Lease is terminated pursuant to the foregoing provisions of this
Section 14.2, or if this Lease remains in effect but any condemnation awards or
other proceeds become available as compensation for the loss or destruction of
any of the Improvements, then Landlord and Tenant agree (and any Lender shall be
asked to agree) that such proceeds shall be allocated between Landlord and
Tenant, respectively, in the respective proportions in which Landlord and Tenant
would have shared, under Section 14.1(c), the proceeds of any insurance proceeds
following loss or destruction of the applicable Improvements by an insured
casualty.

 

14.3 Reservation Of Compensation. Landlord reserves, and Tenant waives and
assigns to Landlord, all rights to any award or compensation for damage to the
Improvements, the Property and the leasehold estate created hereby, accruing by
reason of any taking in any public improvement, condemnation or eminent domain
proceeding or in any other manner by exercise of the right of eminent domain or
of anything lawfully done by public authority, except that (a) Tenant shall be
entitled to any and all compensation or damages paid for or on account of
Tenant’s moving expenses, trade fixtures and equipment and any leasehold
improvements installed by Tenant in the Premises at its own sole expense, but
only to the extent Tenant would have been entitled to remove such items at the
expiration of the term of this Lease and then only to the extent of the then
remaining unamortized value of such improvements computed on a straight-line
basis over the term of this Lease, and (b) any condemnation awards or proceeds
described in Section 14.2(b)(ii) shall be allocated and disbursed in accordance
with the provisions of Section 14.2(b)(ii), notwithstanding any contrary
provisions of this Section 14.3.

 

14.4 Restoration Of Improvements. In connection with any repair or restoration
of Improvements by either party following a casualty or taking as hereinabove
set forth, the party responsible for such repair or restoration shall, to the
extent possible, return such Improvements to a condition substantially equal to
that which existed immediately prior to the casualty or taking. To the extent
such party wishes to make material modifications to such Improvements, such
modifications shall be subject to the prior written approval of the other party
(not to be unreasonably withheld, conditioned or delayed), except that no such
approval shall be required for modifications that are required by applicable
governmental authorities as a condition of the repair or restoration, unless
such required modifications would impair or impede Tenant’s conduct of its
business in the Premises (in which case any such modifications in Landlord’s
work shall require Tenant’s consent, not unreasonably withheld, conditioned or
delayed) or would materially and adversely affect the exterior appearance, the
structural integrity or the mechanical or other operating systems of the
Building (in which case any such modifications in Tenant’s work shall require
Landlord’s consent, not unreasonably withheld, conditioned or delayed).

 

15. DEFAULT

 

15.1 Events Of Default. The occurrence of any of the following shall constitute
an event of default on the part of Tenant:

 

- 40 -



--------------------------------------------------------------------------------

(a) Abandonment. Abandonment of the Premises. “Abandonment” is hereby defined to
include, but is not limited to, any absence by Tenant from the entire Property
for fifteen (15) consecutive days or more while Tenant is in material default
(beyond any applicable cure periods) under any other provision of this Lease;

 

(b) Nonpayment. Failure to pay, when due, any amount payable to Landlord
hereunder, such failure continuing for a period of five (5) business days after
written notice of such failure;

 

(c) Other Obligations. Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in subsection (b) hereof,
such failure continuing for thirty (30) days after written notice of such
failure; provided, however, that if such failure is curable in nature but cannot
reasonably be cured within such 30-day period, then Tenant shall not be in
default if, and so long as, Tenant promptly (and in all events within such
30-day period) commences such cure and thereafter diligently pursues such cure
to completion;

 

(d) General Assignment. A general assignment by Tenant for the benefit of
creditors;

 

(e) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged for a period of thirty (30) days. In the event
that under applicable law the trustee in bankruptcy or Tenant has the right to
affirm this Lease and continue to perform the obligations of Tenant hereunder,
such trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease. Specifically,
but without limiting the generality of the foregoing, such adequate assurances
must include assurances that the Premises continue to be operated only for the
uses permitted hereunder. The provisions hereof are to assure that the basic
understandings between Landlord and Tenant with respect to Tenant’s use of the
Property and the benefits to Landlord therefrom are preserved, consistent with
the purpose and intent of applicable bankruptcy laws;

 

(f) Receivership. The employment of a receiver appointed by court order to take
possession of substantially all of Tenant’s assets or of the Premises or any
material portion thereof, if such receivership remains undissolved for a period
of thirty (30) days;

 

(g) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or of the Premises or any material portion
thereof, if such attachment or other seizure remains undismissed or undischarged
for a period of thirty (30) days after the levy thereof;

 

(h) Insolvency. The admission by Tenant in writing of its inability to pay its
debts as they become due, the filing by Tenant of a petition seeking any
reorganization or arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing

 

- 41 -



--------------------------------------------------------------------------------

timely to contest a material allegation of a petition filed against Tenant in
any such proceeding or, if within thirty (30) days after the commencement of any
proceeding against Tenant seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed; or

 

(i) Master Agreement or Other Leases. Any default by Tenant in the payment of
rent or other material amounts due hereunder, under the Master Agreement or
under any of the other leases entered into by Tenant from time to time pursuant
to the Master Agreement, as determined by a final non-appealable judgment or
arbitration award in Landlord’s favor, or resolved through a settlement
agreement between the parties, to the extent such default continues beyond a
cure period of sixty (60) days following such judgment, award or settlement
agreement, and to the extent Landlord therefore has (and exercises concurrently
with any termination of this Lease) a right to terminate the Master Agreement or
other lease, as applicable.

 

15.2 Remedies Upon Tenant’s Default.

 

(a) Upon the occurrence of any event of default described in Section 15.1
hereof, beyond any applicable notice and cure periods, Landlord, in addition to
and without prejudice to any other rights or remedies it may have, shall have
the immediate right to re-enter the Premises or any part thereof and repossess
the same, expelling and removing therefrom all persons and property (which
property may be stored in a public warehouse or elsewhere at the cost and risk
of and for the account of Tenant). In addition to or in lieu of such re-entry,
and without prejudice to any other rights or remedies it may have, Landlord
shall have the right either (i) to terminate this Lease and recover from Tenant
all damages incurred by Landlord as a result of Tenant’s default, as hereinafter
provided, or (ii) to continue this Lease in effect and recover rent and other
charges and amounts as they become due.

 

(b) Even if Tenant has breached this Lease and abandoned the Premises, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession under subsection (a) hereof and Landlord may
enforce all of its rights and remedies under this Lease, including the right to
recover rent as it becomes due, and Landlord, without terminating this Lease,
may exercise all of the rights and remedies of a lessor under California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has right to
sublet or assign, subject only to reasonable limitations), or any successor Code
section. Acts of maintenance, preservation or efforts to relet the Premises or
any portion thereof or the appointment of a receiver upon application of
Landlord to protect Landlord’s interests under this Lease shall not constitute a
termination of Tenant’s right to possession.

 

(c) If Landlord terminates this Lease pursuant to this Section 15.2, Landlord
shall have all of the rights and remedies of a landlord provided by Section
1951.2 of the Civil Code of the State of California, or any successor Code
section, which remedies include Landlord’s right to recover from Tenant (i) the
worth at the time of award of the unpaid rent and additional rent which had been
earned at the time of termination, (ii) the worth at the time of award of the
amount by which the unpaid rent and additional rent which would have been earned
after termination until the time of award exceeds the amount of such rental loss
that Tenant

 

- 42 -



--------------------------------------------------------------------------------

proves could have been reasonably avoided, (iii) the worth at the time of award
of the amount by which the unpaid rent and additional rent for the balance of
the term after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided, and (iv) any other amount necessary
to compensate Landlord for all the detriment proximately caused by Tenant’s
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom, including, but not limited
to, the cost of recovering possession of the Premises, expenses of reletting,
including necessary repair, renovation and alteration of the Premises,
reasonable attorneys’ fees, and other reasonable costs. The “worth at the time
of award” of the amounts referred to in clauses (i) and (ii) above shall be
computed by allowing interest at ten percent (10%) per annum from the date such
amounts accrued to Landlord. The “worth at the time of award” of the amounts
referred to in clause (iii) above shall be computed by discounting such amount
at one percentage point above the discount rate of the Federal Reserve Bank of
San Francisco at the time of award.

 

15.3 Remedies Cumulative. All rights, privileges and elections or remedies of
Landlord contained in this Lease are cumulative and not alternative to the
extent permitted by law and except as otherwise provided herein.

 

16. SUBORDINATION, ATTORNMENT AND SALE

 

16.1 Subordination To Mortgage. This Lease, and any sublease entered into by
Tenant under the provisions of this Lease, shall be subject and subordinate to
any ground lease, mortgage, deed of trust, sale/leaseback transaction or any
other hypothecation for security now or hereafter placed upon the Building, the
Center, or either of them, and the rights of any assignee of Landlord or of any
ground lessor, mortgagee, trustee, beneficiary or leaseback lessor under any of
the foregoing, and to any and all advances made on the security thereof and to
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, that such subordination in the case of any future
ground lease, mortgage, deed of trust, sale/leaseback transaction or any other
hypothecation for security placed upon the Building, the Center, or either of
them shall be conditioned on Tenant’s receipt from the ground lessor, mortgagee,
trustee, beneficiary or leaseback lessor of a Non-Disturbance Agreement
(“Non-Disturbance Agreement”) in a form reasonably acceptable to Tenant (i)
confirming that so long as Tenant is not in material default hereunder beyond
any applicable notice and cure period (for which purpose the occurrence of any
event of default under Section 15.1 hereof shall be deemed to be “material”),
Tenant’s rights hereunder shall not be disturbed by such person or entity and
(ii) agreeing that the benefit of such Non-Disturbance Agreement shall be
transferable to any transferee under a Permitted Transfer and to any other
assignee or subtenant that is acceptable to the ground lessor, mortgagee,
trustee, beneficiary or leaseback lessor at the time of transfer. If any
mortgagee, trustee, beneficiary, ground lessor, sale/leaseback lessor or
assignee elects to have this Lease be an encumbrance upon the Property prior to
the lien of its mortgage, deed of trust, ground lease or leaseback lease or
other security arrangement and gives notice thereof to Tenant, this Lease shall
be deemed prior thereto, whether this Lease is dated prior or subsequent to the
date thereof or the date of recording thereof. Landlord represents and warrants
to Tenant that as of the date of the Master Agreement, there are no deeds of
trust or similar encumbrances on the Building or the Property. Landlord shall
cause any ground lessor, mortgagee, trustee, beneficiary or leaseback lessor
encumbering the Building or Property following the date of the Master Agreement
to execute a Non-Disturbance Agreement in Tenant’s favor prior to entering

 

- 43 -



--------------------------------------------------------------------------------

into the transaction in the form reasonably acceptable to Tenant. Tenant, and
any sublessee, shall execute such documents as may reasonably be requested by
any mortgagee, trustee, beneficiary, ground lessor, sale/leaseback lessor or
assignee to evidence the subordination herein set forth, subject to the
conditions set forth above, or to make this Lease prior to the lien of any
mortgage, deed of trust, ground lease, leaseback lease or other security
arrangement, as the case may be. Upon any default by Landlord in the performance
of its obligations under any mortgage, deed of trust, ground lease, leaseback
lease or assignment, Tenant (and any sublessee) shall, notwithstanding any
subordination hereunder, attorn to the mortgagee, trustee, beneficiary, ground
lessor, leaseback lessor or assignee thereunder upon demand and become the
tenant of the successor in interest to Landlord, at the option of such successor
in interest, and shall execute and deliver any instrument or instruments
confirming the attornment herein provided for.

 

16.2 Sale Of Landlord’s Interest. Upon sale, transfer or assignment of
Landlord’s entire interest in the Building and the Property, Landlord shall
remain primarily liable for all of its obligations as landlord under this Lease
(a) except as may be otherwise agreed upon by Tenant in writing, or (b) except
that if Landlord sells, transfers or assigns its entire interest to a successor
which has a net worth of five hundred million dollars ($500,000,000) or more as
of the date of the sale, transfer or assignment, and such assignee agrees in
writing to assume all obligations and liabilities of Landlord arising or
accruing under the Lease from and after the date of the sale, transfer or
assignment, then Landlord shall be relieved of any and all such obligations and
liabilities arising or accruing under this Lease from and after the date of the
sale, transfer or assignment.

 

16.3 Estoppel Certificates. Tenant or Landlord (the “responding party”), as
applicable, shall at any time and from time to time, within ten (10) business
days after written request by the other party (the “requesting party”), execute,
acknowledge and deliver to the requesting party a certificate in writing
stating: (i) that this Lease is unmodified and in full force and effect, or if
there have been any modifications, that this Lease is in full force and effect
as modified and stating the date and the nature of each modification; (ii) the
date to which rental and all other sums payable hereunder have been paid; (iii)
that to the knowledge of the responding party, the requesting party is not in
default in the performance of any of its obligations under this Lease, that the
responding party has given no notice of default to the requesting party and that
no event has occurred which, but for the expiration of the applicable time
period, would constitute an event of default hereunder, or if the responding
party alleges that any such default, notice or event has occurred, specifying
the same in reasonable detail; and (iv) such other matters as may reasonably be
requested by the requesting party or by any institutional lender, mortgagee,
trustee, beneficiary, ground lessor, sale/leaseback lessor or prospective
purchaser of the Property, or prospective sublessee or assignee of this Lease.
Any such certificate provided under this Section 16.3 may be relied upon by any
lender, mortgagee, trustee, beneficiary, assignee or successor in interest to
the requesting party, by any prospective purchaser, by any purchaser on
foreclosure or sale, by any grantee under a deed in lieu of foreclosure of any
mortgage or deed of trust on the Property, by any subtenant or assignee, or by
any other third party. Failure to execute and return within the required time
any estoppel certificate requested hereunder, if such failure continues for five
(5) days after a second written request by the requesting party for such
estoppel certificate, shall be deemed to be an admission of the truth of the
matters set forth in the form of certificate submitted to the responding party
for execution.

 

- 44 -



--------------------------------------------------------------------------------

16.4 Subordination to CC&R’s.

 

(a) This Lease, and any permitted sublease entered into by Tenant under the
provisions of this Lease, and the interests in real property conveyed hereby and
thereby shall be subject and subordinate (i) to any declarations of covenants,
conditions and restrictions or other recorded restrictions affecting the Center
from time to time approved by Tenant pursuant to Section 16.4(b), below, (ii) to
the Environmental Deed Restrictions, and (iii) to certain recorded restrictions
prohibiting the use of the Property for residential purposes, as set forth in
instruments recorded December 9, 1902 in Book 96 of Deeds at Page 84, recorded
April 28, 1920 in Book 294 of Deeds at Page 23, and recorded May 22, 1920 in
Book 293 of Official Records at Page 174, Official Records of San Mateo County,
copies of each of which Landlord has delivered to Tenant prior to the date
hereof. Tenant agrees to execute, upon request by Landlord, any documents
reasonably required from time to time to evidence the foregoing subordination.

 

(b) Landlord shall not enter into any covenants, conditions and restrictions or
other written agreements now or hereafter encumbering or running with, or
adversely affecting Tenant’s use of, the Property, or grant any liens or
encumbrances applicable to the Property (except for any lien of any mortgage,
deed of trust, ground lease or other security arrangement), without the prior
written consent of Tenant (unless such covenants, conditions and restrictions or
other written agreements are required by applicable governmental authorities),
which consent (i) may not be unreasonably withheld, conditioned or delayed by
Tenant during the Post-Exclusivity Period, or (ii) may be withheld in Tenant’s
sole and absolute discretion during the Security/CAM Exclusivity Period .
Notwithstanding the foregoing, Landlord and Tenant shall mutually and reasonably
agree to the terms of covenants, conditions and restrictions required pursuant
to any parcelization of the Center pursuant to Tenant’s exercise of any purchase
option under the Master Agreement.

 

16.5 Mortgagee Protection. If, following a default by Landlord under any
mortgage, deed of trust, ground lease, leaseback lease or other security
arrangement covering the Building, the Center, or either of them, the Building
or the Center, as applicable, is acquired by the mortgagee, beneficiary, master
lessor or other secured party, or by any other successor owner, pursuant to a
foreclosure, trustee’s sale, sheriff’s sale, lease termination or other similar
procedure (or deed in lieu thereof), then any such person or entity so acquiring
the Building or the Center shall not be:

 

(a) liable for any act or omission of a prior landlord or owner of the Property
(including, but not limited to, Landlord), other than acts or omissions of a
continuing nature which remain unremedied following the date of such
acquisition;

 

(b) subject to any offsets or defenses that Tenant may have against any prior
landlord or owner of the Center (including, but not limited to, Landlord);
provided, however, that Landlord shall remain personally liable for such offsets
or defenses unless otherwise expressly provided in this Lease;

 

(c) bound by any rent or additional rent that Tenant may have paid in advance to
any prior landlord or owner of the Center (including, but not limited to,
Landlord) for a period in excess of one month, or by any security deposit,
cleaning deposit or other prepaid charge that

 

- 45 -



--------------------------------------------------------------------------------

Tenant may have paid in advance to any prior landlord or owner (including, but
not limited to, Landlord), except to the extent such deposit or prepaid amount
has been expressly turned over to or credited to the successor owner thus
acquiring the Center;

 

(d) liable for any warranties or representations of any nature whatsoever,
whether pursuant to this Lease or otherwise, by any prior landlord or owner of
the Center (including, but not limited to, Landlord) with respect to the use,
construction, zoning, compliance with laws, title, habitability, fitness for
purpose or possession, or physical condition (including, without limitation,
environmental matters) of the Building or the Center; or

 

(e) liable to Tenant in any amount beyond the interest of such mortgagee,
beneficiary, master lessor or other secured party or successor owner in the
Center as they exist from time to time, it being the intent of this provision
that with respect to any claims against such mortgagee, Tenant shall look solely
to the interest of such mortgagee, beneficiary, master lessor or other secured
party or successor owner in the Center for the payment and discharge of the
landlord’s obligations under this Lease and that such mortgagee, beneficiary,
master lessor or other secured party or successor owner shall have no separate
personal liability for any such claims.

 

17. MISCELLANEOUS

 

17.1 Notice. Any notice or communication required or permitted hereunder shall
be given in writing, sent by (a) personal delivery, or (b) expedited delivery
service with proof of delivery, or (c) United States mail, postage prepaid,
certified mail, return receipt requested, or (d) facsimile, addressed as
follows:

 

To Landlord:

  

Slough SSF, LLC

    

c/o Slough Estates USA Inc.

    

444 North Michigan Avenue, Suite 3230

    

Chicago, IL 60611

    

Attn: Randall W. Rohner

    

Fax: (312) 755-0717

with a copy to:

  

Folger Levin & Kahn LLP

    

Embarcadero Center West

    

275 Battery Street, 23rd Floor

    

San Francisco, CA 94111

    

Attn: Donald E. Kelley, Jr., Esq.

    

Fax: (415) 986-2827

and a copy to:

  

Britannia Management Services, Inc.

    

555 Twelfth Street, Suite 1650

    

Oakland, CA 94607

    

Attn: Magdalena Shushan

    

Fax: (510) 763-6262

To Tenant:

  

Corporate Secretary

    

Genentech Inc.

 

- 46 -



--------------------------------------------------------------------------------

    

1 DNA Way, Mail Stop 49

    

South San Francisco, CA 94080

    

Fax: (650) 952-9881

with a copy to:

  

Thomas T. Thomas, Treasurer

    

Genentech Inc.

    

1 DNA Way, Mail Stop 245A

    

South San Francisco, CA 94080

    

Fax: (650) 225-6930

and a copy to:

  

Cooper, White & Cooper LLP

    

1333 North California Boulevard, Suite 450

    

Walnut Creek, CA 94596

    

Attn: John F. Gardner, Esq.

    

Fax: (925) 256-9428

 

or to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Rental payments and other sums required by this Lease to be paid by
Tenant shall be delivered to Landlord in care of Britannia Management Services,
Inc., 555 Twelfth Street, Suite 1650, Oakland, CA 94607, by wire transfer
approved in advance by Landlord, or at such other address as Landlord may from
time to time specify in writing to Tenant, and shall be deemed to be paid only
upon actual receipt or confirmation of wire transfer (as applicable). Any such
notice or communication shall be deemed to have been given and received either
at the time of personal delivery or, in the case of delivery service or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or in the case of facsimile, upon mechanical confirmation of
transmission during normal business hours at the place of receipt (or in the
case of transmission outside normal business hours, at the commencement of the
next business day commencing after the time of such transmission).

 

17.2 Successors And Assigns. The obligations of this Lease shall run with the
land, and this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that, subject
to Section 16.2, the original Landlord named herein and each successive Landlord
under this Lease shall be liable only for obligations accruing during the period
of its ownership of the Property, and any liability for obligations accruing
after termination of such ownership shall terminate as of the date of such
termination of ownership and shall pass to the successor lessor; provided such
obligations are assumed in writing.

 

17.3 No Waiver. The failure of either party to seek redress for violation, or to
insist upon the strict performance, of any covenant or condition of this Lease
shall not be deemed a waiver of such violation, or prevent a subsequent act
which would originally have constituted a violation from having all the force
and effect of an original violation.

 

17.4 Severability. If any provision of this Lease or the application thereof is
held to be invalid or unenforceable, the remainder of this Lease or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable shall not be

 

- 47 -



--------------------------------------------------------------------------------

affected thereby, and each of the provisions of this Lease shall be valid and
enforceable, unless enforcement of this Lease as so invalidated would be
unreasonable or grossly inequitable under all the circumstances or would
materially frustrate the purposes of this Lease.

 

17.5 Litigation Between Parties. In the event of any litigation or other dispute
resolution proceedings between the parties hereto arising out of or in
connection with this Lease, the prevailing party shall be reimbursed for all
reasonable costs, including, but not limited to, reasonable accountants’ fees
and attorneys’ fees, incurred in connection with such proceedings (including,
but not limited to, any appellate proceedings relating thereto) or in connection
with the enforcement of any judgment or award rendered in such proceedings.
“Prevailing party” within the meaning of this Section shall include, without
limitation, a party who dismisses an action for recovery hereunder in exchange
for payment of the sums allegedly due, performance of covenants allegedly
breached or consideration substantially equal to the relief sought in the
action.

 

17.6 Surrender. A voluntary or other surrender of this Lease by Tenant, or a
mutual termination thereof between Landlord and Tenant, shall not result in a
merger but shall, at the option of Landlord, operate either as an assignment to
Landlord of any and all existing subleases and subtenancies, or a termination of
all or any existing subleases and subtenancies. This provision shall be
contained in any and all assignments or subleases made pursuant to this Lease.

 

17.7 Interpretation. The provisions of this Lease shall be construed as a whole,
according to their common meaning, and not strictly for or against Landlord or
Tenant. The captions preceding the text of each Section and subsection hereof
are included only for convenience of reference and shall be disregarded in the
construction or interpretation of this Lease.

 

17.8 Entire Agreement. This written Lease, together with the exhibits hereto,
contains all the representations and the entire understanding between the
parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Lease and
the exhibits hereto. This Lease may be modified only by an agreement in writing
signed by each of the parties.

 

17.9 Governing Law. This Lease and all exhibits hereto shall be construed and
interpreted in accordance with and be governed by all the provisions of the laws
of the State of California.

 

17.10 No Partnership. The relationship between Landlord and Tenant is solely
that of a lessor and lessee. Nothing contained in this Lease shall be construed
as creating any type or manner of partnership, joint venture or joint enterprise
with or between Landlord and Tenant.

 

17.11 [Intentionally Omitted]

 

17.12 Costs. If Tenant requests the consent of Landlord under any provision of
this Lease for any act that Tenant proposes to do hereunder, including, without
limitation, assignment of this Lease or subletting of the Premises or any part
thereof, Tenant shall, as a condition to doing any such act and the receipt of
such consent, reimburse Landlord promptly for any and all

 

- 48 -



--------------------------------------------------------------------------------

reasonable costs and expenses incurred by Landlord in connection therewith,
including, without limitation, reasonable attorneys’ fees.

 

17.13 Time. Time is of the essence of this Lease, and of every term and
condition hereof.

 

17.14 Rules And Regulations. Tenant shall observe, comply with and obey, and
shall cause its employees, agents and, to Tenant’s reasonable ability, Tenant
Invitees to observe, comply with and obey such reasonable rules and regulations
as Landlord may promulgate from time to time (of which Tenant has prior written
notice) for the safety, care, cleanliness, order and use of the Improvements or
the Center; provided that such rules and regulations shall not materially
increase Tenant’s obligations or materially decrease Tenant’s rights hereunder,
and provided that during the Security/CAM Exclusivity Period such rules and
regulations shall be subject to the approval of Tenant, which shall not be
unreasonably withheld, conditioned or delayed.

 

17.15 Brokers. Landlord agrees to pay a brokerage commission to Tenant’s broker,
BT Commercial Real Estate, in connection with the consummation of this Lease, in
accordance with a separate agreement. Each party represents and warrants that no
other broker participated in the consummation of this Lease and agrees to
indemnify, defend and hold the other party harmless against any liability, cost
or expense, including, without limitation, reasonable attorneys’ fees, arising
out of any claims for brokerage commissions or other similar compensation in
connection with any conversations, prior negotiations or other dealings by the
indemnifying party with any other broker.

 

17.16 Memorandum Of Lease. At any time during the term of this Lease, either
party, at its sole expense, shall be entitled to record a memorandum of this
Lease and, if either party so elects, both parties agree to cooperate in the
preparation, execution, acknowledgment and recordation of such document in
reasonable form.

 

17.17 Corporate Authority. The person signing this Lease on behalf of each
respective party warrants that he or she is fully authorized to do so and, by so
doing, to bind the respective party on behalf of which such person has signed.

 

17.18 Execution and Delivery. This Lease may be executed in one or more
counterparts and by separate parties on separate counterparts, but each such
counterpart shall constitute an original and all such counterparts together
shall constitute one and the same instrument.

 

17.19 Survival. Without limiting survival provisions which would otherwise be
implied or construed under applicable law, the provisions of Sections 2.5, 8.2,
8.3, 8.4, 10.6, 11.5, 17.5 and 17.20 hereof shall survive the termination of
this Lease with respect to matters occurring prior to the expiration of this
Lease.

 

17.20 Parking and Traffic.

 

(a) Landlord has advised Tenant that the approval of the Britannia East Grand
project by the City of South San Francisco (the “City”) was conditioned upon,
among other things, Landlord’s compliance with the City’s TDM Ordinance and
related conditions outlined in

 

- 49 -



--------------------------------------------------------------------------------

Landlord’s Development Agreement with the City. Landlord has advised Tenant that
Landlord developed a Transportation Demand Management Plan (“TDMP”), approved by
the City, which incorporates various measures to try to reduce the volume of
traffic generated by the Center. These measures include incorporating the
following terms into all leases of space in the Center:

 

(i) Tenant required (A) to designate one of its employees to act as a liaison
with Landlord’s designated transportation coordinator in facilitating and
coordinating such programs as may be required from time to time by governmental
agencies and/or by the terms of the TDMP to reduce the traffic generated by the
Center and to facilitate and encourage the use of public transportation, (B) to
use reasonable efforts to encourage cooperation and participation by Tenant’s
employees in the programs implemented from time to time pursuant to the TDMP,
including (but not limited to) any applicable programs of the kind described in
this Section 17.20, (C) to cooperate with Landlord’s designated transportation
coordinator in identifying an appropriate area within the Building where an
information kiosk or bulletin board can be maintained for the dissemination of
transportation-related information, and (D) to include shower facilities as part
of the Tenant Improvements in the Building in order to promote cycling as an
alternative commuting option.

 

(ii) Designation of specified percentages of parking spaces for carpool, vanpool
and clean fuel vehicles and motorcycles. Landlord shall charge a monthly parking
fee for each parking space allocated to tenants and their employees. Landlord
recommends that Tenant pass these parking charges through to Tenant’s employees
using the allocable parking spaces. The monthly parking fee for each space
allocable to the Premises will be no less than $20 per month and may include
annual escalations. (For example, assuming an aggregate area of 150,000 square
feet for the Premises, a rate of 3.0 parking spaces per 1,000 square feet in the
Center, and a monthly parking fee of $20 per space per month, Tenant would have
450 allocable parking spaces with respect to the Building and a total monthly
parking fee of $9,000.00.)

 

(iii) Landlord will provide Tenant, through Landlord’s designated transportation
coordinator, with an appropriate number of packets of employee transportation
information. Tenant shall require all new employees to participate in a new
employee orientation program regarding transportation alternatives and trip
reduction goals, and to complete an initial commuter survey form provided by
Landlord. Tenant shall also distribute copies of the employee transportation
information packet to all employees commuting to the Property at the time Tenant
commences business in the Premises, and from time to time as information is
updated. In addition, Tenant shall use reasonable efforts to distribute copies
of the transportation information packet to job applicants and visitors, to
encourage the use of public transit and promote alternative modes of
transportation and corresponding trip reduction.

 

(iv) Landlord will be required to conduct or cause its tenants to conduct,
pursuant to the TDMP, annual surveys of employees in the Center regarding both
quantitative and qualitative aspects of commuting and transportation patterns at
the Center. These surveys will be summarized in an annual report or reports to
be submitted to the City. Tenant shall cooperate with Landlord, with Landlord’s
designated

 

- 50 -



--------------------------------------------------------------------------------

transportation coordinator and with any independent transportation consultants
that may be engaged by Landlord or the City in connection with these annual
surveys, and shall use its reasonable efforts to cause Tenant’s employees to so
cooperate, in the completion and return of such surveys from time to time, when
and as requested by Landlord or its designated transportation coordinator or any
such independent consultant. Tenant acknowledges and understands that employees
who fail to respond to any such surveys will be counted as drive-alone
commuters.

 

(v) The City TDM Ordinance includes provisions which impose financial penalties
if implementation of a TDMP at the Center fails to achieve target rates of
alternative mode transportation usage (the “Alternative Mode Standard”) by
employees working at the Center, as reflected in the surveys to be required
pursuant to Section 17.20(a)(iv) above. Such financial penalties will be imposed
by the City, in its sole discretion, based on its review of the annual reports
submitted from time to time as contemplated in Section 17.20(a)(iv) above. The
City TDM Ordinance stipulates financial penalties approximating $15,000 per year
for each percentage point (if any) by which the aggregate rate of alternative
mode transportation usage by employees throughout the project falls short of the
Alternative Mode Standard applicable to the Center. If any such financial
penalties are imposed on Landlord for failure to meet the Alternative Mode
Standard on a Center-wide basis for any applicable survey period, then Landlord
shall be entitled to pass such financial penalties through to all tenants of the
Center whose employees have failed to demonstrate (pursuant to the applicable
surveys) compliance with the Alternative Mode Standard for the applicable
period.

 

(vi) If Tenant subleases any portion(s) of the Premises from time to time, then
for purposes of this Section 17.20, as between Tenant and Landlord, Tenant shall
be fully and solely responsible for compliance by its subtenant(s) and their
employees with the requirements of this Section 17.20, and all surveys and
reports submitted by Tenant to Landlord or its designated transportation
coordinator or to any independent consultant pursuant to this Section 17.20
shall cover the entire Premises and shall report figures for Tenant and its
subtenant(s) on an aggregate basis.

 

(b) In lieu of complying with the terms of Landlord’s TDMP as described above,
Tenant has requested the right to pursue the following alternative:

 

(i) Tenant would assume full responsibility for meeting the requirements of the
City TDM Ordinance as it relates to the Center (including, but not limited to,
all compliance, survey, reporting and penalty elements). This responsibility may
include developing a Tenant Transportation Demand Management Plan (“TTDMP”)
which would apply to all Buildings within the Center.

 

(ii) Tenant would indemnify Landlord against all claims, demands, liabilities,
costs and expenses arising out of or in connection with the implementation of a
TTDMP as it relates to the Building, including (but not limited to) any fines,
penalties or other payments imposed by the City or any other governmental
authorities having jurisdiction over the TTDMP implementation in connection with
any failure to meet

 

- 51 -



--------------------------------------------------------------------------------

required compliance goals or any other alleged breach of or noncompliance with
the requirements of a TDMP as it relates to the Building.

 

(iii) Notwithstanding the foregoing provisions, Tenant and Landlord agree to
cooperate diligently and in good faith in jointly seeking approval from the City
to have Tenant assume full and direct responsibility for TDMP implementation
(including, but not limited to, all compliance, survey, reporting and penalty
components) with respect to the Building and other portions of the Center leased
to Tenant from time to time and to have Landlord released from such
responsibility during periods when all occupied or occupiable buildings in the
Center are leased to Tenant.

 

(iv) Without limiting the generality of the foregoing, the parties anticipate
that during any period when Tenant is responsible for the implementation of the
TDMP at the Center, Tenant may with Landlord’s written consent (which shall not
be unreasonably withheld, conditioned or delayed) seek approval to have the TDMP
program for the Center modified, coordinated or combined with existing TDMP
programs in effect at Tenant’s other locations in South San Francisco, provided
that any such coordination or combination does not adversely affect Landlord or
the Property.

 

(v) The terms and conditions of subparagraphs (i) through (iv) above are meant
to have the effect of placing on Tenant all responsibilities of Landlord under
the City TDM Ordinance, the TDMP and the TDM-specific terms of the Development
Agreement. Furthermore, Tenant’s assumption of such responsibilities is a
material consideration in Landlord’s willingness to consider waiving imposition
of monthly parking charges and other compliance measures under Landlord’s TDMP.
If, however, at any time during the term of this Lease (A) Tenant is leasing
less than 100% of the Buildings which are finished or under construction in the
Center, and it is not practical or economically favorable to operate the TTDMP
under the terms and conditions of subheadings (i) through (iv), above, or (B)
Tenant and Landlord are unable to obtain the required approval from the City as
contemplated above and Landlord is required to proceed with implementation of
Landlord’s TDMP for the Center, Tenant agrees to comply with all provisions of
Landlord’s TDMP, which provisions shall include, but not be limited to, those
measures generally described in paragraphs (a)(i) through (iv) above and any
other provisions determined by Landlord in its sole discretion to be
appropriate.

 

17.21 Publicity; Authorized Disclosure; Confidentiality.

 

(a) Neither party will make any press release or other media, promotional or
advertising disclosure regarding this Lease or the transactions contemplated
hereby without the other party’s express prior written consent, except as
required under Applicable Law or by any governmental agency. Without limiting
the generality of the foregoing, each party agrees that the other party will
have no less than five (5) business days to review and provide comment regarding
any such proposed press release or publicity, unless a shorter review time is
agreed to by both Parties. In the event that one party reasonably concludes that
a given disclosure is required by law and the other party would prefer not to
make such disclosure, then the party seeking such disclosure shall either (i)
limit said disclosure to address the concerns of the other party, or (ii)
provide a written opinion from counsel stating that such disclosure is indeed

 

- 52 -



--------------------------------------------------------------------------------

required by law. With respect to complying with the disclosure requirements of
the SEC or other securities regulatory bodies in other nations, in connection
with any required securities filing of this Agreement, the filing party shall
seek confidential treatment of this Lease to the maximum extent permitted by
such regulatory body and shall provide the other party with the opportunity, for
at least fifteen (15) days, to review any such proposed filing. Each party
agrees that it will obtain its own legal advice with regard to its compliance
with securities laws and regulations, and will not rely on any statements made
by the other party relating to such securities laws and regulations.

 

(b) Any documents provided or made available to or copied by either party
pursuant to the provisions of Section 5.1, 5.2 or 10.6(b)(v) shall be used by
the receiving party solely for the specific and limited purpose of evaluating
and enforcing the receiving party’s rights and remedies under the specific
provision pursuant to which such disclosure is made; shall be disclosed to or
made available to only those persons within the receiving party’s organization
and/or the receiving party’s outside counsel and consultants having a reasonable
need for access to such documents in connection with that specific and limited
purpose, and to governmental authorities to the extent necessary to support or
pursue the enforcement of such rights and remedies by the receiving party; and
shall otherwise be maintained and held by the receiving party with the same
degree of confidentiality that the receiving party accords to its own
proprietary and confidential information. Notwithstanding the foregoing
provisions, the party furnishing or making available such documents shall be
entitled to redact or delete from the documents provided to or made available to
the receiving party any information that the furnishing party regards as
proprietary and confidential and that is not reasonably necessary for the
specific and limited purposes for which the documents are being disclosed, and
nothing in this paragraph or in the provisions of this Lease creating the
applicable disclosure obligation shall be construed to require the furnishing
party to obtain, maintain or retain any documents or records that would not
otherwise be obtained, maintained or retained in the ordinary course of such
furnishing party’s business, or to require the furnishing party to sort or
organize any of its documents in any form or manner different from the form and
manner in which such documents are customarily organized and maintained by the
furnishing party in the ordinary course of its business, or, except as otherwise
expressly set forth in Section 5.2 above, to require the furnishing party to
maintain or retain any documents or records for any period longer than such
party would otherwise maintain or retain them in the ordinary course of its
business and/or in compliance with applicable laws.

 

[Signature page follows]

 

- 53 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first set forth above.

 

“Landlord”       “Tenant”

SLOUGH SSF, LLC, a Delaware limited liability company

     

GENENTECH, INC., a Delaware corporation

By:

 

Slough Estates USA Inc., a Delaware corporation, Its Manager

     

By:

               

Name:

               

Its:

   

   

By:

                   

Name:

                   

Its:

               

 

- 54 -



--------------------------------------------------------------------------------

 

EXHIBITS

 

EXHIBIT A   

Real Property Description

EXHIBIT B   

Site Plan

EXHIBIT C   

Workletter

EXHIBIT D   

Construction Schedule

EXHIBIT E   

Acknowledgment of Rent Commencement Date

EXHIBIT F   

Britannia East Grand Property Management Objectives & Responsibilities

EXHIBIT G   

SSF Landscaping Considerations and Practices

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

REAL PROPERTY DESCRIPTION

 

SLOUGH PARCEL 1

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
located in Volume 6 of L.L.S. Maps at page 117 in the Records of said County,
described as follows:

 

Beginning at the Southwesterly corner of the 18.5695 acre parcel shown on said
Map; thence through the following numbered courses:

 

1.

North 00° 14’ 37” West along the Westerly line of said Parcel 408.03 feet to the
Southerly line of the Southern Pacific Company Right-of-Way shown as East Grand
Avenue (60 feet wide) on said Map and a point on a non-tangent curve to the left
from which the radius point lies North 39° 14’ 21” West 413.10 feet.

 

2.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

3.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

4.

South 86° 44’ 41” East 672.34 feet.

 

5.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

6.

North 86° 44’ 37” West along said Southerly line 551.30 feet.

 

7.

North 86° 14’ 41” West along said Southerly line 206.61 feet to the point of
beginning.

 

Said lands are described as Parcel “A” in that certain Lot Line Adjustment
recorded March 25, 1996 as Document No. 96035012. APN: 015-102-270.

 

[END OF DESCRIPTION]

 

EXHIBIT A TO BUILDING LEASE

 



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 2

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
recorded in Volume 6 of L.L.S. Maps at Page 117 in the records of said county,
described as follows:

 

BEGINNING at the intersection of the Westerly line of the 18.5695 acre parcel
shown on said map with the Southerly line of the Southern Pacific Co.
Right-of-Way shown as East Grand Avenue (60 feet wide) on said map and a point
on a non-tangent curve to the left from which the radius point lies North 39°
14’ 21” West 413.10 feet; thence through the following numbered courses:

 

1.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

2.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

3.

South 86° 44’ 41” East 672.34 feet.

 

4.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

5.

South 86° 44’ 37” East along said Southerly line 435.13 feet to the Easterly
line of the lands shown on said map.

 

6.

North 03° 15’ 23” East along said Easterly line 865.45 feet.

 

7.

North 03° 28’ 53” East along said Easterly line 100.00 feet to the Northerly
line of the lands shown on said map.

 

8.

North 86° 44’ 37” West along said Northerly line 1252.36 feet to the Westerly
line of the 6.6796 acre parcel shown on said map.

 

9.

South 00° 14’ 37” East along said Westerly line and its Southerly extension
557.42 feet to the point of beginning.

 

EXCEPTING THEREFROM the portions deeded to the City of South San Francisco and
accepted by the Resolution recorded in Reel 7756 at Image 418 in the Official
Records of said County.

 

Said lands being described as Parcel “B” in that certain Lot Line Adjustment
recorded March 25, 1996, as Document No. 96035012. APN: 015-101-090 and
015-102-280.

 

EXHIBIT A TO BUILDING LEASE

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

SITE PLAN

 

LOGO [g36747page112.jpg]

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

BUILDING 5/6 WORKLETTER

 

This Workletter (“Workletter”) constitutes part of the Building 5/6 Lease dated
as of November 1, 2004 (the “Lease”) between SLOUGH SSF, LLC, a Delaware limited
liability company (“Landlord”), and GENENTECH, INC., a Delaware corporation
(“Tenant”). The terms of this Workletter are incorporated in the Lease for all
purposes.

 

[NOTE: Notwithstanding the standardized language contained in this Workletter,
Landlord’s Final Working Drawings for this Building have already been finalized,
provided to and approved by Tenant, so the portions of Paragraph 2(a) relating
to schematic plans and outline specifications and to the approval process for
Landlord’s Final Working Drawings are not relevant to this Building or
Workletter. For reference purposes under this Workletter, Landlord’s Final
Working Drawings are: Building 5/6 – Building Permit Submittal Phase (Aug 2002)
– Architectural and Structural Drawings, as transmitted to Tenant by DES
Architects + Engineers on or about July 13, 2004. (Applies to Buildings 5/6, 1
and 4; identifying information to be provided by Slough/PMA and inserted here).]

 

1. Defined Terms. As used in this Workletter, the following capitalized terms
have the following meanings:

 

(a) Approved Plans: Plans and specifications prepared by the applicable
Architect for the respective Improvements and approved by Landlord and, to the
extent applicable, Tenant in accordance with Paragraph 2 of this Workletter,
subject to further modification from time to time to the extent provided in and
in accordance with such Paragraph 2.

 

(b) Architect: DES Architects + Engineers, or any other licensed, experienced
and reputable architect selected by Landlord and approved in writing by Tenant
(which approval shall not be unreasonably withheld, conditioned or delayed),
with respect to the Building Shell, the Site Improvements and any other
Improvements which Landlord is to design pursuant to this Workletter. Any
licensed, experienced and reputable architect selected by Tenant, with the
written approval of Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), with respect to the Tenant Improvements and any other
Improvements which Tenant is to design pursuant to this Workletter.

 

(c) Building Shell: The shell of the Building, as more fully defined in Schedule
C-1 attached to this Workletter.

 

(d) Construction Schedule: The Construction Schedule attached as Exhibit D to
the Lease.

 

(e) Cost of Improvement: See definition in Paragraph 2(c) hereof.

 

(f) Final Working Drawings: See definition in Paragraph 2(a) hereof.

 

C - 1



--------------------------------------------------------------------------------

(g) General Contractor: Hathaway Dinwiddie Construction Company, or any other
licensed, experienced and reputable general contractor selected by Landlord and
approved in writing by Tenant (which approval shall not be unreasonably
withheld, conditioned or delayed), with respect to Landlord’s Work. The General
Contractor with respect to Tenant’s Work shall be a licensed, experienced and
reputable general contractor selected by Tenant, subject to Landlord’s written
approval (not to be unreasonably withheld, conditioned or delayed), as
contemplated in Paragraph 5(a) hereof.

 

(h) Improvements: The Building Shell, Site Improvements, Tenant Improvements and
other improvements depicted on the Approved Plans from time to time and to be
constructed on the Property pursuant to the Lease and this Workletter.

 

(i) Landlord Delay: Any of the following types of delay in the completion of
construction of the Tenant Improvements; provided, that Tenant shall have
provided Landlord with written notice of such delay (along with a description of
such specific delay with particularity), and a one (1) business day opportunity
to cure such delay following delivery of such notice:

 

(i) Any delay resulting from Landlord’s failure to furnish, within the time
period provided in the Construction Schedule (as to any matters for which a
specific response time is provided therein) or otherwise in a timely manner (as
to any matters for which no specific response time is provided in the
Construction Schedule), information requested by Tenant or by the Architect or
General Contractor for Tenant’s Work in connection with the design or
construction of Tenant’s Work, or from Landlord’s failure to approve, within the
time period provided in the Construction Schedule (as to any matters for which a
specific response time is provided therein) or otherwise in a timely manner (as
to any matters for which no specific response time is provided in the
Construction Schedule), any matters requiring approval by Landlord;

 

(ii) Any delay resulting from any Voluntary Landlord Changes (as hereinafter
defined) initiated by Landlord pursuant to this Workletter in Landlord’s
Approved Plans, Landlord’s Final Working Drawings or any other item relating to
Landlord’s Work, including any delay reasonably attributable to the need to
revise any drawings or obtain further governmental approvals as a result of any
such Voluntary Landlord Change;

 

(iii) Any delay, after Structural Completion, in Landlord’s completion of
applicable portions of Landlord’s Work by the Work Deadline provided in the
Construction Schedule (including, but not limited to, the Curtainwall Completion
Date), other than as a result of a Tenant Delay or an Unavoidable Delay, to the
extent such delay causes a delay in Tenant’s completion of construction of the
Tenant Improvements; or

 

(iv) Any delay of any other kind or nature directly caused by Landlord (or
Landlord’s contractors, architects, engineers, consultants, vendors, suppliers,
agents or employees) or directly resulting from the performance (or lack
thereof) of Landlord’s Work, provided that any such delay constituting an
Unavoidable Delay shall not be considered a Landlord Delay.

 

C - 2



--------------------------------------------------------------------------------

(j) Landlord’s Work: The Building Shell and Site Improvements, and any other
Improvements which Landlord is to construct or install pursuant to this
Workletter (including those items identified in Schedule C-2 as being
constructed as part of the shell but charged against the Tenant Improvement
Allowance) or by mutual written agreement of Landlord and Tenant from time to
time as provided herein.

 

(k) Punch List Work: Minor corrections of construction or decoration details,
and minor mechanical adjustments, that are required in order to cause any
applicable portion of the Improvements as constructed to conform to the Approved
Plans in all material respects and that do not materially interfere with
Tenant’s use or occupancy of the Building and the Property or the performance of
Tenant’s Work.

 

(l) Site Improvements: Those portions of the parking areas (including Parking
Structure A, but not including Parking Structure B), parking area lighting,
driveways, landscaping and other improvements to the Common Areas of the
Property as depicted on Exhibit B to the Lease (as the same may be modified by
Landlord from time to time pursuant to the process of development and approval
of the Approved Plans) that are reasonably necessary for the occupancy and use
of the Building in a commercially reasonable manner or that are otherwise agreed
in writing by Landlord and Tenant to be Common Area improvements that will be
completed substantially concurrently with the completion and occupancy of the
Building pursuant to the Lease.

 

(m) Structural Completion Certificate: See definition in Paragraph 3(a) hereof.

 

(n) Substantial Completion Certificate: See definition in Paragraph 3(b) hereof.

 

(o) Tenant Change Request: See definition in Paragraph 2(e)(ii) hereof.

 

(p) Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord’s Work; provided, that Landlord shall have provided
Tenant with written notice of such delay (along with a description of such
specific delay with particularity), and a one (1) business day opportunity to
cure such delay following delivery of such notice:

 

(i) Any delay resulting from Tenant’s failure to furnish, within the time period
provided in the Construction Schedule (as to any matters for which a specific
response time is provided therein) or otherwise in a timely manner (as to any
matters for which no specific response time is provided in the Construction
Schedule), information requested by Landlord or by Landlord’s project manager
(Project Management Advisors, Inc., or any other person or entity designated in
writing by Landlord to Tenant as Landlord’s project manager from time to time)
in connection with the design or construction of the Building Shell, or from
Tenant’s failure to approve, within the time period provided in the Construction
Schedule (as to any matters for which a specific response time is provided
therein) or otherwise in a timely manner (as to any matters for which no
specific response time is provided in the Construction Schedule), any matters
requiring approval by Tenant;

 

(ii) Any delay resulting from Tenant Change Requests initiated by Tenant
pursuant to this Workletter in Tenant’s Approved Plans, Tenant’s Working
Drawings or any other item relating to Tenant’s Work, including any delay
resulting from the need to revise any

 

C - 3



--------------------------------------------------------------------------------

drawings or obtain further governmental approvals as a result of any such Tenant
Change Request; or

 

(iii) Any delay of any other kind or nature directly caused by Tenant (or
Tenant’s contractors, architects, engineers, consultants, vendors, suppliers,
agents or employees) or directly resulting from the performance (or lack
thereof) of Tenant’s Work, provided that any such delay constituting an
Unavoidable Delay shall not be considered a Tenant Delay.

 

(q) Tenant Improvements: The improvements to or within the Building, other than
improvements constituting part of the Building Shell, shown on the Approved
Plans from time to time and to be constructed by Tenant (except as otherwise
provided herein) pursuant to the Lease and this Workletter, including (but not
limited to) the improvements described on Schedule C-2 attached to this
Workletter (except to the extent any such Schedule C-2 improvements are
specifically identified therein as being shown on the shell drawings and
constructed as part of the Building Shell, although charged against the Tenant
Improvement Allowance).

 

(r) Tenant’s Work: All of the Tenant Improvements (other than those, if any,
constituting Landlord’s Work), and such other materials and improvements as
Tenant deems necessary or appropriate for Tenant’s initial use and occupancy of
the Building.

 

(s) Unavoidable Delays: Delays (each, an “Unavoidable Delay”) in the performance
of this Workletter and/or of a party’s obligations hereunder when caused by a
Force Majeure Event, but only to the extent there is no commercially reasonable
“work around” or alternative plan such that the adverse impact of such Force
Majeure Event can reasonably be avoided. In construing the preceding sentence,
the phrase “commercially reasonable” shall not be construed to require a party
claiming an Unavoidable Delay to incur any material increase in such party’s
costs and expenses (such as, but not limited to, expenditures for overtime,
shift work or other similar premiums), net of any economic benefits reasonably
accruing to such party as a result of such “work around” or alternative plan
(including, if applicable, any changes in timing or duration of rental payments
and/or any economic adjustments proposed by the other party), in order to
mitigate the effects of such Unavoidable Delay. A “Force Majeure Event” shall
mean strikes, lockouts, labor disputes (other than those arising from the use of
non-union labor or disputes among such party’s and/or its contractor’s own labor
force and that of its subcontractors), weather (to the extent different from
seasonal norms for the Center and only to the extent adversely impacting weather
sensitive portions of the applicable Work), natural disasters, inability to
obtain labor or materials or reasonable substitutes therefor, governmental
restrictions, governmental regulations, governmental controls, delay in issuance
of permits, enemy or hostile governmental action, threatened or actual acts of
terrorism, civil commotion, fire or other casualty, and other causes beyond the
reasonable control of such party, expressly excluding any of the foregoing (A)
based upon the failure or inability to pay amounts then due by the party
claiming an Unavoidable Delay, (B) to the extent arising from the intentional or
negligent act or omission of the party claiming an Unavoidable Delay, (C) to the
extent arising because of the failure to order long lead time materials
sufficiently in advance (determined with reference to commercially reasonable
estimates of lead times for the applicable materials based on information
reasonably available to or determinable by the party placing the order) or (D)
delays within the control of such party’s suppliers or subcontractors; provided,
however, such party shall have notified the other party by telephone or email
within two (2) full business days

 

C - 4



--------------------------------------------------------------------------------

following the commencement of the Unavoidable Delay (a “Force Majeure Event
Notice”) and concurrently sent written confirmation of such notice in accordance
with Section 17.1 of the Lease; provided further, such Unavoidable Delay shall
be deemed to commence not earlier than two (2) full business days before such
Force Majeure Event Notice is given and shall continue so long as the party
claiming an Unavoidable Delay uses reasonable efforts to eliminate or end the
impact from the Force Majeure Event until the earlier of (i) such date as the
Force Majeure Event causing the Unavoidable Delay no longer causes a delay, or
(ii) the date set forth in the Force Majeure Event Notice as the end of the
expected duration of the Unavoidable Delay, unless written notice of continuance
is delivered to the other party. A Force Majeure Event Notice shall include the
date the Force Majeure Event commenced, a reasonably detailed description of the
nature of the Force Majeure Event and why it is causing a delay, the obligations
that are impacted by the Force Majeure Event and how such obligations have been
impacted, the expected duration of such Force Majeure Event, and suggested
alternate or mitigating actions to offset the impact of the Unavoidable Delay.

 

(t) Work Deadlines: The dates for full performance by the applicable party of
the steps listed in the Construction Schedule attached as Exhibit D to the Lease
(the “Construction Schedule”), provided that such dates shall be deemed extended
(i) in the case of steps constituting part of Landlord’s Work, for a period
equal to the length of any Unavoidable Delays and any Tenant Delays, and (ii) in
the case of steps constituting part of Tenant’s Work, for a period equal to the
length of any Unavoidable Delays and any Landlord Delays.

 

(u) Capitalized terms not otherwise defined in this Workletter shall have the
definitions set forth in the Lease.

 

2. Plans, Cost of Improvements and Construction. Landlord and Tenant shall
comply with the procedures set forth in this Paragraph 2 in preparing,
delivering and approving matters relating to the Improvements.

 

(a) Approved Plans and Working Drawings for Landlord’s Work. Landlord shall
promptly and diligently (and in all events prior to any applicable Work
Deadlines, subject to Tenant Delays and Unavoidable Delays) prepare or cause to
be prepared schematic plans and outline specifications for the Improvements
constituting Landlord’s Work. Such schematic plans and outline specifications
shall be subject to Tenant’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed and shall be subject to the provisions of
Section 2(a)(ii) below. Landlord shall deliver copies of such schematic plans
and outline specifications to Tenant for Tenant’s approval and information, to
assist Tenant in providing any information and making any decisions necessary to
be provided or made by Tenant in order to permit preparation of Landlord’s Final
Working Drawings as hereinafter defined, and to assist Tenant in preparing
plans, specifications and drawings for Tenant’s Work as hereinafter set forth.

 

(i) Following approval of such schematic plans and outline specifications by
Landlord and, if applicable, by Tenant (as so approved, the “Landlord’s Approved
Plans”), Landlord shall then prepare or cause to be prepared, on or before the
applicable Work Deadline (assuming timely delivery by Tenant of all information
and decisions required to be furnished or made by Tenant in order to permit
preparation of Landlord’s Final Working Drawings), final

 

C - 5



--------------------------------------------------------------------------------

detailed working drawings and specifications for the Improvements constituting
Landlord’s Work, including structural, fire protection, life safety, mechanical
and electrical working drawings and final architectural drawings (collectively,
“Landlord’s Final Working Drawings”). Landlord’s Final Working Drawings shall
substantially conform to the Landlord’s Approved Plans. Landlord’s Final Working
Drawings shall be subject to Tenant’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed and shall be subject to the
provisions of Section 2(a)(ii) below. Landlord shall deliver copies of
Landlord’s Final Working Drawings to Tenant for Tenant’s approval and
information, and to assist Tenant in preparing plans, specifications and
drawings for Tenant’s Work as hereinafter set forth. Landlord’s obligation to
deliver Landlord’s Final Working Drawings to Tenant within the time period set
forth above shall be extended for any delay encountered by Landlord as a result
of a request by Tenant for changes in accordance with the procedure set forth in
Paragraph 2(e)(ii) below, any other Tenant Delays, or any Unavoidable Delays.

 

(ii) With respect to Tenant’s right of approval over Landlord’s proposed
schematic plans and outline specifications and Landlord’s proposed Final Working
Drawings pursuant to the foregoing provisions, no later than the applicable Work
Deadline (assuming timely delivery of plans and drawings by Landlord), Tenant
shall either approve (to the extent of Tenant’s approval right) Landlord’s
proposed schematic plans and outline specifications or proposed Landlord’s Final
Working Drawings, as applicable, or set forth in writing with particularity any
changes necessary to bring the aspects of such proposed schematic plans and
outline specifications or proposed Landlord’s Final Working Drawings into a form
which will be acceptable to Tenant. In reviewing Landlord’s proposed Final
Working Drawings, Tenant shall not require changes in quality that are
materially superior to, or changes in design elements that are materially
different than, the quality and design elements as depicted in the Final Working
Drawings for Building 4 (or other Phase I Building agreed upon by the
parties)(the “Base Drawings”), and any changes in quality materially superior
to, or changes in design elements that are materially different than, the Base
Drawings, shall be made by way of a Tenant Change Request pursuant to Section
2(e)(ii). Notwithstanding any other provisions of this paragraph, and subject to
Section 2(e)(ii), in no event shall Tenant have the right to object to any
aspect of the Landlord’s proposed schematic plans and outline specifications or
proposed Landlord’s Final Working Drawings (including, but not limited to, any
subsequently proposed changes therein from time to time) that is necessitated by
applicable law or as a condition of any governmental or quasi-governmental
approvals or consents that are required to be obtained in connection with
Landlord’s Work, or that is required as a result of unanticipated conditions
encountered in the course of construction of Landlord’s Work. Failure of Tenant
to deliver to Landlord written notice of disapproval and specification of
required changes (to the extent Tenant has a right of approval or objection
under this paragraph) on or before the applicable Work Deadline shall, after
written notice from Landlord and a one (1) business day opportunity to cure,
constitute and be deemed to be approval of Landlord’s proposed schematic plans
and outline specifications or proposed Landlord’s Final Working Drawings, as
applicable. Upon approval, actual or deemed, of Landlord’s Final Working
Drawings by Tenant, Landlord’s Final Working Drawings shall be deemed to be
incorporated in and considered part of the Landlord’s Approved Plans,
superseding (to the extent of any inconsistencies) any inconsistent features of
the previously existing Landlord’s Approved Plans.

 

C - 6



--------------------------------------------------------------------------------

(b) Approved Plans and Working Drawings for Tenant’s Work. Tenant shall promptly
and diligently (and in all events prior to any applicable Work Deadlines,
subject to Landlord Delays and Unavoidable Delays) cause to be prepared and
delivered to Landlord, for approval (which shall not be unreasonably withheld,
conditioned or delayed by Landlord), a space plan and detailed plans and outline
specifications for the Improvements constituting Tenant’s Work (as so approved,
the “Tenant’s Approved Plans”). Landlord may only object to aspects of Tenant’s
proposed space plan, detailed plans and outline specifications which would
materially and adversely affect the value of the Center or Landlord’s ability to
release the space upon the expiration or earlier termination of the Lease for
office or research and development purposes, or would materially increase the
cost of Landlord’s Work or cause a material delay in the performance of
Landlord’s Work, unless such increase in cost or delay is economically offset by
Tenant. Following mutual approval of the Tenant’s Approved Plans, Tenant shall
then cause to be prepared and delivered to Landlord for approval (which shall
not be unreasonably withheld, conditioned or delayed) final working drawings and
specifications for the Improvements constituting Tenant’s Work, including (but
not limited to) any applicable life safety, fire protection, mechanical,
plumbing and electrical working drawings and final architectural drawings
(collectively, “Tenant’s Final Working Drawings”). Tenant’s Final Working
Drawings shall substantially conform to the Tenant’s Approved Plans. Not later
than the applicable Work Deadline, Landlord shall either approve Tenant’s Final
Working Drawings or set forth in writing with particularity any changes
necessary to bring Tenant’s Final Working Drawings into substantial conformity
with the Tenant’s Approved Plans or into a form which will be reasonably
acceptable to Landlord. In reviewing Tenant’s proposed drawings and
specifications at any stage, Landlord reserves the right to require specific
modifications to the proposed Tenant Improvements at no material cost to Tenant
in order to maintain flexibility with respect to other potential future uses of
the Building. Upon actual or deemed approval of Tenant’s Final Working Drawings
by Landlord and Tenant, Tenant’s Final Working Drawings shall be deemed to be
incorporated in and considered part of the Tenant’s Approved Plans, superseding
(to the extent of any inconsistencies) any inconsistent features of the
previously existing Tenant’s Approved Plans. Notwithstanding any other
provisions of this paragraph, in no event shall Landlord have the right to
object to any aspect of the Tenant’s proposed plans and specifications or
proposed Tenant’s Final Working Drawings (including, but not limited to, any
subsequently proposed changes therein from time to time) that is necessitated by
applicable law or as a condition of any governmental approvals, provided that
(i) Tenant shall have notified Landlord in writing as to the reasons
necessitating such aspect and (ii) such aspect would not require a material
change in Landlord’s Approved Plans or Landlord’s Final Working Drawings or
otherwise increase Landlord’s obligations under the Lease, unless, in each case,
funded by Tenant. Each party’s respective approval of all aspects of the other
party’s proposed plans and specifications and proposed Final Working Drawings
(including, but not limited to, any subsequently proposed changes therein from
time to time) shall be required under all other circumstances, except as
otherwise expressly set forth in this Section 2. Failure of Landlord to deliver
to Tenant written notice of disapproval and specification of required changes on
or before the applicable Work Deadline shall, after written notice from Tenant
and a one (1) business day opportunity to cure, constitute and be deemed to be
approval of Tenant’s proposed plans and specifications or proposed Tenant’s
Final Working Drawings, as applicable.

 

(c) Cost of Improvements. “Cost of Improvement” shall mean, with respect to any
Work or item or component thereof for which a cost must be determined for
purposes of this

 

C - 7



--------------------------------------------------------------------------------

Workletter, the sum of the following (unless otherwise agreed in writing by
Landlord and Tenant with respect to any specific item or component or any
category of items or components): (i) all sums paid to contractors or
subcontractors for labor and materials furnished in connection with construction
of such item or component; (ii) all costs, expenses, payments, fees and charges
(other than penalties) paid or incurred to or at the direction of any city,
county or other governmental or quasi-governmental authority or agency which are
required to be paid in order to obtain all necessary governmental permits,
licenses, inspections and approvals relating to construction of such item or
component; (iii) engineering and architectural fees for services rendered in
connection with the design and construction of such item or component
(including, but not limited to, the applicable Architect for such item or
component and an electrical engineer, mechanical engineer and civil engineer or
other technical consultant); (iv) sales and use taxes; (v) testing and
inspection costs; (vi) the cost of power, water and other utility facilities and
the cost of collection and removal of debris required in connection with
construction of such item or component; (vii) all other “hard” and “soft” costs
incurred in the construction of such item or component in accordance with the
applicable Approved Plans and this Workletter; and (viii) as to the Tenant
Improvements, all costs and items specifically set forth or described on
Schedule C-2 attached hereto.

 

(d) Construction of Landlord’s Work. Landlord shall apply for and use reasonable
efforts to obtain the necessary permits and approvals to allow construction of
all applicable Improvements constituting Landlord’s Work by the Work Deadlines
set forth for Structural Completion and Substantial Completion in accordance
with the Construction Schedule. Upon receipt of such permits and approvals,
Landlord shall, at Landlord’s sole expense (except as otherwise provided in the
Lease or in this Workletter), diligently construct and complete the Improvements
constituting Landlord’s Work substantially in accordance with the Landlord’s
Approved Plans, subject to Unavoidable Delays and Tenant Delays, and use
reasonable efforts to complete the applicable Improvements constituting
Landlord’s Work by the Work Deadlines set forth for Structural Completion and
Substantial Completion in accordance with the Construction Schedule. Such
construction shall be performed in compliance with the provisions of Paragraph
5(h) below. Landlord shall use union labor in connection with Landlord’s Work
and shall use the General Contractor designated pursuant to Paragraph 1(g) to
construct all Improvements constituting Landlord’s Work.

 

(e) Changes.

 

(i) If Landlord reasonably determines at any time that changes in Landlord’s
Final Working Drawings or in any other aspect of the Landlord’s Approved Plans
relating to any item of Landlord’s Work are required as a result of applicable
law or the requirements of any governmental or quasi-governmental authority
having jurisdiction over the Property or Improvements, or are required as a
result of unanticipated conditions encountered in the course of construction, or
if Landlord determines at any time that changes in Landlord’s Final Working
Drawings or in any other aspect of the Landlord’s Approved Plans relating to any
item of Landlord’s Work are otherwise deemed desirable by Landlord, then
Landlord shall (A) promptly advise Tenant in writing of such circumstances and
the underlying reasons therefor, and (B) reasonably promptly cause revised
Landlord’s Approved Plans and/or Landlord’s Final Working Drawings, as
applicable, reflecting such changes to be prepared by Landlord’s Architect and
submitted to Tenant for approval by Tenant in accordance with the procedure

 

C - 8



--------------------------------------------------------------------------------

contemplated in Paragraph 2(a) hereof. Upon final approval of such revised
drawings by Landlord and Tenant (if applicable), Landlord’s Final Working
Drawings and/or the Landlord’s Approved Plans shall be deemed to be modified
accordingly. In the case of any such changes in Landlord’s Final Working
Drawings and/or the Landlord’s Approved Plans which are required as a result of
applicable law or governmental or quasi-governmental requirements with respect
to the Improvements, or are required as a result of conditions encountered in
the course of construction and not reasonably anticipated by Landlord, Landlord
shall have no liability or responsibility for any costs or cost increases
incurred by Tenant as a result of such required changes. However, in the case of
any changes in Landlord’s Final Working Drawings and/or the Landlord’s Approved
Plans which are merely deemed desirable and were not reasonably anticipated by
Landlord without being required by any of the circumstances described in the
preceding sentence (each, a “Voluntary Landlord Change”), then Landlord shall be
responsible for all actual costs or cost increases incurred by Tenant as a
result of such Voluntary Landlord Change and shall reimburse Tenant for any such
actual costs or cost increases within thirty (30) days after receipt of Tenant’s
written request for such reimbursement, accompanied by documentation reasonably
supporting Tenant’s claimed costs or cost increases and their relationship to
the Voluntary Landlord Change. In all events, Landlord shall bear all costs and
cost increases with respect to Landlord’s Work arising from any changes or
circumstances as described in this Paragraph 2(e)(i).

 

(ii) If Tenant at any time desires any changes, alterations or additions to the
Landlord’s Approved Plans or Landlord’s Final Working Drawings with respect to
any of Landlord’s Work, Tenant shall submit a detailed written request to
Landlord specifying such changes, alterations or additions (a “Tenant Change
Request”). Without limiting the generality of the foregoing, Landlord agrees to
fully cooperate with Tenant with respect to any Tenant Change Request relating
to the placement of utilities and building design elements to facilitate
Tenant’s subsequent construction of a central utility yard at the Center and
connection of each Building to such central yard, increases in floor-to-floor
heights, or any other request that would not materially and adversely affect the
value of the Center or Landlord’s ability to release the space upon the
expiration or earlier termination of the Lease for office or research and
development purposes (as applicable), and would not materially increase the cost
of Landlord’s Work or cause a material delay in the performance of Landlord’s
Work, unless such increase in cost or delay is economically offset by Tenant.
Upon receipt of any Tenant Change Request, Landlord shall promptly, and in all
events within ten (10) business days after Landlord’s receipt of the Tenant
Change Request, notify Tenant of whether the matters proposed in the Tenant
Change Request pursuant to the standard set forth in the preceding sentence are
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed) or are disapproved. If Landlord disapproves the Tenant
Change Request, Landlord shall promptly notify Tenant in writing of such
disapproval and the specific reasons for such disapproval, with particularity.
If Landlord approves the Tenant Change Request, Landlord’s notice to Tenant
regarding such approval shall specify (A) Landlord’s reasonable estimate of the
number of days of delay, if any, which shall be caused by such Tenant Change
Request if implemented (including, without limitation, delays due to the need to
obtain any revised plans or drawings and any governmental approvals), and (B)
Landlord’s reasonable estimate of the increase, if any, which shall occur in the
Cost of Improvement for the items or components affected by such Tenant Change
Request if such Tenant Change Request is implemented (including, but not limited
to, any costs of compliance with laws or governmental regulations that become

 

C - 9



--------------------------------------------------------------------------------

applicable because of the implementation of the Tenant Change Request). Failure
of Landlord to approve or disapprove such Tenant Change Request within such ten
(10) business day period shall, after written notice from Tenant and a one (1)
business day opportunity to cure, be deemed to constitute Landlord’s approval
thereof. If Landlord approves or is deemed to have approved the Tenant Change
Request, Tenant shall notify Landlord in writing, within five (5) business days
after receipt of such notice (if any) from Landlord or after the lapse of such
ten (10) business day period if Landlord fails to give such notice, as
applicable, that Tenant approves and wishes to proceed with the Tenant Change
Request (including the estimated delays and cost increases, if any, described in
Landlord’s notice, if any), in which event Landlord shall cause such Tenant
Change Request to be incorporated in Landlord’s Approved Plans and Landlord’s
Final Working Drawings, as applicable, and Tenant shall be responsible for all
actual delays and all actual costs or cost increases reasonably resulting from
or attributable to the implementation of the Tenant Change Request, subject to
the provisions of Paragraph 4 hereof. If Tenant fails to notify Landlord in
writing of Tenant’s approval of and desire to proceed with such Tenant Change
Request within said five (5) business day period, then such Tenant Change
Request shall be deemed to be withdrawn and shall be of no further force or
effect.

 

(iii) If Tenant at any time desires to make any changes, alterations or
additions to the Tenant’s Approved Plans, such changes, alterations or additions
shall be subject to approval by Landlord in the same manner as the original
Tenant’s Approved Plans as provided in Paragraph 2(b) above.

 

3. Completion.

 

(a) When Landlord receives written certification from Landlord’s Architect that
construction of the foundation, structural slab at grade (except to the extent
delayed at Tenant’s request to accommodate Tenant’s design requirements and/or
any underslab aspects of Tenant’s Work), Landlord’s underslab plumbing work,
structural steel framework, decking and concrete on upper floors, roof
structure, roof membrane, installation of main fire sprinkler risers in the
Building, and all structural connections and welds, have been substantially
completed in accordance with the Landlord’s Approved Plans in all material
respects (“Structural Completion”), Landlord shall prepare and deliver to Tenant
a certificate signed by Landlord, Landlord’s Architect and Landlord’s General
Contractor (the “Structural Completion Certificate”) certifying that the
construction of such portions of the Building has been substantially completed
in accordance with the Landlord’s Approved Plans in all material respects and
specifying the date of that completion, subject to review and approval by
Tenant’s Architect. In the event Landlord’s and Tenant’s Architect are unable to
agree on whether Structural Completion has been achieved in accordance with the
above standard, an independent third party Architect shall be appointed by the
parties’ respective Architects and such third-party Architect shall determine
whether such Structural Completion has been achieved, which determination shall
be binding on Landlord and Tenant. Landlord and Tenant shall share equally in
the fees and expenses of such third party Architect. The delivery of the
Structural Completion Certificate for the Building shall commence the running of
the time period until the Rent Commencement Date for the Building under Section
2.1 of the Lease unless it is subsequently determined, pursuant to the foregoing
procedure, that Structural Completion did not occur until a date later than the
delivery of the Structural Completion Certificate, in which event such later
date of actual Structural Completion shall commence the running of such time
period.

 

C - 10



--------------------------------------------------------------------------------

(b) When Landlord receives written certification from Landlord’s Architect that
construction of the remaining Improvements constituting Landlord’s Work in the
Building has been substantially completed in accordance with the Landlord’s
Approved Plans in all material respects (except for Punch List Work)
(“Substantial Completion”), Landlord shall prepare and deliver to Tenant a
certificate signed by Landlord, Landlord’s Architect and Landlord’s General
Contractor (the “Substantial Completion Certificate”) certifying that the
construction of the remaining Improvements constituting Landlord’s Work in the
Building has been substantially completed in accordance with the Landlord’s
Approved Plans in all material respects, subject only to completion of Punch
List Work, and specifying the date of that completion, subject to review and
approval by Tenant’s Architect. In the event Landlord’s and Tenant’s Architect
are unable to agree on whether Substantial Completion has been achieved in
accordance with the above standard, an independent third party Architect shall
be appointed by the parties’ respective Architects and such third-party
Architect shall determine whether such Substantial Completion has been achieved,
which determination shall be binding on Landlord and Tenant. Landlord and Tenant
shall share equally in the fees and expenses of such third party Architect. Upon
receipt by Tenant of the Substantial Completion Certificate for the Building,
the Improvements constituting Landlord’s Work in the Building will be deemed
delivered to Tenant for all purposes of the Lease (subject to Landlord’s
continuing obligations with respect to the Punch List Work) unless it is
subsequently determined, pursuant to the foregoing procedure, that Substantial
Completion did not occur until a date later than the delivery of the Substantial
Completion Certificate, in which event such later date of actual Substantial
Completion shall be deemed the date of such delivery.

 

(c) Notwithstanding any other provisions of this Workletter or of the Lease, (1)
if Landlord is delayed in substantially completing any of Landlord’s Work
necessary for issuance of the Structural Completion Certificate for the Building
as a result of any Tenant Delay, then the period between the delivery of the
Structural Completion Certificate and the Rent Commencement Date pursuant to
Section 2.1 of the Lease shall be reduced, day for day, by the number of days by
which such Tenant Delay (netted against any applicable Landlord Delay under
clause (2) below) delayed substantial completion of the portions of Landlord’s
Work necessary for issuance of the Structural Completion Certificate for the
Building, (2) if Tenant is delayed in substantially completing any of Tenant’s
Work within one hundred eighty (180) days after Landlord’s delivery of the
Structural Completion Certificate for the Building as a result of any Landlord
Delay, then (A) the period between the delivery of the Structural Completion
Certificate and the Rent Commencement Date pursuant to Section 2.1 of the Lease
shall be extended, day for day, by the number of days by which such Landlord
Delay (netted against any applicable Tenant Delay under clause (1) above)
delayed substantial completion of Tenant’s Work up to a maximum of sixty (60)
days, and (B) after such sixty (60) day extension of the Rent Commencement Date,
for each day of Landlord Delay thereafter (netted against any applicable Tenant
Delay under clause (1) above) which delayed the substantial completion of
Tenant’s Work, rent shall be abated day for day at the end of the Term, and (3)
if Tenant is delayed in substantially completing any of Tenant’s Work within one
hundred eighty (180) days after Landlord’s delivery of the Structural Completion
Certificate for the Building as a result of any Unavoidable Delay, then the
period between the delivery of the Structural Completion Certificate and the
Rent Commencement Date pursuant to Section 2.1 of the Lease shall be extended,
day for day, by the number of days by which such Unavoidable Delay (netted
against

 

C - 11



--------------------------------------------------------------------------------

any applicable Tenant Delay under clause (1) above) delayed substantial
completion of Tenant’s Work up to a maximum of sixty (60) days.

 

(d) At any time within thirty (30) days after delivery of the Structural
Completion Certificate or the Substantial Completion Certificate, as applicable,
for the Building, Tenant shall be entitled to submit one or more lists to
Landlord specifying Punch List Work to be performed on the applicable
Improvements constituting Landlord’s Work in the Building, and upon receipt of
such list(s), Landlord shall diligently complete such Punch List Work at
Landlord’s sole expense. In the event of any dispute as to completion of any
item or component of Landlord’s Work, Landlord’s Architect and Tenant’s
Architect shall meet and confer to resolve such dispute. In the event Landlord’s
and Tenant’s Architect are unable to agree, an independent third party Architect
shall be appointed by the parties’ respective Architects and such third-party
Architect shall determine whether such elements have been completed, which
determination shall be binding on Landlord and Tenant. Landlord and Tenant shall
share equally in the fees and expenses of such third party Architect. Promptly
after Landlord provides Tenant with the Substantial Completion Certificate and
completes all applicable Punch List Work for the Building, Landlord shall cause
the recordation of a Notice of Completion (as defined in Section 3093 of the
California Civil Code) with respect to Landlord’s Work in the Building.

 

4. Payment of Costs.

 

(a) Landlord’s Work. Except as otherwise expressly provided in this Workletter
(including, but not limited to, the cost allocations set forth in Schedules C-1
and C-2 attached hereto) or by mutual written agreement of Landlord and Tenant,
the cost of construction of Landlord’s Work shall be borne by Landlord at its
sole cost and expense, including any costs or cost increases incurred as a
result of Unavoidable Delays, governmental requirements or unanticipated
conditions, and any bonds, fees, penalties, assessments and costs associated
with meeting conditions imposed on the development of the Center by applicable
governmental agencies (such as, but not limited to, all of the fees and costs
imposed under Landlord’s Development Agreement with the City of South San
Francisco, except that Tenant shall be responsible for such fees to the extent
future fees and costs arise solely from or existing fees and costs are increased
solely as a result of Tenant’s Tenant Improvements and/or design or construction
changes proposed or requested by Tenant, or as otherwise mutually agreed by the
parties in writing, provided that Tenant shall not be responsible for any bonds,
fees, costs or assessments calculated on the basis of the number of vehicle
trips generated by the Center or the Building); provided, however, that
notwithstanding any other provisions of this Paragraph 4(a), to the extent the
Cost of Improvement relating to the construction of any item or component of
Landlord’s Work is increased as a result of any implemented Tenant Change
Request, the amount of the actual increase in the Cost of Improvement with
respect to such item or component shall be reimbursed by Tenant to Landlord in
cash (which reimbursement shall be paid within fifteen (15) days after written
demand by Landlord, accompanied by reasonable documentation of the increased
costs for which reimbursement is claimed) or, by mutual agreement of Landlord
and Tenant, may be deducted from Landlord’s maximum obligation under Paragraph
4(b) with respect to the cost of the Tenant Improvements.

 

(b) Tenant’s Work. Except as otherwise expressly provided in this Workletter
(including, but not limited to, the cost allocations set forth in Schedules C-1
and C-2 attached

 

C - 12



--------------------------------------------------------------------------------

hereto) or by mutual written agreement of Landlord and Tenant, the cost of
construction of the Tenant Improvements in the Building shall be borne by
Landlord up to a maximum contribution by Landlord equal to One Hundred and
No/100 Dollars ($100.00) times the square footage of the Building (measured in
accordance with Section 3.1(c) of the Lease) toward the Cost of Improvements for
such Tenant Improvements (the “Tenant Improvement Allowance”), less any
reduction in or charge against such sum pursuant to Paragraph 4(a) of this
Workletter. Tenant shall be responsible, at its sole cost and expense (except as
otherwise provided in Paragraph 2(e)(i) hereof), for payment of the entire Cost
of Improvements of the Tenant Improvements in the Building in excess of the
Tenant Improvement Allowance (if any such excess occurs) and for the entire cost
of any Tenant’s Work that is not part of the Tenant Improvements, including (but
not limited to), in each case, any costs or cost increases incurred as a result
of Unavoidable Delays, governmental requirements or unanticipated conditions,
but Tenant shall be entitled to utilize the entire Tenant Improvement Allowance
for the Building prior to being required to expend any of Tenant’s own funds on
an unreimbursed basis for such Tenant Improvements. The funding of the Tenant
Improvement Allowance for the Tenant Improvements shall be made in four (4)
equal monthly installments, beginning on the date Structural Completion is
achieved (the “Baseline Payment Schedule”) and continuing on the same day of
each successive calendar month; provided, however, that Landlord is willing to
provide earlier funding of all or any portion of the Tenant Improvement
Allowance, upon reasonable prior written request by Tenant, for uses reasonably
related to Tenant’s execution of contracts and payment of invoices related to
Tenant’s Work, conditional upon Tenant’s payment to Landlord of simple interest
at the rate of eight percent (8%) per annum from the date of each such advance
until the date the advanced funds would otherwise have become payable to Tenant
pursuant to the Baseline Payment Schedule, which interest shall be paid by
Tenant to Landlord in a lump sum for each respective advance on or before the
date the advanced funds would otherwise have become payable to Tenant pursuant
to the Baseline Payment Schedule.

 

(c) Notwithstanding the provisions of subparagraph (b) above, to the extent
Tenant has (and exercises) the right under the Master Agreement (as defined in
the Lease) to reallocate Tenant Improvement Allowance dollars to or from other
Buildings in the same Phase of the Center as the Building (i.e., other Phase I
Buildings or Phase II Buildings, as applicable), then the Tenant Improvement
Allowance available for the Building pursuant to this Workletter shall be deemed
to be increased or decreased accordingly, as the case may be.

 

(d) The Tenant Improvement Allowance described above assumes that (1) Tenant
will upgrade the construction of Tenant’s Work to an Importance Factor of 1.25;
(2) Tenant will, by Tenant Change Requests, request implementation of whatever
Building Shell changes are necessary to upgrade the construction of the Building
Shell to an Importance Factor of 1.25; and (3) Tenant, with respect to lab
buildings, will install a reasonable number of code-permitted chemical control
zones within any laboratory areas of the Building consistent with Tenant’s
particular use of areas, both to address Tenant’s functional program
requirements and to provide flexibility for future laboratory uses within the
Building. Tenant shall submit a preliminary control zone layout (with respect to
any laboratory space) for Landlord review and approval as part of the plan
submissions required under Paragraph 2(b) of this Workletter. Failure to install
such control zones within laboratory areas of the Building shall be grounds for
disapproval of Tenant’s plans by Landlord.

 

C - 13



--------------------------------------------------------------------------------

5. Tenant’s Work. Tenant shall construct and install in the Building the
Tenant’s Work, substantially in accordance with the Tenant’s Approved Plans or,
with respect to Tenant’s Work not otherwise shown on the Tenant’s Approved
Plans, substantially in accordance with plans and specifications prepared by
Tenant and approved in writing by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed). Tenant’s Work shall be performed
in accordance with, and shall in all respects be subject to, the terms and
conditions of the Lease (to the extent not inconsistent with this Workletter),
and shall also be subject to the following conditions:

 

(a) Contractor Requirements. The General Contractor engaged by Tenant for
Tenant’s Work, and any subcontractors, shall be duly licensed in California,
shall be experienced and reputable, and shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed. Tenant shall engage only union contractors for the construction of
Tenant’s Work and for the installation of Tenant’s fixtures and equipment in the
Building, and shall require all such contractors engaged by Tenant, and all of
their subcontractors, to use only union labor on or in connection with such
work.

 

(b) Costs and Expenses of Tenant’s Work. Subject to Landlord’s payment or
reimbursement obligations under Paragraph 4(b) hereof with respect to Landlord’s
share of the Cost of Improvements for the Tenant Improvements and to Tenant’s
right to use the entire Tenant Improvement Allowance for the Building prior to
being required to expend any of its own funds on an unreimbursed basis for
Tenant Improvements, Tenant shall promptly pay all costs and expenses arising
out of the performance of Tenant’s Work (including the costs of permits) and
shall furnish Landlord with evidence of payment within ten (10) business days
after written request by Landlord or its representatives. Tenant shall provide
Landlord with ten (10) days prior written notice before commencing any Tenant’s
Work. On completion of Tenant’s Work, Tenant shall deliver to Landlord a release
and unconditional lien waiver executed by each contractor, subcontractor and
materialman involved in the performance of Tenant’s Work or, in lieu of such
waiver(s), a bond sufficient in form and amount to effect a release of the lien
rights as to which no such waiver has been received in accordance with
applicable law.

 

(c) Tenant’s Indemnification. Tenant shall indemnify, defend and hold Landlord
harmless from all suits, claims, actions, losses, costs and expenses (including,
but not limited to, claims for workers’ compensation, attorneys’ fees and costs)
based on personal injury or property damage or contract claims (including, but
not limited to, claims for breach of warranty) to the extent arising from the
performance of Tenant’s Work. Tenant shall repair or replace (or, at Landlord’s
election, reimburse Landlord for the cost of repairing or replacing) any portion
of the Improvements and/or any of Landlord’s real or personal property or
equipment that is damaged, lost or destroyed in the course of or in connection
with the performance of Tenant’s Work.

 

(d) Insurance. Tenant’s contractors shall obtain and provide to Landlord
certificates evidencing workers’ compensation, public liability and property
damage insurance in amounts and forms and with responsible companies reasonably
selected or approved by Tenant, and Tenant shall provide to Landlord
certificates evidencing Tenant’s compliance with the insurance requirements of
Article 11 of the Lease (except to the extent any such requirements by their

 

C - 14



--------------------------------------------------------------------------------

terms are clearly relevant only after Tenant’s commencement of business
operations on the Premises).

 

(e) Rules and Regulations. To the extent applicable to the performance of
Tenant’s Work, Tenant and Tenant’s contractors shall comply with the site rules,
regulations and requirements set forth on Schedule 5(e). Landlord and its
project manager and General Contractor shall have the right to modify such
rules, regulations and requirements in any reasonable respect from time to time
during the course of construction, provided that copies of such modifications
shall be given to Tenant and Tenant’s contractors prior to the implementation
thereof and provided that no such modifications materially increase Tenant’s
obligations or materially diminish Tenant’s rights hereunder. Tenant’s agreement
with Tenant’s contractors shall require each contractor to provide daily cleanup
of the construction area to the extent that such cleanup is necessitated by the
performance of Tenant’s Work.

 

(f) Early Entry. Prior to the date of delivery of the Structural Completion
Certificate for the Building, Landlord shall permit entry of contractors into
the Building as contemplated in Section 2.2 of the Lease for the purposes of
performing Tenant’s Work, subject to satisfaction of the conditions set forth in
the Lease. During all periods when both parties are performing work on the
Property or in the Building, subject to the express provisions of this
paragraph, neither party shall unreasonably interfere with or delay the work of
the other party and/or its contractors, and both parties shall mutually
coordinate and cooperate with each other, and shall cause their respective
contractors to work in harmony with and to mutually coordinate and cooperate
with the other’s contractors, respectively, to minimize any interference or
delay by either party with respect to the other party’s work. Notwithstanding
the foregoing provisions, (i) prior to Landlord’s substantial completion of
curtainwall construction for the Building (the “Curtainwall Completion Date,”
which will occur subsequent to delivery of the Structural Completion
Certificate, as set forth in the Construction Schedule) (the “Landlord Priority
Period”), in the event of any irreconcilable conflict or interference between
the work of Landlord’s workers, mechanics and contractors and the work of
Tenant’s workers, mechanics and contractors, Landlord and Tenant shall resolve
such conflict or interference by a reasonable resequencing or rescheduling of
Tenant’s remaining work to avoid the conflict or interference; and (ii) after
the Landlord Priority Period, in the event of any irreconcilable conflict or
interference between the work of Landlord’s workers, mechanics and contractors
and the work of Tenant’s workers, mechanics and contractors, Landlord and Tenant
shall resolve such conflict or interference by a reasonable resequencing or
rescheduling of Landlord’s remaining work to avoid the conflict or interference.

 

(g) Risk of Loss. All materials, work, installations and decorations of any
nature brought onto or installed in the Building, by or at the direction of
Tenant or in connection with the performance of Tenant’s Work, prior to the Rent
Commencement Date shall be at Tenant’s risk, and neither Landlord nor any party
acting on Landlord’s behalf shall be responsible for any damage, loss or
destruction thereof, except to the extent caused by Landlord’s or its agents’,
employees’ or contractors’ negligence or willful misconduct.

 

(h) Condition of Work. Subject to any express warranties, limitations thereof or
other similar provisions contained elsewhere in this Workletter, in the Lease or
in the Master Agreement, all work performed by Landlord and Tenant shall be
performed in a good and

 

C - 15



--------------------------------------------------------------------------------

workmanlike manner, shall be free from defects in design, materials and
workmanship, and shall be completed in compliance with the applicable approved
plans in all material respects and in compliance with all applicable
governmental laws, ordinances, codes and regulations in force at the time such
work is completed. Without limiting the generality of the foregoing, (i)
Landlord shall be responsible for compliance of all Improvements designed and
constructed by Landlord with the requirements of the Americans with Disabilities
Act and all similar or related requirements pertaining to access by persons with
disabilities; (ii) Tenant shall be responsible for compliance of all
Improvements designed and constructed by Tenant with the requirements of the
Americans with Disabilities Act and all similar or related requirements
pertaining to access by persons with disabilities; and (iii) in the case of
Improvements constructed by Landlord at Tenant’s request and expense, such
Improvements shall be designed by Tenant and its Architect and compliance of
such Improvements with any design requirements under applicable laws (including,
without limitation, the Americans with Disabilities Act and all similar or
related requirements pertaining to access by persons with disabilities) shall be
the responsibility of Tenant and its Architect.

 

6. No Agency. Nothing contained in this Workletter shall make or constitute
Tenant as the agent of Landlord.

 

7. Survival. Without limiting any survival provisions which would otherwise be
implied or construed under applicable law, the provisions of Paragraph 5(c) and
Paragraph 8 of this Workletter shall survive the termination of the Lease with
respect to matters occurring prior to expiration of the Lease.

 

8. Landlord’s Indemnification. Landlord shall indemnify, defend and hold Tenant
harmless from all suits, claims, actions, losses, costs and expenses (including,
but not limited to, claims for workers’ compensation, attorneys’ fees and costs)
based on personal injury or property damage or contract claims (including, but
not limited to, claims for breach of warranty) to the extent arising from the
performance of Landlord’s Work. Landlord shall repair or replace (or, at
Tenant’s election, reimburse Tenant for the cost of repairing or replacing) any
portion of the Tenant Improvements and/or any of Tenant’s real or personal
property or equipment that is damaged, lost or destroyed as a result of the
negligence or willful misconduct of Landlord or its agents, employees or
contractors in the course of or in connection with the performance of Landlord’s
Work.

 

9. Miscellaneous. All references in this Workletter to a number of days shall be
construed to refer to calendar days, unless otherwise specified herein. In all
instances where Tenant’s or Landlord’s approval is required, if no written
notice of disapproval is given within the applicable time period, at the end of
that period Tenant or Landlord, as the case may be, shall be deemed to have
given approval (unless the provision requiring Tenant’s or Landlord’s approval
expressly states that non-response is deemed to be a disapproval or withdrawal
of the pending action or request, in which event such express statement shall be
controlling over the general statement set forth in this sentence) and the next
succeeding time period shall commence. If any item requiring approval is
disapproved by Tenant or Landlord in a timely manner (subject to any specific
timing requirements set forth in this Workletter or in the Construction
Schedule), the procedure for preparation of that item and approval shall be
repeated.

 

C - 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Workletter concurrently with
and as of the date of the Lease.

 

“Landlord”       “Tenant”

SLOUGH SSF, LLC, a Delaware limited liability company

     

GENENTECH, INC., a Delaware corporation

By:

 

Slough Estates USA Inc., a Delaware corporation, Its Manager

     

By:

               

Name:

                   

Its:

       

By:

                   

Name:

         

By:

       

Its:

         

Name:

                   

Its:

   

 

C - 17



--------------------------------------------------------------------------------

 

Schedule 5(e)

 

Site Rules, Regulations and Requirements

 

1. Project Site Rules & Safety Information, Britannia East Grand (BEG), HDCCO
Job No. 7142-00, August 26, 2004 (4 pages).

 

2. Hathaway Dinwiddie Construction Company, Injury and Illness Prevention
Program, Britannia East Grand (BEG) Project (see Index and cover page dated
December 19, 2000 attached).

 

C - 18



--------------------------------------------------------------------------------

LOGO [g36747logo2.jpg]

 

PROJECT SITE RULES & SAFETY INFORMATION

BRITANNIA EAST GRAND (BEG)

HDCCO Job No. 7142-00

August 26, 2004

   

 

Weekly Subcontractor Meeting:

 

Meetings will be held Wednesday, 10:00 a.m. at the site office trailer. At least
one (1) representative from each trade working shall attend.

 

Safety:

 

a)

A safe job is a productive job. Work together with HDCCO to make this a safe,
productive job. Safety is everyone’s responsibility.

 

b)

6:45 Daily Pretask Meeting. All subcontractor foreman to attend every morning at
6:45 am at the HDCCO trailer to discuss job specific safety issues, coordination
of deliveries and trades installation.

 

c)

Weekly General Safety Meetings will be held every Monday at 7:00 am at the HDCCO
field Office or other locations, to be determined. All subcontractors working on
site are required to attend.

 

d)

Keep all established fire lanes open.

 

e)

Safety Citations will be issued as necessary under the discretion of any
Hathaway Dinwiddie Construction Co. superintendent, foremen and/or safety
personnel. The first citation is a verbal warning, which includes but is not
limited to warnings issued at any meetings that subcontractors/trades attend;
the second citation is written to the unsafe worker and a copy is sent to their
office; and the third citation can result in mandatory removal from job site.
Safety violations include but are not limited to any item listed in this
document.

 

Safety citation protocol for elevated level work activities; excavations and
confined space work will differ from ground level work activities. The citation
process for these work areas is as follows: the first citation is written to the
unsafe worker and the second citation will result in mandatory removal from job
site.

 

Exemplary causes for safety citation issuance for above ground level work;

 

 

1.

No material, equipment, etc. will be thrown from the elevated levels.

 

 

2.

All guardrails and barriers will be in place at all times. If you take them down
to stock equipment/material, it is mandatory that you stand by the opening until
the activity is completed and it is your responsibility to reinstall the
guardrail and barrier properly.

 

 

3.

All floor and roof penetrations will be covered secured and stenciled reading,
“Opening Below, Do Not Remove”. If you must uncover an opening for work at that
area PLEASE Do not walk away from the opening before recovering.

 

 

4.

Where guard rails and/or barriers are not installed, you will be required to be
tied off working within ten feet of an opening or edge of the second floor,
third floor, roof and/or penthouse.

 

 

5.

Fall protection above 7.5 feet is required as set forth by CAL OSHA.

 

f)

Hard hats, reflected vests and clothing required for your construction
activities are required at all times on this project. Each
subcontractor/supplier is responsible for furnishing the hard hats and vests for
their workers.

 

g)

Hot Work - All Open Flame and Spark Causing Tools: Require a written “Hot Work
Permit” (see attached) issued by the HDCCO project superintendent. All work of
this nature must be scheduled in advance - before start of work. Each trade must
provide their own protection, fire extinguishers and fire watch, as necessary
following the required precautions check off list. (New or existing roof.)

 

C - 19



--------------------------------------------------------------------------------

h)

Smoking is not permitted in the new or existing building or on the roof. First
offense receives a warning; second is justification for removal from job.

 

i)

Report all injury accidents & non-injury incidents immediately. HDCCO protocol
and forms for reporting such incidents are found in HDCCO’s Injury and Illness
Prevention Program. Please Contact John Littlefield of HDCCO for this
information. All serious accidents require OSHA notification, as applicable.

 

j)

Catastrophic Events: In the Event of a catastrophic accident and/or event all
personnel must assemble at the North side of the HDCCO office trailer for a head
count.

 

k)

Subcontractor Safety Meetings: All Trades must submit a copy of their weekly
safety meeting minutes to HDCCO on a weekly basis.

 

l)

Site speed limit is 5 M.P.H.

 

m)

Clean-up: A clean site is a safe site! Do not allow debris to accumulate.
Subcontractors are responsible for their own debris box or off-haul unless
excluded form contract. Coordinate a specific area for collection/removal with
HDCCO superintendent. Fifty-five gallon drums marked “Trash” are for lunch-break
debris only. Citations will be issued as necessary.

 

n)

Temporary Lighting: Main corridors and open areas will be lit by HDCCO as
needed. Task lighting or any other additional lighting is each subcontractor’s
responsibility.

 

o)

Alcohol and Illegal drugs are strictly forbidden in and around the jobsite.
Anyone in possession or under the influence will be removed from the site
immediately. Further, be aware of the effects of legal, medicinal drugs that you
are using and do not work if its effects can potentially lead to an incident
(i.e. Medicines that cause drowsiness).

 

p)

Staging: Interior and exterior staging must be pre-scheduled with HDCCO.

 

q)

Concrete Cutting/Coring: Advise HDCCO 5 days prior to start of work. Submit
drawings for Structural, Engineering/Architectural approval, which show new
cutting/coring, with dimensions from column lines, finish floor, roof structure,
walls, and any existing openings or penetrations.

 

r)

Confined Space Entry: Subcontractors must notify HDCCO of all confined space
activities two (2) days prior to the actual work performed.

 

s)

All guard rails and barriers shall be in place at all times. If you take then
down to stock equipment and/or materials, it is mandatory that you “Stand-by”
until the activity is complete and guard rail and/or barriers are properly
reinstalled.

 

t)

All subcontractors working on site are to comply with owner, Federal, State &
local safety regulations.

 

u)

Oxygen/Acetylene Bottles. To be separated by 20 ft or 1 hour rated walls between
bottles when in storage.

 

v)

Fall Protection Awareness. Training in the use of proper fall protection and
anchor points is required.

 

w)

Gasoline to be stored in approved containers. General Industry Safety Orders:
Refueling with portable containers shall be done with approved safety type
containers equipped with an automatic closing cap and flame arrester.
Construction Safety Orders: Only approved containers and portable tanks shall be
used. Metal containers and portable tanks meeting the requirements of and
containing products authorized by Chapter 1, Title 49, of the Code of Federal
Regulations (DOT Regulations), shall be deemed to be acceptable.

 

R.F.I.’s:

Forward ail request for information (RFI’s) in writing to HDCCO field office.

 

Extra Work:

An HDCCO superintendent must sign all T & M tags daily or they will not be
honored. Special circumstances that do not allow for this will be handled on a
case-by-case basis. No extra work to be performed without HDCCO written
approval.

 

Long Lead Items:

Advise HDCCO one (1) week in advance of any key material or equipment delivery
date changes. Site deliveries must be made prior to 3:00 p.m.; please advise
your suppliers. HDCCO does not provide for use of a forklift for subcontractors
to off-loading materials; off-loading is each subcontractor’s responsibility.

 

C - 20



--------------------------------------------------------------------------------

On-site Facilities:

Power and phone connections are available. SBC connections and services, in
regard to subcontractor office trailers, are to be coordinated by
subcontractors. Coordinate trailer and storage location with HDCCO
superintendent.

 

Building Restrooms:

New or existing restrooms are not to be used. Chemical toilets will be
furnished. Women will be provided with separate facilities.

 

Inspections:

All inspections to be called by HDCCO. When scheduling inspections, please log
the confirmed inspection date on the Inspection Schedule located in the HDCCO
superintendent’s trailer. All permits and permit drawings are to remain in the
HDCCO superintendent’s trailer.

 

Plans/Specs:

No substitutions will be permitted without prior written approval from the
architect.

 

Daily Report:

Make a copy of your daily report on a daily basis and submit to a HDCCO
superintendent. Included in report shall be on site employee count and
activities, and your subcontractor’s activity. Also, include specific location
of work (i.e. referenced to gridlines, room numbers, corridors etc.)

 

Damage:

Each subcontractor will exercise caution not to damage the adjacent existing
buildings or new work by other trades. Advise HDCCO immediately of any damage to
your work or damage you may have caused.

 

Communication:

An “In Box” for subcontractors will be located in the HDCCO superintendent’s
field office. Please check your box on a daily basis. Also, subcontractor home
office will copy their field foreman on any pertinent communication they
receive.

 

4-Week Schedule:

HDCCO will provide 4-Week Rolling Schedule weekly. All subcontractors must
review, update and submit update to HDCCO on a weekly basis. The update should
be presented at the weekly subcontractor meeting.

 

Hazardous Material Disposal:

It is the responsibility of the contractor using the hazardous material to
properly remove it from the BEG site.

 

MSDS and Hazardous material Lists

Upon arriving on site, subcontractors must submit current (post 1989), job
specific MSDS for all materials to be used on BEG project. Subcontractors will
update and maintain a list of all hazardous material inventory sheets and submit
them to HDCCO as needed.

 

On-site Etiquette:

The owner, architect, general contractor, subcontractors, field staff, other
visitors and the general public will be on or around the site from time to time.
Advise your employees that “cat calls”, photographs and calendars of
questionable taste will not be permitted on this job. Instruct your employees
accordingly.

 

Walkman & Radios:

Walkman radios and traditional radios are prohibited on the BEG project site.

 

C - 21



--------------------------------------------------------------------------------

Stocking:

Subcontractors must schedule stocking of materials and equipment two (2) weeks
in advance of moving into building/site. Material deliveries will be coordinated
and scheduled with John Littlefield of HDCCO.

 

Rooftop Protocol:

Only workers with official business are allowed on the roof. All rooftop storage
must be coordinated with HDCCO prior to stocking material. All material on the
project roof-top shall be secured to roof top so, in the event of high velocity
winds, the material will not blow off roof. (Applicable for existing or new
roofs)

 

Parking On-site:

As the Subcontractors mobilize on site, HDCCO will direct the subcontractor
where to park. It will be the responsibility of each subcontractor to keep his
employees parked within the designated area. Construction personnel not parking
in the designated area will be towed at their expense.

 

Visitors:

All visitors are to sign in at the HDCCO jobsite trailer and are to be escorted
onto the site by an HDCCO employee. If visitors do not have vests and/or
hardhats HDCCO will provide these items for the time period they are on the
site.

 

Man Lift/Material Lift:

All material and equipment to be hoisted will be prescheduled with HDCCO and
adhere to the schedule date and time or will be back-charged.

 

Crane Picks:

All material and equipment to be hoisted will be prescheduled with HDCCO and
adhere to the schedule date and time or will be back-charged. Subcontractors
using crane must warn and coordinate with all trades that will be working in and
around the “Crane Work Zone” (i.e. the 360 degree area that can potentially be
reached by the crane).

 

BCDC Line:

No construction activities, equipment or personnel are allowed on the Bay side
of the staked BCDC line at the BEG project.

 

BEG Storm Water Pollution Prevention Plan (SWPPP)

All subcontractors are to read and abide by the BEG SWPPP. A copy of the BEG
SWPPP package is available in the jobsite trailer.

 

All construction personnel working on this project are required to read and
understand the Site Rules and will sign the attached acknowledgement sheet.

 

C - 22



--------------------------------------------------------------------------------

 

HATHAWAY DINWIDDIE CONSTRUCTION COMPANY

INJURY AND ILLNESS PREVENTION PROGRAM

BRITANNIA EAST GRAND (BEG) PROJECT

INDEX

 

SECTION 1

  

SITE SAFETY PREFACE

SECTION II

  

SAFETY AND HEALTH POLICY

SECTION III

  

SAFETY RESPONSIBILITIES

SECTION IV

  

EMERGENCY PLAN

    

A.     EMERGENCY PREPARATION PLAN

    

B.     EMERGENCY MEDICAL SERVICES PLAN

    

C.     FIRE PREVENTION, EMERGENCY EVACUATION & FIRE PROTECTION

    

D.     EMERGENCY MEDICAL TREATMENT PROCEDURES

SECTION V

  

JOB HAZARD

    

A.     JOB HAZARD ANALYSIS

    

B.     JOB HAZARD ANALYSIS FORM

SECTION VI

  

SAFETY OPERATING PROCEDURES

SECTION VII

  

MATERIAL SAFETY DATA SHEET

SECTION VIII

  

CODE OF SAFE PRACTICES

SECTION IX

  

POLICY CONCERNING HARASSMENT

SECTION X

  

SUBSTANCE ABUSE POLICY

SECTION XI

  

EMPLOYEE TRAINING

SECTION XII

  

JOBSITE SAFETY INSPECTION

SECTION XIII

  

SITE SAFETY INSPECTION REVIEW FORM

SECTION XIV

  

SAFETY CITATIONS

SECTION XV

  

ACCIDENT REPORTING

APPENDIX 1

  

SITE HEALTH & SAFETY PLAN for BEG by GREEN ENVIRONMENTAL

APPENDIX 2

  

SITE SPECIFIC TO LEAD FOUND ON BEG SITE

APPENDIX 3

  

ASBESTOS HAZARD DUST MITIGATION FOR BEG SITE

 

C - 23



--------------------------------------------------------------------------------

Hathaway Dinwiddie Construction Company

 

SITE SAFETY PREFACE

 

To:

  

All Hathaway Dinwiddie Superintendents, Project Managers, Subcontractor Foremen
and all Site Personnel

Re:

  

Britannia Oyster Point Project

HDCC Job No. 7125

Date:

  

December 19, 2000

 

You are charged with the direct responsibility of conducting your operations in
a manner that will provide safe working conditions for all employees who will be
working at the Britannia Oyster Point Project.

 

To help you in the discharge of this most important duty, we have prepared this
Safety Program. It is not intended to be a comprehensive encyclopedia of safety.
However, it does provide you will basic information necessary to comply with all
Federal, State and Local requirements.

 

Please give us your best effort in helping us compile a safety record second to
none. Should you have any question regarding specifics of our safety program or
suggestions for improvements, please contact the Safety Director or General
Superintendent.

 

Very truly yours,

HATHAWAY DINWIDDIE CONSTRUCTION COMPANY

Greg Cosko

President

GC/sh

attachments

 

C - 24



--------------------------------------------------------------------------------

 

Schedule C-1 to Workletter

 

BUILDING 5/6 SHELL

 

The “Building Shell” as defined in the Workletter to which this Schedule C-1 is
attached shall consist of the following:

 

Building envelope and waterproofing (the Building “shell”), except as
specifically indicated as being included in Tenant Improvements under Schedule
C-2, including: reinforced grade beam foundation on auger cast concrete piles;
ground floor to be a reinforced concrete slab supported by auger cast concrete
piles; elevated floors to have a metal decking with concrete topping slab; roof
structure to be metal deck with concrete topping slab, and to include a
mechanical penthouse; roof membrane to be built-up system, with rigid
insulation, flashing and sealants; building structural framing to consist of
steel beams, girders, columns with a non-bearing exterior curtain wall; seismic
system utilizing steel braced frames; roof live load to be 20 PSF with 75 PSF in
all areas within the roofscreen and 100 PSF in the mechanical penthouse
(roofscreen and mechanical penthouse are non-reducible); floor to floor heights
of 17 feet, all floors

 

All other structural work except that driven specifically by Tenant Improvements
programming (e.g., interior masonry walls)

 

Floor designed for 100 PSF uniform live load capacity (reducible as allowed by
code)

 

Main Building entrance(s)

 

Building code required primary structure fireproofing

 

Building code required stairs

 

Pit and jack for one elevator

 

Exterior hardscape and landscape, except as specifically indicated as included
in Tenant Improvements under Schedule C-2

 

Polyethylene vapor barrier under grade level slab

 

Site underground water, fire, storm and sanitary service to 5 feet outside
Building line

 

Building storm and overflow drainage systems

 

Site underground conduits for “normal” electrical and communications, terminated
within the Building

 

Electrical utility pad and transformer, primary service conduits terminated at
building switchgear location for TI-provided electrical service

 

Gas service up to exterior meter location at Building (but not including meter)

 

Wet fire protection (risers, loops, branches and heads), evenly distributed for
“ordinary hazard” occupancy

 

Schedule C-1 – Page 1 of 2



--------------------------------------------------------------------------------

Shell design and permitting fees, except as specifically included in Tenant
Improvements under Schedule C-2

 

Vented deck at upper floors

 

Temporary project fencing

 

Construction lift for contractor safety, access and stocking of materials (split
with TI – 50%)

 

Underslab sanitary waste main trunk line (split with TI – 50%; branch
distribution by TI)

 

Schedule C-1 – Page 2of 2



--------------------------------------------------------------------------------

 

Schedule C-2 to Workletter

 

BUILDING 5/6 TENANT IMPROVEMENTS

 

The “Tenant Improvements” as defined in the Workletter to which this Schedule
C-2 is attached will include, but not necessarily be limited to, the following:

 

All tenant construction, design fees, fixtures, furnishings, etc. to support
tenant operations, including use space, offices, lobbies, circulation, restrooms
and all other features not specifically indicated as part of the Building Shell
in Schedule C-1

 

Service yard foundations, structure, enclosure and waterproofing. This area
includes emergency generator enclosures, chemical storage enclosures, trash
enclosures and recessed loading dock. Any service area that is included in the
area (square footage) calculation for the Building, and upon which rent is
therefore paid by Tenant, will not fall under this service yard definition for
purposes of this schedule. [1]

 

Shipping/receiving/dock equipment and bollards [1]

 

Exterior Building skin modifications to support TI systems (e.g., louvers for
HVAC accommodation) [2]

 

Outdoor lounge and eating area [2]

 

Topical emission barriers on slabs, if required

 

Slab depressions for special finishes or special uses [2]

 

Enhancement of structure for live loading above 100 PSF or vibration control
criteria [2]

 

Modification of structure for openings at floors and roof [2]

 

Modification or repair of structure fireproofing required by TI construction

 

All minor support structures for ducts, conduits, pipes, etc.

 

Stair enclosures, handrails and guardrails

 

Stair penthouse, if required [1]

 

Exterior wall insulation

 

Firesafing at floor decks, exterior walls and interior openings

 

Custom doors

 

Security or other upgrades to exterior doors

 

Wallboard capture trim at exterior window wall

 

Visual screens and supporting structures/platforms/sleepers, etc. for rooftop
equipment, ducts, plumbing, electrical, etc. [1]

 

Schedule C-2 – Page 1of 3



--------------------------------------------------------------------------------

Roof patching for all penetrations relating to Tenant Improvements

 

Skylights, if used, including curbs, roof patching, etc.

 

Elevator cab and equipment, except for one pit and jack. Additional elevators by
Tenant.

 

Shaft walls or other fire separations required for vertical openings (stairs,
elevators) or control zones

 

Distribution/laterals from sanitary waste main trunk line (main trunk line split
with shell 50%) [3]

 

All underground lab waste plumbing and related systems and fixtures, if required
[3]

 

Gas meter and piping from gas meter to Building [3]

 

Modifications/enhancements to wet fire protection systems required by TI design

 

Fire alarm, signal and security systems

 

All secondary electrical service for Tenant demand loads, including main service
disconnect, Tenant meter section and distribution panels

 

Standby electrical generator, if required

 

All electrical communications wire and service not specifically included in
Building Shell

 

All TI design fees and reimbursables

 

All other “soft” costs, including TI permit/development fees, utility capacity
or connection charges, etc.

 

Landlord-provided oversight of TI activities

 

All testing and inspection of TI construction

 

Builders risk insurance for TI construction

 

All general contractor preconstruction services costs related to TI construction

 

Construction lift for contractor safety, access and stocking of materials (split
with shell – 50%)

 

“Tenant Improvements” shall not include the design and/or construction of
infrastructure, landscaping or other site improvements unless specifically
requested by Tenant or as a result of Tenant Improvements or Tenant’s requested
modifications to existing plans.

 

Elements shown in bold and underlined will be implemented in accordance with
Page 3 of this Schedule C-2 and charged against the Tenant Improvement
Allowance.

 

Schedule C-2 – Page 2 of 3



--------------------------------------------------------------------------------

 

IMPLEMENTATION SCENARIOS FOR WORK CONSTRUCTED BY LANDLORD ON BEHALF OF TENANT AT
TENANT’S EXPENSE

 

Scenario

No.

--------------------------------------------------------------------------------

 

Programming and/or
Preliminary Design
Requirements

--------------------------------------------------------------------------------

  

Architect/Engineer of
Record

--------------------------------------------------------------------------------

  

Contractor of Record /
Contract Relationship

--------------------------------------------------------------------------------

  

Coordination
Responsibility

--------------------------------------------------------------------------------

  

Examples

--------------------------------------------------------------------------------

1

 

Landlord design

included as part of

shell documents and

construction

  

Landlord designteam

  

Landlord Contractor

under the main

Shell contract or

change order to

main Shell contract

  

Landlord team

  

Service yard,

loading dock area,

roof screens, etc.

2

 

Tenant provides

program or design

requirements and/or

schematic design

information

  

Landlord design

team takes info

provided by Tenant

team and

incorporates it into

the shell documents

  

Landlord Contractor

via change order to

main Shell contract

  

Tenant team

responsible for

coordination of

work with Landlord

Contractor

  

TI required slab

depressions

3

 

Tenant provides full

design and

construction

documents.

  

Tenant design team

  

Landlord Contractor

under a separate

contract

withLandlord to

specifically address

these conditions

  

Tenant team

responsible for

coordination of

work with Landlord

Contractor

  

Underslab plumbing

 

Schedule C-2 – Page 3 of 3



--------------------------------------------------------------------------------

 

EXHIBIT D

 

CONSTRUCTION SCHEDULE

 

EXHIBIT D TO BUILDING LEASE



--------------------------------------------------------------------------------

 

EXHIBIT E

 

ACKNOWLEDGMENT OF RENT COMMENCEMENT DATE

 

This Acknowledgment is executed as of                             ,
            , by SLOUGH SSF, LLC, a Delaware limited liability company
(“Landlord”), and GENENTECH, INC., a Delaware corporation (“Tenant”), pursuant
to Section 2.4 of the Building 5/6 Lease dated                     , 2004
between Landlord and Tenant (the “Lease”) covering premises referred to by the
parties as Building 5/6 and located at 475 East Grand Avenue, South San
Francisco, CA 94080 (the “Premises”).

 

Landlord and Tenant hereby acknowledge and agree as follows:

 

1. The Rent Commencement Date under the Lease is                             ,
            ; a copy of the minimum rent schedule in effect as of that date
under the Lease is attached hereto.

 

2. The termination date under the Lease (to the extent determinable at this
time) shall be                             ,             , subject to any
applicable provisions of the Lease for extension or early termination thereof.

 

3. The square footage of the Premises, as finally designed and built, measured
in accordance with Section 3.1(c) of the Lease, is                      square
feet.

 

4. Tenant accepts the Premises and acknowledges the satisfactory completion of
all Improvements therein required to be made by Landlord, subject only to (a)
any applicable “punch list” or similar procedures specifically provided under
the Lease or under the Workletter governing such work, and (b) Landlord’s
obligations, warranties and representations set forth in Sections 4.2, 4.3 and
4.4 of the Lease.

 

EXECUTED as of the date first set forth above.

 

“Landlord”       “Tenant”

SLOUGH SSF, LLC, a Delaware limited liability company

     

GENENTECH, INC., a Delaware corporation

By:

 

Slough Estates USA Inc., a Delaware corporation, Its Manager

     

By:

               

Name:

                   

Its:

       

By:

                   

Name:

                   

Its:

               

 

EXHIBIT E TO BUILDING LEASE



--------------------------------------------------------------------------------

 

EXHIBIT F

 

BRITANNIA EAST GRAND PROPERTY MANAGEMENT OBJECTIVES & RESPONSIBILITIES

 

BRITANNIA EAST GRAND PROPERTY MANAGEMENT OBJECTIVES & RESPONSIBILITIES

 

1.

Genentech Responsibilities:

 

 

•

 

GNE and Slough recognize that there will be a fair amount of coordination
required to transition the Project over from “construction” to “completion”
status. Due to the staggered delivery of Buildings within each of Phase I and
II, there may be periods of time where it is more practical for Slough to
maintain certain elements of the project which would otherwise be controlled and
maintained directly (and paid for) by GNE. GNE would therefore reimburse Slough
for these costs. All transition issues shall be handled (a) pursuant to
Genentech’s EPG-11 standards, which has been provided to Landlord prior to the
execution of this Lease and is incorporated herein by reference, to the extent
such standards are applicable, and (b) by good faith negotiation and written
agreement of the parties regarding all other transition matters.

 

 

•

 

Without limiting the general scope of GNE’s responsibility for maintenance of
Aboveground Structures pursuant to the Lease, GNE responsibilities shall
specifically include, with respect to Parking Structure A and Parking Structure
B, when completed, parking garage cleaning, parking lot maintenance, striping
and curb painting.

 

2.

Slough Responsibilities:

 

 

•

 

Slough shall immediately respond to and complete emergency repairs on a 24/7,
365 day a year basis. Costs for emergency repairs, as for other maintenance and
repair items, shall be handled in accordance with the Lease.

 

 

•

 

GNE has specific landscape requirements due to FDA regulations. GNE and Slough
will need to discuss implications to landscape plan (i.e. materials, species,
etc.). GNE will be responsible for the cost of “upgrades” to existing landscape
plan due to compliance with GNE EPG 55, which has been provided to Slough prior
to the date of this Lease and is incorporated herein by reference.

 

 

•

 

Slough will receive at least 3 competitive bids for Slough’s maintenance
services. If Slough does not select the lowest bidder, Slough must explain the
reasons for an alternative selection to Genentech. To the extent provided in the
Lease, this requirement is excused in emergency situations.

 

EXHIBIT F TO BUILDING LEASE



--------------------------------------------------------------------------------

3.

Frequency & Standard of GNE-performed Maintenance:

 

 

•

 

GNE will keep the Buildings and other portions of the Project for which GNE is
responsible maintained in a first-class condition consistent with other office,
research and development parks of similar quality. Without limiting the
generality of the foregoing, the following specific requirements will apply.

 

 

•

 

Slough has a standard of maintenance which it employs on a regularly scheduled
basis under “normal operating conditions”. For reference, the following is a
list of maintenance activities and inspections performed at Slough’s recently
completed, Britannia Oyster Point project.

 

Site Reviews, Inspections, and Maintenance

--------------------------------------------------------------------------------

   Frequency


--------------------------------------------------------------------------------

Roofs Inspections/Review

   Bi-Annual

Exterior Walls Inspections/Review

   Quarterly

Landscape Maintenance

   Bi-Monthly

Fountain(s) Maintenance/Review

   Quarterly

Balconies Inspections/Review

   Bi-Annual

Parking Lot Maintenance

   Weekly

Loading Docks Maintenance

   Weekly

Garage(s) Maintenance

   Monthly

Exterior Doors Inspections/Review

   Quarterly

Electrical Rooms Inspections/Review

   Quarterly

 

 

•

 

Frequency of inspections/reviews and maintenance does not necessarily have to be
consistent with above but must be reasonable and approved by Slough.

 

 

•

 

GNE shall produce an annual site/maintenance report covering all GNE
responsibilities for the Property. The report shall summarize GNE’s management
and maintenance activities over the course of the year, including inspection
reports, photos, recommendations by vendors/consultants, improvement plans or
programs. Slough and GNE will confer reasonably and in good faith from time to
time to agree in more detail upon the form and substance of the annual report.

 

 

•

 

Slough must reserve its right as owner of the Property to enter and inspect and
verify property condition and maintenance. Slough will coordinate any such entry
and inspection with Genentech’s Facilities Manager, and will comply with
Genentech Security protocol. Genentech will cooperate with Slough to provide all
required access so that Slough can properly discharge its obligations.

 

 

•

 

Slough understands and acknowledges that it is critical to coordinate all
maintenance, repair and construction activities through Genentech so as to avoid
any utility interruption to Genentech

 

EXHIBIT F TO BUILDING LEASE



--------------------------------------------------------------------------------

 

EXHIBIT G

 

SSF LANDSCAPING CONSIDERATIONS AND PRACTICES

 

ENGINEERING PRACTICE

 

1EP-G55

  

SSF

  

Landscaping Considerations and Practices

       

Revision No.

  

0.0

              

Approved By:

 

Revision Date:

   06/16/2003     

 

1.0

Purpose

 

The purpose of this Engineering Practice (EP) is to provide guidelines and
recommendations for landscaping practices and maintenance at Genentech SSF
campus. This EP is a component of the Integrated Pest Management Program (IPM).

 

2.0

General

 

The Genentech South San Francisco Campus, herein referred to as SSF, occurs in
an extreme microclimate within Zone 17 described on page 48 of the 2001 version
of the Sunset Western Garden Book. The microclimate at the Genentech SSF Campus,
within the larger Zone 17, consists of cooler than average temperatures,
stronger than average winds, and heavy coastal fog compared to the surrounding
Zone 17 area. The SSF Campus located at Point San Bruno has steeply sloped
bluffs through the center of campus, along the southern half of its bay frontage
and along the southerly edge of campus, leading to the Wind Chimes hillside.

 

These combinations of extremes in microclimate and steep slopes require special
consideration in the design and maintenance of landscaping at SSF. These special
considerations and practices are described within this Engineering Practices
Document (EP) for the SSF landscaping.

 

3.0

Landscaping Considerations and Practice

 

Plant material selection and mulch types shall be in accordance with pest
control policy guidelines with exceptions defined as follows:

 

 

1.

Near Building Zone (to 30’ away):

 

 

A.

Slopes less than 3:1 (3 horizontal to 1 vertical) shall be designed with in
accordance with plants recommended herein for pest control.

 

 

B.

Exception: Steep slopes equal to or greater than 3:1 shall have plant selection
and mulch which provide slope stabilization and erosion control, while also
providing pest control to the best level possible.

 

 

2.

Outlying zone (farther than 30’ from buildings):

 

 

A.

Slopes less than 3:1 within the Outlying Zone represent a significant portion of
Genentech’s SSF Campus. Landscaping shall be designed with in accordance with
plants recommended herein for pest control. Exception: The use of wide spreading
shrubs and groundcovers may be considered on a site-by-site basis. Example: The
landscape designs of parking lots are often large and distant from manufacturing
buildings and may contain deviations from the

 

Genentech, Inc.

  Page 1 of 5     

 

EXHIBIT G TO BUILDING LEASE



--------------------------------------------------------------------------------

EP-Yxx Engineering Practice Title

  Revision Number: 0.0

 

 

pest control requirements. Note: The BCDC Trail zone falls outside of the GMP
area as outlined in the Pest Control procedures.

 

 

B.

Exception: Steep slopes equal to or greater than 3:1 shall have plant selection
and mulch, which provide slope stabilization and erosion control, while also
providing pest control to the best level possible. The use of wide spreading
shrubs and groundcovers may be considered on a site-by-site basis.

 

Ornamental rock groundcover or crushed gravel track fines (l/4”by dust), shrubs
and groundcovers that do not provide slope stabilization and erosion control
shall not be used when possible.

 

 

3.1.

Selection of Shrub Varieties

 

 

•

 

In general, select shrub varieties that are vase-shaped, and open at the base,
except as noted in the Zones described above, and as further described below.
Such plants can be easily cleaned around, and are easily inspected by pest
control providers.

 

 

•

 

Shrubs and bushes that are globular in form, or that form cavernous formations
should be avoided completely. Cavernous vegetation provides harborage to many
different insect, mammal (rodents, feral cats, etc.), bird, amphibian, or
reptile pests. Such style vegetation also acts as a trap for windblown trash,
which in turn may provide food or nesting resources for pests, act as breeding
sources for flies, and attract ants.

 

 

•

 

Globular shrubs also are more difficult for landscape maintenance personnel to
access and clean thoroughly.

 

 

•

 

Steep slopes (3:1 and steeper) described in the preface, and at steep slopes
(3:1 and steeper) created by sharp changes in elevation between buildings, at
changes in building floor elevations and at steep slopes at truck docks, require
slope stabilization and erosion control plant material selection. Where possible
the site design shall avoid steep slopes (3:1 and steeper). Where steep slopes
(3:1 and steeper) are unavoidable selection of plant material may deviate from
the requirement for widely spaced vase shaped plants, if necessary to promote
slope stabilization and erosion control.

 

 

3.2.

Selection of Ground Cover Materials

 

 

•

 

Creeping ivy style ground covers are discouraged for the same reasons as
provided above for shrubs, except as noted in the Zones described above, and as
further described below.

 

 

•

 

Climbing ivy is particularly to be avoided, because it provides direct access
for rodents and insects to harbor up on walls, gain access to roof areas, and be
more directly connected to window wells, etc. Additionally, growing shoots of

 

Genentech, Inc.

  Page 2 of 5     

 

EXHIBIT G TO BUILDING LEASE



--------------------------------------------------------------------------------

EP-Yxx Engineering Practice Title

  Revision Number: 0.0

 

 

  climbing ivy often can penetrate mortar and create additional openings for
small pests.

 

 

•

 

Where ground cover material is necessary, consider turf, ornamental rock
coverings, crushed gravel (l/4”x dust), or combinations of rocks, turf, and wide
spacing among shrubs and grasses. At steep slopes (3:1 and greater) ornamental
rock or crushed gravel groundcovers that do not provide slope stabilization and
erosion control should not be used.

 

 

•

 

Slope Stabilization and Erosion Control groundcover plant selection may vary at
steep slopes (3:1 and steeper) described in the preface, and at steep slopes
(3:1 and steeper) created by sharp changes in elevation between buildings, at
changes in building floor elevations and at steep slopes at truck docks, for
example. Where possible the site design shall avoid steep slopes (3:1 and
steeper). Where steep slopes (3:1 and steeper) are unavoidable selection of
groundcover plant material may deviate from the requirement for none ivy style
ground cover plants, if necessary to promote slope stabilization and erosion
control. Groundcovers, which spread and root along their runners, are often
excellent for use in slope stabilization and erosion control.

 

 

3.3.

Selection and Placement of Trees

 

 

•

 

Fruit and berry- bearing tree varieties should be avoided. Such trees attract
ants, bees, wasps, birds, flies, and rodents. Fruit drop also provides some
pests (e.g., fruit flies) with a breeding medium.

 

 

•

 

Tree varieties that form dense foliage should be avoided for reasons similar to
those provided above for shrubs. Additionally, starlings, sparrows and other
bird pests gravitate towards dense tree vegetation for year-round nesting.

 

 

•

 

Trees should be planted far enough away from building exteriors to avoid
creating pest highways to walls or rooftops (e.g., plant trees from buildings at
a greater distance than the expected radius of the mature tree).

 

 

•

 

All tree branches should be kept pruned back from buildings by a minimum of 1
meter, and preferably 2 meters.

 

 

•

 

All trees should be monitored on a regular basis (e.g, monthly) for potential
pest populations existing in, or on, the tree. Such pests may at a later time
disperse into nearby buildings.

 

 

3.4.

Mulching Practices

 

 

•

 

The practice of adding mulch as a landscaping material around commercial
buildings increases the population of invertebrates in or beneath the mulch.
Mulch has benefits (moisture retention, decreasing soil loss, etc) but must be
used selectively on the SSF Campus.

 

Genentech, Inc.

  Page 3 of 5     

 

EXHIBIT G TO BUILDING LEASE



--------------------------------------------------------------------------------

EP-Yxx Engineering Practice Title

  Revision Number: 0.0

 

 

•

 

Do not deep-mulch, (> than 2 inches (2.5-cm) at installation, and 1 inch (1.25-
cm) after 60 days). Deep mulching is often used in residential neighborhoods,
but the deeper the mulch, the larger the number of invertebrates that will live
within the mulch. After the first year following initial installation of
landscaping, mulch should be kept to about a 1.0-cm (3/4”) thickness and
replenished as needed to this depth (i.e., as compared to deep mulching and
replenishing less often). Within the Near Building Zone and where landscapes
have matured beyond the first year following initial installation, and when
mulch has broken down into the topsoil, refrain from adding additional mulch.

 

 

•

 

Inorganic mulch materials (e.g., crushed rock materials) are preferred.

 

 

•

 

Little differences exist relative to pest issues between selecting pine mulches
and hardwood chipped mulch materials.

 

 

•

 

Mulching around tree trunks should also be kept to a minimum. Heavy mulching not
only increases the invertebrate’s pest load to the immediate areas of the trees;
it may also contribute to the premature death of some tree species.

 

 

•

 

Extensive, deep wide scale mulching is not “healthy” for building landscapes
that must be hyper sensitive to pest pressures.

 

 

3.5.

Vegetation Free Zones

 

It is important to maintain a vegetation free zone of approximately 46-cm (18”)
around all buildings-but particularly around the GMP facilities. This space
allows for various pest control providers and exterior ground personnel to
inspect and maintain the area. A vegetation free zone also reduces the pest
pressure dramatically on the exterior of a building. Vegetation free zones can
be created using crushed inorganic materials (many types), or by using
Decorative gravel (1/4” x Dust). Decorative gravel should measure about a 2 cm
in diameter (although, larger gravel can be used if rock throwing hazards are
not present). The depth of the gravel can be 5-8 cm, which will sufficiently
prevent most unwanted weed growth. If shallower depths are desired, pervious
weed barrier fabrics can be installed beneath the gravel.

 

 

3.6.

Exterior Foundation Grades

 

Soil grades next to buildings should be sloped away from all foundations if
possible to channel water away from the buildings. Otherwise, moisture loving
insects and other arthropods will congregate directly next to doors, expansion
joints, and foundation cracks, increasing the likelihood of periodical pest
entry to sensitive areas or buildings.

 

 

3.7.

Landscaping as it Relates to Cigarette Debris

 

Genentech, Inc.

  Page 4 of 5     

 

EXHIBIT G TO BUILDING LEASE



--------------------------------------------------------------------------------

EP-Yxx Engineering Practice Title

  Revision Number: 0.0

 

Cigarette butts must be disposed of properly, therefore adequate receptacles and
ash urns should be present and shall be maintained properly. Additional signage
may be required.

 

 

3.8.

Minimum Considerations for non-GMP Buildings

 

GMP buildings require a higher exterior standard relative to landscaping than
non-GMP buildings. However, the above recommendations will reduce campus-wide
pest pressures on all buildings regardless of their manufacturing status. For
example, a non-GMP building where the exterior perimeter vegetation is not
maintained properly, can affect a GMP building nearby, or even a block away.
Nevertheless for practical considerations, the following might be considered
“minimum considerations” for non-GMP buildings:

 

 

•

 

Vegetation free zone of 46 cm.

 

 

•

 

No climbing ivy.

 

 

•

 

No fruit trees

 

 

•

 

Minimum use of cavernous style plantings or creeping ground cover style
landscaping, except as previously described by Zone and steepness of slope.

 

 

•

 

Tree branches not allowed to touch roof areas.

 

 

•

 

Mulch

 

 

•

 

Cigarettes

 

 

4.0

Revision History

 

Date

--------------------------------------------------------------------------------

  

Rev.#

--------------------------------------------------------------------------------

  

Author

--------------------------------------------------------------------------------

  

Revision Description

--------------------------------------------------------------------------------

06/16/03

  

0.0

  

Scott Fortlage

  

To provide guidelines and recommendations for landscaping practices and
maintenance at Genentech SSF campus

 

Genentech, Inc.

  Page 5 of 5     

 

EXHIBIT G TO BUILDING LEASE



--------------------------------------------------------------------------------

 

SCHEDULE 1(f)

 

METHODOLOGY FOR DETERMINING

BUILDING BASELINE COST

 

Following is a proposed methodology for determining the incremental cost of the
Landlord’s shell components for changes on Phase II buildings, per Master Lease
Agreement paragraph 1(f):

 

1. Identify all building components impacted by the change. See attached matrix
for example of potential components.

 

2. Determine the increased quantity of each building component between the
baseline building and any change. Two conditions may exist in this quantity
calculation:

 

a. Straightforward material calculation.

 

b. Interpreted calculation - Using Building 4 and/or other mutually agreeable
baseline building from Phase I (except foundation systems), an extrapolation of
the increases will be made from the original design in Phase I to the new design
in Phase II.

 

3. As part of procurement, unit prices for the affected building components will
be obtained.

 

4. At the time of bid and/or GMP establishment, unit prices will be applied to
the quantities determined in Item 2 above. The increment then is established
through arithmetic means. Additionally, applicable overhead items, including
impact on schedule and associated management costs, will be applied.

 

5. Based on the above items, a total incremental cost will be calculated and
submitted to Genentech for payment. Per paragraph 1(f) of the Master Lease
Agreement, it is assumed that payment will be made to Slough by Genentech rather
than rentalizing the increment.

 

SCHEDULE 1(f), TO MASTER LEASE AGREEMENT

METHODOLOGY FOR DETERMINING BUILDING BASELINE COSTS, PAGE 1



--------------------------------------------------------------------------------

BRITANNIA EAST GRAND

Components Impacted by [insert change description]

 

Calculation Matrix (DRAFT)

9/28/04

 

DIVISION / ITEM*

--------------------------------------------------------------------------------

   QUANTITY


--------------------------------------------------------------------------------

  

UNIT

--------------------------------------------------------------------------------

  

UNIT PRICE

--------------------------------------------------------------------------------

   EXTENSION


--------------------------------------------------------------------------------

Concrete (all of Division 3)

                     

Piles

       

EA or LF

           

Foundation (added concrete at brace bases)

       

CU YD

           

Deck fill (if required for fire resistance reqt.)

       

CU YD

           

Structural Steel (05120)

                     

Steel - columns

       

TN

           

Steel - connections

       

TN

           

Steel - braces

       

TN

           

Steel - miscellaneous weight increase (#/sf)

       

TN

           

Stairs (05510)

                     

Stair runs

       

LF

           

Curtainwall (08900)

                     

Glass & Glazing

       

SF

           

GFRC

       

SF

           

Increase mullion size due to additional span

       

EA

           

Window Washing Equipment (11160)

                     

Additional provisions if required

       

EA

           

Elevator

                     

Credit for jack if traction elevator required

       

EA

           

Elevator overrun if traction elevator required

       

EA

           

Plumbing & Fire Protection (15300 & 15400)

                     

RWL/OF risers

       

LF

           

FP risers

       

LF

           

Other FP system features (if req’d for high-rise)

       

EA

           

Other

                     

Other construction components not yet identified

                     

General Conditions (if any impact)

                     

Fee

                     

Insurance

                     

Contingencies

                     

INCREMENTAL & ADDITIONAL CONSTRUCTION COST

             $ 0

Non-Construction Cost Items

                     

Design Fees

                     

Plan Review / Permit Fees

                     

Testing/inspection increment (if any)

                     

Builders Risk Insurance increment

                     

Project Management Fees (if applicable)

                     

Interest Expenses on increased cost

                     

INCREMENTAL & ADDITIONAL NON-CONSTRUCTION COST

             $ 0

TOTAL INCREMENTAL & ADDITIONAL COST

                  $ 0

 

* Note - components identified above are illustrative only. Actual components
affected will be determined at the time construction documents are prepared for
any revisions.

 

SCHEDULE 1(f), TO MASTER LEASE AGREEMENT

METHODOLOGY FOR DETERMINING BUILDING BASELINE COSTS, PAGE 2



--------------------------------------------------------------------------------

 

SCHEDULE 2(b)

 

FORM OF RETAIL/DELI LEASE

 

The Retail/Deli Lease shall be in the form of Schedule 1(a) to this Agreement,
shall provide for a peppercorn rent, and shall be on such further terms and
conditions as the parties may agree.

 

SCHEDULE 2(b), TO MASTER LEASE AGREEMENT

FORM OF RETAIL/DELI LEASE, PAGE 1



--------------------------------------------------------------------------------

 

SCHEDULE 3(b)

 

FORM OF FITNESS CENTER LEASE

 

The Fitness Center Lease shall be in the form of Schedule 1(a) to this
Agreement, shall provide for a peppercorn rent, and shall be on such further
terms and conditions as the parties may agree.

 

SCHEDULE 3(b),

FORM OF FITNESS CENTER LEASE, PAGE 1



--------------------------------------------------------------------------------

 

SCHEDULE 4(b)

 

FORM OF VACANT LAND/CHILD CARE CENTER LEASE

 

The Vacant Land/Child Care Center Lease shall be in the form of Schedule 1(a) to
this Agreement, shall provide for a peppercorn rent, and shall be on such
further terms and conditions as the parties may agree.

 

SCHEDULE 4(b),

FORM OF VACANT LAND/CHILD CARE CENTER LEASE, PAGE 1



--------------------------------------------------------------------------------

 

SCHEDULE 5(b)

 

FORM OF EASEMENT AGREEMENT

 

SCHEDULE 5(b),

FORM OF EASEMENT AGREEMENT, PAGE 1



--------------------------------------------------------------------------------

 

STAIRWAY EASEMENT AGREEMENT

 

This Stairway Easement Agreement (“Agreement”) is made by and between Genentech,
Inc., a Delaware corporation (“Genentech”), and Slough SSF, LLC, a Delaware
limited liability company (“Slough”), and is entered into effective as of
                    , 20         (the “Effective Date”).

 

R E C I T A L S:

 

A. Slough is the owner of two parcels of real property in the vicinity of 450 E.
Grand Avenue, in the City of South San Francisco, California, more particularly
described in Exhibit A-1 (“Slough Parcel 1”) and in Exhibit A-2 (“Slough Parcel
2” and, together with Slough Parcel 1, the “Slough Parcels”) attached hereto.

 

B. Genentech is the owner of real property in the City of South San Francisco,
California, bearing Assessor’s Parcel Nos. 015-092-250, 015-092-260, 015-092-280
and 015-093-080 (collectively, the “Genentech Parcels”), lying generally
northerly and northeasterly of the Slough Parcels.

 

C. Slough holds entitlements from the City of South San Francisco (the “City”)
for the construction of eight (8) office and/or research and development
buildings (the “Buildings”) and related improvements on the Slough Parcels.

 

D. Slough, as Landlord, and Genentech, as Tenant, are parties to a Master Lease
Agreement dated as of [November 1, 2004] (the “Master Agreement”) pursuant to
which Genentech has leased the Buildings from Slough for a term of twelve (12)
years from the final Rent Commencement Date (as such term is defined in the
Master Agreement) to occur for a Phase II Building (as such term is defined in
the Master Agreement). The Master Agreement includes certain rights and options
for Genentech to purchase the Buildings and the Slough Parcels from Slough.

 

E. A site plan depicting the conceptual layout of the improvements on the Slough
Parcels as contemplated in Slough’s entitlements and in the Master Agreement is
attached hereto as Exhibit B (the “Site Plan”). Those improvements include a
parking structure that will be constructed on Slough Parcel 2 (“Parking
Structure A”) along the northerly side of the Slough Parcels.

 

F. In connection with the leasing of the Buildings by Genentech and the
construction of Parking Structure A, Genentech has asked Slough to grant
Genentech an easement to (i) establish a connection between the adjacent
Genentech Parcels and Parking Structure A by a pedestrian walkway and stairway
(the “Stairway”) to be constructed by or at the expense of Genentech and (ii) to
permit Genentech and its employees, agents, contractors and invitees (“Genentech
Users”) to use the Stairway for the purpose of passing between the adjacent
Genentech Parcels and any of the Buildings leased by Genentech on the Slough
Parcels during the Easement Term (as defined below), and Slough is willing to
grant such an easement subject to the terms of this Agreement.

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Slough and Genentech agree to the
following terms and conditions:

 

1. Stairway Easement.

 

(a) Easement. Slough grants to Genentech, subject to the conditions set forth
below, a non-exclusive easement appurtenant to the Genentech Parcels, for the
express and limited purpose of (i) construction and maintenance of the Stairway
and (ii) use of the Stairway by Genentech Users to pass between the Genentech
Parcels and any of the Buildings leased by Genentech on the Slough Parcels
during the Easement Term (the “Stairway Easement”).

 

(b) Location of Easement. The Stairway Easement will be located on Slough Parcel
2, and will extend from the northerly property line of Slough Parcel 2 to the
northerly side of Parking Structure A, with a width (between the easterly and
westerly boundaries) not to exceed sixty (60) feet, in the approximate location
shown on Exhibit C attached hereto. At such time as Slough has approved Stairway
Plans (as such term is defined in Section 1(d)) showing the precise location of
the Stairway and the Stairway Easement, the parties shall amend this Agreement
and the Memorandum of Stairway Easement to reflect the precise location of the
Stairway Easement.

 

(c) Term of Easement. The Stairway Easement shall not be an easement in
perpetuity but shall have a finite term (the “Easement Term”). The Easement Term
shall commence on the Effective Date and end on the earlier of (i) the date on
which Genentech acquires fee title to Slough Parcel 2 or (ii) the Lease
Termination Date (as defined below), provided that if the end of the Easement
Term is determined pursuant to the preceding clause (ii), then Genentech shall
continue to have a limited right of access to Slough Parcel 2, for the sole
purpose of removal of the Stairway and performance of related work as provided
in Section 1(f), for a reasonable time (not to exceed ninety (90) days in all
events) following the Lease Termination Date. The earlier to occur of the dates
described in clauses (i) and (ii) of the preceding sentence shall be referred to
herein as the “Easement Termination Date”.

 

(d) Construction of Stairway. Genentech shall be solely responsible for the
design of the Stairway, subject to the provisions of this Agreement. Slough has
agreed, at the request of Genentech, to undertake construction of the Stairway
on Genentech’s behalf and at Genentech’s sole expense, subject to the provisions
of this Agreement and to the provisions of any future written agreement by
Slough and Genentech relating to such construction. Subject to any such future
written agreement by Slough and Genentech, the provisions governing the design
and construction of the Stairway shall be as follows:

 

(i) Genentech shall cause to be prepared, at its sole expense, complete building
plans and specifications for the Stairway, showing the location of the Stairway
and the structural connection of the Stairway to Parking Structure A (the
“Stairway Plans”). The Stairway Plans shall be subject to (A) approval by the
City and any other applicable governmental authorities (to the extent required
under applicable law), which approval (including any and all required permits)
shall be obtained by Genentech at its sole expense, and (B) Slough’s written
approval, which approval by Slough shall not be unreasonably withheld,

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 2



--------------------------------------------------------------------------------

conditioned or delayed, but may be conditioned upon such reasonable assurances
regarding the timing and manner of the construction of the Stairway (to the
extent any of such construction is to be performed by a person or entity engaged
by Genentech other than Slough) as Slough may reasonably require. Slough’s
approval of the Stairway Plans shall not be construed to make Slough responsible
for the contents or adequacy of the Stairway Plans, or to create any liability
of Slough to Genentech or to any governmental or non-governmental third party
for the contents or adequacy of the Stairway Plans. Genentech and its architects
shall be solely responsible for causing the design of the Stairway, as reflected
in the Stairway Plans, to comply with all applicable laws, rules, regulations,
orders and requirements of any governmental authorities.

 

(ii) Subject to the design responsibilities described in the preceding
subparagraph and to the cost allocations expressly set forth in this Agreement,
Slough, in undertaking construction of the Stairway, shall be responsible for
causing the actual performance of such work (but not the design of the Stairway)
to comply with all applicable governmental and regulatory laws, rules,
regulations and orders, permits, Site Management Plan requirements, deed
restrictions and other similar requirements, including without limitation soil
handling and reuse/disposal requirements, dewatering procedures and other
similar restrictions or requirements. In addition, as the party undertaking such
work, Slough shall indemnify, defend and hold Genentech harmless from any and
all liability for injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs (including,
without limitation, reasonable attorneys’ fees and expert fees at trial and on
appeal), damages or expenses of any kind arising therefrom which may be brought
or made against Genentech or which Genentech may pay or incur, to the extent
such liabilities or other matters arise by reason of any negligence or willful
misconduct or omission by Slough or its contractors, agents or employees in
connection with the performance of the work; provided, however, that the
foregoing indemnification shall not apply to any action, claim, demand, costs,
damage or expense relating to remediation or disposal costs arising from any
environmental condition discovered or encountered in the course of the work,
which remediation and/or disposal costs shall be considered part of the costs of
the work, except as otherwise expressly provided in this Agreement.

 

(iii) Slough shall assume all hazardous waste regulatory responsibilities and
liabilities as the generator of any soil or other waste generated by
construction of the Stairway and originating on or from the Slough Parcels,
including (without limitation) responsibility and liability (A) for the lawful
and proper handling, packaging, labeling, characterization, preparation and
execution of manifests, transportation, treatment and disposal of any such soil
or other waste, (B) for satisfying all governmental reporting obligations for
any environmental conditions discovered or encountered in the course of the
work, and (C) for any third-party (governmental or private) environmental claims
arising (I) from any allegedly improper characterization, labeling, handling,
packaging, transportation, treatment or disposal of any such soil or waste sent
off-site in connection with the work, or (II) from any alleged migration of
contaminants in such soils or other materials deposited off-site.
Notwithstanding any other cost allocation provisions set forth in this
Agreement, Genentech shall have no obligation to reimburse Slough for any costs
or liabilities described in clause (C) of the preceding sentence.

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 3



--------------------------------------------------------------------------------

(iv) Genentech shall assume all hazardous waste regulatory responsibilities and
liabilities as the generator of any soil or other waste generated by
construction of the Stairway and originating on or from any property other than
the Slough Parcels, including (without limitation) responsibility and liability
(A) for the execution of manifests for any such soil or waste sent off-site in
connection with such work, (B) for satisfying all governmental reporting
obligations for any environmental conditions discovered or encountered on
property other than the Slough Parcels in the course of the work and disclosed
by Slough to Genentech, and (C) for any third-party (governmental or private)
environmental claims arising from any alleged migration of contaminants in such
soils or other materials deposited off-site. Subject to the foregoing
provisions, Slough as the party performing the work shall be responsible for the
lawful and proper handling, packaging, labeling, characterization, preparation
(but not execution) of manifests, transportation, treatment and disposal of any
such soil or other waste discovered or encountered on property other than the
Slough Parcels in the course of the work.

 

(v) All contracts for work relating to the construction of the Stairway, and all
change orders under such contracts, shall be subject to prior written approval
by Genentech, which approval shall not be unreasonably withheld, conditioned or
delayed. Genentech shall promptly reimburse Slough for all costs and expenses
incurred by Slough in connection with the construction of the Stairway and any
related soils work, including, without limitation, (A) all costs and expenses
arising under approved contracts and change orders as described above, (B) a
project management fee for Project Management Advisors, Inc. or other project
manager reasonably designated by Slough, in the amount of two percent (2%) of
the total costs for design and construction of the Stairway where such design
and/or construction is undertaken by Slough, (C) the expense of all regulatory,
reporting and other compliance obligations arising out of the work as described
in this subparagraph (d) (other than costs or liabilities described in clause
(C) of subparagraph (d)(iii) above) and (D) any and all other costs and expenses
incurred in addressing any environmental requirements or conditions (whether
anticipated or unanticipated) encountered in the course of performing such work,
provided that nothing in this subparagraph (d)(v) shall limit, impair or in any
way shift to Genentech any indemnification obligation of Slough pursuant to the
final sentence of subparagraph (d)(ii) above, or any corrective obligations of
Slough pursuant to subparagraph (d)(vi) below, in connection with the work
performed by Slough hereunder.

 

(vi) Slough warrants to Genentech that the Stairway and related improvements
constructed by Slough under this Agreement shall be free from structural
defects, shall comply with all applicable laws and regulations (except that
compliance with applicable laws and regulations relating to the design of the
Stairway shall be the sole responsibility of Genentech and its architects as
stated in subparagraph (d)(i) above), and shall be constructed in compliance
with the Stairway Plans, subject to any change orders or other changes
implemented in such Stairway Plans in accordance with the provisions of this
Agreement. If this warranty is violated in any respect, then it shall be the
obligation of Slough, after receipt of written notice from Genentech setting
forth with specificity the nature of the violation, to correct promptly and
diligently, at Slough’s sole cost, the condition(s) constituting such violation.
Genentech’s failure to give such written notice to Slough (A) in the case of
Punch List Work (as defined below), within thirty (30) days after Slough
notifies Genentech that construction of the Stairway is complete, or (B) in the
case of non-immaterial defects other than Punch List Work, within one

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 4



--------------------------------------------------------------------------------

(1) calendar year after Slough notifies Genentech that construction of the
Stairway is complete, shall in each case give rise to a conclusive presumption
that Slough has complied with all Slough’s obligations under this subparagraph
(vi), except with respect to latent defects (as to which such calendar year
limitation shall not apply, and in such case, California Code of Civil Procedure
Section 337.15, as amended, shall apply). Without limiting the scope of Slough’s
obligations under the foregoing provisions of this subparagraph (vi), Slough
also agrees to either (x) use its reasonable efforts to enforce when and as
necessary, for the benefit of Genentech and the Stairway, any and all
contractor’s and/or manufacturer’s warranties extending more than one (1)
calendar year after Slough notifies Genentech that construction of the Stairway
is complete, or, at Genentech’s written request, (y) assign any or all of such
warranties to Genentech for enforcement purposes (provided, however, that Slough
may reserve joint enforcement rights under such warranties to the extent of
Slough’s continuing obligations or warranties hereunder). GENENTECH ACKNOWLEDGES
THAT THE WARRANTIES CONTAINED IN THIS SUBPARAGRAPH (vi) ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PHYSICAL CONDITION OF THE
STAIRWAY TO BE CONSTRUCTED BY SLOUGH AND THAT SLOUGH MAKES NO OTHER WARRANTIES
EXCEPT AS EXPRESSLY SET FORTH IN THIS SUBPARAGRAPH (vi). For purposes of this
subparagraph (vi), “Punch List Work” shall mean minor corrections of
construction or decoration details, and minor mechanical adjustments, that are
required in order to cause any applicable portion of the Stairway as constructed
to conform to the Stairway Plans in all material respects and that do not
materially interfere with the use of the Stairway by Genentech Users.

 

(vii) In connection with the construction of the Stairway, upon no less than ten
(10) days’ advance written notice from Slough to Genentech of the estimated
start date and estimated date of completion for Slough’s work, Genentech will
allow Slough’s contractors, subcontractors and consultants who have been
identified (by name and employer, if any) in advance in writing to Genentech to
enter those portions of the Genentech Parcels reasonably necessary for the
construction of the Stairway for the sole purpose of, and only as reasonably
necessary for, performing such construction work, provided that such entry and
construction activities shall be implemented in such a way as to avoid, to the
maximum extent practicable, any interference with Genentech’s normal business
operations. Promptly (but no later than thirty (30) days) following completion
of the Stairway construction, Slough shall cause all of its contractors’,
subcontractors’ and consultants’ equipment and materials, including (but not
limited to) all soil and debris excavated in the course of such construction
(the handling of which soil and debris shall be subject to the provisions of
subparagraphs (d)(iii) and (d)(iv) above, as applicable), to be removed from the
Genentech Parcels and shall cause any areas of the Genentech Parcels materially
altered in the course of such construction work to be restored to substantially
the same condition in which such areas existed prior to the commencement of the
work, including (but not limited to) repairing or replacing any and all
landscaping, structures, fences, driveways or other improvements on the
applicable portions of the Genentech Parcels to the extent altered or damaged by
Slough’s contractors, subcontractors or consultants.

 

(e) Maintenance, Repair and Use of Stairway. Following completion of
construction of the Stairway, all maintenance and repair of the Stairway during
the Easement Term shall be performed by Genentech at its sole cost and expense,
except to the extent otherwise expressly provided herein or otherwise mutually
agreed in writing by Slough and Genentech. All activities performed by Genentech
and its contractors, employees, agents and

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 5



--------------------------------------------------------------------------------

licensees in connection with the maintenance and use of the Stairway shall be
conducted in compliance with this Agreement and with all applicable codes,
ordinances, laws, regulations and orders, and in a workmanlike and professional
manner. Genentech shall not permit the Stairway to be utilized for pedestrian
traffic until such time as its construction has been completed and all necessary
approvals or signoffs by the City have been obtained.

 

(f) Removal of Stairway. If Genentech does not acquire fee title to Slough
Parcel 2 before the date of the expiration of the lease term for the last
Building to be leased by Genentech on the Slough Parcels (the “Lease Termination
Date”), Genentech shall remove the Stairway from Slough Parcel 2 and restore the
areas affected by the removal of the Stairway, including (but not limited to)
the structure and exterior of Parking Structure A and the ground surface of
Slough Parcel 2 within the Stairway Easement. Such removal and restoration must
be completed on a timely basis, but in any event shall be completed no later
than ninety (90) days following the Lease Termination Date. As part of such
removal process, Genentech shall cause to be prepared complete plans and
specifications for (i) the removal of the Stairway, (ii) the closing (in a
manner consistent with the structure and exterior of adjacent portions of
Parking Structure A) of the entry area from the Stairway into Parking Structure
A, and (iii) the restoration of the areas affected by the removal of the
Stairway (collectively, the “Removal Plans”). The Removal Plans shall be subject
to (i) approval by the City and any other applicable governmental authorities
(to the extent required under applicable law) and (ii) Slough’s written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and may be conditioned upon such other reasonable assurances regarding
the timing and manner of the removal of the Stairway as Slough may reasonably
require. Slough’s approval of the Removal Plans shall not be construed to make
Slough responsible for the contents or adequacy of the Removal Plans, or to
create any liability of Slough to Genentech or to any governmental or
non-governmental third party for the contents or adequacy of the Removal Plans.
All activities performed by Genentech and its contractors, employees, agents and
licensees in connection with the removal of the Stairway shall be conducted and
completed in compliance with this Agreement and with all applicable codes,
ordinances, laws, regulations and orders, and in a workmanlike and professional
manner. Genentech shall not permit the Stairway to be utilized for pedestrian
traffic after the physical removal of the Stairway has begun. If Genentech
requests in writing, on or before the Lease Termination Date, that Slough
perform the removal of the Stairway in accordance with the Removal Plans at
Genentech’s expense, then Slough agrees to perform such work and the parties
mutually agree that their respective rights, obligations and liabilities with
respect to such work shall be the same as set forth in paragraph (d) above with
respect to the initial construction of the Stairway.

 

2. Allocation of Costs.

 

(a) All work performed by Genentech under this Agreement, and any construction
or maintenance work performed by Slough at the request of Genentech under this
Agreement, shall be performed at no cost to Slough. Without limiting the
generality of the foregoing, Genentech shall be solely responsible for the cost
and expense of (i) the design and construction of the Stairway, (ii) the
maintenance of the Stairway during the Easement Term, (iii) the design and
implementation of the removal of the Stairway, (iv) recording fees and other
charges payable in connection with recording documents in accordance with
Section 3 below, (v) all required governmental permits and approvals for the
construction, use, maintenance and

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 6



--------------------------------------------------------------------------------

removal of the Stairway, and (vi) property taxes allocable to the Stairway and
Stairway Easement as set forth in Section 17 below.

 

(b) Genentech shall keep the Slough Parcels free and clear from any and all
liens arising out of or in connection with any work performed by or at the
request of Genentech (other than work performed by Slough at the request of
Genentech) relating to the construction, use, maintenance or removal of the
Stairway. If any lien is filed against the Slough Parcels as a result of any
such work by or at the request of Genentech relating to the construction, use,
maintenance or removal of the Stairway, Genentech shall promptly (and in all
events within thirty (30) days after receiving notice that such lien has been
filed) take all actions necessary to discharge such lien. If Genentech fails to
discharge any such lien in a timely manner, Slough shall have the right, but not
the obligation, to expend all sums reasonably necessary to discharge the lien
and Genentech shall reimburse Slough, within twenty (20) days after written
demand by Slough, for all sums expended by Slough in discharging the lien,
including, without limitation, attorneys’ fees, plus interest on such sums from
the date expended by Slough until reimbursed by Genentech at the maximum
interest rate permitted under California law.

 

(c) Slough shall be solely responsible for the cost and expense of (i) the
maintenance of common areas around the Stairway Easement, subject to Slough’s
right to recover such cost and expense as common area maintenance costs or
otherwise under the Building Leases, and (ii) property taxes to the extent set
forth in Section 17 below.

 

(d) Within fifteen (15) days after execution of this Agreement, Genentech shall
pay to Slough the sum of Five Thousand Dollars ($5,000) in reimbursement of
legal and review fees incurred by Slough in connection with the negotiation and
documentation of this Agreement. Except as set forth in the preceding sentence,
each party shall bear its own costs and expenses (including, but not limited to,
legal and other review fees) incurred in connection with the negotiation and
documentation of this Agreement.

 

3. Recording of Easement Documents.

 

(a) Memoranda Relating to Easement. In order to evidence the Stairway Easement
granted by this Agreement, Slough and Genentech shall execute, acknowledge and
deliver to one another, concurrently with the mutual execution of this
Agreement, a Memorandum of Stairway Easement in the form attached as Exhibit D
hereto, and Genentech shall thereafter cause an original of such Memorandum of
Stairway Easement to be recorded in the official records of San Mateo County and
shall deliver a copy of the recorded Memorandum to Slough. Upon any material
amendment of this Agreement (such as, but not limited to, any amendment to
reflect the precise location of the Stairway Easement as contemplated by Section
1(b) above), Slough and Genentech shall execute, acknowledge and deliver to one
another an appropriate Amendment to Memorandum of Stairway Easement, and
Genentech shall thereafter cause an original of such Amendment to be recorded in
the official records of San Mateo County and shall deliver a copy of the
recorded Amendment to Slough. Immediately following the Easement Termination
Date, Slough and Genentech shall execute, acknowledge and deliver to one another
a Memorandum of Termination of Easement in the form attached as Exhibit E
hereto, and Genentech shall thereafter cause an original of such document to be
recorded in the official records of San Mateo County and shall deliver a copy of
the recorded

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 7



--------------------------------------------------------------------------------

document to Slough. All recording fees and other charges incurred in connection
with the recording of such documents (including any documentary transfer taxes
payable in connection with the recording of such documents) shall be paid by
Genentech as grantee of the easement.

 

(b) Publicity. Notwithstanding the existence of this Agreement and the
contemplated recording of certain documents in accordance with Section 3(a),
each party agrees not to use the other party’s name in any media, investor,
advertising or other publicity contacts or communications without the other
party’s prior written consent, but nothing in this subparagraph shall preclude
either party from making reasonable and appropriate disclosures of the existence
and terms of this Agreement to any governmental or regulatory authorities in
connection with the parties’ respective activities as owners, occupants,
operators and/or developers of the Slough Parcels or the Genentech Parcels
respectively.

 

4. General Terms Related to Easement. The parties acknowledge and agree (i) that
Genentech’s benefits and burdens relating to the Stairway Easement shall pass by
operation of law to any successor owner of the Genentech Parcels, provided that
such successor owner is also the successor Tenant under one or more Building
Leases for a Building or Buildings on the Slough Parcels, and (ii) that the
Stairway Easement irrevocably burdens Slough Parcel 2 and shall run with the
land for the Easement Term, and that any successor owner of Slough Parcel 2 will
take such parcel subject to the Stairway Easement for the Easement Term.

 

5. Compliance with Laws and Permits. Genentech shall, at its sole cost and
expense, obtain all necessary governmental permits and approvals, except to the
extent Genentech and Slough mutually agree that specified governmental permits
and approvals should be obtained by Slough at Genentech’s expense (as provided
in Section 2(a) above). Genentech shall comply with all laws and regulations
applicable to the construction, use, maintenance and removal of the Stairway;
provided, however, that with respect to the construction and removal, only to
the extent that such construction and/or removal is undertaken by Genentech
and/or its contractors. Slough shall cooperate reasonably with Genentech, at no
out-of-pocket cost to Slough, in Genentech’s efforts to obtain such permits and
approvals and comply with all such applicable laws and regulations.

 

6. Inspection. Slough shall have the right to perform a reasonable inspection of
the Stairway from time to time, on not less than two (2) business days’ prior
notice to Genentech during normal business hours (except in case of emergency,
in which event Slough will endeavor to give Genentech such prior notice as is
practicable under the circumstances). The purpose of such inspections will be to
determine that the Stairway and/or Stairway Easement is being constructed, used,
maintained or removed, as applicable, in accordance with the terms of this
Agreement.

 

7. Insurance. During the Easement Term, Genentech (a) shall cause its policy or
policies of commercial liability insurance (property damage and bodily injury)
to name Slough, Slough Estates USA Inc., Project Management Advisors, Inc. and
Britannia Management Services, Inc. as additional insureds with respect to the
activities of Genentech Users on the Slough Parcels pursuant to this Agreement,
and shall require that Genentech’s contractors and consultants name Slough,
Slough Estates USA Inc., Project Management Advisors, Inc. and Britannia
Management Services, Inc. as additional insureds on their respective commercial

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 8



--------------------------------------------------------------------------------

liability policies with respect to any activities of such respective contractors
and consultants on the Slough Parcels pursuant to this Agreement, and (b) shall
maintain, and shall require that its contractors and consultants maintain,
policies of workers’ compensation insurance as required by applicable law and
with a waiver of subrogation in favor of Slough, Slough Estates USA Inc.,
Project Management Advisors, Inc. and Britannia Management Services, Inc. with
respect to the employees of Genentech and such contractors and consultants, as
applicable, conducting any on-site activities on the Slough Parcels pursuant to
this Agreement in connection with or in the course of their employment.

 

8. Indemnification

 

(a) Indemnification by Slough. Slough agrees to indemnify, defend and save and
hold harmless Genentech, its directors, officers, contractors, agents,
attorneys, affiliates and employees of each (collectively, the “Genentech
Indemnitees” and individually, a “Genentech Indemnitee”) from and against, and
shall pay on demand, any and all losses, liabilities, damages, costs, expenses
and charges (including the reasonable fees, charges and disbursements of
internal and external legal counsel) (collectively, “Claims”), suffered or
incurred by any Genentech Indemnitee arising out of or as a result of (a) any
failure of Slough to meet its obligations under this Agreement, or (b) any
negligence or willful misconduct of Slough or its employees, agents or
contractors (“Slough Users”) in connection with the construction, use,
maintenance or removal of the Stairway and/or Stairway Easement pursuant to this
Agreement; provided that no Genentech Indemnitee shall be entitled to
indemnification under this Section 8(a) to the extent the applicable Claims
result from any Genentech Indemnitee’s negligence or willful misconduct.

 

(b) Indemnification by Genentech. Genentech agrees to indemnify, defend and save
and hold harmless Slough, its directors, officers, contractors, agents,
attorneys, affiliates and employees of each (collectively, the “Slough
Indemnitees” and individually, a “Slough Indemnitee”) from and against, and
shall pay on demand, any and all Claims suffered or incurred by any Slough
Indemnitee arising out of or as a result of (a) any failure of Genentech to meet
its obligations under this Agreement, or (b) any negligence or willful
misconduct of any Genentech User in connection with the use, maintenance or
removal of the Stairway and/or Stairway Easement pursuant to this Agreement;
provided that no Slough Indemnitee shall be entitled to indemnification under
this Section 8(b) to the extent the applicable Claims result from any Slough
Indemnitee’s negligence or willful misconduct.

 

9. Breach, Remedies; No Waiver. In the event of any breach of this Agreement,
each party agrees that the other party shall be entitled to injunctive relief as
a cumulative and not necessarily successive or exclusive remedy to a claim for
monetary damages. Except as expressly provided herein, no delay or omission to
exercise any right, power or remedy accruing to one party upon any breach or
default by the other party under this Agreement shall impair any such right,
power or remedy of the non-breaching party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permission, consent or approval
of any kind or character on the part of either party under this Agreement, or
any waiver on the part of either party of any provisions or conditions of this
Agreement, must be in

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 9



--------------------------------------------------------------------------------

writing and shall be effective only to the extent specifically set forth in such
writing. All remedies afforded to any party under this Agreement or by law or
otherwise shall be cumulative and not alternative.

 

10. Entire Agreement. This Agreement and the relevant portions of the Master
Agreement constitute the entire agreement between Slough and Genentech relating
to the easement described herein. Any prior agreements, promises, negotiations
or representations not expressly set forth in this Agreement are of no force and
effect. Any amendment to this Agreement shall be of no force and effect unless
it is in writing and signed by both parties.

 

11. Binding Effect. This Agreement shall be binding on and shall inure to the
benefit of the respective successors and assigns of Slough and Genentech.

 

12. Authority to Enter into and Perform this Agreement; Ownership of Parcels.
Each of the undersigned individual signatories represents and warrants that the
execution, delivery and performance of this Agreement have been duly authorized
by all requisite corporate or other organizational action by the party of which
he or she is an officer, that he or she is authorized to execute and deliver
this Agreement and that the party on whose behalf he or she is executing this
Agreement has authority to perform this Agreement according to its terms and
conditions. Slough represents and warrants that it is the owner of the Slough
Parcels, and Genentech represents and warrants that it is the owner of the
Genentech Parcels.

 

13. Attorneys’ Fees. In the event that either party to this Agreement initiates
an action or proceeding to enforce the terms of this Agreement or to declare the
rights of a party to this Agreement, the prevailing party will be entitled to
all reasonable actual costs and expenses, including attorneys’ fees, incurred in
connection with such action or proceeding, including any appellate proceedings
relating thereto and any proceedings for the enforcement of any judgment
rendered therein.

 

14. Notices. Any notice to be given to Slough shall be addressed to Slough in
care of Randy Rohner, Vice President, at 444 North Michigan Avenue, Suite 3230,
Chicago, Illinois 60611, with a copy to Donald E. Kelley, Jr., Folger Levin &
Kahn LLP, 275 Battery Street, 23rd Floor, San Francisco, California 94111, and
any notice to be given to Genentech shall be addressed to Corporate Secretary
and General Counsel, Genentech, Inc., 1 DNA Way, Mail Stop 49, South San
Francisco, CA 94080. Either party may hereafter designate in writing to the
other a different person or a different address. Any such notice shall be deemed
duly given upon delivery when delivered by courier, by overnight delivery
service, or by United States mail, registered or certified, return receipt
requested, or upon refusal of delivery when delivery of a properly addressed
notice is attempted during normal business hours by any of the foregoing
methods.

 

15. Further Assurances. The parties agree to execute any further documents that
are reasonable and appropriate to carry out the purposes of this Agreement in
accordance with its terms. If either party fails to provide any further
documents required under this Agreement or reasonably necessary to carry out the
purposes of this Agreement in accordance with its terms, that failing party
agrees to pay all reasonable actual costs and expenses, including attorneys’
fees

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 10



--------------------------------------------------------------------------------

as described in Section 13 above, incurred by the party that requested such
further document as a result of such failure.

 

16. Arbitration. Except as stated elsewhere herein, any controversy between the
parties arising out of this Agreement shall be submitted to the American
Arbitration Association for arbitration by one (1) arbitrator in a location
within the City of South San Francisco, County of San Mateo, State of
California, or at such other location as may be mutually agreed to by the
parties. If the parties are unable to agree on one (1) arbitrator, then each
party shall select one arbitrator and the two arbitrators so chosen shall select
a third arbitrator who shall hear the matter. The laws of the State of
California shall apply, and the parties expressly incorporate herein the
provisions of Section 1283.05 of the California Code of Civil Procedure, which
relate to discovery procedures. The arbitrator shall be appointed in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
The costs of the arbitration, including any American Arbitration Association
administration fee, the arbitrator’s fees, and costs for the use of facilities
during the hearings, shall be borne equally by the parties to the arbitration.
Attorneys’ fees may be awarded to the prevailing or most prevailing party at the
discretion of the arbitrator. The arbitrator shall not have any power to alter,
amend, modify or change any of the terms of this Agreement nor to grant any
remedy which is either prohibited by the terms of this Agreement or not
available in a court of law. Notwithstanding the parties’ agreement to arbitrate
controversies, any claim for injunctive relief, specific performance or any
other equitable remedy may, in the complainant’s sole discretion, be submitted
to arbitration or may be submitted to a court of competent jurisdiction sitting
within the County of San Mateo, State of California.

 

17. Taxes; No Joint Venture. Slough alone shall be responsible for all real
property taxes and assessments on the Slough Parcels and the improvements
thereon, except as otherwise set forth in the Building Leases (as defined in the
Master Agreement) or in the following sentence. Genentech alone shall be
responsible for all real property taxes and assessments on (i) the Genentech
Parcels and the improvements thereon, including any portion of the Stairway
located on the Genentech Parcels, and (ii) the portion of the Stairway and
related improvements constructed on the Slough Parcels under this Agreement. To
the extent any improvements described in clause (ii) of the preceding sentence
are assessed and taxed to Slough as the owner of the Slough Parcels, Genentech
shall promptly (and in all events within thirty (30) days after written demand
by Slough) reimburse Slough for the real property taxes and assessments
allocable to such improvements as such taxes and assessments come due from time
to time. The parties agree that nothing in this Agreement shall be deemed or
construed to place them in a relationship of employer-employee, principal-agent,
partners or joint venturers.

 

18. Miscellaneous. Exhibits A-1, A-2, B, C, D and E attached hereto are made a
part of this Agreement for all intents and purposes. This Agreement has been
executed and delivered by the parties in the State of California and shall be
construed and enforced in accordance with, and be governed by, the laws of the
State of California. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original and all of which
together shall constitute one and the same instrument. The benefits and
privileges granted to Genentech in this Agreement shall include Genentech’s
affiliates, subsidiaries, employees, contractors, invitees and agents, unless
otherwise stated in the provisions describing such benefits or privileges; the
benefits and privileges granted to Slough in this Agreement shall

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 11



--------------------------------------------------------------------------------

include Slough’s affiliates, subsidiaries, employees, contractors, invitees and
agents, unless otherwise stated in the provisions describing such benefits or
privileges. Except for recordation of the Memorandum of Stairway Easement and
the Memorandum of Termination of Easement pursuant hereto, neither this
Agreement nor any short form memorandum or assignment hereof shall be filed or
recorded without both parties’ written consent.

 

[signatures appear on following page]

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement and agreed to its
terms as of the Effective Date set forth above.

 

Slough SSF, LLC

     

Genentech, Inc.,

By:

 

Slough Estates USA Inc., Its Manager

     

By:

               

Name:

                   

Title:

       

By:

                       

Jon Bergschneider

                   

Vice President

           

 

SCHEDULE 5(B) TO MASTER LEASE AGREEMENT

STAIRWAY EASEMENT AGREEMENT, PAGE 13



--------------------------------------------------------------------------------

 

EXHIBITS

 

Exhibit A-1

  

Description of Slough Parcel 1

Exhibit A-2

  

Description of Slough Parcel 2

Exhibit B

  

Site Plan

Exhibit C

  

Depiction of Stairway Easement

Exhibit D

  

Form of Memorandum of Easement

Exhibit E

  

Form of Memorandum of Termination of Easement

 

EXHIBIT LIST TO SCHEDULE 5(b) TO MASTER LEASE AGREEMENT



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 1

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
located in Volume 6 of L.L.S. Maps at page 117 in the Records of said County,
described as follows:

 

Beginning at the Southwesterly corner of the 18.5695 acre parcel shown on said
Map; thence through the following numbered courses:

 

1.

North 00° 14’ 37” West along the Westerly line of said Parcel 408.03 feet to the
Southerly line of the Southern Pacific Company Right-of-Way shown as East Grand
Avenue (60 feet wide) on said Map and a point on a non-tangent curve to the left
from which the radius point lies North 39° 14’ 21” West 413.10 feet.

 

2.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

3.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

4.

South 86° 44’ 41” East 672.34 feet.

 

5.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

6.

North 86° 44’ 37” West along said Southerly line 551.30 feet.

 

7.

North 86° 14’ 41” West along said Southerly line 206.61 feet to the point of
beginning.

 

Said lands are described as Parcel “A” in that certain Lot Line Adjustment
recorded March 25, 1996 as Document No. 96035012. APN: 015-102-270.

 

[END OF DESCRIPTION]

 

EXHIBIT A-1 TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 2

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
recorded in Volume 6 of L.L.S. Maps at Page 117 in the records of said county,
described as follows:

 

BEGINNING at the intersection of the Westerly line of the 18.5695 acre parcel
shown on said map with the Southerly line of the Southern Pacific Co.
Right-of-Way shown as East Grand Avenue (60 feet wide) on said map and a point
on a non-tangent curve to the left from which the radius point lies North 39°
14’ 21” West 413.10 feet; thence through the following numbered courses:

 

1.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

2.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

3.

South 86° 44’ 41” East 672.34 feet.

 

4.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

5.

South 86° 44’ 37” East along said Southerly line 435.13 feet to the Easterly
line of the lands shown on said map.

 

6.

North 03° 15’ 23” East along said Easterly line 865.45 feet.

 

7.

North 03° 28’ 53” East along said Easterly line 100.00 feet to the Northerly
line of the lands shown on said map.

 

8.

North 86° 44’ 37” West along said Northerly line 1252.36 feet to the Westerly
line of the 6.6796 acre parcel shown on said map.

 

9.

South 00° 14’ 37” East along said Westerly line and its Southerly extension
557.42 feet to the point of beginning.

 

EXCEPTING THEREFROM the portions deeded to the City of South San Francisco and
accepted by the Resolution recorded in Reel 7756 at Image 418 in the Official
Records of said County.

 

Said lands being described as Parcel “B” in that certain Lot Line Adjustment
recorded March 25, 1996, as Document No. 96035012. APN: 015-101-090 and
015-102-280.

 

[END OF DESCRIPTION]

 

EXHIBIT A-2 TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

SITE PLAN

 

LOGO [g36747page173.jpg]

 

EXHIBIT B TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

DEPICTION OF STAIRWAY EASEMENT

 

[To be provided by Genentech within a reasonable time prior to Genentech’s
preparation of the Stairway Plans]

 

EXHIBIT C TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

FORM OF MEMORANDUM OF EASEMENT

 

RECORDING REQUESTED BY AND

WHEN RECORDED, MAIL TO:

   

Corporate Secretary and General Counsel

Genentech, Inc.

1 DNA Way, Mail Stop 49

South San Francisco, CA 94080

   

 

Space above this line for Recorder’s Use Only

 

The undersigned Grantor declares that the documentary transfer tax is $0.00
(consideration less than $100).

 

MEMORANDUM OF EASEMENT

 

THIS MEMORANDUM OF EASEMENT (“Memorandum”) is made as of                     ,
20        , by Slough SSF, LLC, a Delaware limited liability company
(“Grantor”), and Genentech, Inc., a Delaware corporation (“Grantee”).

 

1. Grantor is the owner of certain real property located in the City of South
San Francisco, County of San Mateo, State of California and more particularly
described in Exhibit A-1 (“Slough Parcel 1”) and Exhibit A-2 (“Slough Parcel 2”
and, together with Slough Parcel 1, the “Slough Property”) attached hereto and
made a part hereof.

 

2. Grantee is the owner of certain real property located in the City of South
San Francisco, County of San Mateo, State of California, bearing Assessor’s
Parcel Nos. 015-092-250, 015-092-260, 015-092-280 and 015-093-080 (collectively,
the “Genentech Property”), lying generally northerly and northwesterly of the
Slough Property.

 

3. Grantor and Grantee are parties to an unrecorded Stairway Easement Agreement
dated as of                     , 20         (the “Easement Agreement”),
pursuant to which Grantor has granted to Grantee a nonexclusive easement
appurtenant to the Genentech Property (the “Easement”) for (a) construction and
maintenance of a pedestrian walkway and stairway (the “Stairway”) connecting the
Genentech Property to the parking garage to be constructed on the northerly
portion of Slough Parcel 2, lying generally within the area (the “Easement
Area”) more particularly described on Exhibit B attached hereto and incorporated
herein by this reference and depicted on Exhibit C attached hereto and
incorporated herein by this reference, and (b) use of the Stairway by Grantee
and its employees, agents, contractors and invitees to pass between the
Genentech Property and the Slough Property from time to time, in each case upon
and subject to all of the terms and conditions set forth in the Easement
Agreement.

 

EXHIBIT D TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

4. The Easement is not an easement in perpetuity but has a finite term, ending
on the earlier to occur of (a) the date (if any) on which Grantee acquires title
to the portion of the Slough Property which contains the Easement Area, or (b)
not later than ninety (90) days after Grantee and its permitted sublessees and
assignees, collectively, are no longer leasing any buildings on the Slough
Property. Grantor and Grantee, or their respective successors and assigns, will
execute and record a Memorandum of Termination of Easement upon the termination
of the Easement.

 

5. Grantor and Grantee are executing and recording this Memorandum in order to
provide record notice of their respective rights and obligations under the
Easement Agreement. In the event of any conflict or inconsistency between the
provisions of this Memorandum and the provisions of the Easement Agreement, the
latter shall be controlling in all respects.

 

IN WITNESS WHEREOF, Grantor and Grantee have duly executed this Memorandum of
Easement as of the date first set forth above.

 

GRANTOR:

     

GRANTEE:

Slough SSF, LLC, a Delaware limited liability company

     

Genentech, Inc., a Delaware corporation

By:

 

Slough Estates USA Inc., Its Manager

     

By:

               

Its:

                             

By:

                   

Its:

               

 

EXHIBIT D TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

STATE OF                                         
                                    

 

COUNTY OF                                         
                                

 

On                     , 20        , before me,
                                        
                                        
                                                                         ,

Name and Title of Officer

personally appeared                                         
                                        
                                        
                                                         ,

Name(s) of Signer(s)                                       
                             

             personally known to me -or-              proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature of Notary Public.

 

[SEAL]

 

STATE OF                                         
                                    

 

COUNTY OF                                         
                                

 

On                     , 20         before me,
                                        
                                        
                                                                         ,

Name and Title of Officer

personally appeared                                         
                                        
                                        
                                                         ,

Name(s) of Signer(s)

             personally known to me -or-              proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature of Notary Public.

 

[SEAL]

 

EXHIBIT D TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 1

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
located in Volume 6 of L.L.S. Maps at page 117 in the Records of said County,
described as follows:

 

Beginning at the Southwesterly corner of the 18.5695 acre parcel shown on said
Map; thence through the following numbered courses:

 

1.

North 00° 14’ 37” West along the Westerly line of said Parcel 408.03 feet to the
Southerly line of the Southern Pacific Company Right-of-Way shown as East Grand
Avenue (60 feet wide) on said Map and a point on a non-tangent curve to the left
from which the radius point lies North 39° 14’ 21” West 413.10 feet.

 

2.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

3.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

4.

South 86° 44’ 41” East 672.34 feet.

 

5.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

6.

North 86° 44’ 37” West along said Southerly line 551.30 feet.

 

7.

North 86° 14’ 41” West along said Southerly line 206.61 feet to the point of
beginning.

 

Said lands are described as Parcel “A” in that certain Lot Line Adjustment
recorded March 25, 1996 as Document No. 96035012. APN: 015-102-270.

 

[END OF DESCRIPTION]

 

EXHIBIT A-1 TO EXHIBIT D TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 2

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
recorded in Volume 6 of L.L.S. Maps at Page 117 in the records of said county,
described as follows:

 

BEGINNING at the intersection of the Westerly line of the 18.5695 acre parcel
shown on said map with the Southerly line of the Southern Pacific Co.
Right-of-Way shown as East Grand Avenue (60 feet wide) on said map and a point
on a non-tangent curve to the left from which the radius point lies North 39°
14’ 21” West 413.10 feet; thence through the following numbered courses:

 

1.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

2.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

3.

South 86° 44’ 41” East 672.34 feet.

 

4.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

5.

South 86° 44’ 37” East along said Southerly line 435.13 feet to the Easterly
line of the lands shown on said map.

 

6.

North 03° 15’ 23” East along said Easterly line 865.45 feet.

 

7.

North 03° 28’ 53” East along said Easterly line 100.00 feet to the Northerly
line of the lands shown on said map.

 

8.

North 86° 44’ 37” West along said Northerly line 1252.36 feet to the Westerly
line of the 6.6796 acre parcel shown on said map.

 

9.

South 00° 14’ 37” East along said Westerly line and its Southerly extension
557.42 feet to the point of beginning.

 

EXCEPTING THEREFROM the portions deeded to the City of South San Francisco and
accepted by the Resolution recorded in Reel 7756 at Image 418 in the Official
Records of said County.

 

Said lands being described as Parcel “B” in that certain Lot Line Adjustment
recorded March 25, 1996, as Document No. 96035012. APN: 015-101-090 and
015-102-280.

 

[END OF DESCRIPTION]

 

EXHIBIT A-2 TO EXHIBIT D TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

LEGAL DESCRIPTION OF EASEMENT AREA

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

[To be provided by Genentech within a reasonable time prior to Genentech’s
preparation of the Stairway Plans]

 

EXHIBIT B TO EXHIBIT D TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

DEPICTION OF STAIRWAY EASEMENT

 

[To be provided by Genentech within a reasonable time prior to Genentech’s
preparation of the Stairway Plans]

 

EXHIBIT C TO EXHIBIT D TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

FORM OF MEMORANDUM OF TERMINATION OF EASEMENT

 

RECORDING REQUESTED BY AND

WHEN RECORDED, MAIL TO:

   

Corporate Secretary and General Counsel

Genentech, Inc.

1 DNA Way, Mail Stop 49

South San Francisco, CA 94080

   

 

Space above this line for Recorder’s Use Only

 

The undersigned Grantor declares that the documentary transfer tax is $0.00
(consideration less than $100).

 

MEMORANDUM OF TERMINATION OF EASEMENT

 

THIS MEMORANDUM OF TERMINATION OF EASEMENT (“Memorandum”) is made as of the
             day of                     , 20        , by Slough SSF, LLC, a
Delaware limited liability company (“Grantor”), and Genentech, Inc., a Delaware
corporation (“Grantee”).

 

1. Grantor is the owner of certain real property located in the City of South
San Francisco, County of San Mateo, State of California and more particularly
described in Exhibit A-1 and Exhibit A-2 attached hereto and made a part hereof
(collectively, the “Slough Property”).

 

2. Grantee is the owner of certain real property located in the City of South
San Francisco, County of San Mateo, State of California, bearing Assessor’s
Parcel Nos. 015-092-250, 015-092-260, 015-092-280 and 015-093-080 (collectively,
the “Genentech Property”), lying generally northerly and northeasterly of the
Slough Property.

 

3. Grantor and Grantee are parties to an unrecorded Stairway Easement Agreement
(the “Easement Agreement”) evidenced by that certain Memorandum of Easement
dated as of                     , 20         executed by Grantor and Grantee and
recorded in the official records of San Mateo County on                     ,
20        , Instrument No.                     (the “Easement Memorandum”). The
Easement Memorandum was recorded by the parties in order to provide record
notice of the easement rights granted under and more specifically set forth in
the Easement Agreement.

 

4. The term of the Easement Agreement has now ended. By recording of this
Memorandum, Grantor and Grantee hereby terminate the Easement Memorandum and
give notice that the Easement Agreement and the Easement Memorandum are no
longer in effect and no longer burden the Slough Property or benefit the
Genentech Property.

 

[signatures follow on next page]

 

EXHIBIT E TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor and Grantee have duly executed this Memorandum of
Termination of Easement as of the date first set forth above.

 

GRANTOR:

     

GRANTEE:

Slough SSF, LLC, a Delaware limited liability company

     

Genentech, Inc., a Delaware corporation

By:

 

Slough Estates USA Inc., Its Manager

     

By:

               

Its:

                             

By:

                   

Its:

               

 

EXHIBIT E TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

STATE OF                                         
                                    

 

COUNTY OF                                         
                                

 

On                     , 20        , before me,
                                        
                                        
                                                                         ,

Name and Title of Officer

personally appeared                                         
                                        
                                        
                                                         ,

Name(s) of Signer(s)

             personally known to me -or-              proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature of Notary Public.

 

[SEAL]

 

STATE OF                                         
                                    

 

COUNTY OF                                         
                                

 

On                     , 20        , before me,
                                        
                                        
                                                                         ,

Name and Title of Officer

personally appeared                                         
                                        
                                        
                                                         ,

Name(s) of Signer(s)

             personally known to me -or-              proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature of Notary Public.

 

[SEAL]

 

EXHIBIT E TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 1

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
located in Volume 6 of L.L.S. Maps at page 117 in the Records of said County,
described as follows:

 

Beginning at the Southwesterly corner of the 18.5695 acre parcel shown on said
Map; thence through the following numbered courses:

 

1.

North 00° 14’ 37” West along the Westerly line of said Parcel 408.03 feet to the
Southerly line of the Southern Pacific Company Right-of-Way shown as East Grand
Avenue (60 feet wide) on said Map and a point on a non-tangent curve to the left
from which the radius point lies North 39° 14’ 21” West 413.10 feet.

 

2.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

3.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

4.

South 86° 44’ 41” East 672.34 feet.

 

5.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

6.

North 86° 44’ 37” West along said Southerly line 551.30 feet.

 

7.

North 86° 14’ 41” West along said Southerly line 206.61 feet to the point of
beginning.

 

Said lands are described as Parcel “A” in that certain Lot Line Adjustment
recorded March 25, 1996 as Document No. 96035012. APN: 015-102-270.

 

[END OF DESCRIPTION]

 

EXHIBIT A-1 TO EXHIBIT E TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

SLOUGH PARCEL 2

LEGAL DESCRIPTION

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

A portion of the lands of W.P. Fuller and Company shown on the Record of Survey
recorded in Volume 6 of L.L.S. Maps at Page 117 in the records of said county,
described as follows:

 

BEGINNING at the intersection of the Westerly line of the 18.5695 acre parcel
shown on said map with the Southerly line of the Southern Pacific Co.
Right-of-Way shown as East Grand Avenue (60 feet wide) on said map and a point
on a non-tangent curve to the left from which the radius point lies North 39°
14’ 21” West 413.10 feet; thence through the following numbered courses:

 

1.

Easterly along said curve through a central angle of 01° 38’ 21” an arc distance
of 11.82 feet.

 

2.

North 49° 07’ 18” East tangent to said curve 140.89 feet.

 

3.

South 86° 44’ 41” East 672.34 feet.

 

4.

South 03° 10’ 20” West 515.30 feet to the Southerly line of said 18.5695 acre
parcel.

 

5.

South 86° 44’ 37” East along said Southerly line 435.13 feet to the Easterly
line of the lands shown on said map.

 

6.

North 03° 15’ 23” East along said Easterly line 865.45 feet.

 

7.

North 03° 28’ 53” East along said Easterly line 100.00 feet to the Northerly
line of the lands shown on said map.

 

8.

North 86° 44’ 37” West along said Northerly line 1252.36 feet to the Westerly
line of the 6.6796 acre parcel shown on said map.

 

9.

South 00° 14’ 37” East along said Westerly line and its Southerly extension
557.42 feet to the point of beginning.

 

EXCEPTING THEREFROM the portions deeded to the City of South San Francisco and
accepted by the Resolution recorded in Reel 7756 at Image 418 in the Official
Records of said County.

 

Said lands being described as Parcel “B” in that certain Lot Line Adjustment
recorded March 25, 1996, as Document No. 96035012. APN: 015-101-090 and
015-102-280. [END OF DESCRIPTION]

 

EXHIBIT A-2 TO EXHIBIT E TO STAIRWAY EASEMENT AGREEMENT



--------------------------------------------------------------------------------

 

SCHEDULE 7(b)

 

MATERIAL TERMS OF SALE

(Master Lease Agreement (“MLA”) Section 7(b))

 

1.

  

Price:

  

Fixed purchase price per MLA Sec. 7(b)(iii), payable all in cash at Close of
Escrow.

2.

  

Close of Escrow:

  

As specified in Buyer’s notice of exercise of applicable Purchase Option, within
limitations imposed in MLA Sec. 7(b).

         

At Close of Escrow, Seller shall convey title to the Property to Buyer by grant
deed, free and clear of all liens and encumbrances other than (a) taxes not yet
due (current taxes to be prorated as of Close of Escrow) and (b) other matters
of record affecting title, including (but not limited to) all matters disclosed
in the Title Report (as defined below); provided that Seller shall remove, at or
before Close of Escrow, at Seller’s expense, any deeds of trust or other similar
monetary liens on the Property to which Seller is a party or which are
attributable to acts or omissions of Seller relating to the Property. Seller
shall not, in any event, be required to remove any deeds of trust or other
similar monetary liens to which Buyer is a party or which are attributable to
acts or omissions of Buyer relating to the Property. Seller shall assign to
Buyer at Close of Escrow all of Seller’s interest as landlord in leases then
affecting the Property (all of which leases should involve Buyer as tenant), and
Buyer shall assume all of Seller’s obligations under those leases from and after
Close of Escrow.

         

County transfer taxes shall be charged to Seller; title insurance and escrow
fees shall be charged to Buyer; recording fees and other incidental closing
costs shall be allocated in accordance with the title company’s custom in San
Mateo County. Real property taxes, rental income, operating expenses and any
other similar recurring items, to the extent chargeable or creditable to Seller,
shall be prorated as of Close of Escrow; no such proration shall be required for
any taxes, expenses or other similar items already payable by Buyer as tenant of
the Property for periods prior to Close of Escrow.

3.

  

Due Diligence Period:

  

Due diligence to have been completed by Buyer prior to giving notice of exercise
of the applicable Purchase Option.

 

4. Due Diligence Documents and Title Report: Seller shall have delivered to
Buyer, or made available for inspection and copying by Buyer or its
representatives at offices of Seller or of Seller’s counsel or consultants in
the San Francisco Bay Area, upon request by Buyer prior to delivery of Buyer’s
notice of exercise of the applicable Purchase Option, the Due Diligence
Documents (as defined below), but only to the extent the same exist and are in
Seller’s possession and/or control. Seller shall further identify Due Diligence
Documents known to Seller to exist, but that are not in Seller’s possession
and/or

 

SCHEDULE 7(b), TO MASTER LEASE AGREEMENT

MATERIAL TERMS OF SALE, PAGE 1



--------------------------------------------------------------------------------

control, or known to Seller to have existed at one time, but cannot be found.
Seller makes no representations or warranties whatsoever concerning the Due
Diligence Documents or any other documents or information requested by Buyer,
except as is expressly set forth herein, it being Buyer’s obligation to have
confirmed same and effected such investigation as it desired.

 

“Due Diligence Documents” means (i) all reports, studies, agreements,
governmental orders and communications with governmental authorities relating to
soils, structural and environmental conditions in, on and under the Property
and/or improvements located thereon (“Improvements”); (ii) all other books,
records and reports (other than Seller’s internal financial statements and
reports) relating to the ownership and maintenance of the Property and
Improvements; (iii) all other agreements (if any) affecting the Property or
Improvements that will not be terminated at or before Close of Escrow; and (iv)
any other documents or information reasonably requested by Buyer that relates to
the Property or Improvements. Notwithstanding the foregoing, Seller shall not be
required to deliver or make available to Buyer any documents which have
previously been delivered to Buyer (in connection with Buyer’s leasing of the
property or otherwise) or have otherwise already been obtained by Buyer.

 

Prior to Buyer’s delivery of notice of exercise of the applicable Purchase
Option, Buyer shall have obtained a Preliminary Title Report (the “Title
Report”) from First American Title Company or Chicago Title Company, and shall
have delivered a copy of the Title Report to Seller upon receipt.

 

Buyer is responsible for obtaining any requisite surveys.

 

If Buyer is dissatisfied with any Due Diligence Documents, any surveys, anything
in the Title Report or in the underlying documents disclosed therein, any
conditions discovered in Buyer’s inspections under Paragraph 6 below, or any
other fact or condition relating to the Property, Buyer’s sole remedy shall be
to refrain from exercising the Purchase Option. Once Buyer gives notice of its
exercise of the Purchase Option, Buyer’s obligation to purchase the Property
(both Phase I and Phase II) shall become firm and unconditional, subject only to
the following paragraph:

 

Notwithstanding the foregoing, if the Property or any Buildings or parking
structures thereon are destroyed or materially damaged after Buyer has given
notice of its exercise of the Purchase Options but prior to Close of Escrow for
the purchase of the Phase I Buildings and the good faith estimated cost to
repair such damage exceeds ten percent (10%) of the aggregate purchase price for
Phase I, or the Center pursuant to both Purchase Options, or if the Property
becomes subject to a proposed condemnation or proposed eminent domain proceeding
and the effect of such proceeding, if successful, would be to deprive Buyer of
the use of one or both parking structures or of one (1) or more Buildings on the
Property, then in either such event Buyer at its sole option may elect either
(x) to proceed to close, with an assignment of any insurance proceeds or
condemnation award but without any adjustment in the purchase price and without
any obligation of Seller to repair any damage to the Property or improvements
(except to the extent any such repair obligation may arise under the terms of
the Lease(s) then in effect between Seller and Buyer with respect to the
Property), or (y) to terminate the Agreement and Buyer’s obligation to purchase
the Property thereunder. In the event of any damage or condemnation during the
period described in the preceding sentence which does not meet the applicable
criteria for the termination right set forth in such sentence, Buyer shall
remain obligated to proceed to close in accordance with the provisions of
alternative (x) set forth in such sentence. Following Close of Escrow for the
purchase of the Phase I Buildings, no event of damage or condemnation shall give
Buyer any termination right with respect to Buyer’s obligation to purchase the
Phase II Buildings, but in the event of any such damage to or condemnation
affecting the Phase II Buildings after Close of Escrow for the Phase I Buildings
and prior to Close of Escrow for the Phase II Buildings, Buyer shall be entitled
to receive at Close of Escrow for the Phase II Buildings an assignment of any
insurance proceeds or condemnation award but shall not be entitled to any
adjustment of the purchase price and Seller shall have no obligation to repair
any such

 

SCHEDULE 7(b), TO MASTER LEASE AGREEMENT

MATERIAL TERMS OF SALE, PAGE 2



--------------------------------------------------------------------------------

damage (except to the extent any such repair obligation may arise under the
terms of the Lease(s) then in effect between Seller and Buyer with respect to
the Phase II Buildings). Apart from the limited termination right expressly set
forth above, Buyer expressly waives any and all statutory and/or common law
rights to terminate its purchase obligations with respect to the Property,
following exercise of the Purchase Options, as a result of any damage,
destruction or condemnation of the Property or any portion thereof.

 

5. Seller’s Representations & Warranties:

 

Seller makes no representation or warranty as to any matter or fact except as
expressly set forth herein. Seller hereby represents and warrants to Buyer that,
as of the Agreement Date, and Close of Escrow:

 

(a) Authority. Seller has full legal right, power and authority to execute and
deliver this Agreement and to fully perform all of its obligations hereunder
without need of any further action by or on its behalf, or that of any owner,
shareholder, partner, director or the like, all of such action having already
been taken.

 

(b) Leases. There exist no leases or other agreements with tenants or parties in
possession with respect to any portion of the Property, except (i) leases to
Buyer as tenant and/or (ii) other leases as indicated in an attached schedule,
if applicable.

 

(c) Contracts; Liens and Encumbrances. Except as disclosed in the Title Report
(or as indicated in an attached schedule, if applicable), there exist no liens,
encumbrances, service agreements, licenses, concession agreements or other
contracts, written or oral, relating to the Property to which Seller is a party
and which will survive Close of Escrow.

 

(d) Assessments, Condemnation, Zoning. Seller has not received written notice of
any pending special assessments, condemnation proceedings, change in zoning or
roadway, water or sewer construction affecting any portion of the Property, or
of any violation of any applicable statutes, ordinances, codes, covenants,
conditions and restrictions, or rules and regulations of any governmental
authority having jurisdiction over the Property. Seller has not received written
notice that the Property is not in compliance with any restrictive covenants,
governmental requirements, zoning laws, or deed restrictions applicable to the
Property.

 

(e) Litigation; Disclosure. Seller has no Actual Knowledge of any litigation
pending or threatened in writing affecting the Property or, which, if determined
adversely to the interests of Seller, would materially adversely affect the
transfers, conveyances and assignments contemplated hereby or the execution,
delivery or enforceability of this Agreement or any document or instrument to be
executed and delivered pursuant to this Agreement. To Seller’s Actual Knowledge,
the Due Diligence Documents delivered or made available to Buyer disclose all of
the material information in Seller’s possession and/or control concerning the
Property.

 

(f) Environmental Matters. Seller has not made, and does not make, any
representation or warranty whatsoever with respect to the presence or absence of
any Hazardous Material on the Property or the compliance of the Property and its
operation with environmental, health and human safety laws (and all rules and
regulations promulgated thereunder), including, but not limited to, the
Occupational Safety and Health Act (“OSHA”), the Toxic Substances Control Act
(“TSCA”), the Resource Conservation and Recovery Act (“RCRA”), the Clean Air Act
(“CAA”), the Clean Water Act (“CWA”), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and the 1986 Superfund Amendments and
Reauthorization Act (“CERCLA”), the National Environmental Policy Act (“NEPA”),
the Refuse Act (“RA”), the Safe Drinking Water Act

 

SCHEDULE 7(b), TO MASTER LEASE AGREEMENT

MATERIAL TERMS OF SALE, PAGE 3



--------------------------------------------------------------------------------

(“SDWA”), and any other federal, state or local law and regulations addressing
or regulating hazardous or toxic materials, substances or wastes, petroleum, or
any other environmental matters (collectively, “Environmental Laws”).

 

(g) Foreign Persons. Seller is not a “foreign person” as that term is defined in
Section 1445(f)(3) of the Internal Revenue Code, as amended, of the United
States of America (the “Code”).

 

(h) Authority of Representatives. The persons executing this Agreement, and any
other documents required on behalf of Seller hereunder, are duly authorized,
directed and empowered to do so.

 

(i) Binding Obligations. Seller’s obligations contemplated hereby and the
execution, delivery and performance of this Agreement by Seller will not result
in a breach of, or constitute a default under, any instrument or agreement to
which Seller is a party or by which Seller or the Property is bound. Seller’s
obligations and responsibilities hereunder are valid and binding obligations of
Seller.

 

6. Condition of the Property:

 

(a) Disclaimers. Except as expressly provided in this Schedule 7(b) or in any of
the Conveyance Documents:

 

(1) It is the essence of the agreement between the parties that Buyer will
acquire the Property in an “AS IS, WHERE IS” condition as to all matters,
including environmental matters, except as otherwise expressly provided herein.
Seller makes no representations or warranties, express or implied, as to the
size or physical condition of the Property (including, but not limited to, the
existence, nature or extent of any Hazardous Materials on, under, about or in
the vicinity of the Property) or as to the economic value, marketability,
merchantability, feasibility, zoning, fitness, suitability or use of the
Property. Buyer expressly waives and negates the right to receive from Seller,
and Seller hereby disclaims, any express or implied warranties (other than as
specifically provided in this Agreement) including, but not limited to
warranties of merchantability or fitness for any particular purpose.

 

(2) As the party in possession of the Property pursuant to existing Leases,
Buyer has had the right, opportunity and ability to conduct, prior to giving
notice of its exercise of the applicable Purchase Option, such inspections and
investigations as Buyer deemed appropriate with respect to the size and physical
condition of the Property (including, but not limited to, the condition of
soils, groundwater, subsurface, geotechnical, seismic, hydrological and
environmental conditions) and the economic value, marketability,
merchantability, feasibility, zoning, fitness, suitability and use of the
Property. Buyer acknowledges that the purchase of the Property will be on the
basis of Buyer’s own investigation thereof, with respect to, but not limited to,
investigation of: (i) the physical conditions of the Property, including the
soils, groundwater, subsurface, geotechnical, seismic, hydrological and
environmental conditions thereof; and (ii) the economic value, marketability,
merchantability, feasibility, zoning, fitness, suitability and use of the
Property. Buyer assumes the risk that adverse physical conditions or the
applicability and effect of governmental laws, regulations and requirements may
not have been revealed by Buyer’s investigations.

 

(3) Seller shall have no obligation to correct any conditions or alleged defects
discovered by Buyer during the course of Buyer’s investigations or thereafter.

 

SCHEDULE 7(b), TO MASTER LEASE AGREEMENT

MATERIAL TERMS OF SALE, PAGE 4



--------------------------------------------------------------------------------

(4) No representation, warranty, statement (written or oral) or document given
or provided by any representative of Seller or by any third party shall be
attributed to Seller nor relied on by Buyer unless Seller has represented and
warranted same specifically herein.

 

(b) Waiver and Release. Buyer waives and releases any and all rights to recover
from Seller and its members, partners and affiliates, and their respective
members, partners, shareholders, directors, officers, employees, agents,
successors and assigns, for any and all liabilities, liens, claims, damages,
costs, expenses, suits or judgments (including attorneys’ fees and costs),
whether direct or indirect, known or unknown, foreseen or unforeseen
(collectively, “Claims”), which may arise from or are in any way connected with
the size or physical conditions of the Property or any Environmental Laws or
other laws or regulations now or hereafter applicable thereto, including, but
not limited to, Claims arising from or related to soils, groundwater,
subsurface, geotechnical, seismic, hydrological or environmental conditions of
the Property. Without limiting the generality of the foregoing, Buyer expressly
waives and releases any benefits of Section 1542 of the California Civil Code
with respect to the waiver and release set forth in the preceding sentence,
which Section 1542 provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Buyer specifically acknowledges that Buyer has carefully reviewed the foregoing
provisions and discussed their import with Buyer’s counsel, and that the
provisions of the foregoing waivers and releases (including, but not limited to,
the waiver of California Civil Code Section 1542) are a material part of this
Agreement.

 

(c) Hazardous Materials.

 

(i) If Buyer should discover during its investigation of the Property any
Hazardous Material (as defined in any Environmental Laws then in effect),
including asbestos or asbestos-bearing materials, or any other environmental
condition subject to legal requirements for corrective or remedial action, Buyer
shall immediately notify Seller in writing of the same but, except to the extent
required by law, shall otherwise hold such information in complete confidence.

 

(ii) If Closing occurs, regardless of whether or not Buyer has knowledge of the
existence of any Hazardous Material or other environmental condition violative
of any Environmental Law or requiring corrective or remedial action, Seller
shall have no liability to Buyer arising out of the existence of any such
Hazardous Material or other environmental condition. Further, Buyer shall
indemnify, protect, hold harmless and defend Seller and its members, partners,
shareholders, directors, officers, employees and agents, from and against (A)
any and all claims (including third party claims), demands, liabilities,
damages, costs and expenses, including without limitation investigatory
expenses, clean-up or other remedial costs and attorneys’ fees, of whatever kind
or nature, arising from or in any way connected with any deposit, disposal,
release or other generation of Hazardous Materials on the Property after the
Closing; and (B) any and all claims, demands, liabilities, damages, costs and
expenses (including without limitation investigatory expenses, clean-up or other
remedial costs and attorneys’ fees) of whatever kind or nature asserted by any
employee of Buyer, to the extent arising out of any

 

SCHEDULE 7(b), TO MASTER LEASE AGREEMENT

MATERIAL TERMS OF SALE, PAGE 5



--------------------------------------------------------------------------------

Hazardous Material or other physical or environmental condition existing on the
Property as of the Closing (whether such condition is actually known or unknown
at that time).

 

(iii) At Close of Escrow, Buyer shall assume and agree to perform all
obligations of Seller as owner arising from and after Close of Escrow under any
Operation and Maintenance Agreement, site management plan, deed restrictions or
other orders or agreements relating to the environmental conditions on the
Property or the presence of Hazardous Materials in, on, under or about the
Property, including (but not limited to) the provision of any financial
assurances required under any such agreements, plans, restrictions or orders,
and shall indemnify and hold Seller harmless from and against all such
obligations. Concurrently with such assumption, Buyer and Seller shall cooperate
diligently and in good faith to endeavor to obtain, from the applicable
governmental authorities, Seller’s express release from all further obligations
under all such agreements, plans, restrictions and orders assumed by Buyer.

 

7. 1031 Exchange: Each of Buyer and Seller shall have the right, at its
respective election, to treat the transaction contemplated by this Agreement as
a 1031 Exchange involving the Property and any other property owned or to be
acquired or sold or to be sold by Seller or Buyer, respectively, and Seller and
Buyer shall cooperate with the electing party in all reasonable respects in the
event of such an election, provided that any such cooperation shall be at no
cost or additional risk to the cooperating party, shall not affect the
representations of either party herein, and shall not require either party to
take title to any other property. Under no circumstances shall either party’s
election to participate in a 1031 Exchange delay Closing, nor shall the
consummation of any such 1031 Exchange be a condition of Closing.

 

8. Brokers: There are no brokers or brokers’ fees associated with the
transaction or the leasing of the Property.

 

9. Attorneys’ Fees: If either party brings any action or proceeding (including
arbitration) to enforce the terms of this Schedule or of the Agreement or to
declare rights hereunder or thereunder, the prevailing party in such action or
proceeding shall be entitled to recover its reasonable attorneys’ fees incurred
in connection with the action or proceeding (including any appeals relating
thereto and the enforcement of any judgment entered therein). Such fees may be
awarded in the same suit or recovered in a separate suit, whether or not such
action or proceeding is pursued to decision or judgment. The term “prevailing
party” shall include, without limitation, a party who substantially obtains or
defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other party of its claim or
defense. The attorneys’ fees award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
reasonable incurred by the prevailing party.

 

10. Enforceability: The parties agree that the terms and conditions set forth in
this Schedule and in the MLA constitute all of the material terms and conditions
for Buyer’s purchase of the Property pursuant to the Purchase Options and that
the provisions of this Schedule and of the MLA with respect to such purchase,
upon Buyer’s delivery of notice of its exercise of the respective Purchase
Options, are intended to be and shall be specifically enforceable to the fullest
extent permitted by law and equity, notwithstanding the parties’ failure to
execute a “definitive agreement” and/or to agree on any additional terms and
conditions beyond those set forth in the MLA and in this Schedule. For purposes
of such specific enforceability, the parties agree that the Property and
improvements thereon, as real property leased and occupied by Buyer (subject to
any applicable subtenancies), is unique and that money damages would not be an
adequate remedy for any breach of Seller’s obligation to sell and Buyer’s
obligation to buy the Property, since the actual damages from such breach would
be extremely difficult to measure fully and accurately.

 

SCHEDULE 7(b), TO MASTER LEASE AGREEMENT

MATERIAL TERMS OF SALE, PAGE 6



--------------------------------------------------------------------------------

11. No Publicity: Neither party will make any press release or other media,
promotional or advertising disclosure regarding the transactions contemplated
hereby without the other party’s express prior written consent, except as
required under applicable law or by any governmental agency. Without limiting
the generality of the foregoing, each party agrees that the other party will
have no less than five (5) business days to review and provide comment regarding
any such proposed press release or publicity, unless a shorter review time is
agreed to by both parties. In the event that one party reasonably concludes that
a given disclosure is required by law and the other party would prefer not to
make such disclosure, then the party seeking such disclosure shall either (i)
limit said disclosure to address the concerns of the other party, or (ii)
provide a written opinion from counsel stating that such disclosure is indeed
required by law. With respect to complying with the disclosure requirements of
the SEC or other securities regulatory bodies in other nations, in connection
with any required securities filing of the purchase agreement, the filing party
shall seek confidential treatment of the purchase agreement to the maximum
extent permitted by such regulatory body and shall provide the other party with
the opportunity, for at least fifteen (15) days, to review any such proposed
filing. Each party agrees that it will obtain its own legal advice with regard
to its compliance with securities laws and regulations, and will not rely on any
statements made by the other party relating to such securities laws and
regulations.

 

12. Other Terms: The final form of purchase agreement shall contain such
customary terms and conditions applicable to transactions involving the transfer
of commercial office/lab property of a similar size and character in the County
of San Mateo, including, without limitation, customary conditions to closing,
closing deliveries, and an assignment of all of Seller’s right, title and
interest in and (i) any and all intellectual property (including licenses to use
same) used in connection with the ownership, use and/or operation of the
Property; and (ii) all development rights, building, use or other permits,
approvals, authorizations, licenses and consents obtained from any governmental
authority in connection with the development, use, operation and management of
the Property and Improvements; all preliminary, final and “as-built” plans and
specifications respecting the Property and Improvements; and all warranties and
other rights and claims against third parties relating to the Property or
personal property located thereon.

 

SCHEDULE 7(b), TO MASTER LEASE AGREEMENT

MATERIAL TERMS OF SALE, PAGE 7

 

--------------------------------------------------------------------------------